    Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 1 of 251                FILED
                                                                            2019 Apr-25 AM 10:37
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA




0

                   VERITEXT
                       ~ LEGAL SOLUTIONS




                                 Deposition of:
                      Susan Carvalho , Ph.D.
                             February 19, 2019

c                              In the Matter of:

          Amiri, Ali v. The Board Of Trustees Of
               The University Of Alabama




                          Freedom Court Reporting
            800.808.4958 I calendar-freedom@veritext.com   I 205-397-2397


c
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 2 of 251



                                                Page 10                                                  Page 12
 1   reporter please swear in the witness.                 1   in your testimony?
 2          COURT REPORTER: Okay. Ms. --                   2      A. No.
 3   Dr. Carvalho, if you'll raise your right              3      Q. Thank you very much for the
 4   hand, I will swear you in.                            4   special answers.
 5          (WITNESS COMPLIES)                             5         MR. AMIRI: I would introduce
 6          COURT REPORTER: Do you                         6   Exhibit Number 1.
 7   solemnly swear or affirm that the                     7         (PLAINTIFF'S EXHIBIT NO. 1
 8   testimony you're about to give in this                8   MARKED)
 9   matter will be the truth, the whole                   9   BYMR.AMIRI:
10   truth, and nothing but the truth, so                 10      Q. This is the court order entered
11   help you God?                                        11   on February 13. So you have this court
12          THE WITNESS: Yes.                             12   order; I don't need to explain it
13          COURT REPORTER: Thank you.                    13   further.
14          Do the attorneys prefer                       14         (PLAINTIFF'S EXHIBIT NO. 2
15   the standard stip- -- or usual                       15   MARKED)
16   stipulations?                                        16   BY MR. AMIRI:
17          MR. DYKES: That's fine.                       17      Q. The second document I'm going
18          COURT REPORTER: Okay.                         18   to enter to -- is Exhibit Number 2.
19          MR. AMIRI: Yes.                               19   This is a letter of dismissal and a few
20         COURT REPORTER: Thank you.                     20   other documents you produced.
21          SUSAN CARVALHO, Ph.D.,                        21         MR. DYKES: Susan, can I see
22   having been first duly sworn, was                    22   that?
23   examined and testified as follows:                   23         THE WITNESS: This one?
                                                Page 11                                                  Page 13
 1             EXAMINATION                                 1   (Indicating)
 2   BY MR. AMIRI:                                         2          MR. DYKES: Yeah. (Reviews
 3      Q. Let's start with some                           3   document) Okay.
 4   background information. Could you                     4      A. (Reviews document)
 5   please say your full name.                            5   BY MR. AMIRI:
 6      A. My name is Susan Elizabeth                      6      Q. Can you please explain what is
 7   Carvalho Chumney.                                     7   this letter, the first page?
 8      Q. And could you please say what                   8      A. Yes. The Graduate School
 9   is your position in the University of                 9   manages registration and continuation of
10   Alabama?                                             10   students across all of the graduate
11      A. Associate provost and dean of                  11   programs in the university, but the
12   the Graduate School.                                 12   graduate programs have a balance between
13      Q. And for how many years you are                 13   centralized and -- and decentralized
14   in this position?                                    14   actions. So, when a department
15      A. Two and a half.                                15   dismisses a student, they notify the
16      Q. And how many years you are in                  16   Graduate School, the Graduate School
17   the University of Alabama?                           17   sends the official document that
18      A. Two and a half.                                18   suspends the student's registration.
19      Q. Very good. These are the                       19      Q. So does the Department of
20   questions which is -you know, I -- I                 20   Physics and the Graduate School contact
21   have to ask. Have you had any medical                21   the student independent from each other,
22   drug, alcohol, or any other thing which              22   or they contact each other first and,
23   can affect your -- can -- can affect you             23   once they reach a decision, they contact
                                                                                           4 (Pages 10 - 13)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                    205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 3 of 251



                                            Page 14                                                Page 16
  I   the student?                                     1    you and Norma think and whether we
 2           MR. DYKES: Object --                      2    should proceed with the hold. Thanks."
 3       A. No, they --                                3       Q. Yes. Thank you for reading
 4           MR. DYKES: -- to the form.                4    that. Here you are telling that, "As I
 5           You can answer. You can                   5    understand, we do not send a separate or
 6    answer.                                          6    additional letter of dismissal." Is it
 7       A. Generally the department acts              7    contrary to your previous testimony?
 8    on its own. They can consult with the            8       A. We have a registrar who handles
 9    Graduate School if they choose to do             9    these processes. And in cases that are
IO    that, but the Graduate School follows           10    infrequent, I consult with her. And, at
11    the department's recommendation. This           11    this point, she explained to me that we
12    happens at -- at admission, and in the          12    put a hold on the student's record. And
13    middle, and at the end of a student's           13    so I didn't know at that time that we
14    career.                                         14    send a letter documenting that hold.
15    BY MR. AMIRI:                                   15       Q. So your final position is that
16       Q. So when a student is dismissed,           16    you send a letter. Is that correct?
17    does he receive a letter from Physics           17       A. Wedo.
18    Department or from the Graduate School?         18       Q. And--
19       A. First from the Physics                    19       A. But we are not dismissing the
20    Department and then from the Graduate           20    student; the student has already been
21    School.                                         21    dismissed, but our letter suspends the
22       Q. So you -- it is usual that you            22    student's registration.
23    send -- the Graduate School, you send           23       Q. Yes. But, anyway, you send a
                                            Page 15                                                Page 17
 1    letters to the students that they are             I   letter to the student?
 2    dismissed. Is that correct?                      2       A. Yes, we do.
 3       A. After they have been notified              3       Q. I see. So on June 26 at 4:42
 4    by the department.                               4    p.m. that you wrote this email, you
 5       Q. I see. So, finally, when a                 5    didn't have adequate knowledge about
 6    student is dismissed from any program,           6    this process. That is --
 7    the Graduate School will send a letter           7       A. Right.
 8    to him. Is that correct?                         8       Q. -- why you told "as I
 9       A. Yes.                                       9    understand"?
10       Q. Can you look at the page 2,               10       A. Right.
11    which is UA production 56? Can you              11       Q. Very good. And can you please
12    please read the first email that you            12    read the next email in the same page?
13    sent to Jennifer Greer on June 26, 2017?        13       A. From Jennifer Greer?
14       A. You want me to read this part             14       Q. Yes.
15    out --                                          15       A. "I'm meeting with Norma
16       Q. Yes.                                      16    tomorrow. It's interesting that this
17       A. -- loud? "As I understand it,             17    was sent a month ago and the Grad School
18    we do not send a separate/additional            18    was not notified. After a program
19    letter of dismissal. We place a hold on         19    dismisses a student, does the Graduate
20    their next-semester registration and put        20    School also notify them? In grad
21    the department's letter into their file.        21    school, they are admitted to a program
22    That's it. But records here do not show         22    and the Grad School at the same time,
23    that we were notified. Let me know what         23    contrary to the undergraduate
                                                                                        5 (Pages 14 - 17)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 4 of 251



                                                Page 18                                            Page20
 I experience."                                            I have received a letter from Physics
 2    Q. Thank you for reading that.                       2 Department at that time?
 3 And can you explain the meaning of this                 3    A. I believe that you had.
 4 email?                                                  4    Q. That I was dismissed?
 5    A. Yes. The -- what I had just                       5    A. Yes, the email.
 6 referenced about the -- the parallel                    6    Q. I -- I did not receive any
 7 processes that are central and                          7 email that tells me I was dismissed.
 8 decentralized.                                          8    A. (Nods affirmatively)
 9    Q. Yes.                                              9    Q. Have you seen an email that
IO    A. She's explaining that, upon                      10 I -- I was dismissed?
11 admission, the Graduate School notifies                11    A. I have seen an email that
12 a student that they are admitted, and                  12 contained the committee recommendation
13 the department notifies the student that               13 and an email from the chair that says
14 they are admitted. She says "at the                    14 that he will follow the recommendation.
15 same time." Generally the department is                15        MR. AMIRI: So let me introduce
16 first, and then they notify the Graduate               16 that document as Exhibit Number 3.
17 School, and we follow with the official                17        (PLAINTIFF'S EXHIBIT NO. 3
18 letter.                                                18 MARKED)
19    Q. But I remember that the                          19        MR. DYKES: Susan, let me see
20 Department of Physics should only notify               20 that.
21 the student, not the Graduate School.                  21        THE WITNESS: (Tenders
22    A. About admission or about                         22 document)
23 dismissal?                                             23        MR. DYKES: Thank you.
                                                Page 19                                            Page21
 I      Q. About dismissal.                                1 (Reviews document) Now, this has more
 2      A. The department notifies the                     2 than just that one email.
 3   student -- the department makes the                   3       MR. AMIRI: Yes. This is the
 4   decision.                                             4 same document that I used in
 5      Q. And the --                                      5 Dr. LeClair's deposition.
 6      A. The department notifies the                     6       MR. DYKES: Is it? Okay.
 7   student. The Graduate School places a                 7       MR. AMIRI: This is ten pages,
 8   hold on the student's registration. The               8 and the title is "Contingent
 9   Graduate School notifies the student                  9 Recommendation," so it has all the
10   that the -- the dismissal from a program             10 emails on there.
11   results in suspension from the Graduate              11 BY MR. AMIRI:
12   Schoo] and a hold on the registration.               12   Q. So here is that email that you
13   So we manage the -- the registration                 13 mentioned. It's produced on page
14   process, and so we put a hold on the                 14 number 8. Is -- is it -- is that
15   registration, and that -- it's the --                15 correct?
16   the bureaucratic part of a dismissal.                16   A. This one? (Indicating)
17      Q. I see. So a person who is                      17   Q. Yes, that one. Yes, that is
18   being dismissed, the student who is                  18 correct.
19   being dismissed will receive two                     19       MR. DYKES: That is, yeah, 8
20   letters, one from Physics Department,                20 of 10.
21   the other from the Graduate School?                  21 BYMR.AMIRl:
22      A. That is the norm.                              22   Q. So the title of this email is
23      Q. Very good. Do you know if l                    23 "Graduate support status," so it is not
                                                                                        6 (Pages 18 - 21)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 5 of 251



                                            Page22                                               Page24
 1   about dismissal. And in the email,                1      A. Yes.
 2   there is nowhere that it says, "You are           2      Q. Yes. I have objections to the
 3   dismissed." Is this correct?                      3   validity of this recommendation. I'm
 4      A. That is --                                  4   thinking -- thinking that this is
 5         MR. DYKES: Object to --                     5   illegal and it cannot be produced in
 6      A. -- correct.                                 6   this way. I mean, these people who
 7         MR. DYKES: -- the form. But,                7   created this document, I think their
 8   yeah, you can answer.                             8   action is unlawful, against the rules
 9      A. It doesn't use the word                     9   and procedures of UA. But, for the time
10   "dismiss."                                       10   being, I'm not going to discuss that.
11   BY MR. AMIRI:                                    11   This is -- this is a recommendation, and
12      Q. So do you think that the letter            12   the head of the department, the chair of
13   of dismissal should use the word                 13   department, can take recommendation or
14   "dismiss" or not?                                14   reject that. And it has different
15     A. It would have been clearer to               15   recommendations. It says that the head
16   you if they had used the word "dismiss,"         16   of department, or a person who
17   but they're not required to use a                17   considered this, can change the graduate
18   certain word. They're required to                18   support status or he can dismiss the
19   communicate the decision, but it would           19   student. And in the previous page, as
20   have been clearer to use the word                20   you read, Dr. LeClair is taking that "I
21   "dismiss."                                       21   have to follow the recommendation," and,
22      Q. But he used the word "graduate             22   based on that, he's terminating my
23   support status," and he tells that in            23   graduate support, I mean the one that
                                            Page 23                                              Page 25
 1   the next semester I will not have                 1   department is supposed to pay to me. So
 2   graduate support from Physics                     2   he's following the recommendation by
 3   Department, which means the next                  3   removing my graduate support.
 4   semester, I will register -- I will               4      A. That isn't --
 5   continue my education, but I need to pay          5         MR. DYKES: Object to the form.
 6   the fees and tuitions. Is this correct?           6         You can answer the que- -- go
 7      A. That would be correct if he did             7   ahead and answer.
 8   not have the sentence at the end of               8      A. Right. That isn't what he
 9   paragraph two, but it's the sentence at           9   said.
10   the end of paragraph two that                    10   BY MR. AMIRI:
11   communicates the decision of the                 11      Q. So what he said, he said, "I'm
12   committee and says that he will follow           12   following the recommendation." Is this
13   their recommendation. That's -- that is          13   correct?
14   the -- the communication that references         14      A. He says that.
15   the committee's recommendation.                  15      Q. So what is their
16      Q. The committee recommended a few            16   recommendation?
17   options.                                         17      A. The recommendation is the
18     A. Did they?                                   18   sentence at the end of the first
19      Q. Yes. And it is in pa-- next                19   paragraph from the committee.
20   page, page 9.                                    20      Q. Can you please read that?
21      A. Um-hum.                                    21      A. It says - it's a long
22      Q. Is it their same recommendation            22   sentence. It's the whole paragraph.
23   you have seen?                                   23   "In the case of graduate student Ali
                                                                                      7 (Pages 22 - 25)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 6 of 251



                                                Page26                                                Page28
 I   Amiri, based on the student's                         1 the letter they gave to Dr. LeClair on
 2   demonstrated lack of progress in                      2 April 28, 2017.
 3   research and disrespectful conduct                    3    A. Yes, they made a
 4   toward faculty advisors, colleagues, and              4 recommendation.
 5   members of the academic community, the                5    Q. So they have recommendation.
 6   Physics Department Graduate Advising                  6 One is -- the first one is to -- student
 7   Committee considers that the student is               7 should not receive financial support
 8   in violation of the Good Academic                     8 from the Department of Physics. This is
 9   Standing clause of the Departmental                   9 one. But the second one is more severe.
IO   Graduate Handbook, and, therefore, we                IO Should be dismissed from the Physics
11   recommend that the student should not                11 graduate program. So, if the
12   receive financial support from the                   12 decision-maker adopt the second part,
13   Department of Physics and Astronomy and              13 which is to be dismissed, the first part
14   should be dismissed from the Physics                 14 is nonrelevant, so they have one simpler
15   graduate program. 11 So --                           15 thing that is just remove the financial
16      Q. So--                                           16 support. But the second one is more
17      A. - that last --                                 17 severe, just dismiss the student, so
18      Q. -- this is -- this is --                       18 there would be no next semester. And in
19      A. --part --                                      19 the email Dr. LeClair issues on page 8,
20      Q. -- two --                                      20 and it is on May 26, almost one month
21      A. -- is the recommendation.                      21 later, he's talking about graduate
22      Q. This is two recommendations,                   22 support status. So when we have -- we
23   and the person who adopting the                      23 are talking about graduate support
                                                Page 27                                               Page 29
 1   recommendation have their -- I mean,                   I   status, it means that the student is not
 2   these two different recommendation are                2    dismissed, but he adopted the less
 3   in contrast with each other. If a                     3    severe punishment, based on the
 4   student is going to be dismissed, there               4    recommendation.
 5   will be no next semester.                             5           MR. DYKES: Object to the form.
 6      A. That is correct.                                6       A. He didn't say that. I think
 7      Q. Then in next semester, why he                   7    if-- if Dr. LeClair were going to split
 8   talking about the graduate support                    8    that recommendation into two
 9   status?                                               9    recommendations and agree with one half
10      A. I can't explain the heading -                  10    and not agree with the other half, he
11   the subject line of the email. The                   11    would have said that. He would have
12   message of the email is not completely               12    said, 11 1 will follow the committee's
13   contained in a subject line of the                   13    recommendation here but not here. 11
14   email.                                               14    BY MR. AMIRI:
15      Q. This is not email. This is                     15       Q. But --
16   that you read is a letter that they gave             16       A. He did not say that.
17   to Dr. LeClair.                                      17       Q. But the two parts are not
18      A. I thought you were                             18    consistent with each other. You have to
19   referencing --                                       19    choose one or the other; you cannot
20      Q. And it is on a pre- --                         20    choose both.
21      A. - the subject line of the -                    21           MR. DYKES: Object to the form.
22   of Dr. LeClair's email.                              22       A. I think you can choose both.
23      Q. Yes. No, I'm talking about                     23    You -- you are correct, that, if they
                                                                                           8 (Pages 26 - 29)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                    205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 7 of 251



                                                Page 34                                                   Page 36
 1   support."                                             1          "On that date, correct."
 2      Q. So Dr. LeClair, who sent that                   2      Q. So he answered twice that, on
 3   email, testifying under oath that I was               3   that date, I was not dismissed, twice.
 4   not dismissed at that time.                           4          MR. DYKES: Same objection.
 5          MR. DYKES: And I'm going to                    5   BYMR.AMIRI:
 6   object to -- that is not his complete                 6      Q. Yes. It is not complete
 7   testimony and does not include his later              7   testimony, but he twice testified that I
 8   testimony.                                            8   was not -- I was not dismissed on that
 9          MR. AMIRI: Yes. We can go to                   9   time.
10   that.                                                10          Can you go to next page, which
11   BY MR. AMIRI:                                        11   is page 78 of the transcript, and read
12      Q. Can you read from line 23 of                   12   Dr. -- Mr. Dykes' answer from line 14?
13   this page and continue to the next page?             13      A. "Well, I -- well, I think that
14      A. "So thee-" --                                  14   this letter that Patrick sent on
15          MR. DYKES: Which page is that?                15   May 26th and the University's position
16          MR. AMIRI: This is page 58 of                 16   is that's when you were dismissed. I
17   the --                                               17   understand his testimony. There's the
18          MR. DYKES: It's still 58,                     18   letter from the dean in June that says
19   okay.                                                19   you were dismissed from the Physics
20          MR. AMIRI: -- transcript.                     20   program, and, as a result, were being
21   Yes.                                                 21   suspended from the Graduate School, but
22      A. "So the email that you sent me                 22   you have all the documents that we
23   on May 26th, on that day I am not                    23   have."
                                                Page 35                                                   Page 37
 1   dismissed? I am not in good academic                  1      Q. Yes.
 2   standing. Is this correct?"                           2          MR. AMIRI: So I include your
 3   BY MR. AMIRI:                                         3   answer as well.
 4      Q. And what is the answer?                         4   BYMR.AMIRI:
 5      A. "On that day, yes."                             5      Q. When did the --
 6      Q. So, in this minute, in this                     6         MR. DYKES: But you included
 7   part of testimony, Dr. LeClair says that              7   mine. You didn't include Dr. LeClair's
 8   I was not dismissed.                                  8   later answers --
 9         Can you --                                      9          MR. AMIRI: Yes.
10         MR. DYKES: Same objection.                     10          MR. DYKES: -- did you?
11   That is not his complete testimony.                  11          MR. AMIRI: It is in
12   BY MR. AMIRI:                                        12   transcript. We can file it on the -- on
13      Q. Can you go to the next page,                   13   the briefs that we will have with the
14   which is page 77 of transcript -- the                14   court.
15   transcript?                                          15          MR. DYKES: Okay.
16      A. (Witness complies)                             16   BY MR. AMIRI:
17      Q. So in -- from line 17, can you                 17      Q. But you see Dr. LeClair is not
18   read on to line 22?                                  18   accepting that I am dismissed, until the
19      A. "So then let's look at Exhibit                 19   attorney - the counsel of the
20   Number 4, page 8. So this email is                   20   University tells him that, "Our position
21   about graduate support status that is                21   is not this." How will you explain
22   sent on the 26th. And, at this point,                22   that?
23   I'm not dismissed. Is this correct?"                 23          MR. DYKES: Object to the form.
                                                                                           10 (Pages 34 - 37)
                                     ' Freedom Court Reporting
877-373-3660                             A Veritext Company                                    205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 8 of 251



                                                Page 38                                                  Page40
 1      A. Yeah, I don't think I can                       1 BYMR.AMIRI:
 2   explain that. I would need to be                      2    Q. And is it the position of the
 3   talking with Dr. LeClair and ask him                  3 dean to tell that, that Physics
 4   what he meant here and what he meant                  4 dismissed you? The Physics Department
 5   there and how he understood the term and              5 are not -- are not telling that "we
 6   how he understood the relationship                    6 dismissed you." Is it your position
 7   between what the department does and                  7 that you tell me that I was dismissed?
 8   what the Graduate School does. I -- I                 8 I mean, you can speak for Graduate
 9   would need to ask him that --                         9 School. You cannot --
10   BY MR. AMIRI:                                        10    A. I'm --
11      Q. Yes.                                           11    Q. -- speak for Physics.
12      A. -- question. I don't think I                   12    A. -- speaking for the Graduate
13   can explain anything, based on what I'm              13 School.
14   seeing here.                                         14    Q. Yes.
15      Q. Yes, based on testimon- -- I                   15    A. We reviewed the documents and
16   mean, based on what Mr. Dykes,                       16 verified that he was following the
17   University counsel, is saying is that --             17 recommendation of the committee, as he
18   Mr. Dykes is saying, "I understand his               18 said in the email, so we verified that.
19   testimony. There is the letter from the              19    Q. How did you verify that?
20   dean in June that says that you were                 20    A. I asked Dr. LeClair ifhe was
21   dismissed from the Physics program." So              21 following the recommendation of the
22   when the head of the department, who                 22 committee, as said -- as he said in the
23   wrote the email, and, in his email, he               23 email.
                                                Page 39                                                  Page41
 1   doesn't say the word "dismissed" and                  1         (Witness hears thunder) Whoo.
 2   under oath he doesn't accept that I was               2         We did want to be sure that we
 3   dismissed, until the -- until counsel of              3   were acting in parallel fashion with
 4   the University warns him -                            4   what the department had decided.
 5           MR. DYKES: Object to --                       5      Q. Did you send him email and you
 6   BYMR. AMIRI:                                          6   asked him?
 7      Q. -- is it --                                     7      A. I don't remember. I know that
 8           MR. DYKES: -- I object to that                8   I asked him; I don't remember if it was
 9   I warned him.                                         9   email or verbal.
10           MR. AMIRI: I mean, you correct               10      Q. And if it --
11   him.                                                 11      A. And if it was email, then you
12           MR. DYKES: I placed an                       12   would have it.
13   object- --                                           13      Q. Yes.
14           MR. AMIRI: I'm sorry; you                    14      A. I don't remember --
15   correct him.                                         15      Q. There is no email that -- I
16           MR. DYKES: 1--1--1 put an                    16   didn't receive any email in the
17   objection and --                                     17   productions that I had.
18           MR. AMIRI: No problem. I                     18         MR. DYKES: You have all the
19   mean, the --                                         19   emails.
20           MR. DYKES: Yeah, it speaks for               20         MR. AMIRI: Yes.
21   itself.                                              21      A. You have all the emails.
22           MR. AMIRI: The deposition --                 22   BY MR. AMIRI:
23   deposition is there, yes.                            23      Q. There is no email that
                                                                                          11 (Pages 38 - 41)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                    205-397-2397
                                                                           II


 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 9 of 251



                                           Page42                                              Page44
 1   Dr. Susan --                                    1      Q. But why do communications with
 2      A. Then it was verbal.                       2   Physics Department is all verbal? I
 3      Q. It was verbal. Do you remember            3   mean, you need to communicate with
 4   when it was?                                    4   letters or at least emails.
 5      A. It was before we sent our                 5      A. At some point they did forward
 6   letter.                                         6   me the decision of the committee and
 7      Q. How long before that?                     7   Dr. LeClair's email to you. So I
 8      A. There was quite a short time              8   received those documents before we wrote
 9   between when we were notified. When I           9   our letter.
10   learned that you had been dismissed, I         10      Q. So here you are telling me that
11   learned that we had not been notified          11   the Graduate School received
12   that you had been dismissed, so that we        12   notification from Physics Department.
13   could follow with our letter about the         13   Can you explain how it can be verbal?
14   registration hold.                             14      A. Notification can be verbal.
15      Q. So --                                    15      Q. Somebody calls from Physics
16      A. So--                                     16   Department to your office and tells that
17      Q. Yes.                                     17   one student is dismissed?
18      A. -- I verified the information            18      A. That can happen.
19   before we sent our letter. I think             19      Q. So what is your recollection of
20   three days, four days. I would have to         20   how -- what -- how it happened in this
21   look at the date where my conversation         21   case?
22   started. You know, I wou- -- I didn't          22      A. My recollection of how it
23   know you. And so the first time that I         23   happened in this case is that there were
                                           Page43                                              Page45
 1   heard your name was with this matter,           1   discussions between you and someone, and
 2   and I verified whether the process had          2   I don't remember if it was Dr. Han or
 3   been done correctly, and I saw that we          3   Jennifer Greer. We were all in a
 4   had not issued our letter. I verified           4   conversation about your status.
 5   the information, and we issued the              5      Q. But, if the Physics Department
 6   letter.                                         6   did not notify you, how do you fir- --
 7      Q. Yes. In your letter you are               7   start this kind of discussions?
 8   telling that -- it is in Exhibit 2, the         8      A. The Physics Department ...
 9   first page. "The Graduate" --                   9      Q. So when the Physics -- the
10      A. The June 29th letter?                    10   question is that how you un- -- how you
11      Q. Yes. "The Graduate School                11   was notified.
12   received notification from Department of       12          MR. DYKES: And I think she's
13   Physics that you have been dismissed."         13   answered that.
14   What was the form of this notification?        14      A. I learned of the discussion
15   Did they send you a letter? Did they           15   with you about your status, and I asked
16   send you an email? How you was                 16   for -- I asked for information: "What
17   notified?                                      17   happened? Please explain Dr. Amir-" --
18      A. I don't remember how I was               18   "Mr. Amiri's situation. Please explain
19   notified, whether it was email or              19   what's happening with Ali Amiri's
20   verbal.                                        20   situation." And then --
21      Q. So probably that was verbal as           21      Q. So --
22   well?                                          22      A. -- Patrick LeClair forwarded
23      A. It may be.                               23   me.
~-------------------------"------------'
                                                                                   12 (Pages 42 - 45)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                              205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 10 of 251



                                            Page46                                               Page48
 1    Q. So from whom you learned? I                  I   email communication that is about -- the
 2 mean, who was the first person who told            2   title is the "Graduate support status."
 3 you there is a dispute here, there is a            3      A. And, in conjunction with the
 4 problem here?                                      4   document it references, which is the
 5 A. I don't remember if it was                      5   committee report.
 6 Luoheng Han or Jennifer Greer.                     6       Q. Yes.
 7    Q. I see. So you --                             7      A. So I received them both.
 8    A. But I generally hear about                   8       Q. I see. So --
 9 disputes that involve graduate student             9      A. That is --
10 status. So one of them brought me into            10       Q. -- IS --
11 the conversation.                                 11       A. -- the notification --
12    Q. Soit--                                      12       Q. -- attachment of the --
13    A. And I asked for explanation, so             13      A. - on which l acted.
14 I could understand what your status was.          14       Q. I see. So there is no other
15    Q. I see. So the first time that               15   notification?
16 you heard about me, it was not from               16      A. (No response)
17 Physics Department, it was from one of            17       Q. So there is no other written
18 other members, either Dr. Han or                  18   not- -- notification if there is --
19 Dr. Jennifer?                                     19      A. There is no other written
20    A. I believe so, yes.                          20   notification.
21    Q. And then you contact probably               21       Q. I see. So let us talk about
22 Physics Department, and they told, yes,           22   this recommendation. And it is on
23 I was --                                          23   page 9 of the Exhibit Number 3.
                                            Page47                                               Page49
 1    A. And I asked for the documents.               1       A. Oh, 3. (Reviews documents)
 2    Q. And they -- then they forward                2   Yes.
 3 to.                                                3       Q. And can you please tell me what
 4     A. (Nods affirmatively)                        4   is the graduate advising committee?
 5     Q. So in -- in your email that you             5       A. Can I tell you what is the
 6 are telling that the Graduate School               6   graduate advising committee?
 7 received notification from the                     7       Q. Yes.
 8 Department of Physics, so the correct --           8       A. No.
 9 it would be better you say the Graduate            9       Q. So can you explain who they
10 School contacted Physics Department and           10   are, what is their duty, what is their
11 learned that you was -- you were                  11   responsibility?
12 dismissed?                                        12       A. No.
13    A. We could have said that, it is              13       Q. Why not?
14 true, but we also -- it is true, that we          14       A. Because this is part of the
15 received the notification.                        15   decentralized way that graduate programs
16    Q. Later.                                      16   operate. Different programs operate in
17    A. We acted on the receipt of the              17   different ways. So I can speak very
18 notification, so we didn't act on a               18   generally about how I know that many
19 verbal conversation.                              19   graduate advising committees work, but
20    Q. So the --                                   20   it -- what I say could not be held to
21    A. We acted upon receipt of the                21   scrutiny about how the Physics Graduate
22 notification.                                     22   Advising Committee works. I would have
23    Q. And your notification is that               23   to ask them, because it -- they operate
                                                                                     13 (Pages 46 - 49)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 11 of 251



                                             Page 50                                                   Page 52
 1 in a decentralized way. I don't control              1   their own process.
 2 them. They make decisions because they               2   BY MR. AMIRI:
 3 are the ones who monitor and assess the              3      Q. And the handbook was telling
 4 academic progress of the student. And                4   that they are right?
 5 each department has a different way of               5      A. The handbook is telling that --
 6 doing that. And so, I am not familiar                6   what the criteria are, and they echo
 7 with the details of how the graduate                 7   those criteria accurately, so they are
 8 advising committee in Physics works.                 8   acting in accordance with their process.
 9    Q. May I ask what is your own                     9      Q. And so your --
10 major?                                              10      A. So that's my only job.
11    A. My Ph.D. is in literature.                    11      Q. So your research shows that the
12    Q. And you have a Ph.D. I mean,                  12   graduate advising committee can decide
13 like all disciplines, you have bachelor             13   to remove a student from a program in
14 degree, then master degree, then Ph.D.?             14   Physics. Yes?
15    A. Right.                                        15      A. No, no, that is not stated in
16    Q. And did you have a dissertation               16   the handbook, and that's not what they
17 committee in your studies?                          17   are stating here. What they're doing
18    A. I did have a dissertation                     18   here is making a recommendation to the
19 committee, but my department operated               19   department chair.
20 quite differently. I could go -- we                 20      Q. But, if they cannot make a
21 op- -- they operated often as a                     21   recommendation, it is contrary to the
22 committee of the whole, so it had a                 22   rule, so you cannot accept them.
23 dissertation committee and a committee              23      A. I'm not following you.
                                             Page51                                                    Page 53
 1 of the whole. So that's a unique way of              1       Q. Okay. A person who is making a
 2   operating that my university had --                2   recommendation should be authorized to
 3      Q. So it is different from                      3   make a recommendation. Do you see that
 4   Physics --                                         4   the graduate advising committee had the
 5      A. -- that other universities                   5   power to make such a recommendation?
 6   don't have.                                        6       A. The department chair said that
 7      Q. I see. So it is different                    7   that's how they operate.
 8   from Physics, you are telling me. And              8       Q. So this is how you confirm that
 9   then --                                            9   it is correct?
10      A. And -- yes.                                 10       A. Yes.
11      Q. Yes. Go ahead.                              11       Q. Did you have any other means of
12      A. Each department operates in its             12   fact-checking to check if the head of
13   ownway.                                           13   department is telling the truth or not?
14      Q. So do you have -- did you have              14       A. No.
15   any way to see if the Physics Department          15       Q. So basically you trusted on
16   is following the right procedure, or you          16   Dr. LeClair. Is this correct?
17   just trust them?                                  17       A. If Dr. LeClair is acting in the
18          MR. DYKES: Object to the form.             18   way that the graduate handbook -- the
19      A. My role is to ensure that                   19   department handbook says he will operate
20   process is followed. So when I received           20   and it doesn't violate any University
21   this and they referenced the handbook, I          21   guidelines as outlined in the graduate
22   read the handbook to make sure that they          22   catalog, then -- then I trust that the
23   are operating in -- in concert with               23   process is appropriate.
                                                                                        14 (Pages 50 - 53)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                   205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 12 of 251



                                             Page 54                                               Page56
  I      Q. So it is based on trust on                   l   they have made progress; the advisor
 2    Dr. LeClair basically. Yes?                       2    says that progress is not being made or
 3          MR. DYKES: Object to the form.              3    is not being made in a satisfactory way.
 4       A. And the faculty.                            4    There is almost never agreement on that.
 5    BY MR. AMIRI:                                     5       Q. But the problem here is that my
 6       Q. So, if you was not trusting                 6    advisors did not sign this document.
 7    Dr. LeClair for any reason, just suppose          7    The people who signed this document did
 8    that you wouldn't trust Dr. LeClair, how          8    not have qualification to even
 9    you would evaluate these letters?                 9    understand my research. They were high
10          MR. DYKES: Object to the form.             10    energy physicists or particle physicists
11          You can answer if you can.                 11    and astronomers. They cannot understand
12       A. I would ask for the grounds, on            12    my research. The people who was in
13    what grounds was the decision made.              13    my -- who were in my dissertation
14    BYMR.AMIRI:                                      14    committee, all of them was specialized
15       Q. Did you ask them for the                   15    in my area. They did not sign this
16    grounds in this case?                            16    document.
17       A. I think the grounds were clear.            17          MR. DYKES: Object to the form.
18       Q. Can you tell me what is the                18          You can answer.
19    grounds?                                         19       A. I would need to ask the
20       A. The grounds were demonstrated              20    graduate advising committee how they
21    lack of progress in research and                 21    arrived at their determination.
22    disrespectful conduct toward faculty             22    BY MR. AMIRI:
23    advisors, colleagues, and members of the         23       Q. So, at that time, you did not
                                             Page 55                                               Page 57
  1   academic community, referencing the Good           1 ask them?
 2    Academic Standing clause of the                   2 A. No.
 3    departmental graduate handbook. So my             3    Q. Did you ask me ifl have any
 4    investigation was to read and understand          4 objection to them?
 5    that.                                             5 A. No.
 6       Q. So how you can verify that the              6    Q. Why you did not ask me?
 7    students has lack of progress in                  7    A. It's rare that a student would
 8    research?                                         8 agree that no pro- -- it -- that
 9       A. There we trust the committee                9 unsatisfactory progress has been made.
10    and the faculty. That's a very -- that           IO I would not expect that you would agree
11    is a determination where the student             11 with that.
12    seldom agrees with the advisors.                 12    Q. Well --
13       Q. No, it is not the --                       13    A. But I would expect that the
14       A. Often --                                   14 advisor on the dissertation had made
15       Q. -- from the student --                     15 some kind of communication about lack of
16       A. -- advisors see lack of                    16 progress. It is in the end the -- the
17    progress; the student sees progress.             17 dissertation advisor who knows whether
18       Q. Very good point. So here --                18 progress is being made or progress is
19       A. There is seldom agreement on               19 not being made.
20    that point.                                      20    Q. Okay. Can you please look at
21       Q. Between the student and                    21 next page, page number 10 in that
22    advisor. ls this correct?                        22 Exhibit Number 3?
23       A. Right. The student thinks that             23    A. (Witness complies)
L__-----------------~--------,-----------'
                                                                                       15 (Pages 54 - 57)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 13 of 251



                                               Page 58                                               Page60
 1     Q. Can you please explain what is                  1   BY MR. AMIRI:
 2 this email?                                            2      Q. But you have received the
 3     A. I -- I don't know. Can I read                   3   email?
 4 it?                                                    4     A. And you say he is accused of
 5     Q. Yes, please.                                    5   plagiarism and fabrication. Do you mean
 6 A. (Reviews document) The vice                         6   by the vice president?
 7 president's faulty report.                             7      Q. Yes.
 8     Q. Can you please read from                        8      A. I haven't seen that report. I
 9 beginning, so it is good to -- yeah --                 9   will say that I was aware of
10     A. "Recently I have received a                    10   conversations between -- with the Office
11 false document from Dr. Leclair." Is                  11   of Research and your situation, but I
12 that --                                               12   have not explored, investigated, or gone
13     Q. Yes. Please continue.                          13   near that in any way because that is not
14     A. Umm-                                           14   my area, and so I -- I'm unaware of what
15       MR. DYKES: How much do you                      15   you said, what the vice president said,
16 want her to read? The whole email?                    16   what Patrick said. I haven't read those
17       MR. AMIRI: The -- the first                     17   documents, I don't have context, and I'm
18 paragraph.                                            18   very careful not to interpret from
19       MR. DYKES: Okay.                                19   documents I haven't read. So I would
20     A. "It seems that the document                    20   not n- -- n- -- I would not draw a
21 is created due to the insecurity                      21   conclusion from this paragraph of any
22 aroused from the vice president's                     22   kind, positive, negative. I would not
23 faulty report. In that report,                        23   draw a conclusion from this paragraph.
                                               Page 59                                               Page61
 1   Dr. LeClair is accused of plagiarism                 1      Q. I see.
 2   and fabrication. Obviously such a thing              2      A. And I would not ask for the
 3   has never been in my report. My report               3   report either. If I needed to know, I
 4   for research misconduct is only against              4   would ask for the report and I would
 5   Dr. Gupta. And it is a true claim, and               5   study it.
 6   I will definitely prove all of the                   6      Q. Okay.
 7   claims, including plagiarism. The NSF                7      A. But I never have asked for that
 8   inspector general will handle this                   8   report, haven't seen the report, and
 9   case."                                               9   don't -- that wou- -- would interfere
10   BY MR. AMIRI:                                       10   with my job because this is not my area,
11      Q. Have you received this email?                 11   and so I have not sought or received any
12      A. I don't think so.                             12   details about what you accused them of,
13      Q. Yes, the emails produced shows                13   what the investigation showed, what the
14   that you have received this email.                  14   response was, or who was involved in it.
15      A. Okay.                                         15      Q. Okay. So earlier you testified
16      Q. So here I'm telling that                      16   that the only notification you received
17   Vice President Carl Pinkert accused                 17   from Physics Department was this email
18   Dr. LeClair on plagiarism based on my               18   change -- chain and the attachment that
19   report. This shows that Dr. LeClair                 19   was the recommendation.
20   has a conflict of interest to make a                20      A. That's correct.
21   decision. Is this correct?                          21      Q. This is the same email chain,
22         MR. DYKES: Object to the form.                22   so when you read that, that email chain
23      A. I don't know.                                 23   has had this email as well?
                                                                                         16 (Pages 58 - 61)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                    205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 14 of 251



                                                Page62                                               Page64
 1      A. Hmm.                                          1    investigating Dr. LeClair. So I am just
 2      Q. And this email clearly shows                  2    putting an objection on the record.
 3   that Dr. LeClair is un- -- under                    3    That's all I was doing.
 4   investigation by Vice President Carl                4          MR. AMIRI: Okay.
 5   Pinkert. So when the chair of Physics               5    BY MR. AMIRI:
 6   Department --                                       6       Q. So Dr. -- vice president was
 7      A. I -- I actually don't see that,               7    investigating research misconduct, and
 8   but I s- -- I understand what you're                8    he come to the point that Dr. LeClair
 9   saying.                                              9   has plagiarized as well.
10      Q. Here on --                                    10         MR. DYKES: Object to the form.
11      A. Yeah.                                         11   BY MR. AMIRI:
12      Q. -- the first paragraph you                    12      Q. And then Dr. LeClair is trying
13   read.                                               13   to dismiss the student whose work was
14      A. It says that he is under                      14   plagiarized, and you collaborated with
15   investigation?                                      15   Dr. LeClair, and the Pinkert
16      Q. He's -- he's --                               16   investigation failed. This is my side
17      A. I mean, no, this is the first                 17   of the story; this is my position.
18   time I'm hearing that there is an in- --            18         So, if you was not
19   under investigation. This is so not my              19   collaborating with Dr. LeClair, the
20   area, so I don't interpret this. I --               20   Pinkert investigation was going to reach
21      Q. But --                                        21   to a result. But, since you started
22      A. -- trust that, if the Office of               22   supporting Dr. LeClair, and, based on
23   Research has been involved, that they               23   your letters, there was some police
                                                Page63                                               Page 65
 1   are taking care of any issue that I                  1   operations; the Pinkert investigation
 2   would need to know about, and I would                2   was stopped.
 3   hear from them if any of this impacted               3         MR. DYKES: Object to the form.
 4   my area of responsibility.                           4      A. The Pinkert investigation was
 5      Q. The Office of Vice President is                5   stopped?
 6   conducting an investigation against                  6   BY MR.AMIRI:
 7   Dr. Patrick LeClair.                                 7      Q. Yes. Because, as a result of
 8         MR. DYKES: Object to the form.                 8   this police operation, three professors
 9         MR. AMIRI: I'm not -- I didn't                 9   was dismissed. Two Ph.D. students was
10   ask a question to be a form.                        10   terminated. One of them -- I was
11         MR. DYKES: Well, but --                       11   terminated; the other one was kind of
12         MR. AMIRI: I'm explaining the                 12   changed his direction totally, his
13   situation, and then I will ask a                    13   dissertation --
14   question.                                           14      A. Hmm.
15         MR. DYKES: I'm objecting, one,                15      Q. -- changed, and three
16   you've -- to your interpretation of the             16   professors was terminated, either as
17   document. I'm just putting an objection             17   retirement or other form, and it was in
18   on the record.                                      18   this same time. It was in July 2017.
19         MR. AMIRI: No, it isn't about                 19   If you was not adopting the
20   the document. I'm telling the - what                20   recommendation of Dr. LeClair, it
21   was there.                                          21   wouldn't happen.
22         MR. DYKES: No, you're saying                  22         MR. DYKES: Object--
23   that the -- that Dr. Pinkert is                     23      A. If who wasn't --
                                                                                         17 (Pages 62 - 65)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 15 of 251



                                                Page66                                              Page68
 1          MR. DYKES: -- object to the                   1 same email chain.
 2   form.                                                2     A. I knew that you were objecting
 3      A. -- a- -- who -- who? If who                    3 to the conclusion that the committee
 4   wasn't adopting the recommendation of                4 reached. Most students do object to the
 5   Dr. --                                               5 conclusion that a committee reaches when
 6   BYMR.AMIRI:                                          6 it's unfavorable.
 7      Q. Of Dr. LeClair --                              7     Q. Can you please read the second
 8      A. -- LeClair? Who?                               8 paragraph of this letter?
 9      Q. --yes.                                         9     A. "From these five people who
10      A. Ifwho?                                        10 have signed the false document,
11      Q. You --you.                                    11 Dr. Okada is on my dissertation
12      A. I --                                          12 committee. But the other four people do
13      Q. That Dr. --                                   13 not have any information about my
14          MR. DYKES: Are you -- are you                14 research, or basically they don't know
15   trying to say that, as a result of her,             15 anything about me. And I don't know
16   there were three Ph.D. students who lost            16 them as well. But, based on my general
17   their -- who left the program and three             17 information, all of these people are
18   people got fired and -- is that -- is               18 decent people, and I have heard more or
19   that what you're saying? Is that -- I'm             19 less positive things about them from
20   just trying to understand your question.            20 their students. If they can sign a
21          MR. AMIRI: What I told is on                 21 document without having enough
22   the record.                                         22 information about the content, what the
23          MR. DYKES: Okay.                             23 rest of the people can do?"
                                                Page67                                              Page 69
 1         THE WITNESS: I didn't                          1      Q. So is it understandable
 2   understand it either.                                2   statement?
 3   BY MR. AMIRI:                                        3      A. I understand your view of --
 4      Q. Okay. Let me -- let's read                     4   yes, your view is clear from that
 5   this email.                                          5   paragraph.
 6      A. I mean, I didn't understand if                 6      Q. I'm -- I'm not objecting to
 7   there was a question for me.                         7   those people. I'm saying they are
 8      Q. Yes. Let me ask in smaller                     8   totally stranger to me. I don't know
 9   questions.                                           9   them. They don't --
10      A. Yeah.                                         10      A. That is what you are --
11      Q. So this email chain that you                  11      Q. -- and they are astronomers -
12   received and you are seeing it as a                 12      A. -- saying, and you are saying
13   notification from Physics Department,               13   that they don't have any information
14   this same email chain has my objection              14   about your research.
15   to the letter and to the recommendation.            15      Q. Yes. But I have a dissertation
16   I objected to the graduate support                  16   committee and all of the people in my
17   status, and I objected to the                       17   dissertation committee are very
18   recommendation, and you received it in              18   well-known professors. Why you should
19   the same time when they forward it to               19   adopt a recommendation from a group of
20   you. All the email chain was complete.              20   people who doesn't have qualifications?
21   So why you read the part that                       21   They don't know me; they cannot
22   Dr. LeClair wrote and you didn't read               22   understand my research. And you don- --
23   the part that I wrote? It was in the                23   you didn't ask my dissertation
                                                                                        18 (Pages 66 - 69)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 16 of 251



                                           Page70                                               Page72
 1   committee, who all of them was -- or            1   on what evidence they gather to arrive
 2   five of them was working on condensed           2   to a conclusion. I can tell you how
 3   matter physics.                                 3   such committees generally operate, but I
 4          One of them was the director of          4   have not asked them, and so I -- I --
 5   Microfa- - -fabrication Facility,               5   I'm concerned that -- that you would
 6   Dr. Subhadra, so. The other was vice            6   assume I have more knowledge than I do
 7   director of the MINT Center, Dr. Arunava        7   about how that committee operates. But
 8   Gupta. The other is Dr. LeClair, chair          8   I can tell you how such committees
 9   of Physics Department. The other is             9   generally operate.
IO   Sarker Sanjoy, who was the principal           IO   BY MR. AMIRI:
11   investigator of the NSF project. The           11       Q. You can go ahead and explain
12   fifth one is Dr. Gary Mankey, who was          12   it, please.
13   the graduate director for four years and       13       A. Often when decision are made
14   recently was -- changed his position.          14   about reviewing a student's progress, a
15          So all these five people was            15   single group reviews all of the students
16   working on condensed matter physics,           16   in the department. There is input from
17   which is my specialty. It is about             17   the director. In my own past -- this
18   computer sciences, material sciences.          18   would be better if I -- if I talk about
19   It --                                          19   my experience -- such a committee asks
20      A. Sure.                                    20   each director of students at a certain
21      Q. -- has nothing about astronomy.          21   point in their career, "What is the
22   And these people who signed the                22   progress?" And then that committee
23   document, even a person with high school       23   looks at the progress and makes
                                           Page?!                                               Page 73
 1   information does understand that                1   decisions. The reason that it's a
 2   astronomer doesn't know much about              2   separate committee and it is not unusual
 3   material science. The condensed matter          3   that you would not know them and that
 4   is material science. It is about                4   they would not be in your subarea of
 5   computer technology, how we can make            5   specialization is because it brings a
 6   transistor chips --                             6   level of evenness and objectivity to
 7      A. Um-hum.                                   7   what is a life-changing decision. So
 8      Q. -- those kind of stuff. And I             8   one would not want different students
 9   clearly explained to you that these             9   treated in different ways based on
10   people who signed the document, they are       10   anything subjective. It's an attempt to
11   not in my dissertation committee. I            11   be objective, to be one distance
12   don't know them; they don't know me.           12   removed, and make decisions. The
13   And I showed to you that I don't have          13   sixth-year decision is simple from that
14   any personal problem. I told you that          14   committee's perspective, even though it
15   more or less they are decent people, but       15   is life changing and so important. The
16   I don't know them. So how you can adopt        16   question is, based on the progress so
17   their -- their recommendation when I           17   far, is the student likely to finish
18   clearly showed that they don't qualify         18   within the legal time frame of seven
19   to make this recommendation?                   19   years? "Yes" or "no"? And they look at
20      A. 1--                                      20   whatever information they look at -- and
21          MR. DYKES: Object to the form.          21   I -- tha- -- this is the part that I
22          Go ahead.                               22   don't know, so I'm the wrong person to
23      A. -- have not asked the committee          23   ask this question to. Based on what
                                                                                    19 (Pages 70 - 73)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                205-397-2397
                                                                           JI


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 17 of 251



                                          Page74                                                    Page76
  1 they have in front of them, they make a          1         MR. DYKES: Before -- can --
 2 decision, and they attempt to be                  2   can we take a -- we've been going about
 3 evenhanded in the way that they assess            3   an hour, and I do need to go to the rest
 4 this, so that they're using a similar             4   room.
 5 rubric for all students. So you're                5         MR. AMIRI: Just give -- give
 6 saying that they -- they should be                6   us five more minutes and then --
 7 specialists in your subarea, and I'm              7         MR. DYKES: Okay.
 8 saying that such a decision has more              8   BY MR. AMIRI:
 9 validity by being one step removed from           9      Q. So here --
10 the content of the dissertation to the           10         MR. DYKES: That's fine.
11 question "Is there progress? Is the              11   BY MR. AMIRI:
12 progress satisfactory? Is the progress           12      Q. -- what you explain is in
13 sufficient? Is the student likely to             13   general or it is applies to Physics
14 finish in seven years?" This is year             14   Department?
15 six, so there is one year left. "Is the          15      A. That is in general.
16 student going to finish?" The committee          16      Q. Does it apply to all
17 is large, again, to add to the                   17   universities, or it is in the University
18 objectivity. So there are multiple               18   of Alabama?
19 people at the table with experience with         19      A. I don't think I could answer
20 multiple students.                               20   that.
21        I can tell you that I know very           21      Q. I mean, how general it is? Is
22 little about your subject area, but I            22   it general statement for most of the
23 could very comfortably sit on such a             23   universities or it is only for the
                                          Page 75                                                   Page77
  1 committee, because the questions are the          1 University of Alabama?
 2 same for every student in every academic          2    A. It is not only in the
 3 field. "Has there been progress? Tell             3 University of Alabama.
 4 me about the progress. Is the student             4    Q. So it is more general -- it
 5 likely to finish within the time frame,           5 is --
 6 based on the history? How are we doing            6 A. It is more general.
 7 here? Is everything moving forward?"              7    Q. So it is not specific to my
 8 Q. Very good.                                     8 case?
 9    A. "ls this a successful student?"             9    A. No. So when I saw the
10    Q. Yes, very good.                            10 document, it fits the paradigm I know --
11    A. So then that --                            11    Q. Um-hum.
12    Q. I understand.                              12    A. - which is that a committee,
13    A. -- committee makes a decision.             13 that is fairly large and considered
14 And, again, they try to be fair. They            14 within the department to be
15 try to be even. They try to be                   15 representative, has assessed the
16 objective, and --                                16 progress, made a recommendation, so this
17    Q. But--                                      17 is consonant with how such decisions are
18    A. -- so --                                   18 generally made.
19    Q. -- but this is your judgment,              19    Q. So this is your general
20 yeah. So -- so -                                 20 concept; it is not --
21    A. My judgment?                               21    A. That is correct.
22    Q. --what --what --yeah.                      22    Q. -- the specific fact?
23 Let -- let us get -- I mean --                   23    A. That is correct.
                                                                                    20 (Pages 74 - 77)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 18 of 251



                                         Page 78                                                   Page 80
 1       MR. AMIRI: Okay. We can take               1   they have to give their reasons for
 2 a break.                                         2   their actions. And naturally they will
 3       VIDEOGRAPHER: We are going off             3   see the consequences of their unethical
 4 the record at 10: 10.                            4   action."
 5        (A BREAK WAS TAKEN)                       5      Q. Yes. Have you read this
 6       VIDEOGRAPHER: This begins                  6   statement before?
 7 media unit 2. We're back on the record           7      A. Yes.
 8 at 10:22.                                        8      Q. So you have seen this --
 9 BY MR. AMIRI:                                    9      A. Yes--
10    Q. And let's -- let's continue               IO      Q. -- email?
11 from where we left.                             11      A. - I remember that paragraph,
12    A. Where was that? The --                    12   yes.
13    Q. The last --                               13      Q. Yes. You previously in- - I
14    A. -- email.                                 14   mean --
15    Q. -- page of Exhibit Number 3.              15      A. I did not remember the first
16 I- --                                           16   paragraph, I did not remember that, but
17    A. This is your email --                     17   I -- I -- I intentionally try not to get
18    Q. Yes.                                      18   involved in something --
19    A. -- to Robert Olin, yes.                   19      Q. Yes.
20    Q. Yes. This is the reply of the             20      A. -- that is an investigation, so
21 email that I received from Dr. LeClair          21   I did not remember that. But I have --
22 about graduate support status. I                22   I do remember the third paragraph
23 appealed it to Robert Olin. I forwarded         23   because I was -- that paragraph
                                        Page 79                                                    Page 81
 1 it to dean of Art and Science. This is           1 concerned my area of responsibility in
 2 the email, but I copied Dr. LeClair as           2 mywork.
 3 well, Dr. Han, and Dr. Henderson. So I           3 Q. I see. And you take a small
 4 copied everybody who was involved, but I         4 break and you go out and --
 5 appealed it to Dr. Robert Olin.                  5       MR. DYKES: All right.
 6        You read -- you read the first            6 BY MR. AMIRI:
 7 and second paragraph of this. Can you            7    Q. -- come back (indiscernible) --
 8 please read the third paragraph?                 8       MR. DYKES: I -- I'm going to
 9     A. "I know Dr. LeClair, probably             9 object.
10 better than all of you. And he knows me         10       MR. AMIRI: Yes.
11 as well. Patrick has great leadership           11       MR. DYKES: That's
12 skills and can make a group of people to        12 insinuating - I can tell you we didn't
13 do something he wants to be done. But           13 talk about the email.
14 creating this kind of false documents is        14       MR. AMIRI: Yes.
15 not a part of his personality. There            15       MR. DYKES: And if you want to
16 are other people behind this document,          16 do something to file with the court and
17 which their name or signature is not in         17 address if you think that I have coached
18 the document. These people spend a lot          18 my witness, you do it, but I take that
19 of time for these kind of things and are        19 very seriously. I don't do that. And
20 less effective in scientific works. But         20 you saw the documents were left here.
21 I don't want to fight with the Shadow.          21 You saw us outside. We didn't have any
22 And I think the people who signed this          22 documents. So make those allegations --
23 document should be held responsible and         23 you - those are very serious, so you
                                                                                    21 (Pages 78 - 81)
                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                                  205-397-2397
                                                                            -11


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 19 of 251



                                           Page 82                                               Page 84
 I   better have something to support that,           1   my ethical -- ethical obligations very
 2   and you don't because it didn't happen.          2   seriously. So I'm saying, don't accuse
 3         MR. AMIRI: Which sentence I                3   me of that, unless you have something to
 4   told that you are that much concerned?           4   back it up on --
 5         MR. DYKES: What I'm concerned              5          MR. AMIRI: Mr. Counsel --
 6   is what you have accused me of is going          6          MR. DYKES: -- and you don't.
 7   out there and coaching my witness on             7   So I'm done sa- -- I'm done talking. Go
 8   what to say.                                     8   ahead.
 9         MR. AMIRI: Did I use the                   9          MR. AMIRI: Mr. Counsel, would
10   word--                                          10   you please let us continue deposition?
11         MR. DYKES: Yo- --                         11          MR. DYKES: I just said I'm
12         MR. AMIRI: -- "coach"?                    12   done talking. Go ahead.
13         MR. DYKES: --you said                     13          MR. AMIRI: And thank you --
14   you've - and you've been out with your          14      A. I don't --
15   lawyer on a break, so that insinuates           15          MR. AMIRI: -- for that.
16   coach. So, we talked, which I can talk          16      A. -- remember that paragraph
17   to my witness. We didn't talk about the         17   because I took a break; I remember this
18   email, and I have not in any way told           18   paragraph because I read it very
19   her anything to say, so.                        19   carefully at the time.
20         MR. AMIRI: Well, if I want to             20   BY MR. AMIRI:
21   make such an allegation, I do it in the         21      Q. I see. So this paragraph you
22   form of a -- a summation later --               22   just read --
23         MR. DYKES: Yeah.                          23      A. Yes.
                                          Page 83                                                Page 85
 1        MR. AMIRI: -- on. Can you                   1     Q. -- do you see there is any
 2 please let us continue?                            2 threat in this paragraph, any bad
 3        MR. DYKES: Well, don't--                    3 language, anything that is concern for
 4 don't accuse me of wrongdoing -                    4 you?
 5        MR. AMIRI: I'm thinking                     5    A. It is a concerning paragraph to
 6 that --                                            6 me. It's ambiguous, and it could be
 7        MR. DYKES: -- and expect me                 7 read as a threat or not a threat. But,
 8 not to --                                          8 because it is ambiguous, I read it very
 9        MR. AMIRI: -- you are --                    9 carefully. It caught my attention, and
10        MR. DYKES: -- respond.                     10 it concerned me, because I didn't know
11        MR. AMIRI: -- attacking me.                11 what you meant by these words.
12        COURT REPORTER: I -- I cannot              12    Q. Well, I -- what I meant is
13 get two people talking at the same time.          13 written there.
14        MR. AMIRI: Yes. Yes, I'm                   14    A. Well, no, the words can mean
15 sorry.                                            15 many things, and this could mean one of
16        COURT REPORTER: That's okay.               16 two things, and I wasn't comfortable
17        MR. AMIRI: Mr. Counsel, I'm                17 with the language because it could mean
18 thinking you are trying to postpone               18 one of two things.
19 the -- I mean, you delay the deposition.          19    Q. Um-hum. So what you did as a
20        MR. DYKES: I'm not telling                 20 consequence of reading this document?
21 her -- she can answer the question. I             21 Did you take any action based on this?
22 just -- you insinuated that I was doing           22    A. (Nods affirmatively)
23 something that is unethical, and I take           23    Q. What you did?
                                                                                     22 (Pages 82 - 85)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 20 of 251



                                           Page86                                                 Page 88
 1      A. I consulted with the person on             1 picture?
 2   the campus who assesses threat because I         2    A. It's a -- a man in a robe
 3   said -- I read this as a paragraph that          3 carrying a scythe.
 4   could mean one of two things.                    4    Q. Yes. It is called "Grim
 5      Q. So what is that person? Who is             5 Reaper." Is this true?
 6   that person?                                     6    A. Possibly.
 7      A. That's Charlie Dorsey.                     7    Q. So do you know who created
 8      Q. And what he told you?                      8 that?
 9      A. He told me that the threat --              9    A. He also carries an hourglass.
10   he considered the threat to be low, and         10 I thought it was Father Time.
11   I was relieved to hear that. I'm glad           11    Q. You had bigger --
12   to hear that. That's his job. It's my           12    A. I don't know -- yes, I did, but
13   job to ask and his job to assess.               13 I don't -- but I don't know the image.
14      Q. Is this the only thing you did?           14 I don't recognize the image.
15      A. I think it is. Did you have a             15    Q. So does that image create any
16   question that --                                16 concern on you who created this image?
17      Q. Well, your -- I am reporting to           17    A. It did not.
18   you that there are some other people            18    Q. Why?
19   behind this document, and you talked to         19 A. Because I -- I -- I don't draw
20   the police department, and they told you        20 conclusions based on the image that in
21   that I'm credible person, the                   21 itself is not threatening. I was much
22   possibility --                                  22 more concerned with your paragraph than
23          MR. DYKES: Object to the form.           23 I am with that drawing.
                                           Page 87                                                Page 89
 1 BY MR. AMIRI:                                      1    Q. So this image based on your --
 2  Q. -- of danger is low. Did you                   2 you are telling me that this image is
 3 verify that the other people who made              3 not threatening?
 4 this document is there any problem from            4    A. The image by itself -- the name
 5 their side?                                        5 is "The Shadow." That's more
 6    A. I did not.                                   6 threatening than the image.
 7    Q. Why?                                         7    Q. Well, so --
 8    A. Because they didn't present a                8 A. I -- I don't think I would draw
 9 threat.                                            9 a conclusion on this image.
10    Q. But did you see the picture?                IO    Q. But you did not do any
11    A. I did see the picture.                      11 investigation on the person who created
12    Q. Can you explain what is that                12 this image?
13 picture?                                          13    A. No, that would definitely not
14    A. I cannot.                                   14 be my job.
15    Q. Why?                                        15    Q. So whose job is that?
16    A. I don't know what it is.                    16        MR. DYKES: Object to the form.
17    Q. You don't know what is the                  17    A. I would ask Charlie Dorsey
18 picture?                                          18 whose job that is. I don't know if it's
19 A. I don't.                                       19 Charlie Dorsey's job, or if Charlie
20    Q. And you have a small picture in             20 Dorsey would trigger an investigation,
21 that page.                                        21 but it would not be my job.
22    A. Yes.                                        22 BY MR. AMIRI:
23    Q. Can you tell me what is in the              23    Q. So you receive an email that
                                                                                   23 (Pages 86 - 89)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                              205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 21 of 251



                                           Page90                                               Page92
 1   shows there is a conflict between a              1   the appropriate people, who would
 2   graduate student and a professor, or a           2   investigate if they -- if it would be
 3   group of professors, and your job is             3   appropriate to investigate. It's not
 4   only to assess the student and not the           4   something I would ever investigate, who
 5   professor. Is this correct?                      5   created the --
 6         MR. DYKES: Object to the form.             6      Q. Can you please --
 7      A. I make sure that the s- --                 7      A. - image.
 8   professors have followed a process that          8      Q. -- read the last paragraph?
 9   has been codified. That's my job. And            9      A. "Finally, I have attached a
10   I did do that. I didn't simply believe          10   picture of a piece of art to this email.
11   them. I checked to make sure that they          11   Usually these artworks are erased in a
12   had followed a process.                         12   couple of days. But this special
13      Q. Can you tell me what is that              13   artwork was untouched for more than five
14   process?                                        14   months in fall 2015 and spring 2016. I
15      A. The process is that the                   15   have some other artworks of this artist,
16   committee makes a recommendation that           16   which will be presented later on in the
17   does -- is aligned with criteria that           17   right time."
18   are laid out in the handbook, the               18      Q. So this doesn't create any
19   department handbook, so the student is          19   concern with you?
20   aware of the criteria that are being            20      A. I don't know what that
21   used.                                           21   paragraph means.
22      Q. No. We are not talking                    22      Q. Which part you don't know what
23   about -- you are changing subject.              23   it means? Can you explain it?
                                           Page 91                                              Page 93
 1         MR. DYKES: No, she's answering             1      A. "Usually these artworks are
 2   your question.                                   2   erased." I don't know what that means,
 3         MR. AMIRI: No.                             3   what genre of artworks these are. "This
 4      A. You asked what I did. That is              4   special artwork was untouched for more
 5   what --                                          5   than five months." I don't know why --
 6   BY MR. AMIRI:                                    6   I don't know what you -- what you are
 7      Q. Yes, what-                                 7   implying by that observation. It's
 8      A. -- I did.                                  8   "fall 2015 and spring 2016," I don't
 9      Q. -- you did about professor who             9   know what that time period has to do
10   created this image.                             10   with what we're talking about. "I have
11      A. I don't know who created the              11   some other artworks." I don't know if
12   image.                                          12   you took pictures or if you have
13      Q. The name is all there. It is              13   artworks. "Which will be presented
14   Gary Mankey.                                    14   later on in the right time," I don't
15      A. I see that - that this picture            15   know what that means. So no part of
16   is under a sign with his name, but I            16   this is clear to me in terms of -- of
17   wouldn't assume that he created the             17   the relevance or -- or what you intend
18   image. Someone walking by could create          18   to communicate by that. None of it is
19   the image. You could create the image.          19   clear.
20   I don't know who created the image.             20      Q. Yes, what I am communicating is
21      Q. Did you do any investigation to           21   clear. A group of professors get
22   find out who created the image?                 22   together and created a contingent
23      A. No. My job is to consult with             23   recommendation, and the chair of Physics
                                                                                    24 (Pages 90 - 93)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                205-397-2397
                                                                             Ill


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 22 of 251



                                           Page94                                                 Page%
 1   Department created that recommendation           1 not editing your email for clarity. If
 2   to me one month -- almost one month              2   you ask me something, I act on it. If
 3   later. And I appealed this action to             3   there is some action I should take that
 4   the dean of Art and Science, and I               4   I needed clarification on, I would ask.
 5   explained to him that this is not the            5         But this is a kind of
 6   only image they are making out of these          6   insinuation made by a student who's
 7   kind of images, which has improper               7   being dismissed from a program, who is
 8   content, which is not -- it should not           8   not saying that something should be
 9   be in the academic setting. We                   9   done, an action should be taken. I can
10   shouldn't have Grim Reaper in academic          10   go back to the fact that -- that we have
11   setting. We shouldn't have anything             11   a grievance process.
12   that shows any kind of improper content.        12      Q. Which is Dr. Robert Olin, the
13   But I told that they usually erase that.        13   highest authority who does the
14   But, in 2015 and '16, for five months,          14   grievance --
15   they did not erase this, this image. It         15      A. We don't start with the highest
16   was meaningful. So do you think that            16   authority. We start -- we have a very
17   somebody should talk to me and say me --        17   defined grievance process. And sending
18   tell me, so what was the story? Why you         18   a picture of hallway art to the dean of
19   are objecting this to grievance                 19   the college goes against everything we
20   procedure? Why you are telling it to            20   try to do with the grievance process,
21   the higher authorities that there is            21   which is to --
22   something wrong in this situation?              22      Q. Do you know --
23         MR. DYKES: Object to the form.            23      A. -- handle situations --
                                           Page 95                                                Page97
 1       A. No.                                       1      Q. -- ifl followed --
 2   BY MR. AMIRI:                                    2         MR. DYKES: Would you please
 3       Q. Why "no"?                                 3   let her finish her --
 4       A. Because if - if there were                4         MR. AMIRI: Yes.
 5   something that you're trying to                  5         MR. DYKES: -- answer?
 6   communicate, then the student should say         6   BY MR. AMIRI:
 7   it.                                              7      Q. What i- -- please make your
 8       Q. What do you mean by "say it"?             8   statements of this. Go ahead. Go
 9   I wrote the email.                               9   ahead. You finish, and then I will ask
10       A. These are very vague sentences.          10   my question.
11   What is it you're trying to --                  11      A. The grievance process is
12       Q. So, if --                                12   designed to give the student an
13       A. -- say?                                  13   opportunity to explain the perspective
14       Q. -- if the sentence is vague,             14   at the right levels with the right
15   you should ask for clarification. You           15   investigation, the right documentation,
16   should reply to the email, tell me,             16   one level at a time, and most students
17   "Here this sentence is vague. Here this         17   find that process to be fair and
18   sentence is vague. Explain," and I              18   equitable. And this email is not in
19   would explain more. But nobody replied          19   that process, and so it's not an
20   to this.                                        20   allegation that I would act on. I would
21       A. I would never do that.                   21   say to a student who wrote this -- and
22       Q. Why you never do that?                   22   you know that this is not addressed to
23       A. Because I don't -- I'm -- I'm            23   me -- I would say, "Foil ow the grievance
                                                                                     25 (Pages 94 - 97)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                  205-397-2397
                                                                                 Ill


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 23 of 251



                                               Page98                                                Page 100
 I   process." That's what I would respond.               I    steal my intellectual property. And I
 2   I wouldn't ask any questions. I                      2    went to Lisa Dorr. This is the first
 3   wouldn't draw any conclusions. I would               3    step. Is this correct?
 4   say to the author of this email, "Follow             4       A. Yes.
 5   the grievance process."                              5       Q. The second step is -
 6      Q. Did you tell me that?                          6       A. Yeah, the first step is at the
 7      A. This email wasn't written to                   7    department level, but sometimes people
 8   me.                                                  8    talk with Lisa to understand the
 9      Q. Okay. Are you part of                          9    process.
10   grievance procedure?                                10       Q. Who is the highest in the
11      A. I'm actually at the -- at                     11    department?
12   the -- beyond the college level, the                12       A. The -- in the department?
13   OAA, the Office of Academic Affairs                 13       Q. Yes.
14   level. I would have been part of the                14       A. The chair.
15   grievance process. But the grievance                15       Q. The chair is trying to steal my
16   process specifically involves not                   16    intellectual property. Then what is the
17   skipping levels, so I would not skip a              17    next step?
18   level. I would say to the person who                18       A. I'm -- I think -- I am unsure
19   wrote this email, "Follow the grievance             19    about whether theft of intellectual
20   process."                                           20    property would be handled through the
21      Q. So the question is, are you                   21    grievance process or through the Office
22   part of the grievance procedure?                    22    of Research --
23      A. I am at -- at the point that                  23       Q. But--
                                               Page 99                                               Page IOI
 1   the grievance would come to me in the                 I      A. -- Misconduct.
 2   chain.                                               2       Q. No, not this step --
 3      Q. So you are familiar with the                   3       A. I would ask that question. I
 4   grievance procedure?                                 4    don't know the answer to that. I don't
 5      A. I am familiar with it.                         5    know the answer to that.
 6      Q. And do you know in 2016, I                     6       Q. No, the question was, who is
 7   started the grievance procedure                      7    the highest rank in the Department of
 8   step-by-step from the bottom, and I've               8    Physics?
 9   been up to Dr. Olin, Robert Olin? Do                 9       A. The chair.
IO   you know that?                                      10       Q. If the chair has a misconduct,
11      A. I did not remember that. If I                 11    which in this case he's not letting me
12   knew it, I don't remember it. Well --               12    to graduate because he's trying to steal
13      Q. But -- but, I mean, you are                   13    my intellectual property, but the
14   telling me that I should follow                     14    misconduct is not stealing intellectual
15   step-by-step. Yes?                                  15    property; the misconduct is that he's
16      A. Yes.                                          16    not letting me to graduate. I'm ready
17      Q. And I'm telling you I did it                  17    to graduate from 2015, and he's not
18   the previous year?                                  18    letting me to graduate. So what is the
19      A. Were you grieving something                   19    grievance procedure in this matter?
20   different than this --                              20       A. That is a difficult question
21      Q. No. It was the actions of                     21    because you can't disentangle the
22   these professors who was not letting me             22    academic grievance, which has to do with
23   to graduate because they was trying to              23    graduation, from an accusation of
                                                                                        26 (Pages 98 - 101)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                     205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 24 of 251



                                           Page 102                                              Page 104
 1   misconduct. You can't disentangle them.           1   students are treated fairly.
 2   In the sentence you just said presents a          2      Q. Yes. But you didn't follow
 3   very complex situation.                           3   that procedure. Let me tell you. In
 4      Q. 1-- I'm not saying it is                    4   2016 when I followed the grievance
 5   simple situation. I'm telling what is             5   procedure step by step, the only
 6   the procedure?                                    6   accusation I put forward is that the
 7      A. I would have to ask someone                 7   head of Physics Department is not
 8   that. This is what I'm saying.                    8   letting me to graduate. I did not put
 9   You're -- you're asking something quite           9   any allegation of intelpro- --
10   complicated, and I don't know the                10   intellectual property, so it was only
11   answer.                                          1I   about not letting me graduate, not
12      Q. But you told in the grievance              12   following the graduate handbook, not
13   procedure, you are on top. So you know           13   following the graduate catalog, and I
14   the grievance procedure.                         14   only appealed that from the -- using the
15      A. Situations are tricky, and this            15   grievance procedure. So you told me the
16   one involves two things, an academic             16   highest rank person in the Physics
17   grievance and an accusation of                   17   Department is the chair of Physics
18   misconduct, of research misconduct, the          18   Department, Dr. LeClair. And
19   intellectual property. So that I would           19   Dr. LeClair is not letting me to
20   have to ask someone, "Are we handling            20   graduate. Then I start grievance
21   this through the grievance process, or           21   procedure only for not letting me to
22   are we handling this through the office          22   graduate. What was the next step?
23   of research investigation?"                      23         MR. DYKES: Object to the form.
                                           Page 103                                              Page 105
 1      Q. Well --                                     1   BYMR.AMIRI:
 2      A. I would ask that question, and              2      Q. What is the correct way of
 3   then I would understand. If -- if it's            3   starting grievance procedure?
 4   purely a grievance, I know the process.           4      A. I don't know.
 5   But what you have just said involves              5      Q. But you told you are in the
 6   something else, and in that --                    6   highest rank of grievance procedure and
 7   accusations about intellectual property           7   you know the hierarchy. What is the
 8   theft are not handled through the                 8   bottom of that hierarchy?
 9   grievance process. That's my point. So            9      A. What is the bottom of the
10   once you bring that piece in, it's no            10   hierarchy?
11   longer an issue that would be handled            1I      Q. Yes. Who is the first person
12   through the grievance process. But your          12   that a graduate student should go and
13   dismissal from the program would be              13   file a grievance procedure?
14   handled through the grievance process.           14      A. If the accusation is against
15   When you bring in the question                   15   the chair, then the grievance would
16   intellectual theft, that has to be               16   start at the college level.
17   investigated, and then the grievance             17      Q. So who is that person?
18   process can proceed once that is                 18      A. That might be Lisa Dorr; I'm
19   resolved. Do you see?                            19   not sure.
20      Q. Yeah, I understand that. Very              20      Q. Yes, I -- I'm sure. It was
21   good.                                            21   Lisa Dorr, and I've been to her, and I
22      A. And -- and the reason that it's            22   filed a grievance procedure. What
23   set up that way is to make sure that             23   happened next? Do you have any
                                                                                   27 (Pages 102 - 105)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 25 of 251



                                          Page 106                                             Page 108
 I   information?                                     1      A. -- in 2016. What month?
 2      A. I don't think so.                          2      Q. I think you met with Dr. Han in
 3      Q. And then he reported this                  3   June and July --
 4   situation to Dr. Han, and I went to              4      A. 2017.
 5   Dr. Han. And Dr. -- I talked to                  5      Q. -- 2017. Yes.
 6   Dr. Han. I asked him to talk to                  6      A. When was your -- yeah, when was
 7   Dr. LeClair and continue the grievance           7   your grievance? I only came in July
 8   procedure. Do you know what he told me?          8   2016.
 9      A. No.                                        9      Q. Yes, it was -- the grievance
10      Q. But you are working very                  10   procedure, whenever it was, if you
11   closely with Dr. Han. You should know           11   talked to Dr. Han, he should pro- --
12   that. In my case, you had -- had a              12   provide you with some information about
13   meeting with Dr. Han, didn't you have?          13   the past.
14      A. I met with Dr. Han about the              14      A. He did not.
15   dismissal.                                      15      Q. He did not tell anything?
16      Q. Well --                                   16      A. He did not.
17      A. I did not talk with Dr. Han               17      Q. Do you know why he didn't
18   in --                                           18   provide any information about this
19         MR. DYKES: 2016. Right?                   19   pro- -- problem that was?
20      A. -- a year earlier --                      20      A. No.
21         MR. DYKES: Is that when                   21      Q. So Dr. Han did not tell you
22   you're ...                                      22   that I followed the grievance procedure
23         MR. AMIRI: Please let us -- if            23   and I'm told that I'm ready to graduate;
                                          Page 107                                             Page 109
 1   you have ob- --                                   1 my advisor is not letting me to publish
 2        MR. DYKES: I'm trying to                     2 my papers and get graduate?
 3   understand --                                     3    A. I don't remember that.
 4        MR. AMIRI: -- objection --                   4    Q. Do you think I followed the
 5        MR. DYKES: --where your                      5 right procedure as I am telling you?
 6   questions are. Are you talking about              6       MR. DYKES: Object to the form.
 7   2016, or are you now talking about 2017?          7    A. As you're telling it to me,
 8        MR. AMIRI: You are distracting               8 there was this research intellectual
 9   us. Please, if you don't have                     9 property issue that would cloud the
10   objection, let us continue.                     l O situation. So, if that was not in the
11      A. I have the same question. I --            11 picture, then you did follow the right
12   BY MR. AMIRI:                                   12 procedure.
13      Q. Yeah, yeah, you can --                    13 BY MR. AMIRI:
14      A. -- my -- my conversation --               14     Q. It was not in the picture.
15      Q. -- ask me. That is fine.                  15     A. If that is in the picture, it
16      A. -- with Dr. Han about you --              16 becomes more -- more murky.
17      Q. So --                                     17     Q. No, it was not in the picture.
18      A. -- was in 2017.                           18 In 2016 --
19      Q. 2017.                                     19     A. Then it sounds to me, from what
20      A. I was not --                              20 you've said, that you followed the
21      Q. When you are -- when you are --           21 correct procedure in 2016. But I don't
22      A. -- involved in any grievance --           22 have all the facts.
23      Q. -- sitting --                             23     Q. Yes.
                                                                                  28 (Pages 106 - 109)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 26 of 251



                                           Page 110                                                   Page 112
 1      A. But it does sound to me like                I   people" -- Dr. LeClair and other
 2   you followed the correct procedure.               2   people -- "are my people; I trust them."
 3      Q. Yes. So I followed that --                  3      A. That was the official verdict?
 4   that correct procedure, but they didn't           4      Q. That was the ver- -- they
 5   let me to graduate. So what I could do?           5   didn't give me --
 6      A. In -- in 2016, what could you               6      A. Or is that your version of --
 7   do?                                               7   of the verdict? That's --
 8      Q. Yes.                                        8      Q. I have --
 9      A. You could ask your directors                9      A. -- the --
10   what you need to do to graduate and              10      Q. -- I have -- I have the voice
11   then --                                          11   recording, but they didn't le- -- give
12      Q. Can you please give the name of            12   me a letter. Do you think that they
13   the people? Can you explain a little             13   should give me a letter at the
14   more clear I understand exactly what you         14   conclusion of the grievance procedure?
15   mean by -- by "director"?                        15      A. I -- I would not speculate on
16      A. I don't actually know if                   16   how that --
17   Dr. LeClair was your only director of            17      Q. No, but in the --
18   your dissertation. Is he?                        18      A. -- process was --
19      Q. In dissertation, we have                   19      Q. -- procedure?
20   advisor. We have advisor --                      20      A. -- going. I don't know the
21      A. You have a chair of the                    21   circumstances there. The procedure
22   committee.                                       22   would generally be a decision, but I
23      Q. Chairperson, yes.                          23   don't know whether you-all stopped
                                          Page Ill                                                    Page 113
 1      A. Yes.                                        1   before you got to that point. So I
 2      Q. Chairperson is advisor.                     2   wouldn't say that they were wrong
 3      A. Okay.                                       3   without a lot more information.
 4      Q. Yes.                                        4      Q. No. I'm asking that the
 5      A. (Nods affirmatively)                        5   procedure for grievance.
 6      Q. So which other information do               6      A. Sometimes the process stops.
 7   you need for me to provide?                       7   Sometimes the student stops. Sometimes
 8      A. Sometimes there are -- there                8   the resolution is reached, and there's
 9   are multiple directors of a project who           9   no letter.
10   determine the direction, the shape that          10      Q. So it is variable?
11   the dissertation should take, and I              11      A. It can be.
12   don't know what your committee structure         12      Q. But I followed all the steps to
13   was.                                             13   graduate.
14      Q. The question we are trying to              14      A. What do you mean you followed
15   answer now is that I followed the                15   all the steps to graduate?
16   grievance procedure in --                        16      Q. I followed all the steps in the
17      A. Um-hum.                                    17   grievance procedure to let me graduate,
18      Q. -- 2016 step by step, and the              18   to ask them to let me to graduate, but
19   only --                                          19   they didn't --
20      A. What was the outcome? What was             20      A. Do you mean to let you defend
21   the -- the final step in -- in that              21   your dissertation?
22   grievance procedure?                             22      Q. Yes.
23      Q. Dr. Han told me that, "These               23      A. Because that's different.
                                                                                    29(Pages ll0-113)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 27 of 251



                                         Page 114                                              Page 116
  1 Q. Yes. The only part that is                    1   graduate, I'm ready to graduate. But --
  2 left is my dissertation defense. So --           2   and I passed all of the dissertation
  3    A. And your committee said the                3   courses as well because you need to
  4 dissertation is defensible?                      4   take 24 credit hour for dissertation.
  5    Q. Yes.                                       5   In addition to the coursework that I
  6 A. They did?                                     6   have finished, by the end of 2015, I
  7 Q. Yes.                                          7   finished 24 credit hour for
  8    A. What is defens- -- the - I --              8   dissertation, but they deny my defense.
  9 I guess I would need more information.           9   The Physics Department did not let me do
l O I would ask a question about that.              10   my defense.
11     Q. But you --                                11      A. They didn't let you schedule
12     A. But I'm not here to ask the               12   the defense.
13 questions.                                       13      Q. Exactly.
14     Q. But you --you sent me the only            14      A. And why is that?
15 letter that I'm dismissed. The only              15      Q. Why is that?
16 letter that actually I received from the         16      A. Usually it's because the
17 University is from you, so you should            17   manuscript is judged deficient in some
18 have information.                                18   way.
19     A. I have the committee report.              19      Q. What is the manuscript?
20 I. ..                                            20      A. Do you have a dissertation?
21     Q. But it is not the right                   21      Q. Based on the graduate handbook,
22 committee. The other committee, which            22   the student who is going to defend his
23 is the dissertation committee, is the            23   dissertation needs to submit his
                                         Page 115                                              Page 117
 1 right committee.                                  1   dissertation manuscript -- manuscript
 2    A. We already talked about that                2   two weeks prior to defense, so the
 3 earlier this morning.                             3   student should schedule his defense, and
 4    Q. Yeah, but you are --                        4   he has time no later than two weeks
 5    A. Can 1--                                     5   before defense itself, he should provide
 6 Q. -- repeating the same thing.                   6   the manuscript to the people who are in
 7    A. I am, yes.                                  7   the dissertation defense.
 8    Q. So why you are repeating the                8      A. Minimum of two weeks.
 9 same thing?                                       9       Q. Yes.
10    A. Because it's what I know to be             10       A. A director can ask for more,
11 true.                                            11   and the director has to agree that the
12    Q. So I passed all the courses --             12   defense can be scheduled.
13 let me tell you the whole story. I               13       Q. Yes.
14 passed all the courses, so the                   14      A. Um-hum.
15 coursework I'm done. I started my                15       Q. Director means the chair of the
16 dissertation research in 2013, and I was         16   Physics Department?
17 very, very successful. And, by the end           17      A. No, I mean the dir- -- it --
18 of 2015, I should be graduated. And my           18   the chair of the dissertation committee.
19 dissertation committee, I just -- in             19       Q. Yes. He's Dr. Patrick LeClair.
20 previous section, I told you that I have         20   It is the same --
21 five people who are condensed matter,            21      A. So --
22 high-rank people in the University, and          22      Q. -- so.
23 they are thinking that I should                  23       A. -- that person has to agree
                                                                                 30 (Pages 114 - 117)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                                 205-397-2397
                                                                              IU



Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 28 of 251



                                           Page 118                                                  Page 120
 1   that the dissertation is of sufficient            1   the Physics Department?
 2   quality to proceed to a defense.                  2         MR. DYKES: Object to the form.
 3      Q. Yes. And that person is not                 3      A. Yeah, I'd have to -- I'd have
 4   agreeing. What I should do?                       4   to do some research on that. But I can
 5      A. There is no recourse when a                 5   tell you that in 100 percent of Ph.D.
 6   director deems that a manuscript is not           6   defenses, the committee has to approve
 7   defensible.                                       7   the manuscript.
 8      Q. There is no manus- - it is not              8   BY MR. AMIRI:
 9   necessary to have a manuscript, based on          9      Q. Well, I have the graduate
10   the graduate catalog and graduate                10   handbook. I will give you a copy of
11   handbook.                                        11   that.
12      A. It i- --                                   12         (PLAINTIFF'S EXHIBIT NO. 5
13      Q. You need to --                             13   MARKED)
14      A. What?                                      14   BY MR. AMIRI:
15      Q. You need to have --you need to             15      Q. Exhibit Number 5. Please show
16   pass 24 credit hours, then you schedule          16   me where it is.
17   your dissertation, and you submit your           17         THE WITNESS: Do you need this?
18   manuscript two weeks before the defense.         18         MR. DYKES: Yeah, no, I've--
19      A. Minimum of two weeks before the            19   I've got the handbook, but thank you.
20   defense.                                         20   But take time to look through it.
21      Q. But nobody submits it much                 21      A. (Reviews document) "Student
22   longer than two weeks.                           22   must keep his or her advisor fully" --
23     A. Okay.                                       23   I'm on page 13.
                                           Page 119                                              Page 121
 1      Q. Then you do the -- the student              1 BYMR.AMIRI:
 2   does the defense.                                 2      Q. Yes.
 3      A. I think what you're -- what you             3      A. "The student must keep his/her
 4   left out in that process is that the              4   advisor fully and regularly informed of
 5   chair of the dissertation committee               5   the progress of his/her research.
 6   approves the dissertation for defense.            6   Failure to do so could result in the
 7      Q. The chair, ifhe doesn't                     7   dissertation not being approved."
 8   approve, the student who does the                 8      Q. Yes. We was having weekly
 9   defense will fail, but he still has to            9   meetings all the time.
10   have a defense.                                  10      A. And it was -- so the
11      A. No.                                        11   dissertation has to be approved.
12      Q. Why?                                       12      Q. But they did not approve it.
13      A. The committee has to deem that             13      A. Ah. That is the crux of it.
14   the dissertation is potentially                  14      Q. Can you explain more?
15   defensible before defense is scheduled.          15      A. The advisors are in an
16      Q. And ifhe deems it is not,                  16   evaluative position over a doctoral
17   can the school deny the student for              17   student. They have to approve that the
18   defense?                                         18   data is sound, that the methodology is
19      A. Yes. It happens all the time.              19   sound, that the writing is clear, that
20      Q. Where in the graduate catalog              20   the document is at the standard that
21   or in the graduate handbook it is                21   they require. The advisors have to
22   written? Do you have that written in --          22   approve the dissertation. If they do
23   somewhere in the graduate handbook of            23   not approve, then they need to give
                                                                                    31 (Pages 118- 121)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 29 of 251



                                             Page 122                                               Page 124
 1    guidance to the student till the student           1    a defense can proceed or cannot proceed.
 2    fixes the dissertation, or nothing goes            2    It's not uncommon at that stage that an
 3    forward. The -- so this is a point                 3    advisor would say that the defense
 4    where there is often disagreement                  4    cannot proceed until certain adjustments
 5    between a student and the advisor. The             5    are made to the manuscript or to the
 6    advisor says, "I don't see what I need             6    data or to the conclusions. It's not
 7    to see." Now, I don't know -- I did not            7    uncommon.
 8    ask your advisor about the quality of              8        Q. But these --
 9    your work. That's the advisor's domain.            9        A. And the student makes changes.
IO    But if the advisor is not satisfied with          10    A dissertation is an iterative process.
11    the quality of your work, the                     11    No student does their own work and
12    dissertation does not move forward.               12    presents a defense without an evaluative
13       Q. So did you ask my advisor about             13    step by the advisor.
14    quality of my work or --                          14       Q. Yes. Dr. Carvalho, we are
15       A. I did not.                                  15    talking about a specific case, that is
16       Q. Why you did not ask? What was               16    my case. We are not talking about
17    the reason that you didn't ask my                 17    general cases that is applying --
18    advisor about quality of my work?                 18       A. Well, see, yeah, and that's one
19       A. Because I would not                         19    of the issues, you know. I'm not on
20    second-guess your advisor about the               20    your committee, I'm not in your
21    quality of your work. That is your                21    department, and so I only talk about
22    advisor's domain.                                 22    general issues.
23       Q. But you did not ask?                        23       Q. But --
                                             Page 123                                               Page 125
  1      A. I did not. That would be seen                 I      A. So you're --
 2    as my second-guessing.                             2       Q. -- we are here, so please do
 3       Q. Second --                                    3    not talk about general issues. If you
 4       A. It -- it --                                  4    don't know the answer about my specific
 5       Q. -- second-guessing what?                     5    issue, tell, "I don't" -- say, "I don't
 6       A. The quality of your work. I                  6    know."
 7    trust that the advisor is the one who              7       A. I don't know.
 8    knows whether the manuscript is                    8       Q. That is the best answer
 9    defensible --                                      9    because --
10       Q. So the --                                   10       A. Okay.
11       A. -- whether the quality of your              11       Q. -- we are -- we are --
12    work is sufficient for the progress.              12          MR. DYKES: But then don't ask
13       Q. So, if the advisor is thinking              13    her a follow-up question asking her to
14    that the quality of work is very high             14    explain or what she does know, because
15    and I can defense, can I defense?                 15    when --
16           MR. DYKES: Object to the form.             16          THE WITNESS: Right.
17       A. I would need more information.              17          MR. DYKES: -- she's gone into
18    BY MR. AMIRI:                                     18    those areas, it's been as a result of
19       Q. So what you was looking at that             19    your asking a question.
20    handbook?                                         20          MR. AMIRI: I'm entitled to ask
21       A. In my experience, the advisor               21    the questions --
22    reads the dissertation and makes an               22          MR. DYKES: Right.
23    assessment of the quality and says that           23          MR. AMIRI: -- and you are
                                                                                      32 (Pages 122 - 125)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
                                                                                Ill·

Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 30 of 251



                                            Page 126                                                Page 128
 1    entitled to object.                               1    before I started the grievance
 2           MR. DYKES: No, and --                      2    procedure. Is it good courtesy time
 3           THE WITNESS: And --                        3    that I wait for one year, I gave them
 4           MR. DYKES: -- I'm just telling             4    one more year, and then I started the
 5    you --                                            5    grievance procedure requesting, "Please
 6           THE WITNESS: -- I --                       6    let me defend my dissertation." Is --
 7           MR. DYKES: --you've been --                7    did I follow the right steps or not?
 8    you've told my witness, "Don't tell               8           MR. DYKES: Object to the form.
 9    what" -- you've instructed her to do              9       A. Yeah, I don't know. I can only
10    something which you've been asking her           10    speak generally about how the process
11    questions that ask her to explain things         11    works. I don't know in your situation.
12    to you. So, if you don't want her to             12    I wasn't involved, and I don't know.
13    answer those things, don't ask her.              13    BYMR.AMIRI:
14           MR. AMIRI: No.                            14       Q. But you send me a letter for my
15    BY MR. AMIRI:                                    15    dismissal from the --
16       Q. I'm asking -- every question               16       A. Well, yeah, I --
17    that I'm asking is about my case. I'm            17       Q. -- program.
18    not talking about how the University             18       A. -- knew about that.
19    should work. I'm not talking about               19       Q. So why -- if you don't know,
20    general questions. So, from now on, any          20    why you should send me letter for
21    question I'm asking, please answer only          21    dismissal?
22    about this case. If you know the                 22          MR. DYKES: Here's the problem
23    answer, please tell that. If you don't           23    with your instruction. You tell her you
                                            Page 127                                                Page 129
  1   know that, please you say, "I don't                l   just want your -- it's about you.
 2    know."                                            2          MR. AMIRI: Yes.
 3       A. Well, this should speed up.                 3          MR. DYKES: But you can't
 4       Q. Yes, it is.                                 4    address you without talking about how
 5       A. All right.                                  5    things operate at the University. So
 6       Q. Yeah, it is very good.                      6    your question there asks her -- is
 7       A. Good.                                       7    goin- - is going to require her to talk
 8       Q. So, as I told you, I was -- I               8    about things with the University, which
 9    requested that I should defend my                 9    you don't want her to do. So I'm -- I'm
10    dissertation because I passed all of my          10    nots- --
11    coursework, I passed 24 hour of credit           11          MR. AMIRI: Mr. Counsel, can I
12    for the dissertation research by the end         12    explain your -- can I answer you?
13    of 2015, and, in that point, we                  13          MR. DYKES: Yes, that's fine.
14    scheduled that I should defend. But it           14          MR. AMIRI: I'm not -- I never
15    did not happen. The Physics Department           15    asked her not to talk about the
16    did not let me to defend. So why it did          16    procedures in the University. I talked
17    not happen?                                      17    to her not to speak about the general
18       A. I don't know.                              18    person. If she's going to describe the
19       Q. And in 2016, one year later, I             19    procedures that are applicable to my
20    started the grievance procedure, why             20    specific case --
21    they are not letting me to do my                 21          MR. DYKES: Okay, then that's
22    dissertation defense. Is it about the            22    fine.
23    right time that I waited for one year            23          MR. AMIRI: -- I want to hear
                                                                                       33 (Pages 126 - 129)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 31 of 251



                                           Page 130                                            Page 132
 1 that.                                              1    BYMR.AMIRI:
 2       MR. DYKES: Okay. Good.                       2       Q. It -- it is page 8 of that
 3       MR. AMIRI: Okay.                             3    exhibit.
 4    A. Are you asking me why I sent                 4       A. (Reviews document) The
 5 the letter of suspension?                          5    graduate advising faculty committee - I
 6 BY MR. AMIRI:                                      6    wanted to use the correct term.
 7    Q. Yes.                                         7       Q. Yes.
 8 A. Again, I received the email                      8      A. I received the email. I read
 9 from Dr. LeClair to you and the                     9   the criteria. It referenced the
10 recommendation of the committee, which             10   Department of Physics Graduate Handbook.
11 is their right to make, and I made sure            11   I looked at the Department of Physics
12 that the process had been followed, and            12   Graduate Handbook, it was available
13 I issued the letter because that's what            13   online, and made sure that the criteria
14 we do in such cases. When the                      14   outlined there were clear and that they
15 department determines that progress,               15   aligned with what the committee had
16 sufficient progress, is not being made,            16   determined. It's the committee's right
17 they have the right to dismiss a                   17   to make the determination; it's my job
18 student. They did that. And then it's              18   to make sure that the criteria are
19 my job to put a registration hold on               19   clear.
20 that student and send a letter notifying           20      Q. So did you study the hand- --
21 the student that we have done so.                  21   graduate handbook and you see that this
22    Q. Can you explain the steps that               22   graduate advising committee can make
23 you took to make sure that the letter              23   this determination. Is this correct?
                                           Page 131                                            Page 133
 1   you are sending me, the dismissal                 1      A. No.
 2   letter, is not based on the wrong                 2      Q. So what you did when you looked
 3   information, it is based on correct               3   up in the online -- you looked up for
 4   information?                                      4   the graduate handbook? What do you look
 5          MR. DYKES: We've gone through              5   at in that?
 6   this like three times as to what she did          6      A. I looked at the section related
 7   already today.                                    7   to good academic standing, which
 8          MR. AMIRI: Could you please                8   is . . . Do you remember where that is?
 9   let her answer.                                   9   I can find it. There it is, 6, page 6.
10      A. Do you want me to say it again?            10   (Reviews document) No, that's not it.
11   BY MR. AMIRI:                                    11           MR. DYKES: Page 4.
12      Q. Yes.                                       12           THE WITNESS: That's it.
13      A. I reviewed the letter from the             13      A. Pages 4 and 5.
14   committee.                                       14   BYMR.AMIRI:
15      Q. But--                                      15      Q. Yes.
16      A. This is the -- (Reviews                    16      A. The part of this that was
17   documents) Let me find it again.                 17   determinative in my review was the
18          THE WITNESS: Where's my                   18   bullet that says "make timely progress
19   letter?                                          19   toward completing the research component
20          MR. DYKES: I think it's                   20   of their degrees." You mentioned that
21   Exhibit 3, 8 and 9, I believe.                   21   you completed 24 hours of dissertation
22          THE WITNESS: So I can use the             22   research, but that's not the
23   right name for the committee.                    23   requirement. The requirement is timely
L---------------------~--------"""""---------~

                                                                                  34 (Pages 130 - 133)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                               205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 32 of 251



                                            Page 134                                            Page 136
 1   progress toward completing the research            1      A. That they acted within their
 2   component of their degrees. The reason            2    bounds to make a determination, they
 3   that sixth-year review is done is                 3    determined that timely progress was not
 4   because the time limit is seven years,            4    being made.
 5   so timely progress means that you will            5       Q. Okay.
 6   finish in one more year.                          6       A. And they quoted that,
 7      Q. So I'm telling that, in 2015, 1             7    "demonstrated lack of progress." And I
 8   made timely progress toward completing            8    look at this, "timely progress," and I
 9   the research component of my degree, and          9    say, "Okay." That was their right.
10   I was ready to defend.                            10      Q. But they are astronomers and
11      A. That is your view.                          11   they are particle physicists. They are
12      Q. And that is the view of my                  12   not --
13   dissertation committee members who are            13      A. We've talked about this.
14   in my special area.                               14      Q. Yes, that is the -- that is
15      A. I would need to ask --                      15   that you are not answering. They are
16          MR. DYKES: Object to the form.             16   not the peo- -- people who can make a
17      A. -- them that. That is a point               17   decision whether I'm making timely
18   that is often a disagreement between a            18   progress toward completing the component
19   student and the faculty members.                  19   on -- of my research or not. The
20   BY MR. AMIRI:                                     20   correct --
21      Q. But we did not --                           21      A. Are you asking me a question?
22      A. That is --                                  22      Q. No. I'm explaining to you, and
23      Q. -- disagree.                                23   I will a- -- ask you a question about
                                            Page 135                                            Page 137
 1      A. I -- I would have to ask them                1   that.
 2   if you disagreed.                                  2          MR. DYKES: I object to his
 3       Q. But --                                      3   explanation, so.
 4      A. I -- I understand that you                   4          MR. AMIRI: Okay.
 5   didn't disagree. I would ne- --                    5   BY MR. AMIRI:
 6       Q. And they didn't disagree.                   6       Q. It is the members of
 7      A. -- 1 would need to ask them                  7   dissertation committee who make a
 8   that. You -- you told me only to speak             8   determination whether I am making timely
 9   about what I know.                                 9   progress or not. You cannot ask from
10       Q. Yes.                                       10   other committee who doesn't know me, how
11       A. I would not speculate that you             11   they can de- -- come to that
12   agreed with them --                               12   determination.
13      Q. Please do not speculate.                    13       A. Are you asking me a question?
14      A. -- and that they agreed with                14       Q. Yes. Why you trust in these
15   you.                                              15   people that they can come to the
16       Q. Yes.                                       16   determination that I'm not making
17       A. I would have to ask them that.             17   progress?
18   It's -- it's a good question.                     18       A. Oh, I thought I explained that
19       Q. Yes. The -- the question is                19   in -- in good detail, and I can repeat
20   that, you look at this handbook, and you          20   it, but it will be talking about general
21   decided that the procedure is followed            21   policy and practice about how --
22   correctly. Is it that -- what you --              22       Q. Please --
23   what I understand?                                23       A. -- students are --
                                                                                   35 (Pages 134 - 137)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                               205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 33 of 251



                                         Page 138                                              Page 140
 1    Q. -- please speak about my                    1 better academic structure, why
 2 situation.                                        2 departments operate in the way that they
 3    A. I have no idea. I don't know.               3 do.
 4    Q. In my situation, you don't know             4    Q. Have they made such a decision
 5 why this happened?                                5 in the prior time for any other student?
 6    A. That's correct. Yes.                        6 A. I don't know.
 7       MR. DYKES: If-- if it                       7 Q. Yes, I know the answer. The
 8 requires you to give your background and          8 answer is "no."
 9 your knowledge to answer a question,              9    A. I can tell you that other
10 whether or not it relates specifically           10 departments have.
11 to him, you need to give a complete              11    Q. But the Physics Department
12 answer.                                          12 doesn't have such a committee.
13       THE WITNESS: Right.                        13    A. Hmm.
14    A. I -- I assume that I'm here                14    Q. In our department, the
15 because I have some expertise in how             15 dissertation committee is the only
16 students progress through graduate               16 reference who makes decisions about
17 programs and how their progress is               17 progress and dissertation defense.
18 assessed, how rigor is maintained, how           18    A. I guess I would ask you for
19 departments operate in their                     19 evidence of that, and I would ask them
20 education --                                     20 for evidence of that, and ...
21 BY MR. AMIRI:                                    21    Q. Did you ask from me or from
22    Q. Yes.                                       22 them for evidence about this --
23    A. -- of students. And so I've                23    A. No.
                                         Page 139                                              Page 141
 1   explained why a committee that is               1      Q. -- at the time you sent that
 2   somewhat distant from the student's own         2   letter?
 3   dissertation committee makes such a             3      A. No, because it's standard
 4   weighty decision as whether a student           4   operating procedure.
 5   can continue in the program or not. One         5      Q. It is -- it is standard
 6   step removed guarantees that all                6   operating procedure everywhere or in
 7   students are treated evenly.                    7   some or in most cases?
 8      Q. Is this true in the Department            8      A. I don't know. You're asking me
 9   of Physics in the University of Alabama,        9   to speculate.
10   or it is your general concept?                 10      Q. No, I'm not asking you. I'm
11      A. I have seen no evidence that             11   telling you, is this the procedure in
12   the Department of Physics operates             12   the Department of Physics --
13   differently than any other program in          13      A. I don't know.
14   this way. So --                                14      Q. -- and Astronomy?
15      Q. You -- so -- so you are se- --           15      A. I don't know. But it is their
16      A. -- I watch. I see no evidence            16   right, and it would be operating within
17   that they are operating any differently.       17   University procedure and practice to do
18   Your question was, how can they make the       18   this.
19   determination when they are not your           19      Q. So basically you didn't have
20   dissertation committee, and I've told          20   information whether the graduate
21   you why they are empowered to make that        21   advising committee can make such a
22   determination and why it's better that         22   decision or not --
23   they make the determination, why it's a        23         MR. DYKES: Object to the form.
                                                                                 36 (Pages 138 - 141)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 34 of 251



                                            Page 142                                                  Page 144
 1 BY MR. AMIRI:                                        1 improper language.
 2    Q. -- in this specific case in                    2     A. I said "ambiguous language."
 3 my -- in the Physics Department?                     3     Q. Ambiguous language. So which
 4    A. It is always the right of the                  4 kind of language it is using here? Can
 5 faculty to assess --                                 5 you explain anything about this?
 6    Q. But which faculty?                             6 A. I would assume that -- that
 7    A. -- a student's progress.                       7 there was a s- -- an issue that the
 8 You're -- you're asking a question that              8 graduate advising committee needs to
 9 I would need more information to answer.             9 meet and discuss.
10    Q. Okay. Then let's continue.                    10     Q. Yes. And it is serious and
11 Please look at Exhibit Number 3, page 3.            11 urgent. Yes?
12    A. (Reviews document)                            12     A. So then I would assume that it
13    Q. Please let us start with page 2               13 relates to a student because that's
14 ofthat.                                             14 usually what is serious and urgent. If
15    A. Page 2.                                       15 it relates to some bureaucratic process,
16    Q. Yes.                                          16 it's not usually serious and urgent, it
17    A. Exhibit 3.                                    17 could be, but I wouldn't draw a
18    Q. Can you please read this email.               18 conclusion that anything was improper,
19 This is the email Dr. LeClair sent at               19 only serious.
20 April 27, 2017, at 4:34 p.m.                        20     Q. Yes. It is serious. And what
21    A. "The graduate advising                        21 about the last sentence, "I will brief
22 committee needs to meet before                      22 as many of you as I can on it
23 lunchtime on Monday to discuss an                   23 individually"?
                                            Page 143                                                  Page 145
 1 urgent and serious matter. I will                    1      A. I would assume that there's
 2 brief as many of you as I can on it                  2   background knowledge that they need.
 3 individually."                                       3      Q. Yes. So it is about one
 4    Q. Yeah. Have you seen this                       4   specific student?
 5 message -- email before?                             5      A. Maybe. It could be multiple
 6    A. No, I don't think so. lfl                      6   students. It could be a group of
 7 have, I don't remember it.                           7   students.
 8 Q. What is your impression on                        8      Q. But -- but --
 9 this? What is your understanding of                  9      A. But definitely I would assume
10 this email?                                         10   that it's about students.
II    A. My understanding of this --                   11      Q. But when it is urgent and
12 you're --                                           I2   serious matter and --
13       MR. DYKES: I'm going to object                13          MR. DYKES: All right.
14 to the form of the question.                        14   Mr. Amiri --
15    A. -- asking me to speculate.                    15      Q. -- he will --
16 Right?                                              16          MR. DYKES: --you've had the
17 BY MR. AMIRI:                                       17   opportunity to depose Dr. LeClair who
18    Q. No,just what --                               18   sent the email.
19    A. I -- I --                                     19          MR. AMIRI: But this is the
20    Q. I mean, you read the other                    20   email that was forwarded to Dr. Car- --
21 email and you told that it was                      21   Carvalho.
22 threatening, for example. There was one             22          MR. DYKES: Okay. Yeah, that
23 email that you read, and you say it is              23   she test- -- okay.
                                                                                     37 (Pages 142 - 145)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 35 of 251



                                          Page 150                                               Page 152
 1      Q. How it is?                                 1      A. I don't know.
 2      A. Because, as dean, it is not my             2   BY MR. AMIRI:
 3   role to second-guess the evaluative              3      Q. We have these meetings for a
 4   decisions of a department about student          4   few years. We had these meetings until
 5   progress.                                        5   April 2017. What I know is that, if
 6      Q. But I'm asking did you have                6   somebody doesn't make progress, he
 7   enough information to make such a                7   cannot take the time of the vice
 8   decision?                                        8   director of the MINT Center and the
 9      A. I don't evaluate your progress,            9   chair of Physics Department in a very
10   so more information would only put me in        10   continuous basis every week. In my
11   a position where I am evaluating your           11   understanding, if I don't make good
12   progress, but I -- I don't evaluate your        12   progress for one month, two months,
13   progress.                                       13   those professors does not come and sit
14      Q. Not my progress, but you can              14   with me to discuss my progress. Is this
15   evaluate the validity of the document           15   correct?
16   that you got from Physics Department.           16         MR. DYKES: Object to the form.
17   Did you try to validate that document?          17      A. I can only speak to general
18      A. I validated the document                  18   practice of how dissertations are
19   against the Physics Graduate Handbook           19   directed.
20   only.                                           20   BY MR. AMIRI:
21      Q. But you studied -- I gave you             21      Q. No, I'm sa- -- talking about
22   the Physics Graduate Handbook, and you          22   what I'm telling you. So you --
23   did not show anything specific that             23      A. Well, I wasn't in the room --
                                          Page 151                                               Page 153
 1   shows you validated that. You just told          1      Q. --you --
 2   that the student should make timely              2      A. -- so I can only talk about how
 3   progress. And I told you that my                 3   dissertations are directed. That's all
 4   dissertation committee agreed that I'm           4   I can do.
 5   making very good progress. And, as a             5      Q. You suppose what I'm telling
 6   matter of fact, we -- we brought half a          6   you is correct because you don't have
 7   million dollar money from National               7   those information. If the information
 8   Science Foundation based on my                   8   I'm telling you correct, is my
 9   dissertation. So it was very                     9   conclusion correct or not?
10   successful. I discovered a new memory           10      A. Yes.
11   device, which is state of art, and some         11         MR. DYKES: Again, that goes to
12   other university tried to steal that            12   general -- answer -- just -- I object to
13   from me. So I was very successful. I            13   the form. If you can answer the
14   had weekly meeting with my professors.          14   question, answer the question.
15   And these professors, one of them was           15      A. It is very common that a
16   chair of Physics Department. The other          16   student thinks that progress is being
17   was vice director of the MINT Center.           17   made, but the directors, the chairs of
18   And continuously we had weekly meetings.        18   the dissertation, do not agree with the
19   In this meeting, it is -- it was me and         19   direction of the work. So there is
20   two professors. If you don't make good          20   disagreement.
21   progress, these meetings would not last         21   BY MR. AMIRI:
22   long. Is this correct?                          22      Q. But my professors --
23         MR. DYKES: Object to the form.            23      A. Disagreement --
                                                                                   39 (Pages 150 - 153)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 36 of 251



                                           Page 154                                              Page 156
 1      Q. -- did not disagree.                        I      Q. Then I'm giving you the
 2      A. Well, I would have to ask them.             2   information and I'm asking you to
 3   So I would have to ask them that. You             3   suppose that these information are
 4   are saying they didn't agree. My                  4   correct, so we can come to some
 5   assumption is that they did because they          5   conclusion. Is it possible?
 6   said you weren't making timely progress.          6      A. No.
 7   And it's very common for there to be              7      Q. Why not?
 8   disagreement on this issue.                       8      A. Because there is seldom a
 9      Q. Yes. Please --                              9   shared view of a student's progress
10      A. So, but I only --                          10   between the student and the directors.
11      Q. -- don't let -- let us not talk            11   Seldom. So --
12   about general. In this specific case --          12      Q. So, if you --
13          MR. DYKES: Then stop asking               13      A. - acting on what I know to be
14   her general questions.                           14   true, which is that a student sees great
15          THE WITNESS: Right. You're                15   progress where often the directors would
16   a- -- you're --                                  16   like to see the work going in a
17          MR. AMIRI: No, I'm --                     17   different direction, I would want to
18          THE WITNESS: -- you're --                 18   hear the conversation.
19          MR. DYKES: Okay?                          19         I could perhaps adjudicate such
20          MR. AMIRI: -- I'm --                      20   a conversation, if you were here and
21          THE WITNESS: --you're                     21   they were here, and you said something
22   telling --                                       22   and they said something. I could draw
23          MR. AMIRI: -- asking --                   23   an opinion, I could draw a conclusion
                                           Page 155                                              Page 157
 1          THE WITNESS: -- me what                    1   based on having seen many, many, many
 2   your--                                            2   dissertations brought to fruition, and
 3          MR. AMIRI: -- specific                     3   many, many dissertations not brought to
 4   questions.                                        4   fruition.
 5          THE WITNESS: -- professors                 5          I could draw a conclusion, and
 6   think, and then you're asking me to make          6   I could help you see each other's
 7   a judgment on it. But you are telling             7   perspective. But, without them here, I
 8   me what they think, and I would need to           8   can only hear you say that they agree
 9   hear it from them.                                9   with you that you were making progress.
10   BYMR.AMIRI:                                      10      Q. Do you have any evidence or
11      Q. Well --                                    11   any -- do you have any information that
12      A. So you're asking me a question             12   my advisors was not satisfied with my
13   that I cannot answer because you are             13   progress?
14   asking me to base it on what you tell me         14      A. I do not. But I have the
15   they think.                                      15   statement of this committee that timely
16      Q. Well --                                    16   progress was not being made.
17          MR. DYKES: I ditto what she               17      Q. But I told that those committee
18   said.                                            18   did not know me and I did not know them;
19   BY MR. AMIRI:                                    19   they just met in an urgent meeting to
20      Q. In this case, you do not have              20   discuss a serious matter, as you read
21   the information in my specific case. Is          21   yourself, and they notified in a fourth
22   this correct?                                    22   notice there were six of them. Five of
23      A. That is correct.                           23   them signed the document, and one of
                                                                                   40 (Pages 154- 157)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 37 of 251



                                          Page 158                                            Page 160
 1   them did not sign.                               1   break.
 2      A. I wonder ...                               2         MR. AMIRI: Let me five
 3      Q. The one who did not sign was               3   minutes -- five more minutes.
 4   Dr. San- -- Sar- -- Sarker Sanjoy, who           4   BY MR. AMIRI:
 5   was terminated by the University two             5      Q. But the criteria that they
 6   months later --                                  6   used, how you made sure that they used
 7          MR. DYKES: Object to the form.            7   the criteria?
 8   BYMR.AMIRI:                                      8         MR. DYKES: We're--
 9      Q. -- as retired. Yes, go ahead.              9      A. We have --
10          MR. DYKES: And we're -- we've            10         MR. DYKES: -- we've been going
11   been going about an hour, so you can            11   through -- we've -- you've --
12   answer, and then we need to take a              12      A. We have talked about this.
13   break.                                          13         MR. DYKES: -- that question
14          THE WITNESS: Yeah.                       14   has been asked a dozen times, so
15      A. So, I just wonder why I'm here            15   we're -- we're going to take a break.
16   to answer questions about the committee         16         MR. AMIRI: Okay. No problem.
17   level work. It seems that --                    17         VIDEOGRAPHER: We are going off
18   BY MR. AMIRI:                                   18   the record at 11 :3 I.
19      Q. Because you are the only person           19         (A BREAK WAS TAKEN)
20   who sent me a letter of dismissal.              20         VIDEOGRAPHER: This begins
21      A. But you -- all of our questions           21   media unit number 3. We're back on the
22   are about the committee letter, not my          22   record at 11 :37.
23   letter. And so, to understand what is           23         (PLAINTIFF'S EXHIBIT NO. 6
                                          Page 159                                            Page 161
 1   behind the committee letter, you would           1 MARKED)
 2   have to ask the people who were involved         2         MR. AMIRI: I will introduce
 3   at that level, at the committee letter,          3   Exhibit Number 6.
 4   what evidence they had on which to base          4         MR. DYKES: Let me see that.
 5   their determination that timely progress         5   (Reviews document)
 6   is not being made. But it wouldn't be            6         THE WITNESS: (Tenders
 7   from my level; it would be from them.            7   document)
 8      Q. So basic- --                               8   BY MR. AMIRI:
 9      A. So we would have to ask them               9      Q. Can you please read the first
10   the -- these questions. These are not           IO   paragraph of this?
11   questions I can answer.                         11      A. "Dear Mr. Amiri: The
12      Q. So basically you did not have             12   information you submitted to the Office
13   information about my specific case. You         13   of Research Compliance the week of April
14   just followed the procedure as a dean of        14   24th for allegations of misconduct has
15   Graduate School. Is it correct?                 15   been carefully reviewed. The
16         MR. DYKES: Object to the form.            16   information you provided was in support
17      A. I ensured that the criteria               17   of your allegations of plagiarism and
18   they used to evaluate you were in               18   fabrications again-" -- "fabrication
19   alignment with the criteria as it's             19   against Dr. Arun Gupta and Dr. Patrick
20   spelled out in the department handbook,         20   LeClair. At this time, it has been
21   to which you have access.                       21   determined that the information provided
22      Q. But--                                     22   does not support claims of plagiarism
23          MR. DYKES: Okay. Let's take a            23   and fabrication. However, if you would
                                                                                 41 (Pages 158 - 161)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                205-397-2397
    Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 38 of 251



                                              Page 162                                              Page 164



-    1
     2
     3
     4
         like to submit any additional
         documentation related to this matter to
         support your claim, I am willing to
         review the additional information to
                                                          1
                                                          2
                                                          3
                                                          4
                                                                 Q. -- three day after I submit
                                                              these documents that proves that there
                                                              is allegation of misconduct.
                                                                 A. Right.
     5   provide an assessment."                          5      Q. And they told there is an
     6       Q. Yes. This is the letter of                6   urgent and serious matter, which is
     7   Dr. Pinkert to me, and he's telling that         7   possibly could be this matter.
     8   I accused Dr. Arun Gupta and Dr. Patrick         8      A. Right.
     9   LeClair of misconduct, and he's asking           9      Q. And they dismissed me.
    10   me to submit any further documentation          10   Actually, they signed the doc- --
    11   if I have. The investigation is -- did          11   recommendation document against me.
    12   have other aspect. One aspect was this.         12      A. Right.
    13   Can you please tell me what is the date         13      Q. So can you accept such a
    14   ofthat?                                         14   document while the professor who created
    15       A. May 23rd, 2017.                          15   that document is under investigation?
    16       Q. And I submitted those documents          16      A. Can I -- can I draw a
    17   on April 24th?                                  17   conclusion based on --
    18       A. Yes.                                     18      Q. Yes.
    19       Q. When the contingent document             19      A. -- the context?
    20   was created, it was on April 28. So on          20      Q. You are welcome to do that.
    21   April 28, the Physics Department had            21      A. I'm -- I'm seeing things that I
    22   that serious and urgent matter. They            22   have not seen before, so you're asking
    23   had a meeting, and they created the             23   me to use my judgment to assess this, so
                                              Page 163                                              Page 165
     1   document to dismiss me. It is four days          1   I'm going to - but recognizing that
     2   after I submitted these documents to the         2   I'm -- I'm seeing these things for the
     3   office of Vice President -- President            3   first time. In Exhibit 3 on page 4,
     4   Carl Pinkert. Is this correct?                   4   there's an email from Patrick LeClair to
     5       A. Yes.                                      5   Luoheng Han where he charges the
     6       Q. And when Dr. LeClair sent me              6   committee -- where he --
     7   his letter, it was on May 26. Is it --           7      Q. Yes.
     8   it is three day after this letter. Do            8      A. -- says what the committee
     9   you think that Dr. Patrick LeClair,              9   charge is.
    10   which I officially made allegation of           10      Q. Yes.
    11   misconduct against him, can make a              11      A. It seems valid to me that he
    12   decision about my status, or he should          12   could charge the committee with what he
    13   not be allowed to do that?                      13   has charged them while he is under
    14          MR. DYKES: Object to the form.           14   investigation, because what he's asking
    15       A. In the document -- that's not a          15   them is valid. He's asking them to make
    16   simple question. He asked the committee         16   valid judgments. He --
    17   to make a determination. He -- right?           17      Q. Are they correct people?
    18   BY MR. AMIRI:                                   18      A. We've been through this.
    19       Q. He metthem individually. He              19      Q. Okay. No problem.
    20   send them email -- we read that, that           20      A. So he is not acting on it. I
    21   there is a serious and urgent matter.           21   assume that the reason he waited to send
    22   He send that email on 27 --                     22   you the letter -- I knew there had been
    23       A. Yes.                                     23   a time delay there. I had no basis to
                                                                                      42 (Pages 162 - 165)
                                        Freedom Court Reporting
    877-373-3660                          A Veritext Company                                 205-397-2397
           Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 39 of 251



                                                     Page 166                                           Page 168
            1   judge why there was a time delay. Was            1 about hypothetical situations, so -- so
            2   he - I would assume -- from this                 2 that --
            3   chronology, not having had conversations         3    Q. No, you -- you can -- you can
            4   about this, and so, again, you're asking         4 do that.
            5   me to use my analysis here on the spot           5        MR. AMIRI: Can we do that?
            6   to make a -- a judgment -- that he was           6        MR. DYKES: I'm going to object
            7   waiting until that matter was closed             7 to it. I mean, you can ask.
            8   before deciding to act on the                    8        MR. AMIRI: Yes, so we can do
            9   recommendation. But, again, the                  9 that.
           10   recommendation that was requested, as it        10        MR. DYKES: I'll -- I'll
           11   is described in this email, is valid,           11 object.
           12   and that committee is empowered to make         12        And, if you can answer, you can
           13   that determination. So the committee            13 answer.
           14   made a determination that in --                 14 BY MR. AMIRI:
           15   according to this charge, is valid. He          15    Q. You can assume that. If you
           16   didn't act on it until later. By the            16 assume that Dr. LeClair is the only
           17   time he acted on it, I assume that this         17 decisionmaker, is his decision valid or
           18   matter was closed.                              18 not?
           19      Q. No, it was not closed.                    19        MR. DYKES: Object to the form.
           20      A. Okay. Well, as I --you know,              20 That's calling for speculation.
           21   I don't have that context. So --                21    A. If he were the only
           22      Q. So it was continuing.                     22 decisionmaker and there were no
           23         MR. DYKES: Object to the form.            23 committee involved, I would not assume
........                                             Page 167                                           Page 169
            1 BY MR. AMIRI:                                      1 that to be sufficiently objective. But
            2    Q. Yes. As you see, and the                     2 when you bring a committee into the
            3 letter is long letter, but, even in the            3 decision process, a degree of
            4 first paragraph, he's asking me, "If you           4 objectivity is attained that I would
            5 have further document, we are interested           5 find acceptable. Does that make sense?
            6 to study them." So it is not saying                6 BY MR. AMIRI:
            7 that the matter is closed. So -                    7    Q. Very good. Yes. Then let's
            8        MR. DYKES: Object --                        8 ask this question. Dr. LeClair is the
            9 BY MR. AMJRJ:                                      9 chair of the Physics Department. He's a
           10    Q. -- so then there is an active               10 professor. He knows this statement that
           11 investigation against Dr. Patrick                 11 you just told. Is it plausible that he
           12 LeClair. If he is the only                        12 wanted to ask from a committee to make a
           13 decisionmaker -- let's assume that he is          13 recommendation, so it become more
           14 the only decisionmaker -- is his                  14 validatable, more valid?
           15 decision credible or not?                         15    A. That would --
           16        MR. DYKES: Object to the form.             16       MR. DYKES: Object to the form.
           17    A. Yeah, you're -- you're -- there             17    A. -- be the right and appropriate
           18 are two suppositions there that aren't            18 thing to do, to bring a committee in who
           19 valid.                                            19 is sufficiently removed from the
           20 BY MR. AMIRI:                                     20 entanglement to make a decision based on
           21    Q. So let's suppose that that                  21 the progress of the student.
           22 recommendation --                                 22 BY MR. AMIRI:
           23    A. And you can't ask me                        23    Q. But--
                                                                                           43 (Pages 166 - 169)
                                               Freedom Court Reporting
           877-373-3660                          A Veritext Company                              205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 40 of 251



                                            Page 170                                               Page 172
 1      A. So I think that it was the                   1   so I don't have any information about
 2   appropriate thing to do, to step back              2   how you were funded. Tha- -- that
 3   and recuse himself.                                3   wouldn't be my domain. I'm only
 4      Q. But the motivation is because                4   concerned about good academic standing
 5   of this investigation, because it is               5   as it's defined in the handbook.
 6   just --                                            6      Q. Okay. That is as much as you
 7      A. The motivation?                              7   want to answer. That is -- let us
 8      Q. To bring that committee in.                  8   introduce the --
 9          MR. DYKES: Object to the form.              9          MR. DYKES: Okay. I'm going to
10   BY MR. AMIRI:                                     10   object to the statement that "as much as
11      Q. The reason that Dr. LeClair                 11   you want to answer." She answered your
12   asked that committee is the allegation            12   question and said she doesn't know, so.
13   of misconduct against himself.                    13          MR. AMIRI: Okay. That
14          MR. DYKES: Object to the form.             14   is okay.
15      A. I don't know, but even if it                15          (PLAINTIFF'S EXHIBIT NO. 7
16   were, he's turned it over to a                    16   MARKED)
17   committee.                                        17          MR. AMIRI: I am introducing
18   BY MR. AMIRI:                                     18   Exhibit Number 7.
19      Q. Does --                                     19          MR. DYKES: Can I see that?
20      A. But you're in your sixth year,              20          THE WITNESS: (Tenders
21   so, if the timely progress was not being          21   document)
22   made and he turns it over to a                    22          MR. DYKES: Thank you.
23   committee, that is appropriate.                   23   (Reviews document)
                                            Page 171                                               Page 173
 1       Q. And he turns it over to                     1   BY MR. AMIRI:
 2   committee just three days after                    2      Q. This is the email you sent on
 3   allegation of misconduct is provided to            3   June 23rd, 2017, to Charles Dorsey.
 4   the Vice President Carl A. Pinkert.                4      A. (Nods affirmatively)
 5          MR. DYKES: Object to the form.              5      Q. Can you please explain who is
 6   BY MR. AMIRI:                                      6   Charles Dors- -- Dorsey?
 7       Q. But still it is valu- -- I mean             7      A. He is the director of the
 8   it is valid?                                       8   Office of Threat Assessment.
 9       A. I wouldn't draw a conclusion                9      Q. Can you give some more
10   based on that. It's also the end of the           10   information what he does?
11   semester. So, if any action is going to           11      A. When anyone in the University
12   be taken related to funding and                   12   is concerned about a situation involving
13   progress, it does have to be done before          13   a threat, they -- they are wise to
14   the end of the semester. But I can - I            14   consult with Charlie Dorsey, who's --
15   can understand what you're saying, but I          15   who has expertise in assessing whether
16   wouldn't say that that's definitely the           16   the threat is to be taken seriously,
17   case.                                             17   whether any action needs to be taken or
18       Q. So what is your information                18   not.
19   about the funding?                                19      Q. And is he a police officer or
20       A. I don't have any information               20   he's a faculty member?
21   about the funding. My concerns are all            21      A. I do not -- I don't believe
22   based on good academic standing as                22   he's a faculty member. I don't actually
23   defined in the Physics Handbook. So --            23   know that. I don't know.
                                                                                     44 (Pages 170 - 173)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 41 of 251


~-----------------~------------~--------~
                                           Page 174                                            Page 176
 1   Q. I see. Have you contacted                      1         THE WITNESS: Yes, "applicant."
 2 him in another occasion in the past                 2         MR. AMIRI: "Applicant."
 3 two --                                              3         THE WITNESS: Someone who was
 4     A. 1--                                          4   applying and was --
 5      Q. -- and a half year?                         5         MR. AMIRI: I see.
 6      A. Um, let me think. I certainly               6         THE WITNESS: -- making
 7   have been involved with conversations             7   threats.
 8   with him. I -- I don't remember ifl               8   BYMR.AMIRI:
 9   initiated or if someone in my office              9      Q. Can you please read in this
10   initiated those conversations, but I             10   document the first underlined part of it
11   have been involved in conversations that         11   that you wrote.
12   relate to him.                                   12      A. "The College of A&S is
13      Q. And have you directed any other            13   concerned that Mr. Amiri has not
14   student for evaluation to him?                   14   responded to messages that direct him
15          MR. DYKES: Object to the form.            15   toward appropriate academic grievance
16      A. I remember of a situation                  16   channels and is instead reaching out
17   involving --                                     17   directly to the president and provost
18          MR. DYKES: Susan, don't use --            18   with his repeated accusations of
19          THE WITNESS: -- no --                     19   misconduct."
20          MR. DYKES: -- names of                    20      Q. What is your inform- -- source
21   students.                                        21   of your information?
22      A. -- an applicant, but not an                22      A. Associate Dean Cathy Pagani is
23   enrolled student.                                23   in my office and handles most student
                                           Page 175                                            Page 177
 1 BY MR. AMIRI:                                       1 issues. I consult with her on any issue
 2    Q. Can you please repeat that?                   2 involving a student. I don't remember
 3    A. I remember of a situation                     3 whether she reached out to Dean Olin or
 4 involving an applicant to programs who              4 whether I reached out to Dean Olin. I
 5 was making statements that -- that we               5 don't remember that part. I know I
 6 considered threatening and contacted                6 talked with Luoheng Han, but I don't
 7 him. But I don't remember of other                  7 remember talking with Dean Olin, but I
 8 situations where I have contacted him.              8 may have. So I would -- I had seen your
 9    Q. I see. So he was not a                        9 emails. I talked with them. I was
10 student?                                           10 advised that we should assess how to
11    A. The other case was someone we                11 move forward, given the accusations that
12 were dealing with professionally but not           12 you were making.
13 a student.                                         13    Q. Yes. Did you contact me to get
14    Q. Oh. He -- he was Af- --                      14 some information from myself?
15 American-African. Yes?                             15    A. No.
16    A. (No response)                                16    Q. What was the reason?
17    Q. You told he was                              17    A. I don't insert myself into
18 American-Afri- - African-American?                 18 conversations between a student and the
19       MR. DYKES: No, no.                           19 student's department. I explained at
20    A. No.                                          20 the beginning of the day the ways in
21       MR. DYKES: She said                          21 which we are centralized and
22 "applicant."                                       22 decentralized. Conversations between a
23       MR. AMIRI: "Applicant."                      23 student and the department is part of
                                                                                  45 (Pages 174 - 177)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                               205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 42 of 251



                                           Page 178                                              Page 180
 1   the decentralized way that we operate.            1   regard? I'm writing them a lot of
 2   I do not insert myself into                       2   emails. Yes? Did president or provost
 3   conversations between a student and the           3   investigate the situation? I mean, I am
 4   department.                                       4   an adult person. I'm a Ph.D. applicant,
 5      Q. So -- so this statement you                 5   it's my sixth year, and I know the
 6   wrote, do you think it confirms that              6   procedures. I'm directly -- directly
 7   College of Art and Science is right or            7   reaching to the president. Does it
 8   not?                                              8   create some concern in the president
 9      A. What? That the College of Arts              9   that something in the university
10   and Sciences is right?                           10   probably is wrong, at least from the
11      Q. Yes. In this --                            11   student's point of view? Did they do
12      A. In --                                      12   any investigation in this regard?
13      Q. -- statement that you read                 13       A. They would not --
14   that --                                          14         MR. DYKES: Object to the form.
15      A. That they are --                           15       A. -- do investigation in that
16      Q. -- I'm -- I'm n- --                        16   regard.
17      A. -- concerned that you have not             17   BY MR. AMIRI:
18   responded?                                       18       Q. Did they --
19      Q. Yes. Do you think when you                 19       A. They would direct you to the
20   write this to the -- another authority,          20   grievance process. We have 38,000
21   you are kind of endorsing that                   21   students.
22   statement, you are confirming that               22       Q. But if the --
23   statement?                                       23       A. The president does not
                                           Page 179                                              Page 181
 1 A. The statement that you were not                  1 adjudicate the situations of all the
 2 using appropriate academic grievance                2 students. He directs them to the
 3 channels?                                           3 grievance process. The reason the
 4    Q. Yes.                                          4 grievance process is constructed the way
 5 A. Yes.                                             5 it is, is because the situation is
 6    Q. So you are endorsing the                      6 resolved closer to where the action is
 7 College of Art and Science, but you                 7 happening, not at the president's level.
 8 don't have adequate information whether             8 Q. Okay. How many student- --
 9 I did it or not.                                    9 Ph.D. students directly reaching to the
10       MR. DYKES: Object to the form.               10 president in a year for this kind of
11    A. In 2017, you were writing to                 11 accusations?
12 the president. That's not the                      12         MR. DYKES: Object to the form.
13 appropriate grievance channel.                     13         THE WITNESS: Should I answer
14 BY MR. AMIRI:                                      14 that?
15    Q. But--                                        15         MR. DYKES: If you -- if you
16    A. So when the college told me                  16 can.
17 that you were not using the appropriate            17     A. I know of three.
18 grievance channel, I had your                      18 BY MR. AMIRI:
19 communication with the president, which            19     Q. So --
20 is not the appropriate grievance                   20     A. But I wouldn't necessarily know
21 channel. So, yes.                                  21 of them all, but I know of three.
22    Q. Do you think if the president                22     Q. Good answer. So we have only
23 or provost took any action in this                 23 three student in one year who directly
                                                                                   46 (Pages 178 - 181)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 43 of 251



                                          Page 182                                              Page 184
 1 want to reach to the president. So --              1 making such a guess --
 2    A. Who are Ph.D. students.                      2    Q. Okay.
 3    Q. Yes.                                         3    A. -- because I would never hear
 4    A. But the -- all students'                     4 about it.
 5 concerns are valid, so they, then, would           5    Q. So I'm thinking, if only three
 6 not be taken more -- they would not be             6 student is reaching to president,
 7 treated differently because they are               7 probably the president should put ten
 8 Ph.D. students. Generally Ph.D.                    8 minute time to respond to them. It
 9 students don't have as many of these               9 is 30 minute in one year.
10 kinds of difficulties.                            10       MR. DYKES: Object to the form.
11    Q. Do you think if I am a                      11 If there's a --
12 sixth-year Ph.D. student who contributed          12 BY MR. AMIRI:
13 to bring National Science Foundation              13    Q. Do you think it is a right
14 money of about half a million dollars to          14 expectation or not?
15 this university, when I'm directly                15    A. No.
16 reaching to the president, my voice               16       MR. DYKES: Object to the form.
17 should be a little bit more valuable              17 BY MR. AMIRI:
18 than, for example, undergraduate student          18    Q. Why not?
19 who may reach him?                                19    A. Because I -- it's not only
20       MR. DYKES: Object to the form.              20 three, and, even if it were only three,
21    A. I -- I think that all student               21 the thoughtful process of dealing with a
22 concerns are treated equally, and we              22 student who perceives that he or she is
23 work hard not to let extra details or             23 being treated unjustly is to follow
                                          Page 183                                              Page 185
 1 extra information change a fair process.           1 the -- the fair hearing process. As I
 2 So I would not think there would be any            2 said that I would not step into the
 3 circumstances you could put on the table           3 communications between a department and
 4 that should change the way we address              4 a student, the president also does not
 5 having a student be fairly heard.                  5 do that. The grievance process is
 6 BY MR. AMIRI:                                      6 designed to give a student a fair
 7    Q. Okay. You told about three                   7 hearing at every level. And the -- the
 8 student directly reached -- Ph.D.                  8 president and the provost in -- whether
 9 student reached to the pre- -- president           9 they receive three or 300 such messages
10 and provost.                                      10 will always direct a student to use the
11    A. Or provost, yeah.                           11 process that gives that student a fair
12    Q. Do you -- do you know how many              12 hearing and also gives the department a
13 student in general reached to the                 13 chance to express their side. I feel in
14 president in this condition?                      14 this situation like you think you -- you
15    A. No.                                         15 know both sides, but one -- one person
16       MR. DYKES: Object to the form.              16 never knows both sides, and the
17 BY MR. AMIRI:                                     17 grievance process is designed to allow
18    Q. Do you -- can you give an                   18 both sides to speak, and then to -- to
19 estimated number how much?                        19 reach a -- a conclusion.
20    A. No.                                         20    Q. Well--
21    Q. Do you think it is more than                21    A. And so the president
22 ten or less than ten?                             22 interfering with that, without having --
23    A. I wouldn't have any basis for               23 and it's not -- no, it's not ten minutes
                                                                                  47 (Pages 182 - 185)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 44 of 251



                                           Page 186                                              Page 188
 1   at all. It would be treated -- it has             1   difference?
 2   to be treated deeply and seriously and            2      A. Well, the -- today is, um,
 3   thoroughly, and that would happen                 3   you're telling me things about 2016 that
 4   through the grievance process.                    4   I -- I don't have a thorough knowledge
 5      Q. Well, I told you that                       5   of. But I would say this: You --
 6   previously. I told you that, in 2016, I           6   the 2017 grievance would be about the
 7   followed the grievance procedure and I            7   action that the faculty committee took,
 8   followed it step by step from the very            8   and it would be a new issue. I don't
 9   first person to the highest person in             9   thoroughly understand the issue you
10   that college, College of Art and                 10   raised in 2016. It could be that that
11   Science. They did not give me a letter,          11   issue was not appropriate for the
12   but I recorded their voices. And, in             12   grievance process, or it could be that
13   2017, when I was sending these emails to         13   it was wasting someone's time or it
14   professors - prof- -- to provost and to          14   could be that you were right. I don't
15   the president, I attached those                  15   know. But the 2017 issue would be new.
16   communications I had with those                  16   You would be raising a question that you
17   officials in the grievance procedures.           17   have raised this morning: Did that
18   So they could hear the conversation I            18   committee have the standing to make the
19   had with those people in the grievance           19   determination it made? You could take
20   procedure. Do you think they should --           20   that through the grievance process. I
21   this should make a difference?                   21   understand from what you're saying that
22      A. No.                                        22   you lost faith in the grievance process.
23          MR. DYKES: Object to the form.            23   That doesn't invalidate the grievance
                                           Page 187                                              Page 189
 1   BYMR.AMIRI:                                       1   process. You needed to use it, and
 2       Q. But I -- I'm proving that I                2   that's what you were directed to do when
 3   followed the grievance procedure, and             3   you contacted the president. You have
 4   their answers was very much rude. The             4   to use the grievance process.
 5   person who is in the grievance procedure          5      Q. Yes.
 6   is telling me, "You are wasting my time.          6      A. You -- you can use the
 7   These people are my people. I don't pay           7   grievance --
 8   attention to you. I pay attention to my           8      Q. Can we--
 9   people. No matter what" -- "what" --              9      A. -- process or litigation -
10   "what is the situation, I support my             10   that's why we're here -- but those are
11   people. I don't support you."                    11   the processes. And -- and --
12          MR. DYKES: Object to the form.            12      Q. Well --
13   BY MR. AMIRI:                                    13      A. - those processes are designed
14       Q. And he's telling me, "You are             14   to give you a fair hearing.
15   wasting my time." And that is Dr. Han.           15      Q. Well, okay. In 2017, I copied
16   You have talked to him. And I sent his           16   my objection to this recommendation
17   voice recording to the president. Does           17   letter to all of the people in the
18   it -- should it make a difference or             18   hierarchy of the grievance procedure.
19   not?                                             19      A. Yes, you did.
20       A. No.                                       20      Q. So this is counted as using
21          MR. DYKES: Object to the form.            21   that grievance procedure, but not from
22   BY MR. AMIRI:                                    22   the bottom. I contacted all of them.
23       Q. Why it shouldn't make a                   23   That is first.
                                                                                   48 (Pages 186 -: 189)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 45 of 251



                                           Page 190                                              Page 192
 1         Second. When I am copying --                1   grievance -- I mean, you've been down
 2   when I'm sending the voice recording of           2   this road for the last 15 minutes of the
 3   the people in the hierarchy of the                3   same -- the same thing. I ...
 4   grievance procedure to the president, it          4      A. And my answer is, the grievance
 5   means that the grievance procedure is             5   process is functioning. The president
 6   not functioning. When it is not                   6   should not have listened to the tapes.
 7   functioning, I cannot follow through              7   You feel that the grievance process
 8   that. So the purpose of sending the               8   isn't functioning. The grievance
 9   voice recording, that you can hear and            9   process is designed to give the student
10   you can identify the person who is               10   a fair hearing and to hear all sides of
11   talking, is to show that the people in           11   an issue. When you're the only one
12   the hierarchy of grievance procedure are         12   talking, that doesn't mean the grievance
13   not following the UA procedures. They            13   process is broken.
14   are not follow- -- following the                 14   BY MR. AMIRI:
15   graduate handbook. They are not                  15      Q. Okay. Let's move to next --
16   following the graduate catalog. They             16      A. Oh, thank goodness.
17   are not following the procedures                 17      Q. -- question. The next line
18   determined for grievance procedure.              18   that I underlined, can you please read
19   Their name are on the side, but they are         19   that?
20   not following them. And, to prove that,          20      A. "The two faculty members who
21   I sent their exact voices to the                 21   have been directing Mr. Amiri's doctoral
22   president.                                       22   research no longer wish to direct his
23      A. I understand that.                         23   project." Can I read the rest of the
                                           Page 191                                              Page 193
 1     Q.    Yes. So it means that --                  I   sentence or not?
 2       A. Is that a question --                      2      Q. That is enough. So -- so this
 3       Q. -- the griev- --                           3   is your -- you are reporting this to
 4       A. -- for me?                                 4   Mr. Dorsey, that the two faculty
 5       Q. I -- I will ask it. Does this              5   members who have been directing
 6   mean that the grievance procedure is not          6   Mr. Amiri's doctoral res- -- research no
 7   functioning?                                      7   longer wish to direct his project. My
 8       A. No.                                        8   question is that, can a faculty member
 9         MR. DYKES: Object to the form.              9   not wish to direct a student? Is it
10       A. It doesn't mean that. It means            10   possible that a faculty member can,
11   that you feel that it's not functioning.         11   "Okay, from now on, I'm not going to
12   BY MR. AMIRI:                                    12   direct you"?
13      Q. So should president listen to              13      A. Yes. That happens a lot.
14   those audiotapes --                              14      Q. Did -- does anybody ask from
15         MR. DYKES: Okay. Mr. Amiri,                15   faculty member why? Does any- --
16   we -- you -- you've asked this question          16      A. Yes.
17   a half a dozen times and she's answered          17      Q. -- anybody --
18   it a half a dozen times. I mean,                 18         MR. DYKES: Object to--
19   can ...                                          19      A. Yes.
20         MR. AMIRI: What is that                    20         MR. DYKES: -- the form.
21   question that I asked?                           21   BY MR. AMIRI:
22         MR. DYKES: About whether he                22      Q. Does anybody in the University
23   should listen to the tapes, whether the          23   of Alabama ask from the faculty member
~-----------------~-------------------~
                                                                                   49 (Pages 190- 193)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 46 of 251



                                          Page 194                                                  Page 196
 l   why you are not wishing to advise this           1   BY MR. AMIRI:
 2   student anymore?                                 2      Q. No, I'm asking about --
 3      A. When--                                     3      A. I asked and received sufficient
 4         MR. DYKES: Object to the form.             4   information to satisfy me about why your
 5      A. When a faculty member wishes               5   director no longer wished to direct your
 6   not to advise a student -- and, again,           6   dissertation.
 7   you're asking me about general                   7      Q. What was the reason?
 8   University procedure. Right? Are you             8      A. Failure to progress.
 9   asking me about your situation or                9      Q. But you just read that I made
10   general procedure? Because you told me          10   allegation of misconduct against my
11   not to --                                       II   advisors.
12   BY MR. AMIRI:                                   12      A. I did see that today.
13      Q. Please provide a short answer.            13      Q. Do you think is it primary
14   You can give --                                 14   reason or not making progress?
15         MR. DYKES: Well, don't--                  15      A. I'm not in a position to --
16   BY MR. AMIRI:                                   16         MR. DYKES: Object to the form.
17      Q. -- general information, yes.              17      A. -- judge that, but, if you
18   Go ahead.                                       18   failed to progress, the allegations
19         MR. DYKES: An- -- answer the              19   might not be relevant to that, or i- --
20   question in any way --                          20   the que- -- my question was --
21         MR. AMIRI: Yes.                           21   BY MR. AMIRI:
22         MR. DYKES: --you want to                  22      Q. Yes.
23   answer.                                         23      A. -- a narrower one: Is the
                                          Page 195                                                  Page 197
 1   BY MR. AMIRI:                                    1   student progressing? And that is the
 2      Q. Yes. Answer the question any               2   question also that the committee in the
 3   way you want.                                    3   department was asked to evaluate. So
 4      A. When a faculty member wishes no            4   you are asking whether other questions
 5   longer to direct a dissertation, a               5   complicate that question. To me, as
 6   decision has to be made about the                6   dean of the Graduate School, they --
 7   student's future. So at some point the           7   they do not because the question, "Is
 8   question would be asked about what is            8   progress being made?" "Is progress not
 9   the next step for the student. Will we           9   being made?" is a clean question, and I
10   assign a new director, or would that be         10   believe that is the question that I
11   unproductive?                                   11   asked Dr. LeClair. And I believe, from
12      Q. So my question is, does anybody           12   what I'm seeing here, that is the
13   ask from the professor that, "You was           13   question that Dr. Clair asked the
14   directing this student for four years.          14   committee to ascertain.
15   Why you don't want to direct him                15      Q. And --
16   anymore?"                                       16      A. So that is the question that is
17      A. Yes.                                      17   central here. We've spent a lot of
18      Q. Did anybody ask my advisors why           18   time. That's the question that is
19   they don't wish to direct me anymore?           19   central here.
20      A. I --                                      20      Q. So the answer of Patrick
21         MR. DYKES: Object to the form.            21   LeClair is admissible for you?
22      A. -- asked the question about               22      A. Yes.
23   your progress.                                  23      Q. And I'm telling you that, for
                                                                                   50 (Pages 194 - 197)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 47 of 251



                                           Page 198                                            Page200
 1   four years, we had weekly group                    1 to sit down with the vice director of
 2   meetings --                                        2 the MINT Center and with one Ph.D.
 3      A. Yes, we talked --                            3 student, talk for four years, even if
 4      Q. -- with these two professors.                4 there is no progress?
 5      A. -- about this and --                         5    A. The first part of the answer is
 6      Q. Is it admissible for you or                  6 "yes." The second part is, "no
 7   not?                                               7 progress" isn't what we were talking
 8      A. No.                                          8 about. We were talking about timely and
 9      Q. Why?                                         9 continuous progress. But I would say
10      A. I don't know what the                      l O that the meetings in themselves don't
11   professors' evaluation of your progress          11 constitute evidence of progress.
12   is. I only know what you are telling me          12     Q. So you mean, without progress,
13   their evaluation of your progress is. I          13 the meeting with -- between two
14   would need to understand from them               14 high-rank professor and a Ph.D.
15   whether they felt that those                     15 student -- student can be continued for
16   conversations were productive, not               16 four years, even if there is no
17   productive, progressing, not                     17 progress?
18   progressing.                                     18     A. I don't -- what -- I don't
19      Q. My question is --                          19 think anyone said there was no progress,
20          MR. DYKES: It's -- it's 12:10.            20 but I don't know. I don't know at what
21          MR. AMIRI: Can we continue --             21 point there might have been progress.
22         MR. DYKES: I mean, I --yeah,               22     Q. My understanding is that, if
23   1--                                              23 the Ph.D. student can have --
                                           Page 199                                            Page 201
 1        MR. AMIRI: -- for five                       1      A. The meetings in themselves do
 2 minutes, please?                                    2   not constitute evidence of progress.
 3        MR. DYKES: -- you had asked me               3      Q. My understanding is that, if a
 4 to tell you five minutes.                           4   Ph.D. student has a meeting with two
 5        MR. AMIRI: Yes. Thank you.                   5   high-rank faculty members for four
 6 BYMR.AMIRI:                                         6   years, it means that the student, not
 7    Q. My question is, the mere                      7   only is a -- is making very good
 8 existence of a group meeting for four               8   progress, but he is very high-rank
 9 years, that two professors are --                   9   student who can get time from two
10    A. Yes.                                         IO   professors every week to come sit down
11    Q. -- coming to -- I mean, we are               11   and study his progress and see how much
12 having meetings --                                 12   progress, how much experiments was done
13    A. Yes, no, that -- that in                     13   in one week, to comment on it, ask him
14 itself --                                          14   what to do for the next week, and next
15    Q. I am --                                      15   week get the result. If the student
16    A. -- does not constitute evidence              16   cannot produce those -- that -- those
17 of progress.                                       17   results in one week, the next week or a
18    Q. So, even ifwe don't make                     18   few weeks after that, these meetings
19 progress, you -- you are telling that              19   would not be continued. The -- when we
20 the --                                             20   see that there is a meeting going on for
21    A. Yes.                                         21   four years, it means that the
22    Q. -- head of the Physics                       22   expectation of the -- those two
23 Department will come to the MINT Center            23   high-rank professors, which both are
                                                                                  51 (Pages 198- 201)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                               205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 48 of 251



                                            Page 202                                                Page204
  I   professors with very high rank, are                I   in -- in the field I come from, there's
 2    being achieved, so the student is able            2    no lab, so these questions are -- are
 3    to satisfy those expectation, that                3    self-evident, but it was more
 4    people are coming and sitting down and            4    complicated with -- in terms of lab
 5    talking for one hour, two hour every              5    access, so that was what I was asking
 6    week, this is my logical conclusion, but          6    him about.
 7    you are entitled, I mean, to your own             7       Q. So -- so the conclusion was
 8    judgment as well. I respect that.                 8    that not having access to lab is fine?
 9          MR. AMIRI: Okay. We can take                9       A. Well, I couldn't see how you go
10    a break.                                         10    forward that way. It seemed like you
11          MR. DYKES: Object to the form.             11    couldn't go forward with your research
12          VIDEOGRAPHER: We are going off             12    without a lab. So I was trying to
13    the record at 12: 14.                            13    figure out what -- what your options
14          (A LUNCH BREAK WAS TAKEN)                  14    could even possibly be at that point
15          VIDEOGRAPHER: We are back on               15    without a lab.
16    the record at 1:09.                              16       Q. Do you know how many labs I had
17    BY MR. AMIRI:                                    17    access to?
18       Q. Yes. Let's continue from where             18       A. No, I don't.
19    we left. We was on Exhibit Number 7.             19       Q. So the reason that I didn't
20       A. Yes.                                       20    have these two professors told that I --
21       Q. And can you please read the --             21    they don't wish I work with them. Each
22    read the last part that I underlined,            22    of these professors have two labs.
23    that one line?                                   23    Dr. Arun Gupta has two labs, and Dr. --
                                            Page 203                                                Page 205
  1      A. "Or do you consider that he is               1   Dr. Patrick LeCiair has two labs. It is
 2    still an enrolled doctoral student, but           2    four lab. When you send that police
 3    without a lab?"                                   3    officers on 26 June to take the keys,
 4       Q. Can you please explain what is              4    they --
 5    meant?                                            5           MR. DYKES: Object to the form.
 6       A. Yes. My question to Charles                 6    BY MR.AMIRI:
 7    Dorsey related to the fact that -- that           7       Q. -- they took ten keys from me.
 8    you would no longer have a position in            8    So I had access to ten traditional labs.
 9    the MINT lab because of the decision              9    It leaves six other traditional labs
10    that the committee made and the failure          10    that are operating with keys that these
11    to progress. And my question was, if             11    two professors does not have control
12    you don't have access to a lab, can you          12    over them. In addition to that, there
13    still be an enrolled student? He wasn't          13    are internal labs that are acting --
14    the right person to ask that question            14    their door is acting based on action
15    to, but I didn't know that at the time.          I5    cards --
16    I was trying to discern what the next            16       A. Um-hum.
17    steps needed to be, and he directed me           17       Q. -- which is our student card.
18    back to say this, you know, doesn't move         18       A. Right.
19    past the Physics Department. It's still          19       Q. So I don't need to have a
20    the Physics Department's decision, which         20    traditional key. And there are some
21    was correct, but I didn't know that at           21    labs that we need to enter a code.
22    the time. I had been here less than a            22    Counting them, I had access to more
23    year at that time, and so -- well, in --         23    than 15 labs, and two of them does
                                                                                      52 (Pages 202 - 205)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                   205-397-2397
                                                                                  .11


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 49 of 251



                                                 Page206                                               Page 208
      belong to Dr. LeClair and two of them                 1   number of publications the student has,
 2    does belong to Dr. Arunava Gupta. So                  2   which is zero in Ali's case."
 3    even if I wouldn't access to those labs,              3      Q. Well, in the part that I have
 4    I had access to more than ten other                   4   underlined, he is telling, "We do not
 5    labs, so it was not a concern.                        5   have much in writing unfortunately."
 6       A. No.                                             6   At that time I was sending a lot of
 7          MR. AMIRI: I'm introducing                      7   emails to officials. including provost,
 8    Exhibit Number 8.                                     8   which you are associate provost, and
 9           (PLAINTIFF'S EXHIBIT NO. 8                     9   the pro- -- I mean. it is rationale
IO    MARKED)                                              10   that you knew about those emails. And
11          MR. DYKES: Susan, let me see                   11   in those emails there was a lot of
12    that.                                                12   communications in writing, which I was
13          THE WITNESS: (Tenders                          13   turning into PDF. and I was explaining
14    document)                                            14   them, and I was sending them -- them
15          MR. DYKES: Thank you.                          15   to provost. Did you forward any of
16    (Reviews document)                                   16   those emails to Dr. Han or Dr. LeClair
17    BY MR. AMIRI:                                        17   and tell, "So what is this written
18       Q. This is an email that Dr. Han                  18   doc-" -- "document that he's forwarding
19    forwarded to you. Can you please read                19   to us?"
20    the first paragraph for me?                          20          MR. DYKES: Object to the form.
21       A. But this is from Patrick to                    21      A. I don't know. I'm not -- I --
22    Luoheng.                                             22   I don't see what the question is that --
23       Q. Yes,itison--                                   23   that --
                                                 Page207                                               Page209
  I      A. And Luoheng forwarded it to me.                 I   BY MR. AMIRI:
 2       Q. Correct.                                        2      Q. Okay. The question is --
 3       A. Okay. You want me to just read                  3      A. Which documentation -- I mean,
 4    the underlined part?                                  4   the question that Patrick is answering
 5       Q. Yes. Just the fir- -- the full                  5   here when he says. "We don't have much
 6    first paragraph. And the date is 27                   6   in writing," what is he -- what -- what
 7    June 2017.                                            7   was the question that Luoheng asked him?
 8       A. Yes.                                            8      Q. Yes.
 9       Q. Both of the emails dated that                   9      A. Because it wasn't whether we
10    date. Yes, go ahead, please.                         IO   have anything in writing; I'm sure it
11       A. "Luoheng, we do not have much                  11   was whether we have anything in writing
12    in writing unfortunately. Most of the                12   related to something. What ...
13    assessment, until the seventh year is                13      Q. Yes. It is about assessment of
14    approaching, has been done in                        14   the research --
15    face-to-face discussions with research               15      A. Of your --
16    advisors, the dissertation committee                 16      Q. -- progress.
17    members, et cetera. I usually met with               17      A. -- research progress. And so,
18    Ali about once a week to discuss                     18   are you asking me if I saw emails that
19    research in my office. I will see if I               19   assessed your research --
20    can find some relevant emails, but I                 20      Q. Yes.
21    doubt there is much that will be                     21      A. -- progress? No.
22    helpful. I can say that one of the                   22      Q. But I sent a lot of emails and
23    main metrics the department uses is the              23   I organized them very, very well. That
                                                                                         53 (Pages 206 - 209)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                    205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 50 of 251



                                           Page210                                               Page212
 1   those emails was showing that I had               1    next week I showed them. We compared
 2   considerable -- not considerable --               2    our results with other universities.
 3   excellent progress in five different              3    For example, we did -- we did some work
 4   topics. There --                                  4    with Northwestern University. Our work
 5      A. And those were from you or they             5    was much better than them, their
 6   were from your directors? I mean, is              6    results, and I showed them in those
 7   that ...                                          7    emails. We had a collaboration with
 8      Q. The first one was from me. I                8    Oakland University.
 9   worked on it for two years, and that was          9       A. Right. So --
10   strain effect on V02. The second one             10       Q. And so you had those --
11   was again strain effect but using                11       A. -- so --
12   bending method. That -- that --                  12       Q. -- emails. Why you didn't show
13      A. I guess what I mean is, do you             13    what -- some of those emails to Dr. Han
14   have any emails where the advisors were          14    to say then, "We have something in
15   telling you that your progress was               15    writing"? Why you are not telling --
16   great, excellent?                                16       A. The question --
17      Q. Yeah.                                      17           MR. DYKES: Object to the form.
18      A. That's -- that's --                        18       A. -- here is what does the --
19      Q. Yes, I have --                             19    does -- have the faculty members
20      A. Yeah --                                    20    assessed your progress. So you going
21      Q. -- I have --                               21    around that and showing your progress
22      A. -- so I haven't seen those, no.            22    isn't what -- what we would want. What
23      Q. I have those, but, in addition             23    we would want is for the faculty members
                                           Page21 I                                              Page 213
 1   to them, I am referencing to emails that           I   to judge that progress and tell us.
 2   I wrote to provost, which you are in his          2    BY MR. AMIRI:
 3   office and you are associate provost.             3        Q. Even --
 4   And, in those emails, I showed my                 4        A. So, in other words, it's your
 5   progress. I showed the international              5    directors who have to say whether that's
 6   conferences I attended, the posters I             6    excellent or not excellent. All
 7   presented --                                      7    students think their work is excellent,
 8      A. Um-hum.                                     8    so we rely on the professors to say,
 9      Q. -- the papers I wrote, the                  9    "Yes, indeed it is," or "This is not
IO   weekly reports. Every week I had a               10    leading to a defensible dissertation."
1I   report, and I forwarded those reports to         11    It is or it isn't.
12   provost, and those reports had very high         12           And -- and so we ask them to
13   quality images and research result.              13    tell us that. We don't make an
14   Provost is mechanical engineer. He can           14    independent judgment. So you can't give
15   exactly understand them. And, I mean,            15    it to other people and ask them, "Is
16   everybody can understand them. It was            16    this good progress? Isn't this good
17   very excellent work. So, in addition to          17    progress?" It has to come back to your
18   the fact that we had meetings for four           18    advisors.
19   years, l had my PowerPoints for every            19        Q. But we have a meeting every
20   week that I presented. I wrote down the          20    year with members of dissertation
21   questions they asked. I wrote down what          21    committee, and they sign a document that
22   they asked me to do for the next week,           22    shows what is their opinion. We have
23   and I did those experiments, and the             23    those reports. So it is not that we
                                                                                    54 (Pages 210- 213)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                            Ill


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 51 of 251


~-----------------~--------···---------~
                                          Page214                                               Page216
  l   don't have anything in record. A State          1   have any document. But the student send
 2    university that has almost 40,000               2   us documents. What are these documents?
 3    student cannot work based on                    3      A. I don't have --
 4    face-to-face, verbal communications.            4         MR. DYKES: Object to the form.
 5    You need to have documentation. Yeah?           5      A. Yeah, I don't -- I'm not sure
 6    And we had those documentations. We had         6   what you think my role here would be as
 7    yearly reports. We had our reports to           7   dean.
 8    National Science Foundation, because we         8   BY MR. AMIRI:
 9    brought money from there. And, before           9      Q. I mean, you are --
IO    we get to National Science Foundation          10      A. You think I should have --
11    money, I did a lot of experiment, and I        11      Q. You are receiving this email,
12    produced the results that we put in the        12   and you are accepting it as true.
13    application. The application we sent           13      A. Yes.
14    for National Science --                        14      Q. But you have evidence that it
15       A. Um-hum.                                  15   is not true.
16       Q. -- Foundation was rejected two           16      A. I ha- -- I -- he says that
17    times before.                                  17   you've not progressed since March 2015.
18       A. So this says, "The only                  18   So I suppose that, if you had gone
19    department assessment of his research          19   through the grievance process, someone
20    progress was his preliminary                   20   would have asked, "Has he made progress?
21    examination."                                  21   Have you made progress?" and come and
22       Q. Then, after that, the yearly             22   weigh the two things side by side, what
23    examination of the department as well.         23   you say, what they say. That would have
                                          Page 215                                              Page 217
 1       A. And it says, "In March 2015, we           1   happened in the grievance process.
 2    did consider that Ali was making good           2      Q. As I mentioned to you, the
 3    progress, but he has not progressed             3   grievance process was not functional and
 4    since then."                                    4   they didn't ask, because they didn't ask
 5       Q. But we had another meeting                5   that question that you are mentioning, I
 6    in 2016 as well.                                6   recorded their voice and I send the
 7       A. With written?                             7   voice record to president and provost
 8       Q. Yes, with written report.                 8   that the people in grievance process are
 9       A. So you have that.                         9   not asking me any question. They are
10       Q. And I have even their verbal             10   not asking from the professor anything.
11    evaluation at the conclusion of that. I        11   They're just telling, "We are not" --
12    recorded their voices. So how -- I             12   "we don't buy that." The exact word is
13    mean, we have everything in the report         13   Dr. Han, "We" -- "I don't buy it." I
14    as well, but in addition to that, I            14   mean, they --
15    report -- recorded their voices.               15      A. So that was --
16          My question for you as                   16         MR. DYKES: Object to the form.
17    associate provost, when you have those         17      A. --in2016?
18    communications from me that I'm sending        18   BYMR.AMIRI:
19    to you, and you are trying to stop me,         19      Q. 2016.
20    those are information. You can look at         20      A. In 2017, you didn't try the
21    them and tell, okay, you are telling we        21   grievance process.
22    don't have any face to face. Well,             22      Q. As I told to you, I re- -- I
23    everything is face to face; we don't           23   provided --
                                                                                  55 (Pages 214 - 217)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 52 of 251



                                            Page 218                                                Page220
  1     A. You had lost faith in the                     1          MR. DYKES: Mr. Amiri --
 2    grievance process.                                2    BY MR. AMIRI:
 3       Q. -- to everyone. I provided to               3       Q. -- to you.
 4    all of them. I think when email                   4          MR. DYKES: --you're here to
 5    communication is -- should be                     5    ask her questions. You're preaching to
 6    acceptable, I provided the email to all           6    her about your case, which you have your
 7    the people who -- I talked to them in             7    opinions in your case, and that's fine.
 8    person. They know me. I provided it to            8    But it's not your -- this is -- the
 9    them. In addition to that, I appealed             9    deposition is not your time to tell her
10    to the president and provost.                    IO    your case and how she's wrong; it's your
11       A. Yes. Right.                                11    time to ask her questions, so.
12       Q. So you didn't have those email             12           MR. AMIRI: Yes. But because
13    communications that shows my progress            13    she's telling that she doesn't have much
14    that they have signed, then?                     14    information. I'm presenting those
15       A. I don't know if I had them or              15    information to her --
16    not. Even if I had them, I would not             16          MR. DYKES: No, you're not--
17    have relied on those in the absence of           17           MR. AMIRI: -- to refre- --
18    the professor speaking. I -- I wasn't            18          MR. DYKES: -- you --
19    evaluating that. That wasn't my role.            19          MR. AMIRI: Yeah.
20    My only role was to see if the                   20       A. It wouldn't matter what you
21    committee, which did evaluate your               21    sent me. I wasn't going to second-guess
22    progress, acted in line with the                 22    the opinion of that committee, unless it
23    criteria they had established. So what           23    came up to me through the grievance
                                            Page219                                                 Page 221
  I   you're asking me is how many ways could           1    process, level by level. I wasn't going
 2    we have done something different than             2    to investigate it from any side avenue.
 3    that, but --                                      3    That's not my role, and it's not the way
 4       Q. No, I'm telling that you                    4    the grievance process works. So we're
 5    rec- --                                           5    back to the same point. You didn't
 6       A. -- that is the process that --              6    trust the grievance process.
 7    that I follow.                                    7       Q. I did trust.
 8       Q. Yeah. I'm telling you that you              8       A. I would insist --
 9    received an email that you told it is             9       Q. I send you email.
10    true, but you had evidence in your hand          10       A. -- on the grievance -- you
11    that it is not true.                             11    trusted it in 2016; you didn't trust it
12           MR. DYKES: Object to the form.            12    in 2017, because you wrote to all levels
13    BY MR. AMIRI:                                    13    at the same time. That's what you said.
14       Q. The evidence was the emails                14       Q. Yes.
15    that I sent to provost's office that             15       A. That's not the grievance
16    shows my progress and shows the                  16    process. That's a -- that's the
17    professors' signatures on those                  17    opposite of the grievance process. So
18    documents. It shows their voice                  18    we're back to the same point. I would
19    records. Everything is completely                19    only tell you, no matter what you -- you
20    ad- -- admissible. And you are                   20    could bring me your Nobel Prize, and I
21    accepting a false email as true, and you         21    would say, look, it's got to come
22    are not paying any attention to the              22    through the grievance process. I'm not
23    documents I sent --                              23    going to evaluate it apart from the
                                                                                      56 (Pages 218- 221)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 53 of 251



                                            Page222                                              Page224
 I   grievance process. So my role was to                      A. -- have central and
 2   look at what the committee said and see            2   decentralized processes. This is how
 3   whether it was within their purview to             3   Admissions works. Students apply --
 4   make those determinations, and then to             4   applicants apply to the Graduate School.
 5   act in response. And if that wasn't                5   That's my office. These people work
 6   right, I trust the grievance process.              6   with the application, and so you
 7   So those are -- those are the choices,             7   corresponded with them when you applied,
 8   those are the options in front of me.              8   and they say, "We need the transcript,"
 9   Either everything is fine, or we use the           9   and they say, "We need the TOEFL score,"
10   grievance process. So the kind of                 10   and they say, "We need all of this."
11   series of emails, it doesn't -- doesn't           11   When it's all together, they make sure
12   help.                                             12   it meets the University's minimum
13       Q. It says --                                 13   requirements, and then the departments
14       A. Doesn't hurt, doesn't help.                14   have access to it. Then the
15   It's irrelevant to the choices that we            15   departments, which are decentralized,
16   had, which were to go with what the               16   make a decision and they let us know.
17   committee said or investigate further             17   And when they let us know, these people
18   through the grievance process.                    18   notify the student. So we're the
19       Q. I see. And this series of                  19   intermediaries in the admissions
20   emails had a lot of attachment, which             20   process. So no student applies to a
21   was documents.                                    21   department; a student applies to the
22          MR. AMIRI: I enter this                    22   Graduate School, and so this is the
23   Exhibit Number 9.                                 23   staff.
                                            Page 223                                             Page225
 1         (PLAINTIFF'S EXHIBIT NO. 9                   I      Q. I see. And can you please read
 2   MARKED)                                            2   the email?
 3         MR. DYKES: (Reviews document)                3      A. It says, "Hi, all. The student
 4      A. (Reviews document)                           4   referenced above has been dismissed from
 5   BY MR. AMIRI:                                      5   his doctoral program, physics. He is an
 6      Q. This is an email that you sent               6   international student. If he submits an
 7   on July 3rd, 2017, and you send it to --           7   application to any other graduate
 8      A. Admissions staff.                            8   program in the coming weeks, please let
 9      Q. Yes. And can you explain who                 9   me know."
IO   are these people?                                 10      Q. Can you please tell me what was
11      A. The Admissions staff, each are              11   the purpose of this email?
12   in charge of different programs, and              12      A. Yes. Because you are an
13   they report to me.                                13   international student, your visa status
14      Q. And can you name some of those              14   is interrelated with your academic
15   programs?                                         15   status. So, because the standard letter
16      A. All of the programs. All of                 16   of dismissal says that you may apply to
17   the master's programs and all of the              17   another program at the University to
18   doctoral programs.                                18   continue your studies, I thought that
19      Q. So they are in different                    19   you might wel I take advantage of that
20   departments?                                      20   option, because, otherwise, you lose
21      A. They -- they're in my office.               21   your visa. That is what many
22   So you remember I said that we --                 22   international students do when their
23      Q. Yes.                                        23   program ends and they don't want to be
'---~~~~~~~~~~~~~~~~~~~~~~~~-




                                                                                    57 (Pages 222 - 225)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 54 of 251



                                        Page226                                             Page228
  l finished; they apply to a different              l   Q. I want to understand the
 2 program. And so I wanted to know if you          2 purpose of the email, because --
 3 would do that. I was concerned about             3    A. Yeah.
 4 your visa status. Also about your                4    Q. -- ifl get admitted, I mean,
 5 progress --                                      5 automatically I will communicate with
 6     Q. And --                                    6 international office. I don't need --
 7 A. -- so I wanted to know. So                    7    A. And with the department.
 8 it -- so that's why I did it.                    8    Q. Yes.
 9 Q. So, if--                                      9 A. And I wanted -- I wanted to
10 A. I wanted to know.                            10 know what decisions you were making
11     Q. -- if I would apply and they             11 next.
12 notify you, what would be the result of         12    Q. And you are providing some
13 that you knowing that I have applied?           13 information that I have been dismissed
14     A. Then I would communicate with            14 from Physics. Do you think it will have
15 the international office to let them            15 effect on their decision to get me to
16 know. It wou- -- I guess it would               16 another department?
17 depend on what program you applied to.          17    A. These folks wouldn't be making
18 But, generally, I don't know when a             18 a decision. If another department knew
19 student -- when -- when someone is              19 that you were dismissed from the Physics
20 applying; I don't see all the                   20 Department, it might impact their
21 applications. But I wanted to know,             21 decision, but they would see your
22 because of your situation, and I knew           22 transcript anyway. and they would ask.
23 you were facing a very big decision,            23 They would ask you. They would ask the
                                        Page 227                                            Page 229
  l not -- you know, a domestic student              1 department.
 2 faces a big decision; you were facing a           2    Q. Um-hum. So my understanding is
 3 bigger decision. International students           3 that you just was curious to see what is
 4 all face a bigger decision, and my                4 happening; you don't want to influence
 5 assumption was, without knowing you,              5 in one way or the other.
 6 that you would either apply to another            6    A. I didn't want to influence in
 7 program here or apply to a physics                7 one way or the other. I did want to
 8 program somewhere else, so that you               8 stay aware of what decisions you were
 9 would not have to discontinue your                9 making at this critical point, whether
10 studies. That was my assumption.                l O you would continue your s- -- I -- I
11    Q. So was you -- were you intended           11 assumed you would continue your studies.
12 to give me a positive recommendation to         12 My only question is, would you con- --
13 them, to get me or not to get me?               13 continue your studies in another program
14    A. Idi---                                    14 at UA or would -- you know, might you
15        MR. DYKES: Object to the form.           15 apply somewhere else, which I would
16        You can answer.                          16 never know about. That was my question
17    A. I don't make a recommendation             17 that I had in my mind.
18 to departments. As I was saying about           18     Q. Yes. And in your letter that
19 being decentralized, the departments            19 you send me, the option you are giving
20 make their decision and I don't make --         20 me to apply to another program, and I'm
21 BY MR. AMIRI:                                   21 already in my sixth year in Ph.D., and I
22    Q. No, I want to under- --                   22 am a well-established scientist. I'm
23    A. -- recommendations.                       23 attending inter- -- international
                                                                              58 (Pages 226 - 229)
                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                               205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 55 of 251


~-----------------~------~-----------~
                                            Page 230                                             Page 232
 l   conferences, I know a lot of high-rank             l   relates to progress toward the Ph.D.
 2   professors. Even here I have a lot of              2      Q. But the word that you are
 3   high rank. I have access to more                   3   repeating, we have gone over that.
 4   than 15 labs. Usually a Ph.D. student              4   So --
 5   have access to one, two, three labs. Do            5      A. Because, again, you're
 6   you expect me, as a result of your                 6   second-guessing the committee's
 7   letter, I change my discipline and apply           7   evaluation of your timely progress
 8   for another program?                               8   toward the degree.
 9      A. Many people do if they                       9      Q. No, I'm thinking those
10   prioritize staying in the country over            IO   committee's members should be prosecuted
11   their professional field. I didn't know           11   by the rule oflaw. That is my view,
12   what your priority would be. Many                 12   because they are criminals because they
13   people might apply to another program,            13   signed a document that the document is a
14   so that they could have more time in the          14   fake document.
15   U.S. to make their decision, and then             15      A. So I understand --
16   they would think about it and make a              16      Q. So I'm thinking --
17   decision. You could very easily, for              17      A. -- that you feel that way.
18   example -- I'm just conjecturing -- you           18      Q. I don't feel that way; I
19   could go into science education, and              19   proved that.
20   then you're not leaving your field                20      A. I understand --
21   completely. You're not going into, you            21         MR. DYKES: Okay.
22   know, cooking, but you would be using             22      A. -- that you --
23   your background in a different way where          23         MR. DYKES: You're arguing. If
                                            Page 231                                             Page 233
 1 you might be more successful. And                     I you have questions, ask the questions.
 2 that's an option that was open to you,               2       MR. AMIRI: No, I'm just asking
 3  and many people do such things. Many                3 my --yes.
 4  people do such things.                              4       THE WITNESS: Yeah.
 5     Q. And so you are thinking, if I                 5 BY MR. AMIRI:
 6  go to another field, I can be probably              6    Q. So what was you -- finish, and
 7  more successful. Yes?                               7 I ask my next question.
  8    A. You could start over and maybe                8    A. What was -- you were a proven
  9 you would be successful, maybe not, but             9 scientist; did I think you would start
l O the clock would start over, and so you             10 over in a new program? Yes. Many
11 would have the chance.                              11 people do that when they realize that
12     Q. But I'm telling you that at                  12 they're not going to succeed in their
13 that point, I was a good scientist.                 13 program, they start a new program.
14 After --                                            14    Q. Okay. That is your answer. No
15     A. Now we're back to the point                  15 problem.
16 of --                                               16       Can you go to the next page?
17     Q. -- after getting my -- let me                17    A. (Witness complies)
18 finish -- after getting my ownership                18    Q. Can you please read this email?
19 document, I filed three patents. All                19    A. Yes. My -- the associate dean
20 those three patents are single author.              20 had said, "Is a hold on the student?"
21    A. But --                                        21       "Yes, it has now. The
22     Q. I am the only author of them.                22 department did not notify us at the time
23     A. Right. But none of that                      23 of dismissal. They just notified us
                                                                                   59 (Pages 230 - 233)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 56 of 251



                                           Page 234                                             Page236
 1   last week. Beth has sent the letter              1    notification just one week ago. And,
 2   informing him of the hold. Charter               2    based on that notification, which we
 3   spoke with him by phone and thinks he            3    argued a lot, you are terminating my
 4   will want to find a way to stay in the           4    status in U.S. Is it correct?
 5   U.S. Other issues in this case make me           5       A. That is the consequence of the
 6   want to stay informed. Thanks."                  6    determination that was made by the
 7      Q. Can you please tell me what was            7    committee. If we had known about it in
 8   the other issues in this case?                   8    May, we would have terminated it in May.
 9      A. The other issues were that you              9   We found out about it in June, but
IO   had not been successful in the Physics           10   our -- our responsibility, once you are
11   program. Now, again, that's my view              11   no longer in a program, is to terminate
12   based on the committee decision. I               12   the visa. So you are right; the result
13   understand that you feel that you were           13   was the termination of the visa.
14   successful. But the committee felt that          14      Q. In one week. And --
15   you were not successful, and, because of         15      A. Upon dismissal.
16   that, I wanted to stay informed.                 16      Q. Well, did you terminate a
17      Q. So what was the use of this                17   professor in June?
18   information?                                     18      A. No.
19      A. I wanted to see what program               19      Q. Do you know who was the
20   you would apply to, and it might be              20   principal investigator of the National
21   relevant and it might not.                       21   Science Foundation award?
22      Q. You are saying you were                    22      A. No.
23   notified last week.                              23      Q. He was Dr. Sarker Sanjoy.
                                           Page 235                                             Page 237
 1      A. Yes.                                        1      A. But you're asking me questions
 2      Q. And you create a situation that            2    that -- that don't relate to what I --
 3   I need to find a way to stay in the U.S.         3    my responsibility here, or my area of --
 4   So--                                             4    of action or work.
 5      A. I created that situation?                  5       Q. Do you --
 6      Q. You sent me the letter.                     6      A. I don't know anything about
 7      A. Yes.                                        7   your NSF grant. I have intentionally
 8      Q. So --                                       8   learned nothing about your NSF grant,
 9      A. So your visa would be                       9   because it's not my area of
10   terminated.                                      10   responsibility. My area of
11      Q. Why you -- your information is             11   responsibility has to do with your
12   about one week. Why you terminate my             12   progress toward getting a Ph.D., only
13   staying in U.S.? Why you just get the            13   that. The NSF grant is separate for me.
14   notification one week ago?                       14      Q. What about Dr. Pinkert
15      A. Because Charter would be                   15   stepping -- stepping down? Do you have
16   terminating your visa in SEVIS as a              16   information about that?
17   result --                                        17      A. No.
18      Q. That is the procedure.                     18      Q. You don't know why Dr. Pinkert
19      A. -- of the letter. (Nods                    19   stepped down?
20   affirmatively)                                   20      A. No.
21      Q. That is procedure. I'm not                 21      Q. When Dr. Pinkert stepped down,
22   asking you about the -- what is the              22   do you know what procedure was taken to
23   procedure. I'm asking you got the                23   find a replacement?
                                                                                   60 (Pages 234 - 237)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 57 of 251



                                                Page 238                                                  Page240
 1      A. Yes, I do.                                       1   we're here for today.
 2      Q. What was that procedure?                         2          MR. AMIRI: Jfyou wait to get
 3         MR. DYKES: I -- I'm just --                      3   my answer, you will know that. Jfl
 4   for the record, I'm going to object.                   4   give it to you --
 5   This is -- the procedure for how a                     5          MR. DYKES: Well, I'm not going
 6   replacement for Dr. Pinkert is well                    6   to waste the time going down that --
 7   beyond the scope of anything that this                 7   that line of questioning --
 8   case is about. I've let you talk about                 8          MR. AMIRI: But --
 9   Dr. Pinkert based on what the court did                9          MR. DYKES: -- if you can't
10   last week and his investigation, but the              10   tell me how it relates.
11   process for his replacement that was                  11          MR. AMIRI: Mr. Counsel, your
12   done after all these decisions had been               12   objections are slowing down the
13   made has absolutely nothing to do with                13   deposition --
14   the claims in this case.                              14          MR. DYKES: Okay. Then, let's
15         MR. AMIRI: Mr. Counsel, I'm                     15   call the judge.
16   entitled to ask any question calculated               16          MR. AMIRI: -- and distracting
17   to lead to the discovery of admissible                17   my focus off the topic.
18   evidence.                                             18          MR. DYKES: Okay.
19          MR. DYKES: You are. But it's                   19          MR. AMIRI: Can you please let
20   admissible evidence, based on the                     20   me ask my questions --
21   court's scheduling order that relate to               21          MR. DYKES: No. I have
22   whether you had a protected property                  22   given --
23   interest in continued enrollment at the               23          MR. AMIRI: --without
                                                Page 239                                                  Page 241
     University of Alabama, which that has                  1   distraction?
 2   nothing to do with that. The reasons                   2          MR. DYKES: -- you a lot of
 3   for plaintitrs dismissal from the                      3   leeway on your questions today, and
 4   University of Alabama, including whether               4   if -- if you -- I'm -- I'm -- the --
 5   his dismissal was for academic or                      5   the -- the process and procedure for
 6   disciplinary reasons, the replacement                  6   selecting Dr. Pinkert's re- -- I'm --
 7   for Dr. Pinkert has -- is not reasonably               7   no. lfwe need to call Judge Proctor's
 8   calculated to lead to any discovery --                 8   office, let's call him now.
 9   anything that might be admissible on                   9          MR. AMIRI: No. It is being
IO   that or the procedures followed in                    10   recorded, and we will follow the
11   determining whether you should be                     lI   proceedings later on on this. You are
12   dismissed from the University in Alabama              12   asking that --
13   and in effectuating his dismissal. So                 13          MR. DYKES: I'm telling her not
14   the procedures used in selecting a                    14   to answer a question related to that
15   replacement for Dr. Pinkert are not in                15   because it is in no shape, form, or
16   any shape, form, or fashion relevant to               16   fashion relevant to anything that we're
17   what we are here for today.                           17   here for today, so.
18          MR. AMIRI: But, Mr. Counsel,                   18          MR. AMIRI: Then I will ask the
19   that is your point of view.                           19   court's opinion later on because I want
20          MR. DYKES: Tell me how in the                  20   to continue with my other questions.
21   world the procedures used for                         21          MR. DYKES: Okay. That's fine.
22   Mr. Pinkert's selec- -- his replacement               22   BY MR. AMIRI:
23   selection are related in any way to what              23      Q. Could you please tell me what
                                                                                         61 (Pages 23 8 - 241)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                     205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 58 of 251



                                            Page242                                               Page244
 1 is the pass-and-fail course and what is            1    can make a decision to give an
 2 a credit course?                                   2    incomplete or an F.
 3    A. Um, there's such a broad answer              3       Q. So it is possible that somebody
 4 to that. When a course is proposed, the            4    failed a dissertation research course,
 5 proposal contains a request that it                5    and his six credit hours every semester,
 6 either be a graded course or a pass/fail           6    and he will get F grade or zero in that?
 7 course. So there are different reasons              7      A. That can happen.
 8 why a course might be deemed a pass/fail            8      Q. Do you know if it happened in
 9 course. Often it's because it doesn't               9   my case?
10 have a specific syllabus, specific                 10      A. I don't. I tho- -- I thought
11 assignment, and it's up to the person              11   you had an "I" grade. That's my
12 grading that course to say the                     12   recollection, an incomplete.
13 expectations were roughly met or not               13      Q. In my transcript, I had zero
14 met.                                               14   for this course. And --
15        In the case of dissertation                 15      A. What does zero mean? Zero is
16 research, the criteria are less specific           16   not a grade. Is it an incomplete?
17 because dissertations and doctoral                 17      Q. My understanding is that the
18 programs operate so differently from               18   GPA courses are counted different from
19 each other. So the purpose of that                 19   pass-and-fail courses. So the GPA
20 course is to maintain a student's access           20   courses can affect GPA, but the
21 to the library, to the university                  21   pass-and-fail courses, because they are
22 facilities; to the faculty, and so it's            22   counted differently, they cannot affect
23 pass/fail because it's a mechanism for             23   GPA?
                                            Page243                                               Page 245
  l   keeping students enrolled. Does that             1       A. The F affects your GPA; a P
 2    make sense?                                      2   does not affect your GPA. So pass/fail
 3        Q. Yes. Can a pass-and-fail                  3   courses can affect your GPA if they're
 4    course affect the GPA?                           4   Fs.
 5        A. If the student passes, the P              5       Q. But --
 6    grade does not affect the GP A. If a             6       A. But if they are Ps, then they
 7    student fails, it does affect the GP A.          7   do not affect your grade point --
 8        Q. How it can affect?                        8       Q. But--
 9        A. Because it's calculated in as             9       A. -- average.
10    anF. APisjustcal---not                          10       Q. -- let's assume that -- that
11    calculated in, because imagine you have         11   the student has 50 GPA courses, 50
12    a 3.0 and you get P, P, P, P, P, you            12   credit hour, and he had 30 credit hour
13    still have a 3.0. If you had a 4.0, and         13   dissertation research. So, if the
14    then you get P, P, P, P, P, you still           14   student fails si- -- six credit in his
15    have a 4.0. But, if you fail, then              15   dissertation research, in order to count
16    the zero is calculated in. So, if you           16   it in GP A, you need to decrease 30 to 24
17    fail, your grade point average drops.           17   and add that six credit into GP A to make
18        Q. If the course to be continued,           18   it more -- in order to account for that
19    it is not finished, what would be the           19   change.
20    effect?                                         20       A. I'm -- I'm not following that,
21        A. Then you receive a grade of              21   but also I think you'd have to ask a
22    incomplete, if the professor is willing         22   registrar that question. This is not
23    to give an incomplete. The professor            23   my -- these calculations are not in my
                                                                                    62 (Pages 242 - 245)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 59 of 251



                                           Page246                                               Page 248
 I   area of expertise, so I'm not --                  1   to do with all the other pieces. I was
 2      Q. Okay.                                      2    getting a lot of pieces of this at the
 3      A. -- sure how to calculate --                3    same time on that day, and I was making
 4      Q. So your answer is that it can              4    sure that everyone acted within the
 5   affect?                                          5    scope of their responsibilities. And I
 6      A. An F can affect.                           6    was trying to understand it to make that
 7         (PLAINTIFF'S EXHIBIT NO. 10                7    judgment.
 8   MARKED)                                          8       Q. Yes. My question is about
 9         MR. AMIRI: I'm introducing                 9    brevity. I mean, does he need to be
IO   Exhibit Number I 0.                             10    brave to give you the truth or --
11         MR. DYKES: (Reviews document)             11       A. No, brief. Brief. That --
12   BY MR. AMIRI:                                   12    that's the -- "brevity" means be brief.
13      Q. In this page, you sent an email           13       Q. I see. Okay.
14   on June 23rd, 2017, to Dr. Han.                 14       A. Not brave.
15      A. Um-hum.                                   15       Q. I see. Can you go to the next
16      Q. Can you please read that email?           16    page?
17      A. "Hi, Luoheng. Can you briefly             17       A. Yes.
18   tell me the specific grounds on which           18       Q. Here you send an email on
19   his access to the lab was taken away?           19    June 23rd, 2017. It is two lines. Can
20   Was it because of failure to make               20    you please read that?
21   progress on the research, or what was           21       A. The one to Director Dorsey?
22   the justification I should convey to            22       Q. Yes.
23   legal counsel? Brevity is fine here."           23       A. "Dear Director Dorsey: One
                                           Page247                                               Page 249
        Q. Can you please tell me what it                  further item on Amiri. The letter from
 2   means when you tell that "brevity is             2    the lab director, containing rationale
 3   fine here"?                                      3    for denial of access to the lab." So I
 4      A. It means that I don't need to              4    was giving it to him. Right? "Can you
 5   know the whole story; I just need to             5    let me know whether I should proceed to
 6   know whether failure -- was there                6    consult with legal counsel on the
 7   failure to make progress or was there            7    academic options at this point?"
 8   something else. Is this a dispute? Is            8           So this is where I was asking,
 9   this a difference of opinion? Is                 9    if you can't get in the lab, what does
IO   there -- what -- what -- what's going           IO    this mean for your research? What does
11   on? This is my way of asking what's             11    it mean for your student status? So
12   going on here --                                12    that- -- that's what I was trying to
13      Q. Yes.                                      13    understand at this time.
14      A. -- because I didn't have the              14       Q. Yes. Can you please explain
15   details at that time, and I needed to           15    what was the rationale, the rationale
16   know the grounds because, as I said, my         16    that you are referencing here?
17   job is to make sure that the committee          17       A. I would need to see the letter.
18   acted in -- in accordance with its              18       Q. It is next page.
19   scope. I don't remember if I wrote this         19       A. Okay. (Reviews document) So
20   email before or after I saw the report          20    this is the rationale. Number one, you
21   from the committee, but that was my             21    don't have a supervisor in MINT. Right?
22   question, because, at this time, I was          22    Number two, you're not being supported
23   confused about the lab and what that had        23    by any research funds. So you -- you
                                                                                   63 (Pages 246 - 249)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 60 of 251



                                          Page250                                                   Page252
 I   had mentioned that you have access to 15          I   A. I'm --
 2   labs, but, you know, the question is, do         2    Q. Let's get back to this.
 3   you have the right to use the labs. And          3    A. Yeah.
 4   he's saying here, if you don't -- if not         4    Q. So the rationale that you are
 5   being supported by research funds, you           5 telling here is not correct. I'm --
 6   don't have a right to access in the lab.         6    A. Okay.
 7   That's what the lab director is saying.          7    Q. -- rejecting that.
 8      Q. So that is acceptable rationale            8    A. Okay. That's --
 9   foryou?                                          9    Q. I'm ha- --
IO      A. (Nods affirmatively)                      10    A. -- that is your right to --
11      Q. But the correct information is            11    Q. I --
12   that I had an advisor and I had a fund          12    A. -- reject that. I was --
13   that I contributed to that fund, so I           13    Q. And I have evidence --
14   had a portion in that fund my- --               14    A. -- accepting that and
15   myself. The fund that I was using was           15 forwarding it to Dr. -- to Director
16   the --                                          16 Dorsey. That's -- that was what I did
17      A. Those aren't -- those aren't              17 at this time.
18   your funds --                                   18    Q. You did not get my side of
19          MR. DYKES: Object to the form.           19 view; you just forwarded the email of
20      A. -- when you're not a student              20 Dr. Suzuki?
21   anymore.                                        21    A. I did.
22   BY MR. AMIRI:                                   22    Q. And I have evidence that the
23      Q. But I am a student at this                23 email is wrong?
                                          Page 251                                                  Page 253
 1   time --                                          1      A. And that evidence would have
 2      A. On June 20th.                              2   come up in a grievance process.
 3      Q. I -- my position is that I was             3      Q. Okay. We get back to that
 4   still in until 2018, until I find --             4   point --
 5   filed the lawsuit. That time you                 5     A. Yes--
 6   dismiss me.                                      6     Q. -- agam.
 7      A. 2017?                                      7      A. -- we keep getting back to that
 8      Q. 2018. You dismi- -- dismissed              8   point.
 9   me on February 2018, not in 2017. That           9     Q. No problem. That is your
IO   is my position.                                 10   answer.
II      A. Okay.                                     Il     A. Yeah.
12      Q. In 2017, you gave me verbal               12     Q. So did you know that just a few
13   warning that I should not enter to any          13   days before this, on June 19, President
14   building, and I did take it serious             14   Bell asked from provost and Vice
15   because I knew that you incarcerated            15   President Carl Pinkert to investigate a
16   another physics student based on --             16   theft incident in the MINT Center?
17      A. Are you -- are you talking to             17     A. No.
18   me?                                             18      Q. But President Bell asked from
19      Q. I'm explaining to you that you            19   Provost Whitaker. and you're associate
20   reference that --                               20   provost.
21      A. Are you speaking to Dr. Suzuki            21     A. Yeah, but I sure don't know
22   right now?                                      22   everything that happens with Provost
23      Q. Okay.                                     23   Whitaker.
                                                                                   64 (Pages 250 - 253)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                          JJ


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 61 of 251



                                         Page254                                              Page256
  I    Q. But--                                      l  skip the levels and say that the
 2     A. I have a very specific set of              2  president can control the grievanc~
 3 jobs.                                             3  process. That's not the way the process
 4     Q. But I reported that theft. You             4  works.
 5 are the dean --                                   5  BY MR. AMIRI:
 6     A. A theft, you say?                          6    Q. Dr. Carvalho, theft incident
 7 Q. Yes.                                           7  cannot go through grievance procedure.
 8 A. Um-hum.                                        8  Theft incident need to be handled
 9 Q. I -- I reported --                              9 immediately.
IO     A. Yeah, no, I wouldn't know about           l O A. So I -- that certainly wouldn't
11 it. I don't know about everything that           11 be my area. So, if you have a question
12 goes to Provost Whitaker.                        12 for me, it probably wouldn't be about
13     Q. So when you talked to Dr. Han,            13 the theft incident.
14 he didn't tell you that I reported this          14    Q. But you are in contact with
15 theft incident in the lab?                       15 police department. You are report- --
16     A. I don't remember it, but I                16    A. I was giving him information
17 wouldn't remember it because it wouldn't         17 related to the questions I had asked
18 have to do with my area. So I don't              18 him, which were not related in any way
19 remember it, no.                                 19 to what you're talking about now.
20     Q. I'm thinking that, ifl report             20    Q. No, I'm -- it is all related to
21 a theft incident in the MINT Center, the         21 each other. You are reporting to police
22 letter from MINT need to be considered a         22 depart.ment the communication I have with
23 little bit more diligently.                      23 MINT Center.
                                         Page 255                                             Page 257
  l   A. Hmm.                                        l      A. I did.
 2    Q. More carefully.                             2      Q. And couple of days before that,
 3        MR. DYKES: Object to the form.             3   I reported a theft incident in MINT
 4    A. And that would have come up in              4   Center to president, and president asked
 5 the grievance process. lfwe were                  5   from provost and vice president to
 6 deliberating this, it would be in a               6   investigate the situation.
 7 grievance process. I did not -- we were           7      A. Well, you vmuld know more about
 8 not in a grievance process, so I took             8   what happened next than I would. I
 9 this --                                           9   don't know what happened next.
10 BY MR. AMIRI:                                    10      Q. What happened next is that a
11    Q. But when the president directly            11   group of professors send the police
12 gives an order --                                12   officers to my door. They took the keys
13    A. I wasn't in that loop.                     13   and they stepped down Vice President
14    Q. But it is over a grievance                 14   Carl Pinkert. They terminated a few
15 procedure.                                       15   professors who was doing investigation.
16    A. No, it isn't.                              16      A. Okay.
17        MR. DYKES: No --                          17         MR. DYKES: I'm going to
18    A. See this is --                             18   object.
19        MR. DYKES: -- object to the               19      A. ls there a question for me?
20 form.                                            20   BY MR. AMIRI:
21    A. -- fundamental                             21      Q. No.
22 misunderstanding, fundamental to our             22      A. Okay.
23 conversation all day. You can't go --            23      Q. You -- you asked; I --
                                                                                 65 (Pages 254 - 257)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 62 of 251


~-----------------~----------- ··---------~
                                               Page 258                                                Page260
  l        MR. DYKES: I still object to                    1    was and is no longer an enrolled
 2    his --                                               2    student," because this was July 20th.
 3    BYMR.AMIRl:                                          3       Q. Is this the only email you
 4       Q. -- volunteered that answer,                    4    received from Office of Governor Kay
 5    but.                                                 5    Ivey?
 6           MR. DYKES: -- soliloquy.                      6       A. Yes. About you? Yes.
 7           MR. AMIRI: I will introduce                   7       Q. You did not receive any other
 8    Exhibit Number 11.                                   8    email from them in the coming months --
 9           (PLAINTIFF'S EXHIBIT NO. 11                   9       A. Related to you?
10    MARKED)                                             10       Q. Yes.
11           MR. DYKES: (Reviews document)                11       A. I don't believe I did, no.
12    BY MR. AMIRI:                                       12       Q. So in September 2017 and
13       Q. This is one-page exhibit. Can                 13    October 2017, you did not get any email
14    you --                                              14    or any communication with Governor Kay
15       A. Yes.                                          15    lvey's office?
16       Q. -- please tell me what is the                 16       A. I don't remember. I know that
17    content of this exhibit?                            17    I read something that you had sent to
18       A. This was related to, I believe,               18    the governor's office related to job
19    an email that you sent to the Office of             19    creation in Alabama and a discovery you
20    the Governor. Is that -- I believe.                 20    had made. What I don't remember -- and
21    And the Office of the Governor reached              21    so, because you're asking me this, I'm
22    out to our government liaison official,             22    questioning, was that attached to this
23    R.B. Walker, and asked him, "Can you                23    or did it come later? I don't remember.
                                           Page 259                                                    Page 261
  1   confirm who this is?"                                 l   But I know that I had that
 2          And R.B. Walker asked me, "Can                 2    communication. I -- I never had any
 3    you confirm who this is?"                            3    direct -- I never answered the
 4       Q. Can you please read the email                  4    governor's office directly --
 5    that was sent to you? It is one line.                5       Q. Thi- --
 6       A. He -- R.B. asked me --                         6       A. -- so I don't have
 7       Q. Yes.                                           7    correspondence with the governor's
 8       A. -- "He enrolled?" which is a                   8    office, and I don't remember when I saw
 9    short way of asking, "Is he enrolled?"               9    that letter, and I'm -- I'm assuming
10       Q. Yes. And the next answer?                     10    that letter was the one that you sent to
11    The -- the next line is?                            11    the governor where I saw that.
12       A. Bryan Taylor had asked, "R.B.,                12       Q. Yes. This communication here
13    can you confirm whether this person is              13    is on July 17th.
14    in fact a doctoral candidate at UA                  14       A. (Nods affim1atively)
15    Department of Physics?"                             15       Q. My question is, in August,
16          So then R.B. forwarded that to                16    September, or October 2017, have you
17    me and asked, "Is he enrolled?"                     17    received any emai I that being forwarded
18       Q. Could you please tell me did                  18    even to you?
19    you answer through this email?                      19       A. If I did, I don- -- I'm not
20       A. I think I did. I generally                    20    remembering. So. if you have one that I
21    answer R.B. Walker. But I don't have                21    should look at, I'll gladly review it.
22    the answer in front of me. I assume                 22    But I'm -- I'm not remembering any --
23    that 1 wrote back to him and said, "He              23          MR. DYKES: And, if there was
                                                                                         66 (Pages 258 - 261)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                      205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 63 of 251



                                             Page262                                                Page264
 1    one that was to her about you, and it              1    and redact all of the content. Is this
 2    was not privileged -- and I'm -- I'm not           2    correct?
 3    saying that one has been withheld                  3          MR. DYKES: If it's involved
 4    because of privilege -- but, if there              4    counsel, we -- we did not -- we -- no,
 5    was one to her that was not privileged,            5    we -- we did not produce it if it is a
 6    you've got it, so.                                 6    privileged email.
 7    BY MR. AMIRI:                                      7          MR. AMIRI: So she's telling
 8       Q. So--                                         8    that she answered this --
 9       A. So you --                                    9          THE WITNESS: No, I said--
10       Q. -- you remember that you                    IO          MR. AMIRI: -- email.
11    answered this email?                              11          THE WITNESS: -- I don't
12       A. I am assuming that I answered.              12    remember it, but I always answer emails.
13    I don't remember answering it, but I              13    That's all I'm saying.
14    always answer, so.                                14       A. I don't --
15       Q. And it is not produced.                     15    BYMR.AMIRI:
16       A. An answer to R.B. Walker?                   16       Q. Soitis--
17       Q. Yes. It was not produced based              17       A. -- remember answering it.
18    on the court's order on February 13.              18       Q. -- most probably you answered
19          MR. DYKES: If there were                    19    that. What is your best guess? What is
20    privileged emails that she was involved           20    your best?
21    with that involved counsel, they were             21       A. I -- I -- I assume that I
22    not produced, because, if they're                 22    answered it. I can't really guess.
23    privileged, you're not entitled to                23    Maybe I -- I don't know.
                                             Page 263                                               Page265
  I   those.                                              I          MR. DYKES: As I said, if she
 2           MR. AMIRI: But the court order              2    responded and it was not privileged, we
 3    on February 13 --                                  3    would have produced it. And if she had
 4           MR. DYKES: Correct.                         4    responded directly to them without a
 5           MR. AMIRI: -- tells that you                5    lawyer involved, we would have produced
 6    should produce all of them, but you can            6    it. So, if there's not a -- if she
 7    black them. You can black the parts                7    responded or if there was a response and
 8    that are privileged. When you are not              8    it involved lawyers and it was
 9    producing, it means that he -- she did             9    privileged, we did not produce it, no.
10    not respond. Is this correct?                     IO           MR. AMIRI: At the time of this
11           MR. DYKES: I -- I do not                   11    email, there was no lawsuit --
12    re- -- I -- I'm just telling you in               12           MR. DYKES: But--
13    general, because I don't have the emails          13           MR. AMIRI: -- so there is no
14    in front of me, every email that she              14    attorney/client --
15    sent that had related to you, she                 15           MR. DYKES: There is
16    sent/received, pursuant to the court's            16    attorney/client --
17    order, we produced. And if it was -- as           17           MR. AMIRI: -- privilege.
18    you can see, we redacted a -- or there            18           MR. DYKES: -- privilege when
19    because it was privileged. If the                 19    you are asking advice of counsel. There
20    entire email was privileged, we did not           20    is a privilege there. So you're not
21    produce the email.                                21    entitled to emails between our client
22           MR. AMIRI: But, based on this              22    and our office, so.
23    court order, you can produce the email            23          MR. AMIRI: At which time?
                                                                                      67 (Pages 262 - 265)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 64 of 251



                                            Page266                                               Page268
 1           THE WITNESS: At any time.                  1         MR. DYKES: That's correct.
 2           MR. DYKES: At any time. If it             2           MR. AMIRI: I'm producing
 3   involves them seeking legal advice,               3    Exhibit Number 12.
 4   you're not entitled to those.                     4          (PLAINTIFF'S EXHIBIT NO. 12
 5           MR. AMIRI: But the court                  5    MARKED)
 6   order.                                            6          THE WITNESS: Sorry. Forgot.
 7           MR. DYKES: And the court                  7    (Tenders document)
 8   ordered that, but the court's order does          8          MR. DYKES: (Reviews document)
 9   not preempt an attorney/client                    9    BY MR. AMIRI:
10   privilege.                                       10       Q. So Exhibit Number 12 is two
11          MR. AMIRI: But the court order            11    pages. The first page, there is an
12   reads that, for the time period between          12    email that you sent to --
13   January 1st, 2016, and February 28,              13       A. -- the registrar in my office.
14   2018, as plaintiff re- -- requested in           14       Q. Yes. On June 28, 2017. Can
I5   his first request for production.                15    you please read that email?
16          MR. DYKES: Yeah.                          16       A. "Hi, Beth. Mr. Ali Amiri was
17           MR. AMIRI: And my lawsuit                17    dismissed from the Physics doctoral
18   started in March 2018. That is the               18    program on 5/26, see email below,
19   first time I filed that. So this period          19    following the department advisory
20   that court entered order is outside of           20    committee's April review attached. Will
21   the time that --                                 21    you place a hold on his registration for
22          MR. DYKES: Does not mean that             22    fall 2017, ifhe has not already
23   the emails are not privileged.                   23    registered? I'll let you know when we
                                           Page 267                                               Page269
 1          MR. AMIRI: So ...                          1    can send the letter to him informing him
 2          MR. DYKES: We have produced --             2    of this hold. We should not send it
 3   and I -- I was lenient and actually               3    yet."
 4   included emails where counsel is                  4        Q. What is the reason that you
 5   referenced, where whether or not they             5    should not send it yet?
 6   were going to talk to counsel about               6        A. Because I had not yet involved
 7   issues related to you. I -- I erred on            7    the Capstone International. I didn't
 8   the side of producing more than I                 8    have all the information in front of me.
 9   normally would. But if it was an email            9    I wanted to make sure that we did not
10   where it discussed legal -- where it was         10    misstep with a letter that's so life
11   seeking legal advice and counsel was             1I    changing.
12   there, those are privileged emails and           12        Q. How you could make a mistake in
13   you're not entitled to -- to those               13    sending that letter? I mean, if you
14   emails. And, again, if you want to call          14    inform me earlier. it is better, isn't
15   Judge Proctor's office and talk about            15    it?
16   it, I'm happy to do it. But the --               16        A. On- -- only once the facts are
17          THE WITNESS: Maybe that                   17    all in front of me.
18   happened and maybe I called him; I don't         18        Q. You mean in -- in that point in
19   know.                                            19    June 28, it was possible that you make
20          MR. DYKES: But those emails --            20    your -- change your decision and not to
21          THE WITNESS: But, ifl wrote               21    send this letter?
22   an email, you'd have it, unless it was           22        A. I was still learning facts. I
23   privileged.                                      23    was still learning facts, and I did not
                                                                                    68 (Pages 266 - 269)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 65 of 251



                                         Page270                                             Page272
  1 want to send the letter until I learned          1   are asking her wait and not send the
  2 all the facts.                                   2   letter?
  3    Q. So my question --                          3      A. Yes.
  4    A. But I also didn't want you to              4      Q. Can you see the next page? In
  5 register for fall classes if you had             5   the bottom you send an email on Tuesday,
  6 been dismissed. So we were putting a             6   August 29 to Morris Charter.
  7 hold on the record while we figured all          7      A. (Nods affirmatively)
  8 of that out. But I did not want to send          8      Q. Can you please this -- read
  9 the letter until I knew what all of the          9   this email?
l O pieces were.                                    10      A. This is in August, and he --
11     Q. So wha- -- when --                        11   you -- he emailed you on 6/30. Right?
12     A. I was learning a lot in these             12      Q. I --1 don't remember what the
13 days.                                            13   exact --
14     Q. My question is, you tell that             14      A. "Since your email to him on
15 we should not send it yet. Does it mean          15   6/30." So it says, "Hi, Charter. Can
16 that it is possible that you make                16   you update me on whether you have had
17 your -- change your decision and not to          17   any further conversations with Ali
18 send it, or it was not possible?                 18   Amiri, Physics student dismissed in
19     A. It means I needed to make sure            19   July" -- it was actually the end of
20 the department was acting appropriately          20   June. Right? -- "since your email to
21 before I endorsed it and in the ways             21   him on 6/30/2017? And has the
22 that I have described to you, consulting         22   information of his dismissal been
23 the Physics Handbook, understanding the          23   communicated to SEVIS? I ask because he
                                         Page 271                                            Page 273
  l chain of emails, and then I would send           1 is seeking for the provost to reinstate
  2 the letter. But I knew the letter would          2 him as a student. I wonder ifhe will
  3 have a significant impact. It's life             3 have received any communication from
  4 changing. I wanted Capstone                      4 SEVIS himself?"
  5 International involved. I wanted to              5    Q. Did I ask from provost to
  6 know whether you would understand the            6 reinstate me?
  7 consequences that it brought. So I               7 A. I don't know. I assume so from
  8 wanted to have those conversations.              8 this. I don't remember what prompted
  9    Q. And how long it took for you               9 this email. Something must have
l O to -- to have those conversations?              10 prompted this email. I don't remember.
11     A. I -- we sent the letter the               ll    Q. And in the first part of this
12 next day. Right?                                 12 email, you are telling that "Physics
13     Q. Yes.                                      13 student dismissed in July."
14     A. I was already having the                  14    A. It was actually June.
15 conversations on this day. The --                15    Q. It was in June?
16 you've seen the conversations.                   16    A. The let- -- the date of my
17 Conversations with Director Dorsey,              17 letter was June. Right?
18 conversations with Luoheng,                      18    Q. Can you go back to the previous
19 conversations with Charter in the                19 let- -- page?
20 Capstone International. Those were the           20    A. (Witness complies)
21 conversations I had. That puts all the           21    Q. It reads, "Hi, Beth. Mr. Ali
22 pieces together for me.                          22 Amiri was dismissed from the Physics
23     Q. So that is the reason that you            23 doctoral program on 5/26."
                                                                                69 (Pages 270 - 273)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                               205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 66 of 251



                                            Page274                                              Page276
  l       A. Um-hum. I was referencing here              1   (Reviews documents) Which -- which one
 2    my letter.                                        2    is that? Where's the -- Exhibit 3,
 3        Q. So what is the date on your                3    page 8. April 28th was the committee
 4    letter?                                           4    report, and then Dr. LeClair's email to
 5        A. I thought it was 6/29, wasn't              5    you was May 26th. 5/26, yes. Do you
 6    it?                                               6    want me to leave it out?
 7        Q. It is Exhibit Number 2.                    7       Q. So can you tell me when I was
 8        A. Six/29.                                    8    dismissed from University of Alabama?
 9        Q. So we have three date?                     9       A. June 29th.
10        A. Yes. Yes, I should have said              10       Q. So when you're writing to
11    "June" here. Charter spoke -- emailed            11    Mr. Charter the "student dismissed in
12    you on 6/30. I had spoken with Charter,          12    July," this is not correct? This is --
13    before we sent this, to make sure that           13       A. That is not correct; it was
14    you would have all the information. So           14    June.
15    when I sent you this --                          15          MR. DYKES: If-- are you done
16           MR. DYKES: And when you're                16    with that docu- -- if you're done with
17    saying "this," that's the June 29th --           17    that document, we've been going about an
18       A. The June 29th letter -- and                18    hour, and I'd like to take a break. If
19    then Charter emailed you on June 30th.           19    you want -- have more questions on that
20    BY MR. AMIRI:                                    20    document, go ahead and ask. I don't
21       Q. Now can you look at these three            21    want to interrupt your train of thought.
22    dates and let me know what is your final         22          MR. AMIRI: Just give me five
23    decision? What was the date for my               23    more minutes.
                                            Page 275                                             Page277
 1    dismissal?                                         1      MR. DYKES: Okay.
 2       A. July -- June 29th.                           2 BYMR.AMIRI:
 3       Q. Are you sure?                                3   Q. But in these dates, there was
 4       A. I guess I am. I don't know                   4 another incident when you told that, "We
 5    what -- why you're asking. I feel like             5 should not send that letter yet."
 6    something might come -- some new piece             6   A. No, that was in June.
 7    of information, but thi- -- this is the            7   Q. Yeah. Please look at Exhibit
 8    date.                                              8 Number 12.
 9       Q. The date of dismissal from your              9   A. Yes.
10    point of view is June 29?                        l O Q. In June 28. yes.
11       A. This is the date that would                11    A. Yes.
12    have terminated your visa, that would            12    Q. You are telling that, "We
13    have triggered the termination of your           13 should not send the letter." Yes?
14    visa. You were dismissed from the                14    A. On June 28th, but we sent it on
15    Physics program when Patrick LeClair             15 June 29th.
16    sent you the email.                              16    Q. Yes. But there was some other
17       Q. Um-hum. That is 5/26. Is this              17 incidents going around that time. Most
18    right?                                           18 of your emails was on June 26 in the
19       A. I think so.                                19 afternoon, most of the emails we heard
20       Q. You have all --                            20 today.
21       A. Do you want me to look?                    21    A. Um-hum.
22       Q. -- the dates in front of you.              22    Q. In the morning of June 26,
23       A. Well, okay. I'll verify.                   23 there was an armed police operation that
~-----------------~------~-.------------~
                                                                                    70 (Pages 274 - 277)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 67 of 251



                                           Page 278                                             Page280
 1   the police officers come to my door and           1   for the break.
 2   took the key, and most of your                    2         VIDEOGRAPHER: We are going off
 3   communications, most of your meetings,            3   the record at 2:18.
 4   are after that one, aft- -- in the                4         (A BREAK WAS TAKEN)
 5   afternoon of June 26. And in June 30,             5         VIDEOGRAPHER: This begins
 6   there was another armed police operation          6   media unit number 4. We're back on the
 7   that they attacked my residence again,            7   record at 2:31.
 8   and they entered my house, into my                8         (PLAINTIFF'S EXHIBIT NO. 13
 9   apartment, without any warrant or court           9   MARKED)
10   order. When you are telling that, when           10         MR. AMIRI: Yes. I'm
11   you are saying that, "Don't send the             11   introducing Exhibit Number 13.
12   letter yet," is it possible that it is           12         MR. DYKES: (Reviews document)
13   connected to the coordination with the           13   BY MR. AMIRI:
14   police department?                               14      Q. This is an email that you sent
15      A. No, no.                                    15   to Mr. Morris Charter on June 30 at 9:23
16      Q. So, on June 28, you knew that              16   a.m.
17   there was a police operation on June 26?         17      A. (Nods affirmatively)
18      A. I knew they had taken --                   18      Q. Can you please read the first
19          MR. DYKES: Object to the form.            19   paragraph?
20      A. -- your keys, denied you access            20      A. "Hi, Charter. Just FYI, I
21   to the lab. That I knew.                         21   learned today that the letter from the
22   BY MR. AMIRI:                                    22   Graduate School to Ali Amiri confirming
23      Q. And gave me a warning that I               23   the hold on his fall registration and
                                           Page 279                                             Page 281
 I   should not enter to any building.                 I   his dismal from UA, attached, was sent
 2      A. (Nods affirmatively)                        2   via regular mail, not email, yesterday,
 3      Q. You knew that?                              3   so he will not have received it. He
 4      A. I don't remember ifl knew that              4   only received the communication from his
 5   or not. I was only concerned with my              5   department chair." Do you want me to
 6   part, which had to do with the lab.               6   read the next par- -- line?
 7      Q. So your statement is that, on               7      Q. No. So, in June 30, you
 8   June 28, when you are telling that,               8   informed that you learned that the
 9   "Don't send the letter yet," it is not            9   letter that you send in 29 will not
IO   related to the police operations --              10   reach to my hand by a -- a few days at
11      A. No.                                        11   least.
12      Q. -- which was going to happen               12      A. Right. By the time Charter was
13   on 30?                                           13   communicating with you.
14      A. Definitely not.                            14      Q. Yes. And the two police
15      Q. Did you know that there is a               15   operations, which was done on 26 and 30,
16   schedule to attack my resident- --               16   would be finished before that letter
17   residence again on June 30?                      17   comes to me. Is this correct?
18      A. I had --                                   18          MR. DYKES: Object to the form.
19         MR. DYKES: Object to the form.             19      A. That's what you're telling me,
20      A. -- no knowledge of any police              20   but I really had no -- zero knowledge of
21   action that would happen that week, no.          21   the police operations, none. What I was
22   No.                                              22   concerned about here was Charter's
23         MR. AMIRI: Okay. We can go                 23   communication with you and making sure
                                                                                   71 (Pages 278 - 281)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 68 of 251



                                          Page282                                             Page284
  l that you understood the situation you              l that you could make the decisions you
  2 were in.                                           2 needed to make.
  3 BY MR. AMIRI:                                      3    Q. Okay. So you are aware of the
  4    Q. Yes. But do you confirm that,                4 ambiguity in the email. You are aware
  5 by the end of June 30 in the afternoon,            5 that I am using the lab still.
  6 I would not received your letter?                  6    A. The -- well. I knew they took
  7    A. Unless the mail was very fast,               7 the keys, so I assumed that meant
  8 I would assume that you would not have             8 something.
  9 received the letter, and I wanted you to           9    Q. Um-hum.
l O receive the letter at the time you were          l O A. I was asking about your denial
11 communicating with Charter, so that you           I 1 of access to the lab. So, no, I didn't
12 would have the information you need.              12 know you were in the lab, but I assumed
13     Q. Yes. Can you please read the               13 that you were acting as you had acted
14 second paragraph?                                 14 before, pursuing your research.
15     A. "Because there was some                    15     Q. Can you read, please, the last
16 ambiguity in the way the department               16 paragraph?
17 email was written, I hope he understands          17    A. "The Graduate School letter
18 that the department did not just                  18 would clarify that, but he hasn't
19 withdraw financial support for the                19 received it. So, if you can assess
20 coming year, but actua11y dismissed him           20 whether he understands the situation or
21 from the program."                                21 not, that would be helpful all around.
22     Q. Can you explain this statement?            22 I just didn't want you to assume that he
23     A. Yes. In Dr. LeClair's email,               23 is fu]]y aware, as he might not be. If
                                          Page 283                                            Page 285
 I  the phrase that dismisses you is the               I I need to clarify this with him right
 2  phrase that says, "I am obliged to                 2 away, please let me know."
 3  follow their recommendation." That                 3    Q. Thank you. So, based on these
 4  isn't clear enough for someone who                 4 emails that -- and you didn't know about
 5  doesn't want to hear that news, and I --           5 police operations. as you are --
 6  I wished it had been a sentence that               6    A. That's correct.
 7  says, "You are dismissed from the                  7    Q. -- claiming -- so, when I
 8  program." This is a softer way of                  8 received your email, and, after that
 9  saying it, but I didn't know if you                9 time, I was not -- I didn't know that
l O understood it, because you were still            l O your position is that I am dismissed,
11 going to the lab as if this hadn't                11 after that time there was two police
12 happened, and I wanted you to understand          12 operations. Both of them broke into my
13 the situation.                                    13 apartment without any search warrant and
14         As I said in the third                    14 without any court order, and they
15 paragraph, my letter was unambiguous.             15 even -- I mean, I was student at that
16 It would clarify the situation, but you           16 time. We -- everybody's position, at
17 wouldn't have received it yet. And so,            17 least on the surface was that. Nobody
18 at this time when I wrote this, I didn't          18 notifies me, and you -- the only email I
19 know if you understood fu]]y what the             19 received is from Physics Department,
20 situation was, that you had been                  20 that in your letter you are telling it
21 dismissed. I wasn't sure if you knew or           21 is ambiguous. So it was possible that
22 didn't know, and I wanted you to know             22 there was some bad incident happens.
23 before you were talking to Charter, so            23 For example, if I was confronting those
                                                                                 72 (Pages 282 - 285)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                               205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 69 of 251



                                           Page286                                                Page288
 1   police officers, they would get me into          1   this way that they are doing their
 2   custody. Do you think that the Un- --            2   procedures with police officers.
 3   the University should be careful about           3   Every- -- everything that they are doing
 4   these in- -- incidents?                          4   is correct.
 5          MR. DYKES: Object to the form.            5         MR. DYKES: Object to the form.
 6      A. I -- I would be speculating                6      A. I -- I don't have an opinion
 7   about that. I -- I don't -- I -- I               7   one way or the other. I really don't.
 8   can't make any judgment about what the           8   I would need a lot more information --
 9   police are doing. I don't have any               9   BY MR. AMIRI:
10   basis.                                          10      Q. Okay. So do you think --
11   BY MR. AMIRI:                                   11      A. -- before I could draw a
12      Q. When we-- after here, we come             12   conclusion. I don't have an opinion.
13   to the point that, by the evening of            13      Q. That is fine. Do you think I
14   June 30, I was not clearly understood           14   was treated unfairly or not?
15   that the University want to dismiss me.         15         MR. DYKES: Object to the form.
16   I wasn't clear I lost my financial              16      A. By the Physics Department or by
17   support. Yes?                                   17   the police?
18      A. (Nods affirmatively)                      18   BY MR. AMIRI:
19      Q. And up to that point, there is            19      Q. By the University of Alabama as
20   two police operations entering into my          20   a whole.
21   apartment. And if I was a little bit            21      A. I think -- the short answer,
22   younger -- I'm a mature man. I'm -- I           22   no. I think if you were treated
23   have a little experience. Ifl was a             23   unfairly, it would have come out in a
                                          Page 287                                                Page 289
  l little bit younger, I would confront              1 grievance process. But you did not
 2 those police officers, and they would              2 follow a grievance process, so then I
 3 take me into custody, and it is not                3 have to assume that -- that the --
 4 fair. So the UA should consider these              4 everyone acted within their scope.
 5 incidents and make some changes.                   5   Q. So--
 6         MR. DYKES: Is there a question             6   A. Had you followed a grievance
 7 there?                                             7 process, you might have more comfort
 8         MR. AMIRI: No, it is -- it was             8 with where we are now. But you chose
 9 my statement.                                      9 not to follow that; you chose to take
10         MR. DYKES: Okay. Then I                   l O other avenues because your 2016
11 object to his soliloquy.                          11 experience had caused you to lose faith
12 BY MR. AMIRI:                                     12 in the grievance process.
13     Q. Do you agree with my statement,            13    Q. I already made it clear that I
14 that UA should change some procedures?            14 did grievance procedure in both years,
15     A. Umm--                                      15 in my point of view at least.
16         MR. DYKES: Object to the form.            16    A. Right, in your point of view.
17     A. -- no. I don't have auth- --               17 But--
18 I'm s- -- I wouldn't be able to agree or          18    Q. Yes.
19 disagree with that --                             19    A. -- unfortunately your point of
20 BY MR. AMIRI:                                     20 view on this is not the same as the
21     Q. So you think that --                       21 University's point of view, which is
22     A. -- statement.                              22 that you did not follow the grievance
23     Q. -- the UA should continue in               23 process at all in 2017. In 2016, you
                                                                                   73 (Pages 286 - 289)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 70 of 251



                                            Page290                                               Page292
 1   did not continue the grievance process,           1      A. -- it's not because of not
 2   but that -- I don't have all the facts            2   following the grievance procedure.
 3   about that, so I don't have -- I can't            3   You're asking about two separate things,
 4   speak with authority on that. I can               4   and you're pushing them together, and
 5   only say that, in 2017, you chose not to          5   they're no- -- they're not together.
 6   follow the grievance process.                     6   BY MR. AMIRI:
 7      Q. And ...                                     7      Q. Can you tell me what is those
 8      A. And the grievance process is                8   two things that are separate?
 9   designed to ensure that everyone is               9      A. The incarceration, which is a
10   treated fairly.                                  10   complicated issue having to do with the
11      Q. So we have different opinions              11   keys to the lab and things that I don't
12   because I am thinking in both years I --         12   know anything about, and the grievance
13      A. Yes.                                       13   process, which is about your dismissal
14      Q. -- followed that; you are not.             14   from the program for failure to make
15         Still do you think it is fair              15   progress toward the degree, which I do
16   to incarcerate a student who fails to            16   know something about. So you're asking
17   follow grievance procedure?                      17   me about something I don't know anything
18         MR. DYKES: Object to the form.             18   about, and then its connection to
19         You were not incarcerated.                 19   something that I know quite a lot about,
20         MR. AMIRI: But another                     20   and I can't connect them.
21   student --                                       21      Q. Can you tell me which part you
22         THE WITNESS: Nor did it have               22   know quite a lot about?
23   anything to do with failing to follow            23      A. The -- that I know that the
f--------------------+----------·-··----------------1
                                            Page291                                               Page 293
 1 the grievance process.                             1    department committee made a decision
 2       MR. AMIRI: Another student                   2    that you should be -- a recommendation
 3 from Physics Department was                        3    that you should be dismissed from the
 4 incarcerated.                                      4    program, and that you were told that, if
 5       MR. DYKES: Okay. We're not                    5   you did not agree with that, you could
 6 talking about another student in the                6   use the grievance process, and that you
 7 Physics Department.                                 7   chose not to use the grievance process,
 8       MR. AMIRI: But I was in danger                8   and that you were then suspended from
 9 of becoming incarcerated.                           9   the University. That is what I know.
10       MR. DYKES: Okay. I -- I                      10   That's what I knew this morning and
11 understand that you feel that way, but             11   still know. '
12 your question was about incarcerating --           12      Q. Do you know -- do you consider
13 umm -- okay.                                       13   this amount of knowledge quite a lot of
14       MR. AMIRI: I mean, my                        14   information?
15 question, I -- I will change my                    15      A. I do.
16 question.                                          16      Q. And you did not read my email
17 BY MR. AMIRI:                                      17   in the same email change -- chain, and
18    Q. Is it fair that you put a Ph.D.              18   you did not read any of the attachments
19 student in the danger of becoming                  19   I sent to your office, to provost's
20 incarcerated because of not following              20   office, and -- and still you are
21 the grievance procedure?                           21   thinking that you have adequate
22    A. Well --                                      22   knowledge, quite a lot of knowledge, in
23       MR. DYKES: Object to the form.               23   this matter?
                                                                                    74 (Pages 290 - 293)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 71 of 251



                                          Page 298                                               Page 300
 1   BY MR. AMIRI:                                     I   recommend that the student should not
 2      Q. In the first page, there is an             2    receive financial support and should be
 3   email sent Tuesday, June 27, 2017. You           3    dismissed." That's the recommendation.
 4   sent this email to Jennifer Greer. Can           4       Q. So it is --
 5   you please read this email?                      5       A. And he says, "Follow their
 6      A. "Hi, Jennifer. The attached                6    recommendation." So it's -- it --
 7   grad committee's assessment and the              7    the -- the way it is written can mask
 8   chair's email below effectively                  8    what it says, which is that he's going
 9   terminate Ali Amiri's student status.            9    to follow the recommendation.
10   Do you want to run this by Norma during         10       Q. And so I'm -- my question is
11   your regular meetings, do we do this by         11    that, is it a clear decision or it is
12   email, or shall I consult with her? Let         12    ambiguous letter?
13   me know best next step in making sure we        13       A. It's a -- both. It's a clear
14   are able to communicate this clear              14    decision ambiguously written.
15   decision to him and make sure he                15       Q. Letter. Yes?
16   understands it, as well as notifying the        16       A. It's an ambiguously written
17   visa office."                                   17    letter conveying a clear decision. The
18      Q. Here you are talking about a              18    decision is clear; the writing is not so
19   clear decision.                                 19    clear.
20      A. It was clear to me. What I                20       Q. Okay. And you read that "and
21   said to Charter is, there's ambiguity in        21    the chair's email below effectively
22   the way the department email was                22    terminate Ali Amiri's student status."
23   written. The message is not ambiguous,          23    What is the meaning of the word
                                          Page299                                                Page 301
  1 but the way it was written is ambiguous.           1   "effectively terminating"?
  2 I -- I can see that. I can see that you           2       A. It means that the decision has
  3 might not have realized, but it was               3    been made. My letter was the -- a
  4 clear to me what they did, because, if            4    process piece, but I was- -- it was --
  5 you read the two documents together, it           5    the decision had been made. But it was
  6 becomes more clear.                               6    apparent to me that you might not have
  7    Q. So the reason that you were                 7    understood it, and that's what -- I was
  8 thinking that it was ambiguous was that           8    trying to figure out the best way to
  9 you didn't read two documents together?           9    tell you this -- what I knew would be
l O A. No, it's ambiguous because                    IO    very disappointing information to you.
11 Dr. LeClair didn't repeat the word                11    Jennifer has a lot of experience. I had
12 "dismiss" in his email. He only                   12    been there less than a year, and I was
13 referenced the dismissal by saying,               13    asking her what exactly would be the
14 "Follow their recommendation." And that           14    next step, given that you had been
15 is a -- a soft phrase.                            15    terminated and might not know it yet.
16     Q. How it become clear decision               16       Q. So what is the meaning of the
17 later?                                            17    word "effectively" in more specific way?
18     A. It's clear to me; I could see              18    That -- what is the uneffective
19 how it would not be clear to you. It's            19    termination?
20 clear to me by -- because as soon as he           20       A. "Effectively" means -- it
21 says, "Follow their recommendation," I            21    means -- how do I explain that? "The
22 tum to what is their recommendation.              22    chair's" -- "effectively" -- it's over,
23 The recommendation is that, "We                   23    but the processes hadn't all been
                                                                                   76 (Pages 298 - 301)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                  205-397-2397
     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 72 of 251




-
                                               Page 302                                               Page304
     I    followed to make sure that was clear to          l         MR. DYKES: Object to the form.
     2    you. We hadn't put a hold on your                2     A. I -- I -- I really don't know
     3    registration yet. We hadn't sent the             3 anything about that.
     4    letter. We hadn't terminated your visa.          4 BYMR.AMIRI:
     5    So while in effect you had been                  5     Q. Okay.
     6    terminated, there were process pieces            6     A. Not my area of knowledge.
     7    that had not yet been done, and I didn't         7     Q. Then let's look at the next
     8    know who had talked to you and how clear         8 page. This is a long email, but can you
     9    it was to you. So while in effect --             9 tell who sent this email?
    10    that's what "effectively" means -- in           l O A. This is from Charter Morris in
    11    effect the action had been taken, I             11 the International Office on June 30th.
    12    wasn't sure what the next step should be        12     Q. And I underlined a few lines.
    13    to make sure you knew.                          13 Can you please read that?
    14       Q. So, if the termination was not            14     A. "Based on my understanding that
    15    effective --                                    15 you aren't being immediately dismissed
    16       A. No, it was ef- -- it -- it was            16 but rather won't be allowed to continue
    17    in ef- -- it's an English --                    17 in the program this fall, you have a
    18       Q. -- I mean, the other option --            18 little time to make some decisions."
    19       A. -- issue. It means "in fact."             19     Q. So Mr. Charter is telling that
    20    While in fact you had been terminated.          20 I'm not immediately dismissed?
    21       Q. Oh, so "effectively" here means           21     A. He is saying "which will likely
    22    "in fact"?                                      22 lead to dismissal from the Ph.D.
    23       A. That's a better way to -- yeah.           23 program."
                                               Page 303                                               Page 305
      I      Q. But you know that I was using               I      Q. Yes. And -- okay. If you want
     2    the lab after that date?                         2    to get that information, that paragraph,
     3       A. I understood that from the fact            3    can you please read that whole
     4    that they were asking you to give the            4    paragraph?
     5    keys back. Then I assumed that you               5       A. "To follow up on what I had
     6    still had the keys.                              6    hoped to discuss, as I noted, I have
     7       Q. But even --                                7    been informed that you have been
     8       A. But that was an assumption on              8    dismissed from your program in Physics,
     9    my part. I don't really know what you            9    which will likely lead to dismissal from
    IO    were doing in the lab. All of that is           IO    the Ph.D. program."
    11    not known to me.                                11       Q. Yeah. Can you please continue,
    12       Q. But there is per- -- time                 12    "As you know"?
    13    period between that letter that you are         13       A. "As you know, your F-1 student
    14    telling that effectively terminated and         14    visa status is tied to your studies and
    15    the time that they asked me to return           15    program. What I wanted to do is explore
    16    the keys. They asked me to return keys          16    your options."
    17    after President Bell ordered that               17       Q. Yes. Could you please
    18    Provost Whitaker and Vice President Carl        18    continue? You read the previous
    19    Pinkert should investigate this theft           19    paragraph. Yes.
    20    incident in the --                              20       A. "I hope everything is okay"?
    21       A. Umm.                                      21    That paragraph?
    22       Q. -- MINT Center.                           22       Q. Yes. And he -- later on he
    23       A. Umm.                                      23    tells that, "We won't have to terminate
                                                                                        77 (Pages 302 - 305)
                                         Freedom Court Reporting
    877-3 73-3660                          A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 73 of 251



                                            Page 318                                               Page 320
 I going the wrong way.                                 1   didn't let me to separate them and
 2   BY MR. AMIRI:                                      2   publish two papers.
 3      Q. Can you please read the next                 3         Do you think this is misconduct
 4   paragraph?                                         4   or not?
 5      A. "From minute 3 to minute 5, I                5      A. No.
 6   am talking about a great discovery I               6      Q. Why it is not misconduct?
 7   have made in correlated electron                   7      A. Because when there's a
 8   systems. This is not from any of those             8   difference of agreement between a
 9   five research topics. I have found                 9   student and an advisor, the student
IO   these results based on my own                     10   needs to follow the guidance of the
11   theoretical studies and few simple                11   advisor.
12   experiments. I have some good data on             12         So, in such a case, the student
13   this research. To get a complete set of           13   should say to the advisor, "Then what
14   data, I have designed another                     14   should I do?"
15   experiment, which should prove my                 15         And the advisor should say,
16   theory, and it will take two to three             16   "This is a dead end. You should stop
17   weeks to be done."                                17   working on this and do something else,"
18      Q. Yes. Can you please read the                18   or "Here's some advice that can help you
19   next?                                             19   get this" -- "move it" --
20      A. "In minute 5, Dr. Gupta reminds             20      Q. That is not true.
21   me 'the strain paper,' which is rejected          21      A. -- "forward," one or the other.
22   two times. It was a combination of two            22   But there are many differences of
23   unrelated sets of data, and Dr. Gupta             23   opinion between students and advisors.
                                            Page 319                                               Page 321
 1   did not let me write two papers or                1    This is the crux of the issue we're
 2   dismiss one set of those data."                   2    talking about here. You did not agree
 3      Q. Yes. Here are these papers                  3    with your advisor. This happens in many
 4   that was rejected in 2017. In 2016, one           4    situations.
 5   of the matters that I brought into                5       Q. That is not true.
 6   grievance procedure was these papers. I           6       A. Okay.
 7   was able to write two papers, one on the          7       Q. The truth is that Dr. LeClair
 8   strain effect, the other on bending               8    talked to Dr. Gupta and asked him,
 9 effect. The bending creates some strain              9 "Please let him separate these two set
IO   but it is totally different thing,                IO   of data because it is not publishable.
11   different approach.                               11   You know that."
12          Dr. Gupta told me, "You have to            12      A. But Dr. Gupta didn't agree.
13   combine them because I am advisor."               13      Q. He didn't agree. So he
14          I did that. We send the                    14   rejected Dr. LeClair's suggestion. Then
15   publication; it was rejected.                     15   we had another meeting. We invited
16          I asked him, "Can I separate               16   Dr. Sanjoy Sarker to come to our
17   them and submit two papers?"                      17   meeting. So two professors can convince
18          He didn't let me.                          18   Dr. Gupta to let me separate these two
19          The second -- second time, I               19   papers and publish both of them. And
20   submitted the same paper. I improved it           20   Dr. Gupta still did not accept. Do you
21   a little bit, based on what Dr. Gupta             21   think this is a misconduct or not?
22   told me, and submitted it again, and it           22      A. I would not --
23   was again rejected. And he -- he still            23         MR. DYKES: Object to the form.
                                                                                    81 (Pages 318- 321)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 74 of 251



                                           Page 322                                              Page 324
 1      A. -- judge until I heard                      l  this outside the grievance process. The
 2   Dr. Gupta explain why he felt that way.           2  grievance process was your chance to
 3   I certainly could not make a                      3  have this heard and to make this case.
 4   determination based on what you're                4  That was your chance to make this case.
 5   telling me without hearing what                   5     Q. Well --
 6   Dr. Gupta's rationale was.                        6     A. You didn't use the grievance
 7   BY MR. AMIRI:                                     7  process.
 8      Q. Can you suppose that the                    8     Q. I did use the -- the grievance
 9   information I gave to you is correct?             9  process. I told it several times, and
10      A. It's one side. It might be                 l O you are just repeating your own point of
11   very correct, but it's one side.                 11 view.
12      Q. No. It is -- I mean, we cannot             12        MR. DYKES: All right. We're
13   come to ano- -- another date. This is            13 just -- we're arguing at this point, so,
14   deposition, and it is proper that you            14 if there's questions --
15   assume that my information that I gave           15        MR. AMIRI: No, I'm just
16   to you are correct.                              16 correcting that, that no
17      A. I do assume --                             17 misinformation --
18         MR. DYKES: She does not have               18        THE WITNESS: From your
19   to assume --                                     19 perspective you've used --
20      A. -- that the information --                 20        MR. AMIRI: -- will be
21   BY MR. AMIRI:                                    21 recorded.
22      Q. (Indiscernible)                            22        THE WITNESS: -- the grievance
23      A. -- you gave me is correct, but             23 process, yes.
                                           Page 323                                              Page 325
 1   I can't make a judgment on half of a              1          MR. AMIRI: Yes. I -- I'm just
 2   case. I would need to understand why he           2   correcting it, not to have
 3   said that, and you can't tell me why he           3   misinformation in the record.
 4   said that because you disagree with him.          4   BY MR. AMIRI:
 5   So your representation of his view --             5      Q. May I ask you a question
 6      Q. I do not disagree.                          6   that -- did you receive any information
 7      A. Okay. Well, I can't judge.                  7   in regard to Dr. Carl Pinkert that I'm
 8   So--                                              8   trying to reach him or his link in the
 9      Q. Well--                                      9   investigation or any kind of
10      A. -- the answer is, "I don't                 10   information?
11   know." I don't know if that's                    11      A. I -- I knew that an inquiry had
12   misconduct because I wouldn't have all           12   been made, but I did not have details
13   the facts.                                       13   and didn't want to know details, unless
14      Q. Well, in June 23, 2017, I sent             14   they impacted what I was doing.
15   you this email --                                15      Q. So you was not trying to have
16      A. The key piece is still missing.            16   any effect on Dr. Pinkert --
17      Q. The audiotape is over there,               17      A. No.
18   the full audiotape without any change.           18      Q. -- investigation?
19      A. Again --                                   19      A. No.
20      Q. You didn't listen --                       20          (PLAINTIFF'S EXHIBIT NO. 16
21      A. Again --                                   21   MARKED)
22      Q. -- to that.                                22          MR. AMIRI: I'm introducing
23      A. -- you're asking that we solve             23   Exhibit Number 16.
                                                                                    82 (Pages 322 - 325)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 75 of 251


~-----------------~------~-·-··                                           ----------~
                                        Page 326                                               Page 328
 1        MR. DYKES: (Reviews document)             1   because I -- I felt that you were making
 2 BY MR. AMIRI:                                    2   a threat.
 3    Q. Here there is two emails.                  3   BY MR. AMIRI:
 4    A. Um-hum.                                    4      Q. No, my question, do you think
 5    Q. The email that is in the middle            5   it will affect the Pinkert --
 6 is the email you sent at June 29, 2017,          6      A. Do I think it would have
 7 at 1: 14 p.m. Can you please that --             7   affected --
 8 read that email?                                 8      Q. Yes.
 9    A. "Hi, Jennifer. Regarding the               9      A. -- the investigation?
10 attached email from Ali Amiri from 6/1,         10      Q. Yes.
11 he mentions that," quote, '"The NSF             11      A. I didn't have details of the
12 inspector general will handle this              12   investigation to know one way or
13 case,"' end quote. "Do you think I              13   another.
14 should forward this email to Carl               14      Q. No, my question is clear.
15 Pinkert, both because of our own                15          MR. DYKES: Your question is --
16 internal investigation and because of           16   BY MR. AMIRI:
17 the reference to NSF involvement?"              17      Q. "Yes" or --
18    Q. Thank you. And can you please             18          MR. DYKES: -- not clear.
19 read his -- her answer, which was in the        19      A. I don't know.
20 same day at 2:08 p.m.?                          20   BY MR. AMIRI:
21    A. "I would think it best that               21      Q. -- "no"? "Yes" or "no"? I
22 Carl nor anyone in his office sees this.        22   mean, do you think not providing this
23 That way they can't be accused of               23   email to Mr. Pinkert, Carl Pinkert, will
t-------------------+---------·------------1
                                        Page 327                                               Page 329
 1 mishandling the second claim he has made         1 affect his investigation or not? "Yes"
 2 because he calls the first report                2 or "no"?
 3 'faulty.' If the NSF inspector general           3       MR. DYKES: I object to the
 4 wants to look into it, we could tell             4 form.
 5 Carl at that time. My general stance is          5 A. I -- I can't an- -- I -- I
 6 not to share criticisms and threats of           6 can't answer "yes" or "no" to that. I
 7 lawsuits or grievances with those who            7 don't know. I don't have enough
 8 will ultimately make the decision,               8 information about the investigation to
 9 unless there's a compelling reason to do         9 know how it would influence it one way
10 so."                                            IO or another.
11    Q. Thank you for reading the                 11        What alarmed me was a threat
12 statement.                                      12 that the NSF would become involved, and
13       Here there's an email that you            13 then it's Carl Pinkert's shop that would
14 have in your hand, and you want to              14 be involved. And I needed to know, does
15 forward to Dr. -- Vice President Carl           15 he need a heads-up about this. It
16 Pinkert, and you was advised not to send        16 wasn't really about any current
17 it. Did you send that email?                    17 investigation; it was about the NSF
18    A. No.                                       18 being involved.
19    Q. Do you think that not sending             19 BY MR. AMIRI:
20 that email will affect the Pinkert              20    Q. And you did not submit this to
21 investigation?                                  21 Dr. Pinkert to protect his interest?
22       MR. DYKES: Object to the form.            22    A. I didn't submit it because
23    A. The reason that I was asking is           23 Jennifer said not to submit it, because
                                                                                 83 (Pages 326 - 329)
                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 76 of 251



                                           Page 330                                               Page 332
 I   it was -- it was better for him not to             I         MR. DYKES: I'm going to object
 2   be involved with that.                            2    to the form.
 3      Q. Do you think that the NSF                   3    BY MR. AMIRI:
 4   inspector general would be involved in            4       Q. But, based on these quotations
 5   this matter?                                      5    of threat, you convinced the police
 6      A. I have no idea.                             6    officers to attack my residence --
 7      Q. So, if --                                   7          MR. DYKES: Okay. ls this --
 8      A. I have less than no idea about              8    BY MR. AMIRI:
 9   that.                                             9       Q. -- because I'm making threat.
IO      Q. If the accusations are not                 10       A. Remember --
11   true, they wouldn't come to be involved.         11          MR. DYKES: Mr. A- --
12      A. I don't know.                              12       A. -- that I didn't have anything
13          MR. DYKES: Object to the form.            13    to do with that.
14      A. I -- I don't know how they                 14          MR. DYKES: Is this -- is there
15   operate. When they would receive an              15    a question? Are you asking her a
16   email from you, I don't know what they           16    question?
17   would do next. I don't know how they --          17          MR. AMIRI: Well, but you are
18   they probably have a process, and I              18    not letting me finish.
19   don't -- I'm unfamiliar with it.                 19          MR. DYKES: I know. It didn't
20   BY MR. AMIRI:                                    20    sound like a question. If you're asking
21      Q. Do -- do you expect that the               21    her a question, finish the question. If
22   NSF inspector general would come to VA           22    you're making another --
23   to investigate the situation --                  23          MR. AMIRI: Mr. Counsel --
                                           Page 331                                               Page 333
 I       A. No, I don't expect that.                   1            MR. DYKES: -- soliloquy --
 2       Q. -- if there is no malconduct?              2            MR. AMIRI: -- should you let
 3       A. I don't know what -- I would               3    me finish my statement, then you see
 4   expect that they have a process to look           4    if it's a question or not. You are
 5   into the merit. I would expect that,              5    cutting my -- me in the middle of my
 6   but I don't actually know.                        6    statement.
 7      Q. Here she writes to you that                 7       A. Because you made an incorrect
 8   "not to share criticism and threats of            8    statement. You said, "Because of this,
 9   lawsuit." Is a lawsuit a threat?                  9    you" something "the police." And
10      A. People threaten to sue, so a               IO    remember that I didn't have anything to
11   lawsuit itself is not a threat, but one          11    do with police action. It was happening
12   can threaten a lawsuit, and many people          12    separate from anything I was doing.
13   do.                                              13    BY MR. AMIRI:
14      Q. When --                                    14       Q. But Ms. Jennifer Greer write
15       A. They say, "If you don't do what           15    this to you, and she's talking about
16   I want, I'll sue you."                           16    threat of lawsuit.
17      Q. When --                                    17       A. Yes.
18      A. So that's a threat of lawsuit.             18       Q. And there are other documents
19      Q. I understand that. But when a              19    that we will reach to them that you
20   student is telling you that, "I will             20    finally become able to convince the
21   file a lawsuit," it means that he's              21    police officer that I'm a threat, and
22   demanding you follow the rule of law.            22    that is why they come to my apartment.
23   It is not any kind of threat.                    23            MR. DYKES: Object to the form.
L---~~~~~~~~~~~~~~~~~----'--~~~~~~~




                                                                                    84 (Pages 330 - 333)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 77 of 251



                                                Page 334                                                Page 336
  I BY MR. AMIRI:                                            lemail.
 2    Q. So you was not involved in any                     2    Q. But you was providing the
 3 ofthat?                                                  3 emails that was receiving from one group
 4    A. My conversations with Charles                      4 of people in conflict, not the other
 5 Dorsey were not about the police coming                  5 group. You did not forward any of my
 6 to your apartment. It was about whether                  6 emails to them.
 7 you represented any threat because of                    7    A. I did forward --
 8 the tone of that email, that paragraph.                  8       MR. DYKES: Object to the form.
 9 So what I was talking to him about was                   9    A. -- your emai I.
IO assessing the threat. It wasn't about                   10       MR. DYKES: She -- the first
11 taking police action related to access                  11 one -- yes.
12 to the lab. These are separate things,                  12    A. Yes. Your email where you
13 again, that you are pushing together.                   13 said, "They shall see the consequences
14    Q. Do you think if the police                        14 of their action," that's the email I
15 officers will be convinced that I am a                  15 forwarded to him. That's the one that
16 threat to the campus they would not come                16 seemed to me to represent a threat. It
17 to -- I mean they would not address the                 17 could be a threat, or it could be just a
18 issue, they would not come after me?                    18 statement about the way the world works.
19        MR. DYKES: Object to the form.                   19 I didn't know, so I asked him.
20    A. You're way out of my area of                      20 BY MR. AMIRI:
21 expertise there. That's why we have                     21    Q. So you forwarded some ofmy
22 Charles Dorsey. I ask the question:                     22 emails and not --
23 "Is this person a threat?" My knowledge                 23    A. Just that one.
f------------------------+------------------------1
                       Page 335                 Page 337
 1 stops right there. I do not go past                      I       Q. -- the others?
 2   that que- -- I ask the question, and I                 2       A. I di- --
 3   trust that he will give me an answer                   3       Q. So, for example --
 4   that I need, and that is s- -- my -- I                 4       A. He wasn't adjudicating; he was
 5   feel like you think that my area of                    5    only deciding if you were a threat, if
 6   action or responsibility is bigger than                6    that paragraph was representing any
 7   it is, and it's not.                                   7    danger to anyone.
 8   BY MR. AMIRI:                                          8       Q. But do you think that you
 9       Q. Have you tried to convince                      9    should provide with the whole truth, not
10   Charles Dorsey that I'm a threat or not?              10    part of the truth?
11       A. I was not trying to convince                   11          MR. DYKES: Object to the form.
12   him; I was asking him to assess, so that              12    BY MR. AMIRI:
13   I could go by what he says.                           13       Q. You are providing one ofmy
14       Q. Were you --                                    14    emails to Mr. Charles Dorsey, not the
15       A. I trust him to assess whether                  15    other emails that shows the whole truth.
16   you're a threat or not. I was not                     16       A. The rest of the situation is
17   trying to convince him that you're a                  17    irrelevant to the question of whether
18   threat.                                               18    you were making a threat of harm with
19       Q. Were you providing him with                    19    that paragraph.
20   correct information?                                  20       Q. And what was their answer?
21       A. With what information?                         21       A. Your -- your threat level was
22       Q. With the right information.                    22    deemed low.
23       A. I was just forwarding the                      23       Q. How did they come to that
                                                                                          85 (Pages 334- 337)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                      205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 78 of 251



                                          Page 338                                             Page 340
 1   conclusion?                                      1      Q. Just one sample?
 2      A. I have no idea, and I never                2      A. Just one sample.
 3   asked.                                           3      Q. And what was the consequence if
 4      Q. Did they send you email to                 4   they -- there was one email of that
 5   explain to the procedure?                        5   kind?
 6      A. No.                                        6      A. I don't know the -- each
 7      Q. They never send you email to               7   situation is handled very differently.
 8   describe what --                                 8      Q. Okay.
 9      A. No--                                       9      A. I'm not part of the behavioral
IO      Q. -- they did?                              10   assessment team. I've never been to the
11      A. -- no, and I don't ask. They              11   meetings, so I don't know exactly what
12   just said the threat assessment is low.         12   happens there.
13   I was happy about that.                         13      Q. And so do you know whether she
14         MR. AMIRI: I'm introducing                14   find one example or not?
15   Exhibit Number 17.                              15      A. I don't remember. The only
16         (PLAINTIFF'S EXHIBIT NO. 17               16   paragraph I remember is the one in the
17   MARKED)                                         17   email we've been discussing where you
18         MR. DYKES: (Reviews document)             18   talked about consequences.
19   BY MR. AMIRI:                                   19      Q. So based on my -- on the
20      Q. This is an email that you sent            20   documents you produced, she did not find
21   to a couple of people, including                21   even one example?
22   Dr. Han, on June 23rd, 2017.                    22      A. I don't know if Luoheng sent
23         (CELL PHONE RINGS)                        23   her anything or not.
                                                                          --~~~~~~~~--------1
                                          Page 339                                      Page341
 1         MR. AMIRI: I'm sorry.                      I    Q. So you was not trying to find
 2   BY MR. AMIRI:                                    2 evidence to prove --
 3      Q. Can you please read this email?            3    A. Against you, no.
 4      A. "Hi, Luoheng, cc Cathy. Cathy              4    Q. -- specific --
 5   Pagani will be attending a behavioral            5 A. No.
 6   assessment team, BIT, meeting today at           6        (PLAINTIFF'S EXHIBIT NO. 18
 7   3:30, and it would be best to discuss            7 MARKED)
 8   Ali Amiri's situation with them if you           8        MR. AMIRI: I'm introducing
 9   feel he is in any way a danger to                9 Exhibit Number 18.
IO   himself or others. As context for that          10        MR. DYKES: (Reviews document)
11   conversation, can you forward Cathy any         11 BY MR. AMIRI:
12   of the emails that you consider to              12    Q. So this is a letter on the
13   indicate that he is reaching a danger           13 first page from Charles Dorsey sent to
14   level in his behavior, threats, et              14 you --
15   cetera? She just needs one example.             15    A. Ah, yes, we looked at part of
16   Thanks so much. Susan."                         16 this before, yes.
17      Q. Can you please explain to me              17    Q. -- yes -- in June 30. Can you
18   what you mean when you -- you are               18 please read that email.
19   telling that, "She just needs one               19    A. Which one? "AMA is meeting
20   example"?                                       20 this morning"?
21      A. What I mean is, there was a lot           21    Q. No, this one here.
22   of emails going around, and all she             22 (Indicating)
23   needed was a sample of your tone to --          23    A. Yes. "AMA is meeting this
                                                                                  86 (Pages 338 - 341)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 79 of 251



                                                Page 342                                               Page 344
 1   morning" -- this is from Charles Dorsey.                I      A. -- to Charles that he was
 2   "AMA is meeting this morning with UA's                 2    answering --
 3   International Services Director                        3       Q. Yes.
 4   Char-" -- "Charter Morris to discuss his               4       A. -- that he was responding to.
 5   options based on the F-1 visa. I spoke                 5    Right? So what I was saying to him is,
 6   with Charter and briefed him on the                    6    you might be surprised by this news when
 7   current status of AMA. I also notified                 7    you go to Charter's office, that it
 8   UAPD to ensure their situational                       8    might be new news to you.
 9   awareness. More to follow."                            9       Q. Okay.
10      Q. Okay. Can you please explain                    10       A. And--
11   what this email is talking about?                     11       Q. Can we get back to this
12      A. I can tell you what I think he                  12    email --
13   is talking about. We wanted to make                   13       A. So he said --
14   sure that someone had the conversation                14       Q. -- and I asked you a
15   with you about your options, about the                15    question --
16   seriousness of the situation you were                 16       A. -- "I spoke with Charter and
17   in. And the person to have that                       17    briefed him on the current status. I
18   conversation was Charter Morris. And                  18    also notified UAPD to ensure their
19   the reason is, that he's the most                     19    situational awareness."
20   informed one about what next steps would              20       Q. Okay. Here "AMA" is my name--
21   best allow you to maintain your visa                  21       A. Yes.
22   status.                                               22       Q. -- that police officer gave.
23          So I could talk to you about                   23    Why you should notify UAPD for a
                                                Page343                                                Page 345
 I   what you can't do, but I couldn't really               I    scheduled -- for a scheduled meeting? I
 2   talk to you about what you can do.                     2    mean, Mr. Charter scheduled a meeting
 3   Charter can have that conversation and                 3    with me, as you mentioned, to explain to
 4   has had it with many students over the                 4    me some facts. Why the UAPD is
 5   years.                                                 5    informed?
 6          So what Charles Dorsey is                       6       A. I contacted Charles Dorsey
 7   saying here is that he let him know                    7    because I was aware that you had written
 8   whatever the current status is, which is               8    an email that talked about consequences,
 9 based on what I had said to him, this                    9 possibly before you even knew that you
IO   understanding that Dr. LeClair did not                IO    were actually going to be dismissed from
11   reiterate the program dismissal --                    11    the University, and I thought you would
12   remember, he didn't use the word                      12    already know because you would have
13   "dismissal," and so what I was saying                 13    received my letter, then I realized you
14   is, that you might not realize, and so                14    wouldn't have the letter. If you were
15   this might be new news to you.                        15    surprised by this news and you were
16      Q. This is an email that was sent                  16    someone who had written an email about
17   to you, so you didn't answer -- I mean,               17    consequences, is that a threat? Is that
18   this is an email that -- the email that               18    a dangerous situation for the person
19   we are talking is these three lines that              19    who's about to give you very bad news?
20   you just read.                                        20       Q. Do you consider your answer as
21      A. Yes, but below that was my                      21    the answer to my question, or it is
22   email --                                              22    different subject?
23      Q. We will get to that.                            23       A. Maybe you better repeat the
                                                                                         87 (Pages 342 - 345)
                                       Freedom Court Reporting
877-373-3660                             A Veritext Company                                     205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 80 of 251



                                          Page 346                                              Page348
 I question.                                         1    was thinking that I -- they notified me
 2    Q. The question is, why you should             2    not to enter to the building, so I
 3 notify UAPD, the police department, for           3    didn't go to that meeting. But UAPD was
 4 a scheduled meeting?                              4    informed about this meeting, and, ifl
 5    A. I notified Charles --                        5   was going to go to that meeting that
 6       MR. DYKES: She answered that.                6   Mr. Charles [sic] Morris has scheduled
 7 A. -- Dorsey. I did not notify                     7   with me and I was trusted him, the UAPD
 8 UAPD. I notified Charles Dorsey.                   8   was going to take me into custody
 9 BY MR. AMIRI:                                      9   because I entered one of the buildings?
10    Q. Okay.                                       10      A. Hmm.
11    A. Because, in a situation where a             11      Q. And this email shows that. You
12 student is going to get very bad news, I          12   was informed about this incident. Do
13 want Charles Dorsey to know about it.             13   you accept that?
14 And Charles Dorsey knows about it and             14      A. No.
15 says, "I have notified UAPD to ensure             15         MR. DYKES: Object to the form.
16 their situational awareness."                     16      A. Again, I was not involved in
17    Q. The very bad news was on                    17   anything related to UAPD and your
18 June 26, that the police officers                 18   apartment in the same sentence. As soon
19 attacked my apartment.                            19   as you say "UAPD" and "apartment," I'm
20    A. That wasn't the bad news I was              20   out of it.
21 referring to. The bad news I was                  21   BY MR. AMIRI:
22 referring to is that you were dismissed           22      Q. But--
23 from the University.                              23      A. What--
                                          Page 347                                              Page 349
        Q. 1 think my statement was clear             I      Q. -- but this --
 2   as well, so please let me tell you.              2      A. I understand what you're saying
 3      A. No, ask me a question.                     3   about why you couldn't attend the
 4      Q. Yes.                                       4   meeting. I understand that.
 5      A. As I'm getting again conflating            5      Q. But that is not the point. You
 6   these things I -- I have something to do         6   are --
 7   with and things I have nothing to do             7      A. Okay.
 8   with.                                            8      Q. -- I mean, my point is very
 9      Q. Well, so let me ask you a                  9   clear.
10   question --                                     10      A. Yes.
11      A. Okay.                                     11      Q. In this three line that you
12      Q. -- and you answer it.                     12   read, there is a meeting set up with me
13      A. Um-hum.                                   13   that --
14      Q. On June 26, my apartment was              14      A. Yes, there was.
15   busted --                                       15      Q. -- I need to enter into a
16      A. Right.                                    16   building. And the UAPD was informed
17      Q. -- and I get a notification               17   that I'm about to enter that building.
18   from police, a warning, that I should           18   And I had a warning from UAPD not to
19   not enter any building in the campus.           19   enter to any building. So my rational
20   And this email chain shows that                 20   conclusion is that, if I was going into
21   Mr. Morris scheduled a meeting with me.         21   there, the plan was to incarcerate me,
22   And I was going to attend that meeting,         22   to just take me into custody because I
23   but, about one hour before meeting, I           23   did not pay attention to the warning.
                                                                                  88 (Pages 346 - 349)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 81 of 251



                                           Page350                                              Page 352
 1      A. Hmm. I can see why you would                1      A. Okay.
 2   think that, but do- -- I -- I di- -- I            2      Q. -- 15 minutes later.
 3   was not aware of that --                          3         MR. DYKES: We've been going
 4      Q. Yes.                                        4   about an hour and ten minutes, so let's
 5      A. -- and you didn't tell Charter              5   take a break.
 6   that.                                             6          MR. AMIRI: Okay. Let's take a
 7      Q. But now that you have this                  7   break.
 8   information, do you think I was right or          8          VIDEOGRAPHER: We are going off
 9   not?                                              9   the record at 3:36.
10      A. Now that I --                              IO          (A BREAK WAS TAKEN)
11         MR. DYKES: Object to the form.             11          VIDEOGRAPHER: This begins
12      A. -- have this information that              12   media unit number 5. We're back on the
13   you're giving me today, I think you were         13   record at 3:43.
14   right not to go. But you should have             14   BY MR. AMIRI:
15   called him and kept the appointment by           15      Q. Yes. Let's start with Exhibit
16   phone, because you had important                 16   Number 18 that we have. In the first
17   decisions to make, information to                17   page in the bottom, you send the email
18   receive and decisions to make. And you           18   to Charles Dorsey. That is on June 29,
19   didn't email him and you didn't call him         19   2017,at5:44p.m. Canyoupleaseread
20   and you didn't go, and so we could not           20   the first paragraph of that email?
21   help you with next steps. We were                21      A. "Hi, Charles. AMA has been
22   moving forward with how to help you              22   dismissed from the university in
23   understand your situation.                       23   addition to the denial of funding.
                                           Page 351                                             Page 353
 I   BY MR. AMIRI:                                    I    While Dr. LeClair did not reiterate the
 2      Q. But you know that I called him             2    program dismissal in his email, he did
 3   and I emailed him both. I both emailed           3    reference that he would follow the
 4   him and called him, and those emails and         4    recommendation of the committee, and he
 5   the call was forwarded to you in the             5    attached the committee recommendation,
 6   email that Charter wrote to you --               6    which I attach here to this email. That
 7      A. The one where he said you                  7    document contained the names of the
 8   didn't come to the meeting?                      8    faculty members who made the
 9      Q. But I called. Yes, he tells                 9   recommendation for dismissal, and that
IO   you that A- -- Ali Amiri didn't come to          10   is the reason that both Dr. Henderson
11   the meeting, but he called me and he --          11   and Dr. Townsley expressed their
12      A. Later.                                     12   concerns about the implicit threat in
13      Q. -- he made clear that he will              13   the email of," quote, "'seeing the
14   make a lawsuit against the University,           14   consequences,"' unquote, "of the action.
15   and he did not take any of the options I         15   I hope this helps clarify the chain of
16   gave to him, and he made -- he made it           16   communication. Glad to answer any
17   very clear.                                      17   further questions."
18      A. I do remember that.                        18      Q. Yes. You are talking about
19      Q. So I called him --                         19   Dr. Henderson and Dr. Townsley
20      A. Later.                                     20   expressing their concerns about the
21      Q. -- in the same time. I didn't              21   implicit threat in the email.
22   go there, but I did call him in the time         22      A. (Nods affim1atively)
23   of meeting, maybe --                             23      Q. And this is the only thing
                                                                                   89 (Pages 350 - 353)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 82 of 251



                                                Page 354                                               Page 356
  1   that you are sending, "seeing the                     1    a threat, and those two people was kind
 2    consequences"?                                        2    of threatened by this email?
 3       A. (Nods affirmatively)                            3       A. (Nods affirmatively)
 4       Q. Do you have the full sentence                   4       Q. Well, the second paragraph
 5    of this, because you are quoting just                 5    reads, "From these five people who have
 6    three words?                                          6    signed the false document, Dr. Okada is
 7       A. Yes. But below this on the                      7    on my dissertation committee, but the
 8    bottom of that same page was my email to              8    other four people do not have any
 9    Charles Dorsey where I said, "who shared              9    information about my research, or
10    with me the attached email he received               10    basically they don't know anything about
11    from Ali Amiri on June 1st, in relation              11    me. And I don't know them as well.
12    to the notification of his dismissal.                12    But, based on my general information,
13    Yesterday or today Dr. LeClair also                  13    all of these people are decent people.
14    shared this email and photograph with                14    And I have heard more or less positive
15    the faculty members on the advisory                  15    things about them from their students.
16    committee who wrote the recommendation.              16    If they can sign a document without
17    Two of the faculty members, Dr. Dean                 17    having enough information about the
18    Townsley and Dr. Conor Henderson, told               18    content, what the rest of the people can
19    him they felt threatened by the content              19    do?"
20    of the email, the tone, and the                      20       A. Right. That paragraph is not
21    reference to the artwork. Specifically               21    threatening. It's the next paragraph --
22    they pointed to his statement that 'they             22       Q. Okay.
23    will be held responsible,"' quote, "and              23       A. -- that is more threatening
                                                Page 355                                               Page 357
  1   that," quote, "'they will see the                      I   where you say --
 2    consequences of their unethical                       2       Q. But it is in the same email.
 3    action,"' unquote.                                    3       A. -- "the f-" -- "people who
 4          "As a result, Dr. LeClair                       4    signed this document should be held
 5    reported the email and the faculty                    5    responsible, and they have to give the
 6    members' concern to Officer Davis at                  6    reasons for their actions. And,
 7    UAPD, as this relates to MINT Center                  7    naturally, they wi II see the
 8    research."                                            8    consequences." That's the sentence that
 9          So, I sent him that. Then he                    9    references directly the people who
10    asked the question, "Can you clarify?                10    signed that document, and you --
11    Is he dismissed or is the funding                    11       Q. Let me --
12    pulled?" And then I answered that                    12       A. - can see now, I'm sure, how
13    question, and I referenced the implicit              13    that could be frightening.
14    threat in the email of "seeing the                   14       Q. Let me read that exact sentence
15    consequences," but he already had that.              15    you just quoted three letter- -- three
16    He had your full email.                              16    words of it in that -- in your letter.
17       Q. And can you please look at                     17    So that part is, "And I think the people
18    Exhibit Number 3, page 10, the last                  18    who signed this document should be held
19    page?                                                19    responsible and they have to give their
20       A. (Reviews document) Yes, that's                 20    reasons for their actions. And
21    the email that he had, the June 1st                  21    naturally, they will see the
22    email.                                               22    consequences of their unethical action."
23       Q. So you considered this email as                23    Do you think this is threatening?
                                                                                         90 (Pages 354 - 357)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                     205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 83 of 251



                                         Page 358                                                Page360
  1   A. I think it could mean one of                 I   A. But it --
 2 two things.                                       2    Q. -- other people can -- I mean,
 3     Q. No. Do you think it is                     3 the -- we will go to the court and jury
 4 threatening? "Yes" or "no"?                       4 will judge. If a person is telling
 5        MR. DYKES: It -- it's not a                5 that, I think the people who signed this
 6 yes-or- --                                        6 document should be held responsible, and
 7    A. These are not yes-or-no                     7 I'm writing it to higher authorities, it
 8 questions. I'm a complexed thinker.               8 means that those higher authorities I'm
 9 Listen to me. It might be a threat; it            9 telling them should -- I'm telling to
10 might not be a threat. If I knew you,            10 higher authorities that these --
11 if I grew up with you, I would know how          11        MR. DYKES: And if you're
12 to read that. But that sentence alone,           12 explaining --
13 I would say that could be a threat. Or           13 BY MR. AMIRI:
14 you might mean that, naturally, life             14    Q. -- people --
15 will show them the consequences of their         15        MR. DYKES: --yourself, you
16 action, or it could mean consequences            16 have every right to do it. But if --
17 are coming, watch out. I don't know              17 if -- if your explanation is leading
18 which thing it meant.                            18 into a question, then continue and --
19 BY MR. AMIRI:                                    19        MR. AMIRI: No, I'm making a
20    Q. When you're reading an email,              20 statement, and you are stopping me.
21 you should consider the email. You               21        MR. DYKES: And I understand.
22 don't need to know me. Everything is             22 Deposition is not the time for you to
23 written there. The email I wrote, I              23 make a statement of your case.
                                         Page359                                                 Page 361
  1 think the people who signed this                 1            MR. AMIRI: But deposition is
 2 document should be held responsible.              2   not --
 3 This is the way I'm thinking. It is               3          MR. DYKES: You're making a
 4 clear.                                            4   statement and then -- and you're asking
 5     A. It's not clear.                            5   your statement as part of a question.
 6     Q. Why it is --                               6   Okay. But if you're just making a
 7     A. Does that mean that you're                 7   statement explaining why you don't think
 8 going to hold them responsible or that            8   that is threatening. that -- that's not
 9 they should be held responsible by the            9   a deposition.
10 University? Which does it mean?                  10          MR. AMIRI: Mr. Counsel, I have
11     Q. The University should --                  11   the right to make a statement and you --
12     A. That isn't what you said.                 12          MR. DYKES: You --you don't
13     Q. But--                                     13   have a right --
14    A. What you said was quite vague,             14          MR. AMIRI: -- should not
15 they --                                          15   interrupt me in the --
16     Q. No.                                       16          MR. DYKES: No.
17     A. -- should be held responsible.            17          MR. AMIRI: -- middle of my --
18 That could mean that you were going to           18          MR. DYKES: You do not have a
19 hold them responsible, or it could mean          19   right to make a statement as pa- --
20 the University. If you had written it            20   as -- in your deposi- -- you have the
21 the other way, I wouldn't have read it           21   right to ask her questions, and she
22 as a threat.                                     22   answers your questions. But you -- the
23     Q. Well --                                   23   deposition is not the time to go into a
                                                                                   91 (Pages 358 - 361)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 84 of 251



                                           Page362                                              Page 364
 1   collo- -- soliloquy about your views of           1   done. So I'm done talking. Ask a
 2   why or why that was not a threat.                 2   question.
 3         If you noticed, when I deposed              3          MR. AMIRI: No, I'm asking you,
 4   you, I did not -- I asked you questions.          4   would you please all the time that --
 5   I didn't -- I didn't give two-minute              5   whether I am talking or witness is
 6   intro statements into a question. I               6   talking, you wait the person who is
 7   asked you a question. I've given you a            7   talking finish, because in some
 8   ton of leeway to give an explanation and          8   occasions, you are coming into the
 9   then ask a question. This one sounded             9   middle of the testimony of the witness
10   like you were just making your                   10   and sometimes you are cutting my words.
11   explanation as part --                           11   When I'm talking, you are coming in, and
12         THE WITNESS: And so what is                12   you are not waiting I finish or the
13   the question?                                    13   witness finish. Could you please since
14         MR. DYKES: -- of a statement.              14   now you do not come in the middle of the
15   So, if there's a question, ask the               15   talk.
16   question.                                        16          MR. DYKES: I -- ifl have come
17         MR. AMIRI: Are you finished?               17   into a middle of your answer during the
18         MR. DYKES: I -- I am.                      18   course of the day, I apologize. I do
19         MR. AMIRI: In the last five                19   not think I have done that.
20   minute, Mr. Counsel, you cut my talking,         20          I know I've objected to form.
21   my statement, few times. When I'm                21   I've tried to do that quietly, so that I
22   waiting for you to finish, it is                 22   did not interrupt you. I -- I've not
23   appropriate if you wait for me to finish         23   interrupted -- I've tried not to
                                           Page 363                                             Page 365
 1   and not to jump into the middle of my             1   interrupt a question, other than to put
 2   statement, whether that statement is in           2   an objection on the record when you were
 3   response to your question or your                 3   done. When you start talking and you go
 4   argument or it is another statement I'm           4   on for 30 seconds. a minute, yes, I -- I
 5   making in another occasion. So it is --           5   will try not to interrupt there, but, if
 6   please, if it is possible for you, do             6   it's not leading to a question, I am
 7   not cut my -- me when I'm talking.                7   going to object.
 8          MR. DYKES: Ask her a question.             8          MR. AMIRI: Well, now you made
 9   If you ask her a question, I'm not going          9   a statement and you was pointing to
10   to cut your question off.                        10   witness, and you are apologizing from
11          MR. AMIRI: Yeah. Would you                11   the witness for cutting her testimony.
12   please not to cut my statements when I'm         12   Is this correct?
13   making a statement? Can you please wait          13          MR. DYKES: I did apologize to
14   until the end --                                 14   her ifl cut her off.
15          MR. DYKES: I can't --                     15          MR. AMIRI: Okay. Because your
16          MR. AMIRI: -- of that?                    16   voice only is being recorded and your
17          MR. DYKES: -- agree that I'm              17   picture is not being recorded, so
18   not going to cut a statement off because         18   from -- based on the transcript, they
19   this isn't the time or the place to make         19   don't know that you --
20   statements; it's your time to ask                20          MR. DYKES: Okay.
21   questions. I'm not trying -- I - and             21          MR. AMIRI: -- did apologize
22   I -- I would like to stop talking, so            22   for the wit- --
23   you can ask questions and we can get             23          MR. DYKES: For--
                                                                                   92 (Pages 362 - 365)
                                     Freedom Court Reporting
877-3 73-3660                          A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 85 of 251



                                           Page366                                               Page 368
            MR. AMIRI: -- from the                     1   carry that subject line.
 2   witness.                                          2      Q. Does it mean that you have this
 3          MR. DYKES: -- for the record,              3   email?
 4   I ra- -- I raised my hand, and l did              4      A. Yes. I sent it to Charles
 5   point at the witness when I said, "I              5   Dorsey.
 6   apologize if l have cut you off. I                6      Q. This email had about ten
 7   didn't think that I had today."                   7   attachments that describes five
 8          So, again, my hand now is                  8   different topics. Did you look -- take
 9   pointing toward Dr. Carvalho. If I have           9   a look at those attachments?
10   cut you off today, I am sorry. I didn't          10      A. I don't remember.
11   think that I had.                                11      Q. But you wrote this email to
12          MR. AMIRI: And then you rotate            12   Mr. Charles Dorsey and this email
13   to me and continued your answer. Is              13   contains huge amount of information that
14   this correct?                                    14   previously in your testimony --
15          MR. DYKES: And then I did                 15      A. Yes.
16   rotate in my chair and faced you                 16      Q. -- you told you don't have.
17   directly because I was facing                    17      A. I don't remember ifl read
18   Dr. Carvalho when I was talking to her.          18   them. I don't remember ifl opened
19   I do try to look at the person that I'm          19   them. If they related to your research,
20   talking to.                                      20   they would not be relevant to me. If
21          MR. AMIRI: Okay. Can we                   21   they were voice recordings, I didn't
22   continue, please?                                22   listen to them. Were the voice
23          MR. DYKES: Please go ahead.               23   recordings part of the attachments?
                                           Page 367                                              Page 369
 1         MR. AMIRI: Yes.                             I      Q. Yes.
 2   BY MR. AMIRI:                                     2      A. I didn't listen to them. I
 3      Q. The next email in this same                 3   heard your voice for the first time
 4   page in the bottom is an email from you,          4   today. But I did forward it. It says
 5   Dr. Susan Carvalho, sent to Charles               5   here, "The email chain below and its
 6   Dorsey. Can you tell me what is the               6   attachments." But remember, I'm not
 7   subject of the email?                             7   judging your case. You're not pleading
 8      A. (Reviews document)                          8   your case to me, and I am not reading
 9      Q. Re- -- you --you can read it,               9   all of that.
10   the subject --                                   10      Q. But I received the only
11      A. I have to read -- well, I have             11   official email from you, and you did not
12   to read --                                       12   read any ofmy email- -- any ofmy
13      Q. No, just one --                            13   emails.
14      A. -- from the bottom. It's --                14      A. That is correct. Because,
15      Q. The subject is "Five Topics for            15   again, the grievance process would have
16   One Dissertation."                               16   been where I would have heard all of
17      A. Yes, I believe that was your               17   that.
18   subject line.                                    18      Q. And you did not listen to any
19      Q. No, pr- - please - --                      19   of the audiotapes I sent.
20      A. Yes, it was --                             20      A. Again, I don't know if I had
21      Q. -- look at --                              21   them or not, but I would not have
22      A. -- your subject line, and we               22   listened to them because we were not in
23   forwarded your emails on, so they all            23   a grievance process.
                                                                                    93 (Pages 366 - 369)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 86 of 251



                                           Page 370                                               Page 372
  l      Q. But you are sending my                     1   correct, so I'm not a threat. But the
 2    dismissal letter based on exaggerated            2   previous emails that we just read was
 3    emphasis on your version of grievance            3   dated after this. You are insisting to
 4    procedure, because I am saying I did             4   him that I -- two professors considered
 5    grievance procedure.                             5   my email a threat. Is it a correct
 6       A. So what is the question, for               6   action that you did?
 7    me?                                              7         MR. DYKES: Object to the form.
 8       Q. Do -- do you think your                    8   BY MR. AMIRI:
 9    decision is correct or not?                      9      Q. You are --
10       A. Yes.                                      10      A. When I wrote to him, I was
11       Q. In the next page, there is an             11   informing him that I had learned that
12    email from Charles Dorsey. It is dated          12   those professors felt that email to be a
13    Friday, 23rd, 2017, and he -- he sent it        13   threat, and I shared their concern. I
14    to you, to Susan Carvalho.                      14   also felt that it could be threatening,
15       A. The one at 6:26 p.m.?                     15   and he said they had already looked into
16       Q. Yes. Could you please read the            16   your situation -- which I did not
17    first paragraph?                                17   know -- and that you were not a threat.
18       A. Yes. "On 4/26/2017, the Office            18   I was not insisting to him; I was only
19    of Threat Assessment, OTA, became               19   explaining, "Thank you for your note."
20    involved in this matter at the request          20      Q. But your emails to Mr. --
21    of UA's Compliance, Ethics, and                 21      A. So when I wrote to him, I did
22    Regulatory Affairs Coordinator Dr. Marcy        22   not raise the question of threat. He
23    Huey. Based on this inquiry, the OTA            23   wrote to me and said your threat level
                                           Page 371                                               Page 373
 1    conducted its standard background                1   was low, and I sent to him the email I
 2    examination regarding AMA, CWID                  2   said why those people felt threatened.
 3    11342916, from a behavioral threat               3   I was not insisting to him; I was making
 4    assessment perspective. After a                  4   sure that he had that information,
 5    thorough review of all available                 5   because he was referencing an earlier
 6    documented information, AMA's risk of            6   look at your situation. So I was making
 7    committing a violent and/or assaultive           7   sure that he saw this.
 8    act was placed at the low level. On              8      Q. Please take a look at dates.
 9    4-" --how many -- how much? Keep                 9   In 4/26/2017, they did an assessment.
IO    reading?                                        10      A. Yeah, that ,vas a long time
11       Q. That is okay.                             11   before.
12       A. Oh, good.                                 12      Q. Yes. And they told that it is
13          MR. DYKES: Can I see that                 13   a low level. Is this correct?
14    again?                                          14      A. Yes.
15          THE WITNESS: (Tenders                     15      Q. And on June 23rd, the answer
16    document)                                       16   that -- to you that this person is not a
17          MR. DYKES: (Reviews document)             17   threat to campus, but you are continuing
18    BY MR. AMIRI:                                   18   your emails to him until June 30.
19       Q. So in this letter, Mr. Charles            19      A. I wrote to him on June 23rd
20    Dorsey is explaining to you which               20   about your email of June 1.
21    procedure they took and it is on 23rd.          21      Q. Yes. I believe we started from
22    And he's telling you that my threat             22   later dates and we go -- we went back.
23    level is low. So the accusation are not         23      A. Right. You have to read from
                                                                                    94 (Pages 370 - 373)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 87 of 251


------------------~-------------~----------,
                                          Page374                                                Page 376
 1   the back.                                        1    talking about the questions I asked him.
 2      Q. Actually, it was good that we              2    I asked him four questions, and he said,
 3   started from later time --                       3    "Those are not my job."
 4      A. Okay.                                      4       Q. Yes, that is --
 5      Q. -- so we can reach to some                 5       A. "Ask the department."
 6   point. So can you please continue from           6       Q. -- that is exactly. When it
 7   where you read, continue the rest of the         7    is -- it is not the jo- --
 8   email. There is one more paragraph.              8       A. He said, "Ask the department."
 9      A. "Based on the provided                     9       Q. So when it is not the job of
IO   information to date, the OTA has no             10    police officers, then you should have a
11   reason to change AMA's behavioral risk          11    procedure to solve those problems. ls
12   level. Regarding your other questions,          12    this correct? This is --
13   the stated mission of the OTA has no            13       A. We do, yes.
14   responsibility to become involved in            14       Q. -- this is academic problem.
15   academic misconduct decisions. The              15    You need to have a procedure for
16   current policies of the Department of           16    academic problem.
17   Physics and Astronomy should dictate the        17       A. The pol- -- current policies of
18   status/future status of AMA within that         18    the department dictate the status. The
19   department. The OTA would be happy to           19    policies of the department are, the
20   meet and further discuss this matter if         20    committee will meet, determine whether
21   deemed appropriate. Please advise of            21    you're making timely progresstoward a
22   any additional questions and/or                 22    degree. If you are not, you are
23   comments. Regards, Charlie Dorsey."             23    dismissed from the program. The
                                          Page 375                                               Page 377
  1 Q. So basically they are telling                   I   handbook says it. Those are the current
  2 that the academic situation should be             2    policies. We followed those policies.
  3 done through grievance procedure. So              3    If you don't like the decision, then you
  4 grievance procedure is not only for the           4    use the grievance process.
  5 student, the professor should have a              5           But that's not what he's
  6 grievance procedure as well. If there             6    talking about here, and it's not what
  7 is an academic problem between a                  7    the professors would do. The professors
  8 professor and the student, the                    8    would follow the handbook. If you don't
  9 professor cannot just dismiss the                 9    like it, you initiate grievance.
l O student; he can start the grievance              10       Q. But--
11 procedure as well.                                11       A. But that's not -- he's not
12        MR. DYKES: Object to the form.             12    talking about grievance. Here he's
13 BY MR. AMIRI:                                     13    saying the policies of the department,
14     Q. The police department is not               14    which means the handbook. See?
15 here to solve the academic problems.              15       Q. Do you think you addressed the
16     A. Is that a question?                        16    question or you give more broader answer
17     Q. My question is that, do you                17    to me?
18 accept that the faculty members who               18       A. I think I addressed the
19 doesn't like a student for any reason,            19    question.
20 is there any procedure that that faculty          20       Q. So the quest- -- the police
21 member should go through that?                    21    department is telling you that the
22     A. No. He wasn't talking here                 22    academic problems should be solved
23 about the grievance process. He was               23    through academic means. The police will
~-----------------~----------
                                                                                   95 (Pages 374 - 377)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 88 of 251



                                               Page 378                                                   Page380
 1   not come to solve --                                  I   BYMR.AMIRI:
 2      A. I -- I -- I think we would                      2      Q. Do you accept this statement as
 3   understand each other better if we used               3   correct? Was you trying to convince the
 4   their words.                                          4   police officers that --
 5      Q. Yes.                                            5      A. No.
 6      A. Okay.                                           6      Q. - this is a threat?
 7      Q. Yes.                                            7      A. I wasn't trying to convince the
 8      A. He said, "The current policies                  8   police officers it was a threat. I was
 9   of the department should dictate the                  9   trying to make sure Charlie Dorsey had
10   status of AMA." That's what it says.                 10   read this. That's the only thing I was
11      Q. Yes.                                           11   trying to do. "Charlie" --
12      A. And that's what we did.                        12      Q. But--
13      Q. No, that is not what you did.                  13      A. - "did you read this
14      A. Okay.                                          14   paragraph?" That's all.
15      Q. You continued --                               15      Q. You didn't say --you quoted
16         MR. DYKES: Again, it's not                     16   few words from --
17   an--                                                 17      A. And I sent --
18         MR. AMIRI: Can you--                           18      Q. -- an email.
19         MR. DYKES: -- argument.                        19      A. -- him the email.
20         MR. AMIRI: It is not --                        20      Q. Yes. In the email, you --
21         MR. DYKES: If you have a                       21      A. I sent him the full email, and
22   question, ask a question.                            22   I referenced that paragraph.
23         MR. AMIRI: Okay.                               23      Q. And you choose few words to
                                               Page 379                                                   Page 381
 1   BYMR.AMIRI:                                          1    show that this is a threat, this is
 2      Q. Then, if you -- it is what you                 2    not --
 3   did. What -- why in June 29 you wrote                3       A. That's the part that's a
 4   another email to him saying that, Two of             4    threat, yes.
 5   the faculty members, Dean Townsley and               5       Q. So the police department is
 6   Dr. Conor Hen- -- Henderson, told him                6    telling you on June 23rd that the
 7   that they felt threatened by the content             7    current policies of Department of
 8   of the email, the tone, and the                      8    Physics and Astronomy should dictate the
 9 reference to the artwork. Specifically,                 9 status of AMA --
10   they pointed to his statement that 'they             10      A. Again, they are --
11   will be held responsible' and 'they will             11      Q. -- and you are --
12   see the con-"' -- "'consequence of their             12      A. -- answering about these four
13   unethical action."'                                  13   bullet points. These four bullet points
14      A. Um-hum.                                        14   are not about that paragraph. These
15      Q. So this is in June 29, one week                15   four bullet points are about your access
16   later you are sending to him --                      16   to labs. It's a totally separate
17      A. -- your June l st email, yes.                  17   question. So --
18      Q. Yes. June 1st. So you are                      18      Q. My -- my question is very
19   trying to convince him that this is a                19   clear.
20   matter that should be handled by police              20      A. Yes.
21   department because there is a threat.                21      Q. Did you try to convince police
22      A. Are you asking me?                             22   officers --
23         MR. DYKES: Object to the form.                 23      A. No.
                                                                                        96 (Pages 378 - 381)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                     205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 89 of 251



                                         Page 382                                              Page384
 1      Q. -- to attack my apartment or              1   Meeting organizer." "Organizer" is
 2   not?                                            2   Susan Carvalho. "Required Attendees" is
 3      A. No.                                       3   Dr. Han.
 4      Q. Okay. That is answer.                     4      A. (Nods affirmatively)
 5          Let's go to the next page.               5      Q. So you had a meeting with your
 6   (Reviews document) I don't think we             6   counsel, Jared Miller.
 7   need to continue on this --                     7      A. No. No.
 8      A. Ah.                                       8      Q. What --
 9      Q. -- document.                              9         MR. DYKES: I just explained to
10      A. Let's tum in that one, and               10   you --
11   let's go to 19.                                11      A. As he just explained --
12      Q. Okay.                                    12         MR. DYKES: -- why Jared
13      A. Do you have another page of              13   Miller's --
14   stickers? Oh, you do. Excellent.               14      A. - that just ended up --
15          (PLAINTIFF'S EXHIBIT NO. 19             15         MR. DYKES: -- name is there.
16   MARKED)                                        16   Jared was not involved in the meeting.
17          MR. AMIRI: Exhibit Number 19.           17   That was -- ended up there because Jared
18          THE WITNESS: Um-hum.                    18   reviewed your emails, they're on his
19          MR. DYKES: (Reviews document)           19   computer, and forwarded them to be put
20   BY MR. AMIRI:                                  20   into PDF by our paralegal. When it
21      Q. This Exhibit Number 19 is two            21   forwarded from his computer, it put his
22   pages. Can you please tell me what is          22   name at the top. So that is the reason
23   there in the first page?                       23   his name is there. It has nothing to do
                                         Page 383                                              Page 385
        A. "Hi, Luoheng. Can I call you              1   with the email itself or the calendar.
 2   at 2:30 to discuss Ali Amiri? Thanks.           2   It's purely a result of the review was
 3   Susan."                                         3   done on his computer, and he forwarded
 4      Q. Yes. But this is showing a                4   it to be put into a PDF and produced.
 5   meeting between you and the counsel,            5   BY MR. AMIRI:
 6   Jared Miller.                                   6       Q. So you claim that these two
 7         MR. DYKES: No, that's because             7   meetings is not with the counsel; it is
 8   your emails were downloaded onto Jared's        8   with the professors?
 9   computer, and, when he forwarded them to        9       A. Absolutely. This was a phone
10   be copied -- or to be put into PDF to          10   call between myself and Luoheng, and
11   produce, his name stayed at the top. So        11   this was a meeting with Luoheng and
12   he was not involved in the stuff back          12   Patrick. Jared Miller, I don't know who
13   in 2017. That ended up there when -- as        13   that is.
14   part of the production.                        14          MR. DYKES: That's Jared.
15         MR. AMIRI: And will you let me           15   (Indicating)
16   to read that document?                         16          THE WITNESS: Oh.
17         MR. DYKES: Right.                        17          (LAUGHTER)
18   BY MR. AMIRI:                                  18          THE WITNESS: I'm sorry.
19      Q. The "Subject" is "Phone call re          19   That's Jared.
20   Ali Amiri." "Location" -- "Location:           20          MR. DYKES: That's right. And,
21   Susan will call." "Start: Monday,              21   yes --
22   6/26/2017, 2:30 p.m." "End: Monday,            22          MR. AMIRI: He is your counsel.
23   6/26/2017, 3:00 p.m." "Meeting Status:         23          MR. DYKES: -- I pointed at
                                                                                 97 (Pages 382 - 385)
                                   Freedom Court Reporting
877-373-3660                         A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 90 of 251



                                         Page 386                                               Page 388
 1 Jared Miller, who is sitting to my                l So what was --
 2 right.                                            2    A. Yes, you mentioned.
 3        THE WITNESS: Sorry.                        3    Q. What was your discussion with
 4        MR. DYKES: No, it's fine.                  4 Dr. Han and Dr. LeClair about this
 5        MR. MILLER: Okay.                          5 picture?
 6        THE WITNESS: I knew you were               6    A. We didn't discuss this picture.
 7 Jared. I just didn't --                           7 Ifwe did, I don't remember it. My
 8        MR.DYKES: Yeah.                            8 concern with Patrick LeClair and Luoheng
 9        THE WITNESS: -- connect it                 9 was about your status as a student.
10 with this. Yeah.                                 10 This picture was not a big part of my
11        MR. AMIRI: I will introduce               11 thinking.
12 Exhibit Number 20.                               12    Q. But why it is not a big part of
13        (PLAINTIFF'S EXHIBIT NO. 20               13 your thinking? It is a Grim Reaper --
14 MARKED)                                          14    A. Because I don't know how Gary
15        MR. DYKES: (Reviews document)             15 Mankey was involved or who drew this or
16 BYMR.AMIRI:                                      16 why you're including it or why it's
17    Q. Exhibit Number 20 is two pages,            17 related. I didn't see any explanation.
18 and it is two pictures from the same             18 You said you attached it, but then the
19 bulletin. The bulletin is the bulletin           19 things you said about it were -- were
20 for the MINT Center. The name of the             20 vague and unconnected to the issues at
21 professor who usually uses this bulletin         21 hand. You said "special artwork," and
22 is Dr. Gary Mankey, and his name is              22 "I have some other artworks of this
23 visible on top of the bulletin. And I            23 artist." I didn't know who that is, but
                                         Page387                                                Page 389
 1 will ask you a few questions.                     1 that's a line of inquiry that didn't
 2         The first page, this is an                2 concern any decision I was making, any
 3 email that forwarded to you, and it is            3 action I was taking. So I -- this was
 4 from UA Production, so you have seen              4 not a big part of my decisions.
 5 this email. You have seen this picture.           5    Q. Can you explain why a poster of
 6 Is it true?                                       6 a Grim Reaper should be in the bulletin
 7    A. It was -- yeah, it came to me               7 board of the MINT Center for five
 8 with this email.                                  8 months? Doesn't it concern you?
 9    Q. So have you seen this email                 9    A. No.
10 before?                                          10    Q. But he has a sand clock in his
11    A. Yes.                                       11 hand.
12    Q. Have you discussed the content             12    A. Yeah.
13 of this picture with other people                13    Q. And he has another weapon in
14 involved in this matter?                         14 his hand.
15         MR. DYKES: Other than -- well.           15    A. I thought it was --
16    A. I forwarded this email to                  16    Q. Doesn't --
17 Charlie Dorsey, and I talked about this          17    A. -- Father Time.
18 email with Patrick and Luoheng. But I            18    Q. Doesn't that threaten you?
19 wasn't as concerned with the picture as          19    A. It did not threaten me.
20 with that paragraph, so I don't believe          20    Q. But my email that I'm saying
21 I discussed this picture.                        21 these people are decent people and they
22    Q. So this is a picture of a Grim             22 should be held responsible by higher
23 Reaper that was there for five months.           23 authorities, it is threatening, but this
                                                                                   98 (Pages 386 - 389)
                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 91 of 251



                                             Page 390                                               Page 392
 1 Grim Reaper with a sand clock in his                  I    mean, you are a professor -- that if I'm
 2 hand and a called weapon in -- in his                 2    taking a picture from that, probably it
 3 other hand is not threatening, but my                 3    is related to me, and I took this
 4 email I'm already telling I think these               4    picture in 2015. If I'm keeping it for
 5 people are good people, I have --                     5    two years, it should mean something.
 6    A. Is that a question?                             6    Isn't it correct?
 7    Q. No--                                            7           MR. DYKES: Object to the form.
 8 A. I mean, I would interpret all                      8        A. Again, I wasn't judging your
 9 of that differently. I could tell                     9    case. You weren't presenting a case to
10 you --                                               10    me. I wasn't drawing a judgment about
11    Q. No, no, I don't --                             11    it.
12    A. -- why I think this is not                     12    BY MR. AMIRI:
13 threatening, and I can tell you why I                13        Q. But - but the --
14 think this paragraph is threatening.                 14        A. So, no, this was not a part of
15    Q. So --                                          15    my decision-making. It was not a
16    A. But the way you just                           16    question I asked of myself or of others.
17 represented it is not the way I see --               17    No. Do I think I should have? No. If
18    Q. Then let's make --                             18    it happened again. would I? No. Do you
19    A. -- either one of those things.                 19    think I should have? Probably.
20    Q. Then let's make it concise. Do                 20_       Q. Okay. Please take a look at
21 you think this picture is threatening                21    the next page.
22 for an academic university -- for a                  22           MR. DYKES: Can I see that one
23 university?                                          23    again? I'm sorry.
                                             Page 391                                               Page 393
 1      A. No.                                           1          THE WITNESS: (Tenders
 2      Q. So it is okay to have this                    2    document) Yeah. have I seen this one?
 3   picture in the bulletin?                            3          MR. DYKES: (Reviews document)
 4      A. Without further context that                  4          MR. AMIRI: No, you didn't see
 5   would make it nefarious, I think it's               5    this one.
 6   okay. If there were any context that                6    BY MR. AMIRI:
 7   made it nefarious~ like someone, you                7       Q. Can you please read what is
 8   know, put it on your desk or put your               8    written in the bulletin?
 9   name on it or you knew who did it or it             9       A. It says, "The pain is part of
10   was aimed at you in some way, maybe I              10    the reward."
11   could - I would read it differently,               11       Q. Do you think that this
12   but by itself on a wall in a hall, no.             12    statement should be written in the
13      Q. Do you think this specific                   13    bulletin of a research center?
14   image was intended for a specific person           14       A. I don't have a specific problem
15   or do you think it is just a general               15    with it, unless it were aimed at --
16   picture?                                           16    related to some specific situation that
17      A. I have no idea or information                17    I don't have a context for. By itself,
18   about it being intended for a specific             18    I don't have a problem with it.
19   person.                                            19       Q. Do you know that I took a
20      Q. Do you know why I take a                     20    picture from that?
21   picture from that?                                 21       A. I -- I know that you're telling
22      A. I don't.                                     22    me now that you took a picture of that.
23      Q. Don't you think logically -- I               23       Q. So, it means that it was
                                                                               ·~~~~~~~~~~




                                                                                      99 (Pages 390 - 393)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                    205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 92 of 251



                                            Page 394                                              Page3%
 1    directed to somebody and most probably            1   understanding, what do you understand
 2    that person was me that I'm taking the            2   from this?
 3    picture to have in my record. Is it               3      A. What I would assume is that
 4    correct?                                          4   writing a dissertation is hard, but you
 5          MR. DYKES: Object to the form.              5   get a Ph.D. at the end. That's my
 6       A. If you say so.                              6   interpretation, if I knew they were
 7    BYMR.AMIRI:                                       7   talking about a dissertation.
 8       Q. Why--                                       8      Q. But why write it --
 9       A. I don't know the -- I don't                 9      A. Maybe they're talking about
10    have any reason to think it was directed         10   exercise. How do I know? But.
11    at you besides you telling me that you           11      Q. But the pain is different from
12    think it was.                                    12   difficulties. Difficulty is not pain.
13       Q. So this professor is talking               13   Pain is when you cannot do anything
14    about "the pain."                                14   about something.
15       A. Who is this? I don't even know             15      A. Well, we're -- we're parsing
16    who it is.                                       16   this quite a lot now. I'm not an
17       Q. And you don't care, as well.               17   analyst of that kind.
18       A. It doesn't --                              18      Q. Okay. No problem.
19          MR. DYKES: Object to the form.             19      A. Interesting to talk about, but.
20       A. -- have anything to do with                20      Q. And do you think this
21    decisions I make.                                21   environment is a healthy academic
22    BY MR. AMIRI:                                    22   environment?
23       Q. But, as a high-rank official in            23      A. I would need more than that to
                                            Page 395                                              Page 397
  1   the University of Alabama, when you see           I   judge whether this is a healthy academic
 2    this poster, do you take any action?              2   environment.
 3        A. No.                                        3      Q. Would you search for those
 4        Q. So these kind of posters is                4   information?
 5    commonplace in University of Alabama and          5      A. No.
 6    it is okay. Yes?                                  6      Q. Why?
 7           MR. DYKES: Object to the form.             7      A. If a student had an issue, they
 8        A. I would not take any action. I             8   would present it in the grievance
 9    don't -- you're asking me if it's                 9   process and present this as part of the
10    commonplace. I don't know.                       10   evidence and explain why they think this
11    BY MR. AMIRI:                                    11   relates to them.
12        Q. Okay. You wouldn'ttake                    12         And then Professor Gary Mankey
13    action. That is correct. And you                 13   would say, "Who wrote it and why and
14    didn't take action.                              14   when?" and this would be heard. And if
15        A. I -- but I don't think I saw              15   at some point that came to me, I would
16    this. But, if I did, I wouldn't take             16   hear all of that and derive some
17    action.                                          17   conclusion. But that's not where we
18        Q. Yes. Do you know if anybody               18   are.
19    asked from Dr. Mankey what he means by           19      Q. Dr. Carvalho, I'm not asking
20    this statement?                                  20   about a student. My question was that,
21       A. I don't know.                              21   do you think this environment is a
22        Q. What is your understanding of             22   healthy academic environment? It is
23    this statement? A general                        23   both --
                                                                                    100 (Pages 394- 397)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 93 of 251



                                            Page 398                                              Page400
 1        A. I s- -- I can't -- I --                    1   her a question, but I do have an
 2        Q. It is --                                   2   objection if you're going to make a
 3        A. -- cannot draw a conclusion                3   statement.
 4    about the health of this academic                 4         MR. AMIRI: I see.
 5    environment based on this picture.                5   BYMR.AMIRI:
 6        Q. Given the relation between                 6      Q. Do you know in this environment
 7    professors, you cannot judge that there           7   three professors was terminated after --
 8    is some problem going on, because a               8      A. No.
 9    professor is talking about pain, Grim             9      Q. -- June --
10    Reaper, and nobody asking him anything.          10         MR. DYKES: Object to the form.
11    The -- and on the bulletin is a place            11   BY MR. AMIRI:
12    that you communicate with other people.          12      Q. --2017?
13    The communication is about pain. Is              13      A. No.
14    it -- it is about the sand clock that            14      Q. Do you know in this environment
15    the Grim Reaper has in his hand. Do you          15   three people --
16    think this kind of environment is an             16         MR. DYKES: Object to the form.
17    environment that should be recognized as         17   BY MR. AMIRI:
18    an academic environment?                         18      Q. -- one professor and two
19            MR. DYKES: Object to the form.           19   students, who was working on National
20       A. And I would, again, not draw a             20   Science Foundation project, was
21    conclusion about something as important          21   terminated?
22    as healthy academic environment based on         22      A. No.
23    these pictures.                                  23         MR. DYKES: Object to the form.
                                            Page 399                                              Page401
  1   BY MR. AMIRI:                                     1 BY MR. AMIRI:
 2       Q. Well--                                      2    Q. Do you think you should try to
 3       A. Absent a broader context.                   3 find information about this situation?
 4    You're asking me a question I can't               4 A. No.
 5    answer.                                           5    Q. Why do you think that you --
 6       Q. Okay. But, then, at least let               6       MR. DYKES: Again, object to
 7    me make a statement on the record.                7 the form.
 8          MR. DYKES: Okay. If you're --               8 BY MR. AMIRI:
 9    are you making a statement or asking her          9    Q. -- shouldn't find more
10    a question?                                      10 information?
11          MR. AMIRI: I'm ask- -- I'm                 11    A. Why? Because it doesn't relate
12    making a statement on the record to              12 to my area ofresponsibility.
13    make--                                           13    Q. Do you think who should take an
14          MR. DYKES: Okay.                           14 action in this regard in the University
15          MR. AMIRI: -- sure all the                 15 of Alabama?
16    information are on the record.                   16    A. I think the appropriate people
17          MR. DYKES: The -- again, this              17 are watching those processes.
18    is not -- you don't make statements in a         18    Q. Who are they?
19    dep- -- when you are taking a                    19    A. Well, it depends on why they
20    deposition. You ask questions. So, if            20 were terminated. Probably the dean of
21    you're going to make a statement, I              21 the college.
22    object to you making a statement. I              22    Q. No, we are not talking about
23    have no objection if you want to ask             23 termination.
                                                                                   101 (Pages 398 - 401)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                 205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 94 of 251



                                           Page402                                               Page404
 1      A. Oh, I thought we were --                   1   the Department of Art and Science,
 2         MR. DYKES: You ju- -- no --                2   including the vice -- I mean what is
 3      A. - talking about the faculty --             3   that? -- Associate Dean Han, which
 4         MR. DYKES: -- you just talked              4   he's -- now he's --
 5   about --                                         5      A. In 2016? Or are we talking
 6      A. -- members who were terminated.            6   about 2017?
 7         MR. DYKES: -- three people                 7      Q. The audio record of him that I
 8   being terminated.                                8   recorded was in 20 l 6 that he was
 9         MR. AMIRI: Oh, I was                       9   associate dean.
10   thinking --                                     10      A. Yes, sir.
11         MR. DYKES: That you said were             11      Q. When I sent --
12   terminated.                                     12      A. When you said the dean was
13         MR. AMIRI: - we talking about             13   involved, did you mean the associate
14   my termination.                                 14   dean?
15   BY MR. AMIRI:                                   15      Q. I recorded the voice of
16      Q. So, I'm talking about June                16   associate dean. The dean himself didn't
17   2017. Okay? You are high-rank official          17   give me a meeting time. And I reported
18   in the University of Alabama. Do you            18   this situation to provost and president,
19   have information who should take action         19   telling them that there's --
20   in these cases? When there is a clash           20      A. Right.
21   between two professors, who should enter        21      Q. -- a confrontation --
22   and stop this confrontation between two         22      A. We're back to the same point.
23   group of professors? So --                      23      Q. Yes. So -- so -- so you
                                           Page403                                               Page405
 1       A. If there's a confrontation                1   believe that provost should take action
 2   between two groups of processors, the            2   in these cases. Is it correct?
 3   department chair handles it. If the              3      A. No.
 4   department chair is too involved, then           4      Q. So--
 5   the college dean handles it.                     5      A. Again, because what you did was
 6       Q. If the dean of college is                 6   send a pile of information to someone
 7   involved himself, who should handle              7   who was not next in the grievance
 8   that?                                            8   process. The grievance about your
 9       A. If the dean of the college is             9   dismissal needed to start again.
10   involved, then the provost would handle         10      Q. Dr. Carvalho, I'm not talking
11   it.                                             11   about grievance. I'm talking to you
12       Q. Did the provost handle that?             12   about confrontation between two group of
13       A. Was the dean of the college              13   professors.
14   involved?                                       14      A. They -- then they needed to
15       Q. Yes.                                     15   handle that.
16       A. I -- I haven't seen that.                16      Q. Who needed to handle that?
17       Q. I sent direct emails to provost          17      A. The groups of professors need
18   informing him --                                18   to initiate a grievance --
19       A. That's not --                            19      Q. Well, they handled --
20       Q. -- that --                               20      A. -- if they want to do that.
21       A. -- sufficient.                           21      Q. -- it very perfectly. One
22       Q. What is sufficient? I sent the           22   group terminated the other group.
23   audiotape of the people in that -- in           23          MR. DYKES: Okay. I'm going to
                                                                                  102 (Pages 402 - 405)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 95 of 251



                                           Page406                                              Page408
 1    object. You --                                  1   the record, but you are not letting
 2          THE WITNESS: Okay. I--                    2   answer.
 3          MR. DYKES: -- there is ab- --             3         MR. DYKES: Well, that goes
 4    you --                                          4   back -- I'm assuming you're saying that
 5          THE WITNESS: -- we're way                 5   he's the one who replaced Dr. Pinkert,
 6    out of my range here, way out of my             6   and I already said earlier I wasn't
 7    range.                                          7   going to let her ask [sic] questions
 8          MR. AMIRI: Okay.                          8   about that procedure.
 9          MR. DYKES: Out of your range,             9         (PLAINTIFF'S EXHIBIT NO. 22
10    and it's pure speculation, and you             IO   MARKED)
11    have --                                        11         MR. AMIRI: I'm introducing
12          MR. AMIRI: I prove --                    12   Exhibit Number 22.
13          MR. DYKES: -- no basis --                13         THE WITNESS: (Tenders
14          MR. AMIRI: -- by the                     14   document)
15    documents.                                     15         MR. DYKES: (Reviews document)
16          MR. DYKES: Yeah. Okay.                   16   Have we not already talked about the
17          What time do you have to start           17   April 27th, 2017, emails today?
18    shutting down?                                 18         THE WITNESS: Yeah --
19          VIDEOGRAPHER: Four-- at                  19          MR. AMIRI: That is --
20    about 4:45.                                    20         THE WITNESS: -- we have.
21          MR. DYKES: Okay.                         21          MR. AMIRI: -- the exhibit. Do
22          (PLAINTIFF'S EXHIBIT NO. 21              22   you have any objection?
23    MARKED)                                        23          MR. DYKES: I object to the
>--------------------1---------------------------i
                                           Page407                                              Page409
  I          MR. AMIRI: I'm introducing                l fact that you've already asked her a
 2    Exhibit Number 21.                               2 good number of questions over half an
 3          MR. DYKES: Can I see that?                 3 hour about those emails from -- or a
 4          THE WITNESS: (Tenders                      4 string of emails from April twenty- --
 5    document)                                        5 from April of 2017 that she's not copied
 6          MR. DYKES: (Reviews document)              6 on and hadn't seen at the time, but go
 7    Okay. No. Thi- -- this is a news                 7 ahead and ask questions.
 8    article from January the 17th of 2019.           8       MR. AMIRI: Yes. My question
 9    Tell me how this has anything to do with         9 is, does it create a right for you to
10    the procedures for your dismissal or           l O make an objections for one minute, two
11    your dismissal in 2017.                        11 minute, and use the time of deposition?
12          MR. AMIRI: The procedure that            12 I did not ask any question about this.
13    this person is selected took more than         13 You are making objection. What is
14    one year.                                      14 the --
15           MR. DYKES: Okay.                        15        MR. DYKES: You offered --
16          MR. AMIRI: So when the                   16        MR. AMIRI: -- reason?
17    procedure for selecting this person is         17        MR. DYKES: -- you -- you
18    started, I was still a student in the          18 offered it to her to -- as an exhibit.
19    University of Alabama.                         19 I have the right to object to an
20          MR. DYKES: Okay. No. I'm not             20 exhibit. I objected to the exhibit.
21    going to let her answer any questions          21 Ask a question if you want to ask
22    about that.                                    22 questions about it.
23          MR. AMIRI: So this will be on            23        MR. AMIRI: Okay.
L __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _____L__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ J




                                                                                 103 (Pages 406 - 409)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 96 of 251



                                            Page410                                                   Page412
 1    BY MR. AMIRI:                                    1      Q. So the picture -- the email has
 2       Q. Dr. Susan Carvalho, what is the            2   a profile picture, which is a picture of
 3    small picture in the first page?                 3   that person. Is this right?
 4       A. I don't know who that is.                  4      A. I assume so.
 5    Is --                                            5      Q. Can you look at page 2?
 6       Q. It is a picture of a person.               6      A. (Witness complies)
 7    Is this correct?                                 7      Q. What is that profile picture?
 8       A. Yes, it is a picture of a                  8      A. Is it a mask?
 9    person.                                          9      Q. Which kind of mask it is?
10           MR. DYKES: (Reviews document)            10      A. I don't know. I've never seen
11           MR. AMIRI: Mr. Counsel, why              11   anything like it.
12    you want to see the document?                   12      Q. Does it threaten you?
13           MR. DYKES: Well, it is -- I'm            13      A. No.
14    representing the University of Alabama.         14      Q. Can you look at page 3?
15    You're asking my witness about an               15      A. (Witness complies)
16    exhibit. I'm enti- -- you -- most of            16      Q. What is on the profile picture?
17    the time, counsel provides the other            17      A. The same image.
18    attorney a copy of the exhibits they're         18      Q. What is this email
19    using, so that the attorney can look at         19   communication about?
20    it along with their witness.                    20      A. About the meeting.
21           MR. AMIRI: But you already               21      Q. What is that meeting for?
22    looked at -- in that document.                  22      A. This is the meeting that
23           MR. DYKES: I glanced at it to            23   reviewed student status.
                                            Page411                                                   Page413
  I   realize they were emails. I didn't see           1 Q. And offered my dismissal. Is
 2    the picture because it is very small.            2 this correct?
 3    So you asked her about the picture; I            3    A. Ultimately. yes.
 4    wanted to look at the picture. I have            4    Q. Not ultimately; in the same
 5    the right to do that.                            5 day. Do you see --
 6          MR. AMIRI: Do you think when               6    A. What is the question? Is the
 7    you are looking at the document or               7 meeting about your dismissal?
 8    interacting with the witness, it is              8    Q. Yes.
 9    giving some suggestive?                          9    A. The meeting was about reviewing
10          MR. DYKES: You just asked her             10 your status.
11    a question about the picture. I did not         11    Q. These people gave a
12    notice the picture. I didn't say                12 recommendation for my dismissal.
13    anything to her about who it was, what          13    A. That is correct.
14    it was. I just wanted to see what the           14    Q. And the profile picture is a
15    picture was.                                    15 mask.
16          MR. AMIRI: Okay. May I                    16    A. Yes.
17    continue --                                     17    Q. Does it concern you?
18          MR. DYKES: I --yes.                       18    A. No.
19          MR. AMIRI: -- please?                     19    Q. Does it threat you?
20    BY MR. AMIRI:                                   20    A. No.
21       Q. So that picture is a profile              21    Q. Do you have any statement why
22    picture. ls this correct?                       22 there should be a mask on that -
23       A. I assume so.                              23    A. No.
                                                                                    104 (Pages 410 -413)
                                      Freedom Court Reporting
877-373-3660                            A Veritext Company                                  205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 97 of 251



                                           Page414                                               Page416
  l      Q. -- email?                                  1         MR. AMIRI: Yes --
 2       A. No, I think you're --                      2         MR. DYKES: -- so.
 3       Q. Do you think it is related in              3         MR. AMIRI: --you looked at
 4    any way to the Grim Reaper image that I          4   that. And after questions --
 5    show you previously?                             5         MR. DYKES: And I can look at
 6       A. No. I don't have any evidence              6   it again.
 7    to think that.                                   7         MR. AMIRI: Yes. Could you
 8          (PLAINTIFF'S EXHIBIT NO. 23                8   please not to look at the document after
 9    MARKED)                                          9   question. Let her answer the question,
10          MR. AMIRI: I introduce Exhibit            10   and then you can look at that.
11    Number 23.                                      11         MR. DYKES: I'm going to -- I
12          THE WITNESS: (Tenders                     12   will -- ifl need to look at the
13    document)                                       13   document again, I'm going to look at the
14          MR. DYKES: (Reviews document)             14   document again.
15          MR. AMIRI: Mr. Counsel, did               15         MR. AMIRI: Even after I ask
16    you review the document correct- --             16   the question and the witness does not
17    completely?                                     17   answer?
18          MR. DYKES: I reviewed that                18         MR. DYKES: I'm going to try
19    document, just like I've reviewed every         19   not to inter- -- I will not interrupt
20    other document you have given her today.        20   her if she's looking at the document to
21          MR. AMIRI: After I ask a                  21   answer a question, but, if I need to
22    question, will you come back and review         22   look at it again, I'll look at it again.
23    the document again, or it is final              23         MR. AMIRI: I'm afraid that it
                                           Page 415                                              Page417
 l    review?                                              is a suggestive move, because, when you
 2           MR. DYKES: IfI think I need               2   are looking at that, you are suggest- --
 3    to review it again, I'm going to review          3          MR. DYKES: How in the world is
 4    it again. You didn't give me a copy of           4   my looking at a document suggestive in
 5    it, so, if I think I need to review it           5   any way? All you -- I -- I want you to
 6    to determine whether or not to make an           6   ask her a question. She wants you to
 7    objection, or I need to know something,          7   ask your question, so we can move
 8    I'm going to look at it again.                   8   forward.
 9           MR. AMIRI: But we                         9          MR. AMIRI: Okay.
10    speculated [sic] that at the -- you             10   BY MR. AMIRI:
11    can object anytime in the future. You           11      Q. Could you please look at the
12    don't need to object here. You have the         l2   first page.
13    right to object to anything in this --          13      A. Yes.
14           THE WITNESS: Can we just go on           14      Q. This is an email that you
15    with the questions? I want to get done.         15   received from Cathy on 2018, February
16           MR. AMIRI: Okay. We--we                  16   2018, to be exact, February 12, 2018.
17    both want that, but I want to do it             17   Can you read this email, please?
18    correctly.                                      18      A. This one? (Indicating)
19           MR. DYKES: Well --                       19      Q. Yes.
20           MR. AMIRI: I don't want --               20      A. "I am waiting on the department
21           MR. DYKES: - ifwe do it                  21   chair, Dr. LeClair, to call me back."
22    correctly, I have the right to look at          22      Q. Can you please, the other email
23    the document --                                 23   as well?
                                                                                   105 (Pages 414-417)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                 205-397-2397
                                                                               II

Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 98 of 251



                                             Page418                                               Page420
  I       A. "We definitely do not want to              1   student."
 2    send a new one to the student, as this            2      Q. Yes. Can you please read the
 3    is likely to go to litigation. We will            3   date of this?
 4    just leave it as it is and produce the            4      A. "Spring 2018, November 23rd,
 5    corrected letter if asked. I have                 5   2017, 10:42 p.m."
 6    already sent in the current version to            6      Q. Can you please take a look at
 7    our legal counsel. It may not make any            7   the next page?
 8    difference; we do know that the student           8      A. (Witness complies)
 9    was notified of his suspension, and that          9      Q. This is the "University
10    is the primary thing."                           10   Registrar, March 2018." Could you
11       Q. And this is the email that you             11   please read this?
12    wrote?                                           12      A. All of it? "Registration
13       A. Yes.                                       13   Status. You have no registration time
14       Q. And you are telling that, "This            14   ticket. You may register at any time.
15    is likely to go to litigation." You              15   Advising status: Advising requirement
16    have information that I'm going to file          16   cleared. You require readmission prior
17    a lawsuit --                                     17   to registration. You have holds which
18       A. (Nods affirmatively)                       18   will prevent registration. Your
19       Q. -- on February 12, 2018. Could             19   academic standing is good standing which
20    we please take a look at --                      20   permits registration. Your student
21       A. I don't know --                            21   status permits registration. Your class
22       Q. -- the next page.                          22   for registration purposes is graduate
23       A. -- if I had information --                 23   student."
                                             Page419                                               Page421
  I           MR. DYKES: I object --                    1       Q. And what is the time for that?
 2       A. -- that you were going to                   2       A. What is the time?
 3    file --                                           3       Q. Yes.
 4            MR. DYKES: -- to the                      4       A. March 13th, 2018, 12:30 a.m.
 5    statement.                                        5       Q. So this is one month after you
 6       A. -- a lawsuit.                               6   s- -- you send that letter in first
 7            MR. DYKES: There wasn't a                 7   page, that this case is going to go to
 8    question there, but.                              8   litigation, because that email that you
 9    BY MR. AMIRI:                                     9   wrote in first page. you read that.
10       Q. Can you go -- can you take a               10       A. Um-hum.
11    look at the second page.                         11       Q. It was on February 12.
12       A. (Witness complies)                         12      A. Um-hum.
13       Q. This is a "University                      13       Q. And the "University Registrar"
14    Registrar, November 2017." Can you read          14   in March 13, 2018. shows that you
15    from this part? (Indicating)                     15   require readmission prior to re- --
16       A. Okay. "Advising status: You                16   registration. But the page 2 shows that
17    must see your advisor prior to                   17   I don't need readmission. I need
18    registration. You have holds which will          18   permission from -- "You must see your
19    prevent registration. Your academic              19   advisor prior to registration." You
20    standing is good standing which permits          20   have holds which will prevent
21    registration. Your student status                21   registration." So, in November 13
22    permits registration. Your class for             22   [sic], 2017, I was not dismissed. You
23    registration purposes is graduate                23   dismissed me after you know that I filed
                                                                                    106 (Pages 418 - 421)
                                       Freedom Court Reporting
$77-373-3660                             A Veritext Company                                205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 99 of 251



                                              Page422                                                   Page424
  l the lawsuit.                                          1      A. So we would have to ask the
 2     A. No, that's not accurate.                        2   registrar why that sentence didn't
 3     Q. It is the "University                           3   appear earlier, why it appears there.
 4 Registrar." You have the document in                   4   But I don't believe that any action was
 5 front-                                                 5   taken at that point at all --
 6 A. lt--                                                6      Q. Do you --
 7     Q. -- of you.                                      7      A. -- so.
 8    A. Yes, it is. It's your                            8      Q. -- confirm that the holds that
 9 interpretation. The - the key sentence                 9   will prevent registration are correct?
IO in all of this, for me, is, "You have                 lO      A. Yes.
11 holds which will prevent registration."               11      Q. Do you confirm that I must see
12 And that is a direct echo of the letter               12   my advisor prior to registration?
13 that you were sent on June --                         13      A. That sentence is not one I'm
14    Q. We are not talking about                        14   familiar with.
15 letter.                                               15      Q. Okay.
16    A. -- 29th that said, "We're                       16      A. But what your -
17 putting a hold on your fi-" -- "on your               17      Q. Do --
18 record." That's what the letter said:                 18      A. -- letter of dismissal said is,
19 "We are hol-" - "putting a hold." And                 19   "You will not be permitted to register
20 so what you see there is that there's a               20   for fall 2017 or any future semester,
21 hold. Why the sentence about                          21   unless you have first been re-admitted
22 readmission came up, I don't know. We'd               22   to the Graduate School in a different
23 have to ask the registrar that                        23   program."
                                              Page 423                                                  Page425
 1   question --                                          1      Q. That is another s- -- document.
 2      Q. But if--                                       2   This document that we are talking --
 3      A. -- and get back to you.                        3      A. Um-hum.
 4      Q. Why in November 23rd, 2017,                    4      Q. -- in March 2018 --
 5   which is long after June, the only                   5      A. Right.
 6   problem is I need to see my advisor?                 6      Q. -- it shows that I need to be
 7      A. No, the problem is you have                    7   re-admitted.
 8   holds.                                               8      A. So what is your question? "Why
 9      Q. And I have holds.                              9   does it say that?"
10      A. The holds --                                  10      Q. Yes. Why --
11      Q. But I don't need to -                         11      A. I don't know. The only thing I
12      A. -- are the key point.                         12   know about is the sentence that says you
13      Q. -- re-admit. I don't need                     13   have holds. That -- all the rest of it,
14   re-admission.                                       14   I don't know.
15      A. I don't know what that sentence               15      Q. So there is a change from
16   means. We'd have to ask the registrar.              16   November to March. What is the cause of
17      Q. Good--                                        17   that change?
18      A. I don't know what it means.                   18      A. I do not know.
19   These are --                                        19      Q. It is the litigation.
20      Q. But--                                         20         MR. DYKES: Object to the
21      A. -- computer-generated screens                 21   form -- or object to the statement.
22   that I'm not familiar with.                         22         MR. AMIRI: Okay.
23      Q. But the hot- --                               23         THE WITNESS: But --
                                                                                      107 (Pages 422 - 425)
                                     Freedom Court Reporting
877-373-3660                           A Veritext Company                                     205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 100 of 251



                                                   Page426
 1       MR. AMIRI: I think we are --
 2       THE WITNESS: -- the letter of
 3 June 29th said that you needed to be
 4 re-admitted.
 5       MR. AMIRI: I think we are out
 6 of time. The reporter told me that we
 7 are out of time, so we have to go off
 8 the record.
 9       MR. DYKES: Okay.
10       VIDEOGRAPHER: We are going off
11 the record at 4:40.
12
13 (DEPOSITION CONCLUDED AT 4:40 P.M.)
14
15
16
17
18
19
20
21
22
23
                                                   Page427
  I            CERTIFICATE
 2 STATE OF ALABAMA
 3 COUNTY OF WALKER
 4     I, Sw.anne Lee, Certified Court
    Reporter and Notary Public in and for
  5 the State of Alabama, hereby certify
    that the foregoing pages, and including
  6 this page, contain a true and correct
    transcript of the testimony of the
  7 witness, as taken by me at the time and
    place heretofore stated, and later
  8 reduced to typewritten form by
    computer-aided transcription under my
  9 supervision and to the best of my skill
    and ability.
10
       I further certify that I placed the
I I witness under oath to truthfully answer
    the questions in this matter under the
12 power vested in me by the State of
    Alabama.
13
        I further certify that I am not in
14 the employ of or related to any counsel
    or party in this matter, and have no
15 interest, monetary or otherwise, in the
    final outcome of the proceedings.
16
       Witness my signature and seal this
17 the 5th day of March 2019.
18
19
20

21      ACCR No.: 476 Expires: 09/30/19
22 Notary Public, State of Alabama at Large
   My commission expires January 3, 2021
23

                                                                        108 (Pages 426 -427)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company             205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 101 of 251



[& -27)                                                                                 Page428

           &                  12:10 198:20           2005 1:13               2018 251 :4,8,9
  & 1:22 4:16                 12:14 202:13           2013 115:16               266:14,18 417:15
! - - - - - - - - - - - - - , 12:30 421 :4           2015 92:14 93:8           417:16,16 418:19
f---------
              0- - - - - ; 13 5:22 12: 11              94:14 101: 17           420:4,10 421 :4,14
  000899 7:2                    120:23 262:18          115:18 116:6            425:4
  00425 1:5                     263:3 280:8,11         127:13 134:7 215: 1   2019 1:149:3407:8
  01/17/19 7:5                  421:14,21              216:17 392:4            427:17
  02/12/18 7:14               1315 2:4               2016 92:14 93:8         2021 427:22
  04/27/17 7:10               13th 421:4               99:6 104:4 106: 19    206 5:4
  05/23/17 4:21               14 6:236:12297:20        107:7 108:1,8         20th 251 :2 260:2
 06/23/17 5:1,13 6:8            297:21                 109:18,21 110:6       21 7:3 406:22 407:2
    6:15                      15 6:6 33:11 192:2       111:18 127:19         22 7:6 35:18 408:9
 06/26/17 6:23                  205:23 230:4 250:1     186:6 188:3,10          408:12
  06/27/17 5:4 6:5              315:8,10 352:2         215:6217:17,19        222 2:8
  06/28/17 5:21               16 6:994:14325:20        221:11 266:13         223 5:9
  06/29/17 4:8 6:12             325:23                 289: 10,23 319:4      23 7:11 34:12
  06/30/17 6:1,19             160 4:21                 404:5,8                 323:14 414:8,11
  07/03/17 5:9                17 6:13 35:17 317:2    2017 15:13 28:2         23rd 162:15 173:3
 07/20/17 5:17                  338:15,16              65:18 107:7,18,19       246:14 248:19
 09/30/19 427:21              172 5:1                  108:4,5 142:20          306:8,15 307:11,15
              1               17th 261:13 407:8        152:5 162:15 173:3      308:2,3 309:2,7,11
t------------l

  1 3:3 4:4 9:4 12:6,7 18 6:16 341:6,9                 179:11 186:13           309:15 310:15,22
    305:13 306:1 342:5          352:16                 188:6,15 189:15         338:22 370:13
    373 :20                   18-00425 9:8             207:7 217:20            371 :21 373:15,19
  10 5:10 21:20 57:21 18497 427:20                     221:12 223:7            381:6420:4 423:4
    246:7,10 355:18           19 1:14 6:20 253:13      246:14 248:19         24 116:4,7 118:16
  100 120:5                     382:11,15,17,21        251 :7,9,12 260: 12     127:11 133:21
  10:10 78:4                  19th 9:3                 260:13 261:16           148:8 245:16
  10:22 78:8                  1:09 202:16              268:14,22 289:23      246 5:13
  10:42 420:5                 1:14 326:7               290:5 295:13 298:3    24th 161:14 162:17
  11 3:105:14258:8            1st 266:13354:11         312:16 313:23         258 5:17
    258:9                       355:21 379:17,18       315:16 316:6 319:4    26 15:13 17:3 28:20
  11342916 371 :3                       2              323:14 326:6            163:7 205:3 277:18
  11:31 160:18                2 3:4 4:5 12:14,18       338:22 352: 19          277:22 278:5,17
 11:37 160:22                   15:10 43:8 78:7        370:13 383:13           281:15 346:18
 12 4:4,8 5:18 268:3            142:13,15 274:7        400:12 402:17           347:14
    268:4,10 277:8              412:5 421 :16          404:6 407:11          268 5:21
    417:16 418:19             20 4:11 7:1 147:15       408: 17 409:5         26th 34:23 35:22
    421:11                      386:12,13,17           419:14 420:5            36:15 276:5
  120 4:17                    200 33:4                 421:22 423:4          27 142:20 146:7
                                                       424:20                  147:16 163:22

                                      Freedom Court Reporting
 877-373-3660                           A Veritext Company                          205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 102 of 251



[27 - access]                                                                      Page 429

  207:6 298:3            341:17 365:4                   5              223:1
27th 408:17              373 =18            5 2:4 4:14 120:12        9:08 1:15 9:2
28 28:2 146:9          JOO 185 =9              120:15 133:13                   a
  162:20,21 266:13     30th 274:19 304:11      318:5,20 352: 12      a&s 176:12
  268:14 269:19          306 =22 3o9 :9     5/26 268:18 273:23       a.m. 1:15 9:2
  277:10 278:16        315 6 =8                275:17 276:5            280:16 421:4
  279:8                32 4:13
280 6:1                3227636 1:23          so 245 :ll,ll           ab 406:3
                                               307:15                ability 427:9
28th 276:3 277:14    325 6:12               56 15:11                 able 202:2 287:18
29 272:6 274:8       338 6 =15               58 34:16,18               298:14 306:6 319:7
  275:10 281 :9      341 6 =19              5:44 352:19                333:20
  314:11 326:6       35401 2:4              5th 427:17
                                            1-----------i            absence 218:17
  352:18 379:3,15    35487 2:9
                                                       6             absent 399:3
297 6:5              38,000 180:20
                                                                     absolutely 238:13
29th 43:10 274:17    382 6:23              6 4:18 133:9,9
                                                                       385:9
  274:18 275:2 276:9 386 7:2                  160:23 161:3
                                                                     academic 26:5,8
  277:15 306:19      3:00 383:23           6/1 326: 10
                                                                       33:22 35:1 50:4
  309:23 310: 1      3:30 339:7            6/26/2017 383:22
                                                                       55:1,2 75:2 94:9,10
  422:16 426:3       3:36 352:9              383:23
                                                                       98:13 101:22
2:08 326:20          3:43 352: 13          6/29 274:5
                                                                       102:16 133:7 140:1
2:18 280:3           3rd 223:7             6/30 272:11,15
                    1------4-------1 274: 12                           171:22  172:4
2:30 383:2,22
                                           6/30/2017 272:21            176:15 179:2
2:31 280:7             1-----------i


                     4 3:6 4:12 31:21      6:26 370:15                 225:14 239:5 249:7
2nd 1:13
                       32:1 35:20 133:11                               374:15 375:2,7,15
          3            133:13 165:3 280:6 t - - - - - - ' - - - - - j 376:14,16 377:22
3 3:5 4:9 20:16,17     371:9               7 4:22 172:15,18            377:23 390:22
  48:23 49:1 57:22   4.0 243:13              202:19                    396:21 397:1,22
  78:15 131:21       4.0. 243:15           77 35:14                    398:4,18,22 419:19
  142:11,11,17       4/26/2017  370:18     78   36:11                  420:19
  146:13 160:21        373:9               7:18 1:5                  accept 30:8 39:2
  165:3 276:2 316:20 40,000 214:2          7th 315:16 316:5 _          52:22 164:13
  316:22 318:5       406 7:5                           8               321:20 348:13
  355:18 412:14      408 7:10              8 3:7 5:2 21:14,19          375:18 380:2
  427:22             414 7:14                28:19 35:20 131 :21 acceptable 169:5
3.0 243:12           427 3:12                 132:2 206:8,9            218:6 250:8
3.0. 243:13          476 1:21 427:21         276:3                   accepting 37:18
30 184:9 245:12,16 4:30 147:16,17          870106 2:9                  216:12 219:21
                                          f-----------
  278:5 279:13,17    4:34 142:20                                       252:14
                                                       9
                                          .___ _ _ _ ______, access 159:21
  280:15 281:7,15    4:40 426:11,13
  282:5 286:14       4:45 406:20           9 5:5 23:20 48:23           203:12 204:5,8,17
  307:12 310:5                                131:21  222:23           205:8,22 206:3,4
                                 Freedom Court Reporting
877-373-3660                       A Veritext Company                        205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 103 of 251



[access - agrees]                                                                 Page430

  224:14 230:3,5         333:11 334:11         admit 423:13             207:16 210:14
  242:20 246:19          335:6 336:14          admitted 17:21           213:18 320:23
  249:3 250:1,6          353:14 355:3            18:12,14 228:4       advisory 268:19
  278:20 284:11          357:22 358:16           424:21 425:7 426:4     354:15
  308:20 334: 11         372:6 379: 13 389:3   adopt 28:12 69:19      af 175:14
  381 :15                395:2,8,13,14,17        71:16                affairs 98:13
account 245:18           401:14402:19          adopted 29:2             370:22
  308:17                 405:1 424:4           adopting 26:23         affect 11 :23,23
acer 1:21 427:21       actions 13: 14 80:2       65:19 66:4             243:4,6,7,8 244:20
accurate 422:2           99:21 357:6,20        adult 180:4              244:22 245:2,3,7
accurately 52:7        active 167:10           advantage 225: 19        246:5,6 327:20
accusation 101 :23     acts 14:7               advice 265:19            328:5 329:1
  102:17 104:6         ad 219:20                 266:3 267:11         affirm 10:7
  105:14 371:23        add 74:17 245:17          320:18               affirmatively 20:8
accusations 103:7      addition 116:5          advise 194:1,6           47:4 85:22 111 :5
  176:18 177:11          148:16 205:12           374:21                 173:4 235:20
  181:11 330:10          210:23 211:17         advised 177:10           250:10 261:14
accuse 83:4 84:2         215:14 218:9            327:16                 272:7 279:2 280: 17
accused 59:1,17          352:23                advising 26:6 49:4       286:18 308:9 315:6
  60:4 61:12 82:6      additional 15:18          49:6,19,22 50:8        316:1353:22354:3
  162:8 326:23           16:6 162:1,4            52:12 53:4 56:20       356:3 384:4 418:18
achieved 202:2           374:22                  132:5,22 141 :21     afraid 416:23
act 47:18 96:2         address 81:17             142:21 144:8         afri 175:18
  97:20 166:8,16         129:4 183:4 334:17      419:16 420:15,15     african 175: 15, 18
  222:5 371 :8         addressed 97:22         advisor 55:22 56:1     aft 278:4
acted 47:17,21           377:15,18               57:14,17 109:1       afternoon 147: 15
  48:13 136:1166:17    adequate 17:5             110:20,20 111 :2       277:19 278:5 282:5
  218:22 247:18          179:8 293:21            120:22 121:4122:5    ago 17:17 235:14
  248:4 284:13 289:4   adjudicate 156:19         122:6,8, 10,13, 18     236:1
acting 41 :3 52:8        181: 1 294:4            122:20 123:7,13,21   agree 29:9,10 57:8
  53:17156:13          adjudicating 337:4        124:3,13 250:12        57:10 117:11,23
  165:20 205:13,14     adjustments 124:4         317:7,10,21 319:13     153:18 154:4 157:8
  270:20 284:13        administration 2:8        320:9,11,13,15         287:13,18 293:5
action 24:8 80:4       admissible 197:21         321:3 419:17           321 :2,12,13 363:17
  85:21 94:3 96:3,9      198:6 219:20            421:19 423:6         agreed 8:3 135:12
  171 :11 173:17         238:17,20 239:9         424:12                 135:14 151 :4
  179:23 181:6188:7    admission 14:12         advisor's 122:9,22     agreeing 118:4
  205:14 237:4           18:11,22 423:14       advisors 26:4 54:23    agreement 55:19
  279:21 294:12        admissions 223:8          55:12,16 56:6          56:4 320:8
  302:11 306:8           223:11 224:3,19         121:15,21 157:12     agrees 55:12
  308:14 309:3                                   195:18 196:11

                                 Freedom Court Reporting
877-373-3660                       A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 104 of 251



[ah- amiri]                                                                      Page 431

ah 121:13 313:1           196:10                63:9,12,19 64:4,5      199:1,5,6 202:9,17
  341:15 382:8          allegations 81 :22      64: 11 65:6 66:6,2     205:6 206:7, 17
ahead 25:7 51:11          161 :14,17 196:18     67:3 72:10 76:5,8      209:1213:2216:8
  71:22 72:11 84:8      allow 185: 17           76:11 78:1,9 81 :6     217:18 219:13
  84:12 97:8,9 158:9      342:21                81:10,14 82:3,9,12     220:1,2,12,17,19
  194:18 207:10         allowed 163:13          82:20 83:1,5,9,11      222:22 223:5
  276:20 366:23           304:16                83:14,17 84:5,9,13     227:21 233:2,5
  409:7                 ama 312:14,17           84:15,20 87:1          238:15 239:18
aided 427:8               313:2,5,22 341: 19    89:22 91:3,6 95:2      240:2,8,11,16, 19
aimed 391:10              341:23 342:2,7        97:4,6 105:1           240:23 241:9,18,22
  393:15                  344:20 352:21         106:23 107:4,8,12      246:9,12 249:1
al 5:8 6:7 7:9            371:2 374:18          109:13 120:8,14        250:22 255:10
alabama 1:1,7,14          378:10 381:9          121:1 123:18           256:5 257:20 258:3
  2:4,8,9 4:17 9:7,10   ama's 371 :6 374: 11    125:20,23 126: 14      258:7,12 262:7
  11:10,17 76:18        ambiguity 282:16        126:15 128:13          263:2,5,22 264:7
  77:1,3 139:9            284:4 298:21          129:2,11,14,23         264:10,15 265:10
  193:23 239:1,4,12     ambiguous 85:6,8        130:3,6 131 :8, 11     265:13,17,23 266:5
  260: 19 276:8           144:2,3 285:21        132:1 133:14           266:11,17 267:1
  288:19 395:1,5          298:23 299:1,8,10     134:20 137:4,5         268:2,9,16 272:18
  401:15 402:18           300:12                138:21 142:1           273:22 274:20
  407:19 410:14         ambiguously             143:17 145:14,19       276:22 277:2
  427:2,5,12,22           300:14,16             146:1 147:11 148:6     278:22 279:23
alarmed 329: 11         american 175:15         148:15 149:19          280:10,13,22 282:3
alcohol 11 :22            175:18,18             152:2,20 153:21        286:11 287:8,12,20
ali 1:32:34:7,20        amir 45:17              154:17,20,23 155:3     288:9,18 290:20
  6:6 9:5,21 25:23      amiri 1:3 2:3 3:10      155:10,19 158:8,18     291:2,8,14,17
  45:19 207:18 215:2      4:7,20 6:7 9:6,21     160:2,4, 16 161 :2,8   292:6 296:12
  268:16 272:17           9:22 10:19 11:2       161 : 11 163: 18       297:19 298:1 304:4
  273:21 280:22           12:5,9,16 13:5        167:1,9,20 168:5,8     310:2 311:20 312:4
  298:9 300:22            14:15 20:15 21:3,7    168:14 169:6,22        312:7 313:3,12
  307:21 313:3            21 :11,21 22:11       170:10,18171:6         315:7,12 316:17
  326: 10 339:8           25:10 26:1 29:14      172:13,17173:1         318:2 322:7,21
  351:10 354:11           30:3 32:8,11,16,19    175:1,23 176:2,5,8     324:15,20 325:1,4
  383:2,20                32:23 33:2,6,8 34:9   176:13 179:14          325:22 326:2,10
ali's 208:2               34:11,16,20 35:3      180:17 181:18          328:3, 16,20 329: 19
aligned 90:17             35:12 36:5 37:2,4,9   183:6,17184:12,17      330:20 332:3,8,17
  132:15                  37:11,16 38:10        187:1,13,22 191 :12    332:23 333:2,13
alignment 159:19          39:6, 10, 14, 18,22   191:15,20 192:14       334:1 335:8 336:20
allegation 82:21          40:141:20,2252:2      193:21 194:12,16       337:12 338:14,19
  97:20 104:9 163:10      54:5,14 56:22         194:21 195:1 196:1     339:1,2 341 :8,11
  164:3 170:12 171:3      58:17 59:10 60:1      196:21 198:21          346:9 348:21 351:1
L__---------'------------'------------'---------"

                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                       205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 105 of 251



[amiri - arguing]                                                                 Page 432

  351:10 352:6,14        102:11111:15            316:10 395:18        applying 124:17
  354:11 358:19          125:4,8 126:13,21     anymore 194:2            176:4 226:20
  360:13,19 361:1,10     126:23 129:12           195:16,19 250:21     appointment 6:21
  361:14,17 362:17       131:9 138:9,12        anytime 415: 11          350:15
  362:19 363:11,16       140:7,8 142:9         anyway 16:23           approach 319: 11
  364:3 365:8,15,21      153:12,13,14            228:22               approaching
  366:1,12,21 367:1      155:13 158:12,16      apart 221 :23            207:14
  367:2 371:18 372:8     159:11 168:12,13      apartment 2:4          appropriate 53:23
  375:13 378:18,20       172:7,11181:13,22       278:9 285:13           92:1,3 169:17
  378:23 379:1 380:1     192:4 194:13,19,23      286:21 315:5           170:2,23 176: 15
  382:17,20 383:2,15     195:2 197:20 200:5      333:22 334:6           179:2,13,17,20
  383:18,20 385:5,22     227:16 233:14           346:19 347:14          188:11 362:23
  386:11,16 392:12       240:3 241:14242:3       348:18,19 382:1        374:21 401 :16
  393:4,6 394:7,22       246:4 253: 10 258:4   apologize 364: 18      appropriately
  395:11 399:1,11,15     259:10,19,21,22         365:13,21 366:6        270:20
  400:4,5,11,17          262:14,16 264:12      apologizing 365: 10    approve 119:8
  401:1,8 402:9,13       288:21 311:16         apparent 301 :6          120:6 121: 12,17,22
  402:15 406:8,12,14     312:2,5 323:10        appealed 78:23           121 :23
  407: 1, 12,16,23       326:19 329:6 335:3      79:5 94:3 104:14     approved 121:7,11
  408:11,19,21 409:8     337:20 343:17          218:9                 approves 119:6
  409:16,23 410:1,11     345:20,21 347:12      appear 424:3           approximately
  410:21411:6,16,19      353:16 364:17         appearances 3:4          1:15
  411:20 414:10,15       366:13 373:15         appears 424:3          april 28:2 142:20
  414:21 415:9,16,20     377:16 382:4 399:5    applicable 129: 19       146:7,9 147:16
  416: 1,3, 7,15,23      407:21 408:2 416:9    applicant 174:22         152:5 161 :13
  417:9,10 419:9         416:17,21 427:11        175:4,22,23 176: 1     162:17,20,21
  425:22 426:1,5       answered 36:2             176:2 180:4            268:20 276:3
amiri's 45:18,19         45:13 172:11          applicants 224:4         315:16 316:5
  192:21 193:6 298:9     191:17 261:3          application 214: 13      408: 17 409:4,5
  300:22 307:21          262:11,12 264:8,18      214:13 224:6 225:7   araujo 7:8
  339:8                  264:22 311 :12,21     applications           area 56:15 60:14
amount 293: 13           311 :23 312:2 346:6     226:21                 61:10 62:20 63:4
  368:13                 355:12                applied 224:7            74:22 81:1 134:14
analysis 166:5         answering 33:14           226:13,17              237:3,9,10 246:1
analyst 396: 17          91:1 136:15 209:4     applies 76: 13           254:18 256:11
ano 322:13               262: 13 264: 17         224:20,21              304:6 334:20 335:5
answer 14:5,6 22:8       344:2 381:12          apply 76:16 224:3        401:12
  25:6,7 33:10 35:4    answers 8:15 12:4         224:4 225:16 226:1   areas 125:18
  36:12 37:3 54:11       37:8 187:4 361:22       226:11 227:6,7       argued 236:3
  56:18 76:19 83:21    anybody 193:14,17         229:15,20 230:7,13   arguing 232:23
  97:5 101:4,5           193:22 195:12,18        234:20                 324:13

                                 Freedom Court Reporting
877-373-3660                       A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 106 of 251



[argument- august]                                                                 Page433

argument 363:4            362:4,7 376:1,2      assesses 86:2             268:20 281: 1 298:6
  378:19                  392:16 395:19        assessing 173: 15         313: 13 316:4
armed 277:23              409:1 411:3,10         334:10                  326:10 353:5
  278:6                   418:5                assessment 123:23         354:10 388:18
aroused 58:22           asking 32:17 102:9       162:5173:8207:13      attachment 48:12
arranged 147:14           113:4 125:13,19        209:13 214:19           61:18 222:20
arrive 72:1               126:10,16,17,21        298:7 338: 12 339:6   attachments
arrived 56:21             130:4 136:21           340:10 370:19           293:18 368:7,9,23
art 79:1 92:10 94:4       137:13 141 :8,10       371 :4 373:9            369:6
  96:18 151:11178:7       142:8 143:15 150:6   assign 195:10           attack 279:16
  179:7 186:10 404:1      154:13,23 155:6,12   assignment 242: 11        332:6 382:1
article 7:3 407:8         155:14 156:2 162:9   associate 11 : 11       attacked 278:7
artist 92:15 388:23       164:22 165:14,15       176:22 208:8 211 :3     346:19
arts 178:9                166:4 167:4 194:7      215:17 233:19         attacking 83: 11
artwork 92:13 93:4        194:9 196:2 197:4      253:19 404:3,9,13     attained 169:4
  354:21 379:9            204:5 209:18 217:9     404:16                attempt 73:10 74:2
  388:21                  217:10 219:1233:2    assume 72:6 91: 17      attend 34 7:22
artworks 92:11,15         235:22,23 237:1        138:14 144:6,12         349:3
  93:1,3,11,13            241:12 247:11          145:1,9 165:21        attended 211 :6
  388:22                  249:8 259:9 260:21     166:2,17 167:13       attendees 384:2
arun 161:19 162:8         265:19 272:1 275:5     168:15,16,23          attending 229:23
  204:23                  284:10 292:3,16        245:10 259:22           339:5
arunava 70:7 206:2        297:6 301:13 303:4     264:21 273:7 282:8    attention 85:9
ascertain 197:14          313:19,21 314:2        284:22 289:3            187:8,8 219:22
asked 40:20 41 :6,8       323:23 327:23          322:15,17,19 396:3      349:23
  45:15,16 46:13          332:15,20 335:12       411:23 412:4          attorney 37:19
  47:161:771:23           361:4 364:3 379:22   assumed 229:11            265:14,16 266:9
  72:4 91:4 106:6         395:9 397:19           284:7,12 303:5          410:18,19
  129:15 160:14           398: 10 399:4,9      assuming 261 :9         attorneys 8:5 10:14
  163:16 170:12           410:15                 262:12 408:4          audio 404:7
  191:16,21195:8,22     asks 72:19 129:6       assumption 154:5        audiotape 295: 15
  196:3 197:3,11,13     aspect 162:12,12         227:5,10 303:8          296:13,21 297:3
  199:3 209:7 211 :21   assaultive 371:7       astronomer 71 :2          315:16 316:4,6,10
  211:22 216:20         assess 50:3 74:3       astronomers 56: 11        317:8 323:17,18
  253:14,18 256:17        86:13 90:4 142:5       69:11 136:10            403:23
  257:4,23 258:23         164:23 177:10        astronomy 4:16          audiotapes 191: 14
  259:2,6,12,17           284:19 335:12,15       26:13 70:21141:14       369:19
  295:5 303:15,16       assessed 77:15           374:17 381:8          august 261 :15
  319:16 321:8            138:18 209:19        attach 353:6              272:6, 10 306:8, 15
  336: 19 338:3           212:20               attached 92:9             307:8,11,15 308:2
  344:14 355:10                                  186:15 260:22           308:3 309:2,7,9,11

                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                         205-397-2397
                                                               ,,,JI


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 107 of 251



[august - building]                                                               Page434

  309:15 310:15,22     148:23 230:23           295:6                   board 1:6 9:6 389:7
auth 287:17            371:1                 begins 78:6 160:20        bottom 99:8 105:8
author 98:4 231 :20  bad 85 :2 285 :22         280:5 352:11              105:9 189:22 272:5
  231:22               345:19 346:12,17      behavior 339:14             352:17 354:8 367:4
authorities 94:21      346:20,21             behavioral 339:5            367:14
  297:1 360:7,8,10   balance 13: 12            340:9 371:3 374:11      boulevard 1:13
  389:23             base 155:14 159:4       believe 20:3 46:20        bounds 136:2
authority 96:13,16   based 24:22 26:1          90:10 131:21            box 2:9
  178:20 290:4         29:3 31:11 33:12        173:21 197:10,11        brackets 30:23
authorized 53:2        38:13,15,16 54:1        258:18,20 260:11        brandon 2:12 9:11
automatically          59:18 64:22 68:16       315:19 367:17           brave 248:10,14
  228:5                73:9,16,23 75:6         373:21 387:20           break 78:2,5 81:4
available 132: 12      85:21 88:20 89:1        405:1424:4                82:15 84:17 158:13
  371:5                116:21 118:9 131:2    bell 253:14,18              160:1,15,19 202:10
avenue 221 :2          131:3 151:8 157:1       303:17                    202:14 276:18
avenues 289: 10        164:17 169:20         belong 206: 1,2             280:1,4 352:5,7,10
average 243: 17        171:10,22 205:14      bending 210: 12           brevity 246:23
  245:9                214:3 234:12 236:2      319:8,9                   247:2 248:9,12
award 236:21           238:9,20 251:16       best 125:8 264:19         brief 143:2 144:21
aware 60:9 90:20       262: 17 263:22          264:20 298: 13            146:4 248:11,11,12
  229:8 284:3,4,23     285:3 304:14            301:8 326:21 339:7      briefed 147:17
  345:7 350:3          306:15 309:6            342:21 427:9              148:20,21 342:6
awareness 342:9        313:15 318:10         beth 5:20 234:1             344:17
  344:19 346:16        319:21322:4332:4        268:16 273:21           briefly 246:17
          b            340: 19 342:5 343:9   better 47:9 72:18         briefs 37:13
                       356:12 365:18           79:10 82:1 139:22       bring 103:10,15
b 4:1
                       370:2,23 374:9          140:1212:5269:14          169:2,18 170:8
bachelor 50: 13
                       398:5,22                302:23 330: 1             182:13 221:20
back 78:7 81 :7 84:4
                     basic 159:8               345:23 378:3            brings 73:5
 96:10 160:21 170:2
                     basically 5 3: 15       beyond 98:12              broad 242:3
 202:15 203:18
                       54:2 68:14 141:19       238:7                   broader 377:16
 213:17 221:5,18
                       159:12 356:10         big 226:23 227:2            399:3
 231:15 252:2 253:3
                       375:1                   388:10,12 389:4         broke 285:12 315:5
 253:7 259:23
                     basis 152: 10           bigger 88:11 227:3        broken 192:13
 273:18 280:6 303:5
                       165:23 183:23           227:4 335:6             brought 46: 10
 344:11 352:12
                       286:10 406:13         bit 182:17 254:23           151 :6 157:2,3
  373:22 374:1
                     becoming 291:9,19         286:21 287:1              214:9 271:7 319:5
 383:12 404:22
                     beginning 1:15 4:6        319:21 339:6            brown 2:12 9:11
 408:4 414:22
                      4:19 5:6,11,15,19      bits 32:6,8               bryan 259: 12
 417:21 423:3
                       6:3,10,17,21 7:1,7    black 263:7,7             building 1: 12 2:8
background 11 :4
                       7: 12 58:9 177:20                                 251:14 279:1
  138:8 145:2 146:23
                                Freedom Court Reporting
877-373-3660                      A Veritext Company                          205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 108 of 251



[building - charges)                                                                       Page435

   347:19 348:2              card 205:17                  392:9,9 421 :7         369:5
   349:16,17,19              cards 205:15               cases 16:9124:17       chair 20:13 24:12
 buildings 348:9             care 63:1 394:17             130:14 141:7           30:15 52:19 53:6
 bullet 133:18               career 14:14 72:21           402:20 405:2           62:5 70:8 93:23
   381:13,13,15                317:1,13                 catalog 53:22            100:14,15 101 :9,10
 bulletin 386: 19, 19        careful 60: 18 286:3         104:13 118:10          104:17 105:15
  386:19,21,23 389:6         carefully 84:19              119:20 190:16          110:21 117:15,18
  391:3 393:8,13               85:9 161:15 255:2        cathy 7: 13 176:22       119:5,7 148:9
  398: 11                    earl 4:20 59: 17             339:4,4,11417:15       151:16 152:9 169:9
 bureaucracy                   62:4 163:4 171:4         caught 85:9              281:5 366:16 403:3
  308:16                       253:15 257:14            cause 425: 16            403:4 417:21
 bureaucratic 19:16            303:18 325:7             caused 289: 11         chair's 298:8
   144:15                      326:14,22 327:5,15       cc 339:4                 300:21 301 :22
 busted 347:15                 328:23 329:13            cell 338:23            chairperson 110:23
 buy 217:12,13
t---~---------1
                             carries 88:9               center 70:7 151: 17      111 :2
            c                carry 368:1                  152:8 199:23 200:2   chairs 153:17
1--c--:- - - - - - - - - 1   carrying 88:3                253:16 254:21        chance 185:13
    21
 cal 243 : 10                carvalho 1:11 3:9            256:23 257:4           231 :11 324:2,4
 calculate 246:3               4 :7,23 5 :3,7, 12•16      303:22 315:22        change 24:17 61:18
 calculated 238:16             5 :21 •23 6 : 12•14•18     355:7 386:20 389:7     183:1,4 230:7
                               6:23 7:14 9:5 10:3         393:13                 245:19 269:20
   239:8 243:9,11,16
 calculations 245:23           l0: 21 ll: 7 124 : 14    central 18:7 197:17      270:17 287:14
 calendar 385:1                145 :21 256 :6             197:19 224:1           291:15 293:17
 call 6:21 240:15              312:12 366:9,18          centralized 13:13        323:18 374:11
                               367:5 370:14 384:2         177:21                 425:15,17
   241:7,8 267:14
   314:6 350:19 351:5          397 : 19 4o5 :10         certain 22:18 72:20    changed 65:12,15
                               410:2                      124:4                  70:14
   351:22 383:1,19,21
                                                        certainly 174:6        changes 124:9
   385 : 10417 :21           case 1:59:725:23
 called 88:4 267:18            44 :21 ,23 54 :16          256:10 322:3           287:5 316:8
                               59:9 77:8 101:11         certificate 3: 12      changing 73:7,15
   350:15 351:2,4,9
                               106:12 124:15,16           427:1                  90:23 269:11 271:4
   351:11,19 390:2
 calling 168 :20               126:17,22 129:20         certified 1:22 8:8     channel 179:13,18
                               142 :2 154 :12             427:4,20               179:21
 calls 44:15 327:2
 campus 86 :2                  155:20,21 159:13         certify 427:5,10,13    channels 176:16
   334:16 347:19               111 =17 175 :ll          cetera 207:17            179:3
   373:17                      208:2 220:6,7,10           339:15               char 342:4
 candidate 259:14              234 :5,8 238 :8, 14      chain 61:18,21,22      charge 165:9,12
                               242:15 244:9               67:11,14,20 68:1       166:15 223:12
 capstone 269 :7               320:12 323:2 324:3         99:2 149:9 271:1     charged 165:13
   271:4,20
 car 145:20                    324:4 326: 13              293:17 296:21        charges 165 :5
                               360:23 369:7,8             347:20 353:15

                                         Freedom Court Reporting
 877-373-3660                              A Veritext Company                          205-397-2397
                                                                     II

     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 109 of 251



    [charles - committee]                                                            Page 436

    charles 4:23 6:18       chose 289:8,9 290:5 clearly 62:2 71 :9          275:6 278:1 286:12
      173 :3,6 203 :6         293:7 294:23         71:18 286:14             288:23 296:8,10
      312:10 313:4,20       chronology 166:3     client  265:14,16,21       297:8,9,10 314:23
      314:15 334:4,22       chumney 11 :7          266:9                    321:16 322:13
      335:10 337:14         circumstances        clock 231:10               330:11,22 333:22
      341:13 342:1 343:6      112:21 183:3         389: 10 390: 1           334:16,18 337:23
      344:1345:6346:5       claim 59:5 162:3       398:14                   351:8,10364:14,16
      346:8,13,14 348:6       327:1 385:6        closed   166:7,18, 19      378:1 414:22
      352:18,21 354:9       claiming 285:7         167:7                  comes 30:22 281: 17
      367:5 368:4,12        claims 59:7 161 :22 closely 106: 11           comfort 289:7
      370:12 371:19           238:14             closer 181 :6            comfortable 85: 16
    charlie 86:7 89: 17     clair 197:13         closest 294: 12          comfortably 74:23
      89:19,19 173:14       clarification 95: 15 cloud 109:9              coming 199: 11
      374:23 380:9,11         96:4 313:19 314:3  coach 82:12,16             202:4 225:8 260:8
      387:17                clarify 283:16       coached 81:17              282:20 334:5
    charter 5:23 6:4          284:18 285:1       coaching 82:7              358: 17 364:8, 11
      234:2 235:15            353:15 355:10      code 205:21              comment 201: 13
      271:19 272:6,15       clarity 96:1         codified 90:9            comments 374:23
      274:11,12,19          clash 402 :20        collaborated 64: 14      commission 427:22
      276:11 280:15,20      class 419:22 420:21 collaborating             committee 20:12
      281:12282:11          classes 270:5          64:19                    23:12,16 25:19
      283:23 298:21         clause 26:9 30: 17   collaboration              26:7 40:17,22 44:6
      304:10,19 308:8         55:2                 212:7                    48:5 49:4,6,22 50:8
      309:7,9,18 342:4,6    clauses 31 :2,8      colleagues 26:4            50: 17,19,22,23,23
      342:18 343:3          clean 197:9            54:23                    52:12 53:4 55:9
      344:16 345:2 350:5    clear 54:17 69:4     college 96:19 98:12        56:14,20 68:3,5,12
      351:6                   93:16,19,21 110:14    105:16 176:12           69:16,17 70:1
    charter's 281:22          121:19132:14,19       178:7,9 179:7,16        71:11,23 72:7,19
      344:7                   283:4 286:16          186:10,10 401:21        72:22 73:2 74:16
    check 53:12               289:13 298:14,19     403:5,6,9,13             75:1,13 77:12
    checked 90:11             298:20 299:4,6,16  collo 362:1                90:16 110:22
    checking 53:12            299: 18, 19,20     combination                111:12 114:3,19,22
    chips 71:6                300:11,13,17,18,19   318:22                   114:22,23 115:1,19
    choice 294:15             302:1,8 313:14,18  combine 319: 13            117:18 119:5,13
    choices 31:10 222:7       313:18 328:14,18   come 64:8 81 :7            120:6 124:20
      222:15                  347:1349:9351:13     99:1 137:11,15           130:10 131:14,23
    choose 14:9 29:19         351: 17 359:4,5       152:13 156:4            132:5,15,22 134:13
      29:20,22 312:19,23      381:19                199:23 201:10           137:7,10 139:1,3
      380:23                cleared 420:16         204:1 213:17             139:20 140:12,15
    chooses 31:10           clearer 22:15,20       216:21 221:21            141:21 142:22

-                                                  253:2 255:4 260:23

                                      Freedom Court Reporting
                                                                            144:8 149:7 151 :4


     877-373-3660                       A Veritext Company                        205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 110 of 251



[committee - consider]                                                         Page437

  157:15,17 158:16     256:22 260: 14       computer 70: 18         conducting 63:6
  158:22 159:1,3       261:2,12 273:3         71:5 383:9 384:19     conference 1: 13
  163:16 165:6,8,12    281:4,23 353:16        384:21 385:3          conferences 211 :6
  166:12,13 168:23     398:13 412:19          423:21 427:8            230:1
  169:2,12,18 170:8  communications         con 229: 12 379: 12     confirm 53:8 259: 1
  170:12,17,23171:2    44:1 185:3 186:16    concept 77:20             259:3,13 282:4
  188:7,18 197:2,14    208:12 214:4           139:10                  424:8,11
  203:10 207:16        215:18 218:13        concern 85:3 88:16      confirming 178:22
  213:21 218:21        278:3                  92:19 180:8 206:5       280:22
  220:22 222:2,17    community 26:5           355:6 372: 13 388:8   confirms 178:6
  234:12,14 236:7      55:1                   389:2,8 413:17        conflating 347:5
  247:17,21 276:3    company 1:22           concerned 72:5          conflict 59:20 90: 1
  293:1 353:4,5      compared 212:1           81:1 82:4,5 85:10       336:4
  354: 16 356:7      compelling 327:9         88:22 172:4173:12     confront 287: 1
  376:20             complete 32:5 34:6       176:13 178:17         confrontation
committee's 23:15      35:11 36:6 67:20       226:3 279:5 281 :22     402:22 403:1
  29:12 73:14 132:16   138:11 318:13          387:19                  404:21 405:12
  232:6,10 268:20    completed 133:21       concerning 85:5         confronting 285 :23
  298:7              completely 27:12         314:10                confused 24 7:23
committees 49:19       219:19 230:21        concerns 171 :21          312:13 313:7,21
  72:3,8               414:17                 182:5,22 353:12,20    conjecturing
committing 371:7     completing 133:19      concert 51 :23            230:18
common 153:15          134:1,8 136:18       concise 390:20          conjunction 48:3
  154:7              complex 102:3          concluded 426: 13       connect 292:20
commonplace          complexed 358:8        conclusion 60:21          386:9
  395:5,10           compliance 161:13        60:23 68:3,5 72:2     connected 278: 13
communicate            370:21                 89:9 112:14 144:18    connection 292:18
  22:19 44:3 93:18   complicate 197:5         153:9 156:5,23        conor 7:8 354:18
  95:6 226:14 228:5  complicated              157:5 164:17171:9       379:6
  298:14 312:20        102: 10 204:4          185:19 202:6 204:7    consequence 85 :20
  398:12               292:10                 215:11 288:12           236:5 340:3 379:12
communicated         complies 10:5            338: 1 349:20         consequences 80:3
  272:23               35:16 57:23 233:17     397:17 398:3,21         271:7 336:13
communicates           273:20 412:6,15      conclusions 88:20         340:18 345:8,17
  23:11                419:12 420:8           98:3 124:6              353:14 354:2 355:2
communicating        component 133:19       condensed 70:2, 16        355:15 357:8,22
  93:20 281:13         134:2,9 136:18         71:3 115:21             358:15,16
  282:11             composite 4:5,18       condition 183: 14       consider 30:22
communication          5:5,10,18 6:2,20     conduct 26:3 54:22        149:13 203:1 215:2
  23:14 48:1 57:15     7:11                 conducted 371:1           287:4 293:12
  179:19 218:5                                                        339:12 345:20

                               Freedom Court Reporting
 877-373-3660                    A Veritext Company                        205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 111 of 251



[consider - count]                                                               Page 438

  358:21                 393: 17 399:3        conversations             165:17 203:21
considerable 210:2     contingent 4:11          60:10 166:3 174:7       207:2 236:4 250:11
  210:2                  21:8 93:22 147:19      174:10,11177:18         252:5 263:4,10
considered 24:17         162:19                 177:22 178:3            264:2 268:1 276:12
  77:13 86:10 175:6    continuation 13:9        198:16 271:8,10,15      276:13 281 :17
  254:22 317:5,6,16    continue 23:5            271:16,17,18,19,2 l     285:6 288:4 306:16
  355:23 372:4           33:15 34:13 58:13      272: 17 334:4           309:8,16 322:9,11
considering 30: 19       78:10 83:2 84:10     convey 246:22             322:16,23 335:20
considers 26:7           106:7 107:10 139:5   conveying 300:17          365:12 366:14
consistent 29: 18        142:10 198:21        convince 321: 17          369:14 370:9 372:1
consonant 77:17          202:18 225:18          333:20 335:9,11,17      372:5 373:13
constitute 199:16        229:10,11,13           379:19 380:3,7          376:12 380:3 392:6
  200:11 201 :2          241:20 287:23          381:21                  394:4 395:13 405:2
constructed 181 :4       290:1 304:16         convinced 332:5           410:7 411:22 413:2
consult 14:8 16:10       305:11,18 360:18       334:15                  413:13 414:16
  91:23 173:14 177:1     366:22 374:6,7       cooking 230:22            424:9 427:6
  249:6 298:12           382:7 411 :17        coordination            corrected 418:5
consulted 86: 1        continued 200: 15        278:13                correcting 324: 16
consulting 270:22        201:19 238:23        coordinator 370:22        325:2
contact 13:20,22,23      243:18 366:13        copied 79:2,4           correctly 43:3
  46:21177:13            378:15                 189:15 383:10           135:22 415:18,22
  256:14 314:12        continuing 166:22        409:5                 correlated 318:7
contacted 47:10          373:17               copy 32:5 120:10        corresponded
  174:1 175:6,8        continuous 152:10        297:17 410:18           224:7
  189:3,22 345:6         200:9                  415:4                 correspondence
contacting 297:2       continuously           copying 190: 1            261:7
contain 427:6            151:18               correct 15 :2,8         counsel 9:15 37:19
contained 20:12        contradict 30:7          16:16 21:15,18          38:17 39:3 83:17
  27:13 353:7          contrary 16:7            22:3,6 23:6,7 25:13     84:5,9 129: 11
containing 249:2         17:23 52:21            27:6 29:23 33:13        238:15 239:18
contains 242:5         contrast 27:3            35:2,23 36:1 39:10      240:11 246:23
  368:13               contributed 182: 12      39:15 47:8 53:9,16      249:6 262:21 264:4
content 68:22            250:13                 55:22 59:21 61:20       265:19 267:4,6,11
  74:10 94:8,12        control 50:1 205:11      77:21,23 90:5           297:17 332:23
  258:17 264:1           256:2                  100:3 105:2 109:21      361:10 362:20
  354:19 356:18        conversation 42:21       110:2,4 131 :3          383:5 384:6 385:7
  379:7 387:12           45:4 46:11 47:19       132:6,23 136:20         385:22 410:11,17
contents 3:1,5           107:14 147:10          138:6 151 :22           414:15 418:7
context 60: 17           156:18,20 186:18       152:15 153:6,8,9        427:14
  164:19 166:21          255:23 339:11          155:22,23 156:4       count 245:15
  339:10 391 :4,6        342:14,18 343:3        159:15 163:4

                                 Freedom Court Reporting
 877-373-3660                      A Veritext Company                        205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 112 of 251



[counted - decision]                                                        Page439

counted 189:20         creates 319:9       dangerous 345: 18    dean 11 :11 36:18
  244:18,22            creating 79:14      data 121:18 124:6      38:20 40:3 79: 1
counting 205:22        creation 260:19       318:12,14,23 319:2   94:4 96:18 150:2
country 230:10         credible 86:21        321:10               159:14 176:22
county 427:3             167:15            date 33:13 36:1,3      177:3,4,7 197:6
couple 92:12 257:2     credit 116:4,7        42:21 162:13 207:6   216:7 233:19 254:5
  307:3 338:21           118:16 127:11       207:10 273:16        354:17 379:5
course 242:1,2,4,6       242:2 244:5 245:12  274:3,9,23 275:8,9   401:20403:5,6,9
  242:7,8,9,12,20        245:12,14,17        275:11 303:2         403:13 404:3,9,12
  243:4,18 244:4,14    criminals 232:12      306:14 308:1         404:14,16,16
  364:18               criteria 31:11 52:6   309:16 310:4,21    dear 161:11 248:23
courses 115:12,14        52:7 90:17,20       311:1,2,3,4,23     decent 68:18 71:15
  116:3 244:18,19,20     132:9,13,18 159:17  314:9 322:13         356:13 389:21
  244:21 245:3,11        159:19 160:5,7      374: 10 420:3      decentralized
coursework 115:15        218:23 242:16     dated 4:8,21 5:8,13    13:13 18:8 49:15
  116:5 127:11 306:6   critical 31:16,17     5:17,21 6:5,12,19    50:1 177:22 178:1
court 1:1,22 8:9         229:9               6:23 7:10,14 207:9   224:2,15 227:19
  9:13 10:2,6,13,18    criticism 331:8       370:12 372:3       decide 52:12
  10:20 12:10,11       criticisms 327:6    dates 274:22         decided 41:4
  37:14 81:16 83:12    crux 121:13 321:1     275:22 277:3         135:21
  83:16 238:9 263:2    curious 229:3         309:14,14 373:8,22 deciding 166:8
  263:23 266:5,7,11    current 329:16      davi 314:14            337:5
  266:20 278:9                             davis 314:8,13,17
                         342:7 343 :8 344: 17                   decision 13:23 19:4
  285:14 360:3 427:4     374:16 376:17       314:21 355:6         22:19 23:11 28:12
  427:20                 377:1378:8381:7   day 34:23 35:5         44:6 54:13 59:21
court's 238:21           418:6               147:19 163:8 164:1   72:13 73:7,13 74:2
  241:19 262:18        custody 286:2         177:20 248:3         74:8 75:13 112:22
  263:16 266:8           287:3 348:8 349:22  255:23 271 :12,15    136:17 139:4 140:4
courtesy 128:2         cut 313:11 362:20     307:1 326:20         141:22 148:14
courthouse 1: 12         363:7,10,12,18      364:18 413:5         149:21 150:8
create 88:15 91:18       365:14 366:6,10     427:17               163:12 167:15
  91:19 92:18 180:8    cutting 333:5       days 42:20,20          168:17 169:3,20
  235:2 409:9            364:10 365:11       92:12 163:1171:2     195:6 203:9,20
created 24:7 58:21     CV 1:5 9:8            253: 13 257:2        224:16 226:23
  88:7,16 89:11        cwid 371:2            270:13 281:10        227:2,3,4,20
  91:10,11,17,20,22              d           307:3,15             228:15,18,21
  92:5 93:22 94:1                          de 137:11              230:15,17 234:12
                       da 314:7
  146:9 147:19 148:8                       dead 316:23 317:11     244:1 269:20
                       danger 87:2 291:8
  149:8 162:20,23                            317:15,18 320:16     270: 17 274:23
                        291:19 337:7 339:9
  164:14 235:5                             dealing 175:12         293:1 294:16,17
                         339:13
                                             184:21               298:15,19 299:16
~------~-------~---------~------~
                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                  205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 113 of 251



[decision - determine]                                                            Page 440

  300:11,14,17,18        defined 96: 17           124:21 127:15        deposition 1: 10
  301 :2,5 313:14,17       171:23 172:5           130:15 132:10,11       4:12 8:6,17 9:4,9
  327:8 370:9 377:3      definitely 59:6          139:8,12 140:11,14     21:5 31:22 32:6
  389:2 392: 15            89:13 145:9 171:16     141:12 142:3 148:9     33:1 39:22,23
decisionmaker              279:14 418:1           150:4,16 151:16        83:19 84:10 220:9
  167:13,14 168:17       degree 50:14,14          152:9 159:20          240:13 322:14
  168:22                   134:9 169:3 232:8      162:21 169:9           360:22 361 :1,9,23
decisions 50:2 73:1        292:15 376:22          177:19,23 178:4        399:20 409: 11
  73:12 77:17 140:16     degrees 133:20           185:3,12 197:3         426:13
  150:4 228:10 229:8       134:2                  199:23 203:19        derive 397:16
  238: 12 284: 1         delay 83:19 165:23      207:23 214:19,23      describe 129:18
  304:18 310:15            166:1                  224:21 228:7,16,18     317:19 338:8
  350:17,18 374:15       deliberating 255:6      228:20 229: 1         described 166:11
  389:4 394:21           demanding 331 :22        233:22 256:15,22       270:22
decrease 245: 16         demonstrated 26:2        259:15 268:19        describes 368:7
deem 119:13                54:20 136:7            270:20 278: 14       describing 315: 15
deemed 242:8             denial 249:3            281:5 282:16,18       designed 97: 12
  337:22 374:21            284: 10 352:23         285:19 288:16          185:6,17 189:13
deems 118:6              denied 278:20            291:3,7 293:1          192:9 290:9 294:8
  119:16                   312:15 313:23         298:22 312:21           318:14
deeply 186:2             deny 116:8 119:17        313:1314:12346:3     desk 391:8
defend 113 :20           dep 399:19               374:16,19 375:14     detail 137:19
  116:22 127:9,14,16     department 4:15          376:5,8,18,19        details 50:7 61:12
  128:6 134:10             13:14,19 14:7,18       377:13,21 378:9        182:23 247:15
defendant 1:8 2:6          14:20 15:4 18:13       379:21 381:5,7         325:12,13 328:11
  7:16                     18:15,20 19:2,3,6     403:3,4 404:1         determinant
defens 114:8               19:20 20:2 23:3        417:20                 148:13
defense 114:2              24:12,13,16 25:1     department's           determination
  116:8,10,12 117:2        26:6, 13 28:8 38:7     14:11 15:21 203:20     55:11 56:21 132:17
  117:3,5,7,12 118:2       38:22 40:4 41 :4     departmental 26:9        132:23 136:2 137:8
  118:18,20 119:2,6        43:12 44:2,12,16       55:3                   137:12,16 139:19
  119:9,10,15,18           45:5,8 46:17,22      departments              139:22,23 148:5
  123:15,15 124:1,3        47:8,10 50:5,19        138:19 140:2,10        159:5 163:17
  124:12 127:22            51:12,15 52:19         223:20 224:13,15       166:13,14 188:19
  140:17                   53:6,13,19 61:17       227:18,19              236:6 322:4
defenses 120:6             62:6 67:13 70:9      depend 226: 17         determinations
defensible 114:4           72:16 76:14 77:14    depends 401: 19          222:4
  118:7 119:15 123:9       86:20 90:19 94:1     depose 145:17          determinative
  213:10                   100:7,11,12 101:7    deposed 362:3            31:18 133:17
deficient 116: 17          104:7,17,18 116:9    deposi 361 :20         determine 111 : 10
                           117:16 120:1                                  376:20 415:6

                                   Freedom Court Reporting
 877-373-3660                        A Veritext Company                        205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 114 of 251



[determined - disrespectful]                                                      Page 441

determined 132:16         403: 17 422: 12      disciplines 50:13        307:23 308:19
  136:3 161:21          directed 152:19        discontinue 227 :9       309:4,13,20 310:20
  190:18                  153:3 174:13 189:2   discovered 151 : 10      311:2,4 343:11,13
determines 130: 15        203:17 394:1,10      discoveries 31 7: 14     353:2,9 354:12
determining             directing 192:21       discovery 238: 17        370:2 405:9 407:10
  239:11                  193:5 195:14           239:8 260:19 318:6     407:11 413:1, 7,12
device 151:11           direction 65:12        discuss 24: 10           424:18
di 227:14 337:2           111:10 153:19          142:23 144:9         dismissed 14: 16
  350:2                   156:17 317:21          152:14 157:20          15:2,6 16:2119:18
dictate 374:17          directly 176: 17         207:18 305:6 339:7     19:19 20:4,7,10
  376:18 378:9 381:8      180:6,6 181 :9,23      342:4 374:20 383:2     22:3 26:14 27:4
difference 186:21         182:15 183:8           388:6                  28:10,13 29:2
  187:18 188:1 247:9      255:11261:4265:4     discussed 267: 10        33:21 34:4 35:1,8
  320:8 418:8             297:2 357:9 366:17     387:12,21              35:23 36:3,8,16,19
differences 320:22      director 70:4,7,13     discussing 340: 17       37:18 38:21 39:1,3
different 24: 14          72:17,20 110:15,17   discussion 45:14         40:4,6,7 42:10,12
  27:2 49:16,17 50:5      117:10,11,15 118:6     147:2 149:2 316:7      43:13 44:17 47:12
  51:3,7 73:8,9 99:20     151:17152:8173:7       388:3                  65:9 96:7 114:15
  113:23 156:17           195:10 196:5 200:1   discussions 45: 1, 7     164:9 225:4 228:13
  210:3 219:2 223:12      248:21,23 249:2        207:15                 228:19 239:12
  223:19 226:1            250:7 252:15         disentangle 101 :21      251 :8 268: 17 270:6
  230:23 242:7            271:17 315:22          102:1                  272:18 273:13,22
  244:18 290:11           342:3                dismal 281 : 1           275:14 276:8,11
  294:17 319:10,11      directors 110:9        dismi 251:8              282:20 283:7,21
  345:22 368:8            111:9153:17          dismiss 22:10,14,16      285:10 293:3 300:3
  396: 11 424:22          156:10,15 210:6        22:2124:1828:17        304:15,20 305:8
differently 50:20         213:5                  64:13 130:17 163:1     308:11 312:14
  139:13,17 182:7       directs 181 :2           251:6 286:15           313:22 345:10
  242:18 244:22         disagree 134:23          299:12 319:2 375:9     346:22 352:22
  340:7 390:9 391:11      135:5,6 154:1        dismissal 12: 19         355:11 376:23
difficult 101 :20         287:19 323:4,6         15:19 16:6 18:23       421:22,23
difficulties 182: 10    disagreed 135:2          19:1,10,16 22:1,13   dismisses 13: 15
  396:12                disagreement             30:11,14 103:13        17:19 283:1
difficulty 396:12         122:4 134:18           106:15 128:15,21     dismissing 16: 19
diligently 254:23         153:20,23 154:8        131:1 149:22           296:22
dir 117:17              disappointing            158:20 225:16        dismission 308:6
direct 176:14             301:10                 233:23 236:15        dispute 46:3 247:8
  180:19 185:10         discern 203:16           239:3,5,13 272:22    disputes 46:9
  192:22 193:7,9,12     disciplinary 239:6       275:1,9 292:13       disrespectful 26:3
  195:5,15,19 196:5     discipline 230:7         299: 13 304:22         54:22
  261:3 314:11                                   305:9 306:4,13,14

                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                        205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 115 of 251




[dissertation - dr)                                                                Page442

 dissertation 50:16   document 12:17           425:2                    335:10 337:14
   50:18,23 56:13       13:3,4,17 20:16,22    documentation              341:13 342:1 343:6
   57:14,17 65:13      21:1,424:7 48:4         97:15 162:2,10           3.45:6 346:7,8,13
   68:11 69:15,17,23   56:6,7,16 58:6,11       209:3 214:5              346:14 352:18
   71:1174:10110:18     58:20 63:17,20        documentations            354:9 367:6 368:5
   110:19 111:11       68: 10,21 70:23         214:6                    368:12 370:12
   113:21 114:2,4,23   71:10 77:10 79:16      documented 371 :6         371 :20 374:23
   115:16,19 116:2,4    79:18,23 85:20        documenting 16: 14        380:9 387:17
   116:8,20,23 117:1    86:19 87:4 120:21     documents 4:9            dorsey's 89: 19
   117:7,18118:1,17     121 :20 132:4           12:20 36:22 40: 15     doubt 207:21
   119:5,6,14 121:7     133:10 142:12          44:8 47:1 49:1          downloaded 383:8
   121:11,22 122:2,12   146:1,4,14,18,19       60:17,19 79:14          dozen 160: 14
   123:22 124:10        148:1,8,13,20           81 :20,22 131 :17        191 :17,18
   127:10,12,22 128:6   149:8,8 150:15,17       162:16 163:2 164:2     dr 10:3 21:5 24:20
   133:21 134:13        150:18 157:23          216:2,2 219:18,23        27:17,22 28:1,19
   137:7 139:3,20       161:5,7 162:19         222:21 276: 1 299:5      29:7 31:22 33:11
   140:15,17151:4,9     163:1,15 164:11,14     299:9 333:18             34:2 35:7 36:12
   153:18 195:5 196:6   164:15 167:5           340:20 406:15            37:7,17 38:3 40:20
   207:16 213:10,20     172:21,23176:10       doing 50:6 52: 17         42:1 44:7 45:2,17
   242:15 244:4        206:14,16   208:18      64:3 75:6 83:22          46:18,19 53:16,17
   245:13,15 356:7     213:21 216:1 223:3       257: 15 286:9 288: l     54:2,7,8 58:11 59:1
   367:16 396:4,7      223:4 231:19            288:3 303: 10            59:5,18,19 62:3
 dissertations         232:13,13,14             325:14 333:12           63:7,23 64:1,6,8,12
   152:18 153:3 157:2  246:11 249:19          dollar 151 :7             64:15,19,22 65:20
   157:3 242:17        258: 11 268:7,8        dollars 182: 14           66:5,7,13 67:22
 distance 73: 11       276:17,20 280:12       domain 122:9,22           68:11 70:6,7,8,12
 distant 139:2         297:23 315:9             172:3                    78:21 79:2,3,3,5,9
 distracting 107:8      316:15,16 326:1       domestic 227: 1           96:12 99:9 104:18
   240:16              338:18   341 :10       don 69:22 261:19           104:19 106:4,5,5,6
 distraction 241 : 1    353:7 355:20 356:6    door 205:14 257:12         106:7,11,13,14,17
 district 1: 1, 1      356:16 357:4,10,18      278:1 315:1               107:16 108:2,11,21
 ditto 155: 17          359:2 360:6 367:8     dorr 100:2 105:18          110: 17 111 :23
 division 1:2           371:16,17 382:6,9       105:21                   112:1 117:19
 doc 164:10 208:18     382:19 383:16          dors 173:6                 124:14 130:9
 doctoral 121:16        386:15 393:2,3        dorsey 4:23 6: 19          142:19 145:17,20
   192:21 193:6 203:2  407:5,6 408:14,15        86:7 89:17,20            146:3 147:17 149:6
   223:18 225:5        410:10,12,22 411 :7      173:3,6,14 193:4         149:14 158:4
   242:17 259:14        414: 13,14,16,19,20     203:7 248:21,23          161:19,19 162:7,8
   268:17 273:23       414:23 415:23            252:16 271:17            162:8 163:6,9
 docu 276:16            416:8,13,14,20          312:10 313:4,20          167:11 168:16
                       417:4 422:4 425:1        314:15,15 334:5,22       169:8 170: 11

                                 Freedom Court Reporting
 877-373-3660                      A Veritext Company                          205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 116 of 251




[dr- dykes]                                                                        Page 443

   187:15 197:11,13     due 58:21                163:14 166:23          313:9 315:9 316:12
  204:23,23 205:1       duly 10:22               167:8,16 168:6,10      316:16 317:17
  206:1,2,18 208:16     duty 49:10               168:19 169:16          321:23 322:18
  208:16 212:13         dykes 2:7 9:17,18        170:9,14 171:5         324:12 326:1
  217:13 236:23           10:17 12:2113:2        172:9,19,22174:15      327:22 328:15,18
  237:14,18,21 238:6      14:2,4 20:19,23        174:18,20175:19        329:3 330: 13 332: 1
  238:9 239:7, 15        21:6,19 22:5,7 25:5     175:21 179:10          332:7,11,14,19
  241:6 246:14           29:5,21 32:3,10,13      180: 14 181 : 12, 15   333:1,23 334:19
  251:21 252:15,20       32:17,20 33:1,5         182:20 183:16          336:8,10 337:11
  254: 13 256:6 276:4    34:5,15,18 35:10        184:10,16 186:23       338:18 341:10
  282:23 295:15           36:4,12 37:6,10,15     187:12,21191:9,15      346:6 348:15
  297:4 299:11           37:23 38:16,18          191:22 193:18,20       350: 11 352:3 358:5
   312:12 316:22         39:5,8, 12, 16,20       194:4,15,19,22         360:11,15,21 361 :3
  318:20,23 319:12       41:1845:12 51 :18       195:21 196:16          361:12,16,18
   319:21 321:7,8,12      54:3,10 56:17          198:20,22 199:3        362:14,18 363:8,15
   321 :14,16,18,20       58:15,19 59:22         202:11 205:5           363:17 364:16
   322:2,6 325:7,16      63:8,11,15,22           206:11,15 208:20       365: 13,20,23 366:3
   327:15 329:21         64:10 65:3,22 66:1      212:17 216:4           366:15,23 371 :13
   338:22 343:10          66:14,23 71:21         217:16 219:12          371:17 372:7
   353:1,10,11,19,19      76:1,7,10 81 :5,8,11   220:1,4,16,18          375:12 378:16,19
   354:13,17,18 355:4     81:15 82:5,11,13       223:3 227:15           378:21 379:23
   356:6 366:9,18         82:23 83:3,7,10,20     232:21,23 238:3,19     382:19 383:7,17
   367:5 370:22 379:6     84:6,11 86:23          239:20 240:5,9, 14     384:9,12,15 385:14
   384:3 386:22 388:4     89:16 90:6 91 :1       240:18,21 241 :2,13    385:20,23 386:4,8
   388:4 395:19           94:23 97:2,5           241:21 246:11          386:15 387:15
   397:19 405:10          104:23 106:19,21       250:19 255:3,17,19     392:7,22 393:3
   408:5 410:2 417:21     107:2,5 109:6          257:17 258:1,6,11      394:5,19 395:7
 draw 60:20,23            120:2,18 123:16        261 :23 262:19         398:19 399:8,14,17
   88: 19 89:8 98:3       125:12,17,22 126:2     263:4,11 264:3         400: 10, 16,23 401 :6
   144:17 156:22,23       126:4,7 128:8,22       265: 1,12,15,18        402:2,4,7,11
   157:5 164:16 171:9     129:3, 13,21 130:2     266:2,7,16,22          405:23 406:3,9,13
   288: 11 398:3,20       131:5,20 133:11        267:2,20 268:1,8       406:16,21 407:3,6
 drawing 88:23            134:16 137:2 138:7     274:16 276:15          407:15,20 408:3,15
   392:10                 141 :23 143:13         277:1 278:19           408:23 409:15,17
 drew 388:15              145:13,16,22 147:7     279:19 280:12          410:10,13,23
 drive 2:4                148:3,11 149:18        281:18 286:5 287:6     411:10,18 414:14
 drop 146:22 148:22       151:23 152:16          287:10,16 288:5,15     414:18 415:2,19,21
   148:22                 153:11 154:13,19       290: 18 291:5,10,23    416:2,5,11,18
 drops 243: 17            155:17 158:7,10        294:1296:6297:23       417:3 419:1,4,7
 drug 11:22               159:16,23 160:8,10     304: 1 309: 17         425:20 426:9
                          160:13 161:4           311:10,12,16,22

                                   Freedom Court Reporting
 877-373-3660                        A Veritext Company                        205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 117 of 251



[e - entanglement]                                                               Page444

          e              27:12,14,15,22        304:8,9 307:7,18         212:13 219:14
                         28:19 30:8 31:19      307:19 312:9,11,13       222: 11,20 262 :20
e 2:1,1 4:1 34:14
                         33:12 34:3,22         313:4,10,15 314:16       263:13 264:12
earlier 61:15
                         35:20 38:23,23        315:14,17,20             265:21 266:23
  106:20 115:3
                         40:18,23 41:5,9,11    323: 15 326:5,6,8        267:4,12,14,20
  269:14 373:5 408:6
                         41:15,16,23 43:16     326:10,14 327:13         271:1 277:18,19
  424:3
                         43:19 44:7 47:5       327: 17,20 328:23        285:4 294:6 310:6
easily 230: 17
                         48:1 58:2,16 59:11    330:16 334:8 336:1       326:3 336:3,6,22
echo 52:6 422:12
                         59:14 60:3 61:17      336:9,12,14 338:4        337:14,15 339:12
editing 96:1
                         61 :21,22,23 62:2     338:7,20 339:3           339:22 351 :4
education 23:5
                         67:5,11,14,20 68:1    340:4,17 341:18          367:23 369:13
   138:20 230:19
                         78:14,17,21 79:2      342: 11 343: 16, 18      372:2,20 373:18
ef 302:16,17
                         80:10 81:13 82:18     343:18,22 344:12         383:8 384:18
effect 210:10,11
                         89:23 92: 10 95:9     345:8,16 347:20          403:17 408:17
  228:15 243:20
                         95:16 96:1 97:18      348:11 350:19            409:3,4 411: 1
  302:5,9,11 306:5
                         98:4,7,19 130:8       351 :6 352: 17,20      emphasis 370:3
  306:13,15 307:23
                         132:8 142:18,19       353:2,6,13,21          employ 427:14
  308:5,7 309:6,13
                         143:5,10,21,23        354:8,10,14,20         empower 7:4
  310:21 319:8,9
                         145:18,20 149:9       355:5,14,16,21,22      empowered 139:21
  325:16
                         163:20,22 165:4       355:23 356:2 357:2       166:12
effective 79:20
                         166:11 173:2          358:20,21,23 367:3     ended 3 83: 13
  302:15 308:19
                         206:18 216:11         367:4,7 368:3,6,11       384:14,17
effectively 298:8
                         218:4,6,12 219:9      368:12 369:5,11,12     endorsed 270:21
  300:21 301 :1,17,20
                         219:21221:9223:6      370:12 372:5,12        endorsing 178:21
  301:22302:10,21
                         225:2,11 228:2        373:1,20 374:8           179:6
  303:14 307:20
                         233:18 246:13,16      379:4,8,17380:18       ends 225:23
  308:11,13
                         247:20 248:18         380:19,20,21 385:1     energy 56:10
effectuating 239: 13
                         252:19,23 258:19      387:3,5,8,9,16,18      engineer 211: 14
either 46:18 61:3
                         259:4,19 260:3,8      389:20 390:4 412: 1    english 302: 17
  65:16 67:2 222:9
                         260:13 261:17         412:18 414:1           enroll 306:6
  227:6 242:6 306:4
                         262:11 263:14,20      417: 14,17,22          enrolled 174:23
  306:12 310:23
                         263:21,23 264:6,10    418:11421:8              203 :2, 13 243: 1
  390:19
                         265:11 267:9,22      emailed 272:11            259:8,9,17 260:1
electron 318: 7
                         268:12,15,18 272:5    274:11,19 351:3,3      enrollment 238:23
elizabeth 11 :6
                         272:9,14,20 273:9    emails 21 :10 41 : 19   ensure 51: 19 290:9
email 4:22 5:2,6,11
                         273:10,12 275:16      41:2144:459:13           314:8 342:8 344:18
  5:14,15,19,22 6:3,6
                         276:4 280:14 281:2    177:9 180:2 186:13       346:15
  6:9,10,13,16,17 7:6
                         282:17,23 284:4       207:9,20 208:7,10      ensured 159:17
  7:7,1215:12 17:4
                         285:8,18 293:16,17    208:11,16 209:18       ent 297:20
   17:12 18:4 20:5,7,9
                         298:3,4,5,8,12,22     209:22 210:1,14        entanglement
  20:11,13 21:2,12
                         299:12 300:21         211:1,4 212:7,12         169:20
  21:22 22:1 27:11
                                 Freedom Court Reporting
 877-373-3660                      A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 118 of 251



[enter- explanation]                                                             Page445
~------~------~~------·-·~-------
enter 12:18 205:21     evaluative 121 : 16     excerpts 4: 13        experience 18:1
  222:22 251 :13         124:12 150:3          exercise 396: 10        72:19 74:19 123:21
  279:1 297:20         evenhanded 74:3         exhibit 4:4,5,5,9, 12   286:23 289: 11
  347:19 348:2           294:11                  4:14,18,18,22 5:2,5   301:11
  349:15,17,19         evening 286: 13           5:5,10,10,14,18,18 experiment 214:11
  402:21               evenly 139:7              5:22 6:2,2,6,9,13     318:15
entered 12:10          evenness 73:6             6:16,20,20 7:1,3,6  experiments
  266:20 278:8 348:9   everybody 30:9            7:11,11 12:6,7,14     201:12 211:23
entering 286:20          79:4 211:16             12:18 20:16,17        318:12
enti 410:16            everybody's 285:16        31:21 32:1 35:19    expertise 13 8: 15
entire 263 :20         evidence 8: 18 72: 1      43:8 48:23 57:22      173:15 246:1
entitled 125 :20         139:11,16 140:19        78:15 120:12,15       334:21
  126:1 202:7 238:16     140:20,22 157:10        131 :21 132:3       expires 427:21,22
  262:23 265:21          159:4 199:16            142:11,17 160:23    explain 12:12 13:6
  266:4 267:13           200: 11 201 :2          161:3 165:3 172:15    18:3 27:10 37:21
environment              216:14 219:10,14        172:18 202:19         38:2,13 44:13
  396:21,22 397:2,21     238:18,20 252:13        206:8,9 222:23        45:17,18 49:9 58:1
  397:22 398:5,16,17     252:22 253:1 341:2      223:1 246:7,10        72:11 76:12 87:12
  398:18,22 400:6,14     397:10 414:6            258:8,9,13,17         92:23 95:18,19
equally 182:22         evidences 294:21          268:3,4,10 274:7      97:13110:13
equitable 97: 18       evident 204:3             276:2 277:7 280:8     121 :14 125:14
erase 94:13,15         exact 190:21              280: 11 297:20,21     126:11 129:12
erased 92:11 93:2        217:12 272:13           313:16 315:8,10       130:22 144:5 173:5
erred 267:7              357:14 417:16           325:20,23 338:15      203:4 223:9 249:14
esq 2:7,7              exactly 110: 14           338: 16 341 :6,9      282:22 301 :21
established 218:23       116:13 211:15           352:15 355:18         322:2 338:5 339: 17
  229:22                 301:13 317:9            382:15,17,21          342:10 345:3 389:5
estimated 183: 19        340:11 376:6            386:12,13,17          397:10
et 5:8 6:7 7:9         exaggerated 370:2         406:22 407:2 408:9 explained 16: 11
  207:17 339:14        examination 3 :9          408:12,21 409:18      71:9 94:5 137:18
ethical 84: 1, 1         11 :1 214:21,23         409:20,20 410: 16     139:1177:19384:9
ethics 370:21            371:2                   414:8,10              384:11
evaluate 54:9 150:9    examined 10:23          exhibits 3:6 410:18 explaining 18: 10
  150:12,15 159:18     example 143:22          existence 199:8         63:12 136:22
  197:3 218:21           182:18 212:3          expect 57:10,13         208:13 251:19
  221:23                 230:18 285:23           83:7 230:6 310:18     360:12 361 :7
evaluating 150: 11       337:3 339:15,20         330:21 331:1,4,5      371:20 372:19
  218:19                 340:14,21             expectation 184: 14 explanation 46: 13
evaluation 174: 14     excellent 210:3,16        201 :22 202:3         137:3 313:8 360: 17
  198:11,13 215:11       211 : 17 213 :6,6,7   expectations            362:8,11 388:17
  232:7                  382:14                  242:13

                                 Freedom Court Reporting
877-373-3660                       A Veritext Company                        205-397-2397
                                                                              II


 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 119 of 251



[explore - first]                                                                              Page446

  explore 305:15                    355:5 375:18,20      faulty 58:7,23            find 91:22 97:17
  explored 60:12                    379:5 402:3             327:3                     131:17 133:9169:5
  express 185:13                  fail 119:9 242:1,6,8   february 1:14 9:3           207:20 234:4 235:3
  expressed 353:11                  242:23 243:3,15,17      12:11251:9262:18         237:23 251:4
  expressing 353:20                 244:19,21 245:2         263:3 266:13             340:14,20 341:1
  extra 182:23 183:1                306:5                   417:15,16 418:19         401 :3,9
               f                  failed 64:16 196:18       421:11                 fine 10:1776:10
t-f-l-:2_3_2-43_:_l0_2_4_4-:2----1 244:4                 federal 1: 12                107:15 129:13,22
     244:6 245: 1 246:6           failing 290 =23        feel 185:13 191:11          204:8 220:7 222:9
                                                            192:7 232:17,18          241:21 246:23
     305 :13 306 :l 342 :5 fails 243:7 245:14
     357:3                          290:16                  234:13 275:5             247:3 288:13 386:4
  fabrication 59 :2               failure 121:6 196:8       291:11 335:5 339:9     finish 73:17 74:14
                                    203 10 246 20        fees 23:6                   74:16 75:5 97:3,9
     60:5 70:5 161 :18                  :       =
     161:23                         247:6,7 292:14       felt 198:15 234:14           134:6 231:18 233:6
  fabrications 161:18 fair 75 :l 4 97 :l 7                  322:2 328: 1 354: 19     332:18,21 333:3
  face 207 :15 , 15                 183:1 185:1,6,11        372:12,14 373:2          362:22,23 364:7,12
                                    189:14 192:10           379:7                    364:13
     214:4,4 215:22,22
                                    287:4 290:15         ti 422:17                 finished 116:6,7
     215:23,23 227:4
  faced 366:16                      291:18 294:10        field 75:3 204:1            226:1 243:19
  faces 227 :2                    fairly 77:13 104:1        230: 11,20 231 :6        281 :16 362:17
                                    183 5 290 10         fifth 70:12               fir 32:2145:6207:5
  facilities 242:22                     =     =
  facility 70:5                   faith 188:22 218:1     fight 79:21               fired 66:18
                                    289 11               figure 204:13 301 :8      firm 9:11,14
  facing 226:23                         =
     227:2 366:17                 fake 232 =14           figured 270:7             first 10:22 13:7,22
  fact 53:12 77:22                fall 92:14 93:8        file 15:21 37:12            14:19 15:12 18:16
     96:10 151:6 203:7              268 =22 27o: 5          81 : 16 105: 13          25:18 28:6,13 30:2
     211:18 259:14                  280:23 304:17           331:21 418:16            32:21 33:9 42:23
                                    306 3 7 312 15          419:3                    43:9 46:2,15 58:17
     302:19,20,22 303:3                 = ,      =
     409:1                          313:23 424:20        filed 105:22 231: 19        62:12,17 79:6
  facts 109:22 269:16 false 58:11 68:10                     251 :5 266:19            80:15 100:2,6
                                    79:14 219:21 356:6      421:23                   105:11 146:20
     269:22,23 270:2
     290:2 323:13 345:4 familiar 50 =6 99 :3             final 16:15 111 :21         161 :9 165:3 167:4
                                    99:5 423:22 424:14      274:22 414:23             176:10 186:9
  faculty 26:4 54:4
                                  far 73:17147:9            427:15                   189:23 200:5
     54:22 55:10 132:5
                                  fashion 41 :3          finally 15:5 92:9           206:20 207:6 210:8
     134: 19 142:5,6
                                    239:16 241:16           333:20                   266:15,19 268:11
     173:20,22 188:7
                                  fast 282:7             financial 26:12             273:11 280:18
     192:20 193:4,8,10
                                  faster 316:20             28:7,15 33:18,23         298:2 313:15 316:2
     193:15,23 194:5
                                  father 88:10              282:19 286:16            327:2 336:10
     195:4 201:5 212:19
                                    389:17                  300:2                    341:13 352:16,20
     212:23 242:22
                                                                                     369:3 370:17
     353:8 354: 15,17
                                         Freedom Court Reporting
 877-373-3660                              A Veritext Company                              205-397-2397
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 120 of 251



[first - fund]                                                                       Page 447

    382:23 387:2 410:3    following 25 :2, 12    239:16 241:15           found 236:9 318:9
    417:12 421:6,9          33:19 40:16,21       250:19 255:3,20         foundation 151 :8
    424:21                  51:16 52:23 104:12   278:19 279:19             182:13 214:8,10,16
 fits 77:10                 104:13 190:13,14     281:18 286:5              236:21 400:20
 five 68:9 70:2,15          190: 16,17,20        287:16 288:5,15         four 33:2 42:20
    76:6 92: 13 93:5        245:20 268:19        290:18 291:23             68:12 70:13 149:12
    94:14 115:21            291:20 292:2         294:1296:6304:1           163:1 195:14 198:1
    157:22 160:2,3          306:10               309: 17 313:9             199:8 200:3,16
    199:1,4 210:3         follows 10:23 14:10    317:17 321:23             201 :5,21 205:2
    276:22 318:9 356:5    foregoing 427:5        327:22 329:4              211:18 309:14
    362:19 367:15         forgot 268:6           330: 13 332:2             311:13 312:1,3
    368:7 387:23 389:7    form 8:14 14:4         333:23 334:19             315:20 356:8 376:2
 fixes 122:2                22:7 25:5 29:5,21    336:8 337:11              381: 12,13,15
 floor 1:13                 37:23 43:14 51:18    348:15 350:11             406:19
 focus 240: 17              54:3,10 56:17        364:20 372:7            fourth 157 :21
 folks 228: 17              59:22 63:8,10        375: 12 379:23            309:16
 follow 18:17 20:14         64:10 65:3,17 66:2   392:7 394:5, 19         frame 73:18 75:5
    23:12 24:21 29:12       71 :21 82:22 86:23   395:7 398:19            freedom 1:22 9:11
    30:16 31:14 42:13       89:16 90:6 94:23     400: 10, 16,23 401 :7     9:14
    97:23 98:4,19           104:23 109:6 120:2   425:21 427:8            friday 370:13
    99:14 104:2 109:11      123:16 128:8       formality 8: 11           frightening 357: 13
    125:13 128:7            134:16 141:23      forth 8:8                 front 30:9 74:1
    184:23 190:7,14         143:14 147:7 148:3 forward 44:5 47:2           146:15 222:8
    219:7 241:10 283:3      148:11 149:18        67:19 75:7 104:6          259:22 263: 14
    289:2,9,22 290:6        151:23 152:16        122:3,12 177:11           269:8,17 275:22
    290:17,23 295:1,6       153:13 158:7         204:10,11 208:15          422:5
    295:8 296:7 299:14      159:16 163:14        320:21 326: 14          fruition 157:2,4
    299:21 300:5,9          166:23 167:16        327:15 336:5,7          fs 245:4
    305:5 320:10            168:19 169:16        339: 11 350:22          full 11 :5 33:7 207:5
    331 :22 342:9 353:3     170:9,14 171 :5      369:4 417:8               316:6,7 317:8
    377:8                   174:15 179:10      forwarded 45 :22            323:18 354:4
 followed 51 :20            180:14 181:12        78:23 145:20              355:16 380:21
    90:8,12 97:1 104:4      182:20 183:16        206:19 207:1            fully 120:22 121 :4
    108:22 109:4,20         184:10,16 186:23     211:11 252:19             283:19 284:23
    110:2,3 111:15          187:12,21191:9       259:16 261:17           functional 21 7 :3
    113:12,14,16            193:20 194:4         336:15,21 351:5           296:15
    130:12 135:21           195:21 196:16        367:23 383:9            functioning 190:6
    159:14 186:7,8          202:11 205:5         384:19,21 385:3           190:7 191:7,11
    187:3 239:10 289:6      208:20 212:17        387:3,16                  192:5,8
    290:14 302:1 377:2      216:4 217:16       forwarding 208: 18        fund 250:12,13,14
                            219:12 227:15        252:15 335:23             250:15

                                    Freedom Court Reporting
 877-373-3660                         A Veritext Company                         205-397-2397
                                                               .11 •


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 121 of 251



[fundamental - gpa]                                                          Page 448

fundamental              259:20                96:10 97:8,8         238:4 240:5,6
  255:21,22            generated 423:21        105:12 158:9         247:10,12 257:17
funded 172:2           generous 310: 17        194:18 204:9,11      267:6 276: 17
funding 171:12,19      genre 93:3              207:10 222:16        277:17 279:12
  171:21 312:15        getting 231 : 17, 18    230:19 231:6         280:2 283:11
  313:23 352:23          237: 12 248:2 253:7   233:16 248:15        297:19 300:8 318:1
  355:11                 347:5                 255:23 256:7         332: 1 339:22
funds 249:23 250:5     give 10:8 76:5,5        273:18 276:20        345:10 346:12
  250:18                 80:1 97:12 110:12     279:23 297:12        347:22 348:5,8
further 12: 13           112:5,11,13 120:10    307:23 312:8         349:20 352:3,8
  162:10 167:5           121 :23 138:8,11      316:18 335:1,13      359:8,18 363:9,18
  222:17 249:1           146:23 148:23         344:7 348:3,5        365:7 398:8 399:21
  272:17 353:17          173:9 183:18 185:6    350:14,20 351:22     400:2 405:23
  374:20 391 :4          186:11 189:14         360:3 361:23 365:3   407:21 408:7 415:3
  427:10,13              192:9 194:14          366:23 373:22        415:8 416:11,13,18
future 195:7             213:14 227:12         375:21 382:5,11      418:16 419:2 421:7
  374:18 415:11          240:4 243:23 244:1    409:6 415:14 418:3   426:10
  424:20                 248:10 276:22         418:15 419:10      good 11 :19 17: 11
fyi 280:20               303:4 307:10          421:7 426:7          19:23 26:8 33:22
          g              309:10 310:14       god 10:11              35:155:1,1858:9
                         335:3 345:19 357:5 goes 96:19 122:2        75:8,10 103:21
gary 70:12 91:14
                         357:19 362:5,8        153:11 254:12        127:6,7 128:2
  386:22 388:14
                         377:16 404:17         306:5,13,14 308:6    130:2 133:7 135:18
  397:12
                         415:4                 309:6,13 310:21      137:19 151:5,20
gather 72:1
                       given 177: 11          408:3                 152:11 169:7
general 59:8 68: 16
                         240:22 295:2        goin 129:7             171 :22 172:4
  76: 13, 15,21,22
                         301:14 362:7 398:6 going 9:1 12:17         181:22 201:7
  77:4,6,19 124:17
                         414:20                24:10 27:4 29:7      213:16,16 215:2
  124:22 125:3
                       gives 185:11,12         32:4 33:18,23 34:5   231:13 318:12
  126:20 129:17
                         255:12                64:20 74: 16 76:2    371:12 374:2 390:5
  137:20 139:10
                       giving 156: 1           78:3 81:8 82:6      409:2 419:20
  152:17 153:12
                         229: 19 249:4         112:20 116:22        420:19 423:17
  154:12,14 183:13
                         256:16 350:13         129:7,18 143:13    goodness 192:16
  194:7,10,17 263:13
                         411:9                 148:7 156:16       government 258:22
  326:12 327:3,5
                       glad 86:11 353:16       158:11 160:10,15   governor 258:20
  330:4,22 356:12
                       gladly 261 :21          160:17 165:1 168:6   258:21 260:4,14
  391:15 395:23
                       glanced 410:23          171:11172:9          261:11
generally 14:7
                       go 25:6 32:11 34:9      193:11 201:20      governor's 260:18
  18:15 46:8 49:18
                         35:13 36:10 50:20     202:12 212:20        261:4,7
  72:3,9 77:18
                         51:11 71:22 72:11     220:21 221:1,23    gpa 243:4,6,7
  112:22 128:10
                         76:3 81:4 84:7,12     230:21 233:12        244:18,19,20,23
  182:8 226:18
                                Freedom Court Reporting
877-373-3660                      A Veritext Company                      205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 122 of 251



[gpa - handbook)                                                                      Page 449

  245:1,2,3,l l,16,l 7     284:17 308:18          222:6,10,18 253:2      guidelines 53:21
grad 17:17,20,22           419:23 420:22          255:5,7,8,14 256:2     gupta 59:5 70:8
  298:7                    424:22                 256:7 289: 1,2,6, 12     161:19 162:8
grade 243:6,17,21        graduated 115: 18        289:14,22 290:1,6       204:23 206:2
  244:6,11,16 245:7      graduation 101 :23       290:8,17 291:1,21        316:22 318:20,23
graded 242:6             grand 1:13               292:2,12 293:6,7         319:12,21 321:8,12
grading 242: 12          grant 237:7,8,13         294:3,5,8 295:7,8        321:18,20 322:2
graduate 4:14            great 79:11 156:14       296:8,9,10,14,22       gupta's 322:6
  11:12 13:8,10,12         210:16 318:6           296:23 319:6 324:1              h
  13: 16, 16,20 14:9     greer 6:4,11 15:13       324:2,6,8,22
                                                                         h 4:1
  14: 10, 18,20,23         17:13 45:3 46:6        369:15,23 370:3,5
                                                                         ha 216:16 252:9
  15:7 17:19 18:11         298:4 333:14           375:3,4,6,10,23
                                                                         half 11 :15,18 29:9
  18:16,21 19:7,9,11     grew 358:11              377:4,9,12 397:8
                                                                           29:10 151:6 174:5
  19:21 21 :23 22:22     griev 191:3              405:7,8,11,18
                                                                           182:14 191:17,18
  23:2 24: 17,23 25:3    grievance 94: 19       grievances 327:7
                                                                           323:l 409:2
  25:23 26:6,10,15         96:11,14,17,20       grieving 99: 19
                                                                         hall 391:12
  27:8 28:11,21,23         97:11,23 98:5,10     grim 88:4 94:10
                                                                         hallway 96: 18
  30:12,13 35:21           98: 15,15,19,22        387:22 388:13
                                                                         ban 5:3,12 6:14,22
  36:21 38:8 40:8,12       99:1,4,7 100:21        389:6 390: 1 398:9
                                                                           45:2 46:6,18 79:3
  43:9,11 44:11 46:9       101:19,22 102:12       398:15 414:4
                                                                           106:4,5,6,l l,13,14
  47:6,9 48:2 49:4,6       102:14,17,21103:4    grounds 54:12,13
                                                                           106:17 107:16
  49:15,19,21 50:7         103:9,12,14,17         54:16,17,19,20
                                                                           108:2,11,21 111:23
  52:12 53:4,18,21         104:4,15,20 105:3      246:18 247:16
                                                                           149:14 165:5 177:6
  55:3 56:20 67:16         105:6,13,15,22       group 69: 19 72: 15
                                                                           187:15 206:18
  70: 13 78:22 90:2        106:7 107:22 108:7     79:12 90:3 93:21
                                                                          208:16 212:13
  99:23 101 :12,16,17      108:9,22 111:16,22     145:6 198: 1 199:8
                                                                           21 7: 13 246: 14
  101: 18 104:8,11,12      112:14113:5,17         257:11 316:5 336:3
                                                                           254:13 295:12,15
  104: 13,20,22            127:20 128:1,5         336:5 402:23
                                                                          297:4 338:22 384:3
  105:12 108:23            149:16 176:15          405: 12,22,22
                                                                           388:4 404:3
  109:2 110:5, 10          179:2,13,18,20       groups 403 :2
                                                                         hand 10:4 132:20
  113:13,15,17,18          180:20 181 :3,4        405:17
                                                                           219:10 281:10
  116:1,1,21 118:10        185:5,17 186:4,7     guarantees 139:6
                                                                           327:14 366:4,8
  118:10 119:20,21         186:17,19 187:3,5    guess 114:9 122:20
                                                                           388:21 389:11,14
  119:23 120:9 132:5       188:6, 12,20,22,23     140:18 150:3 184:1
                                                                           390:2,3 398: 15
  132: 10, 12,21,22        189:4,7,18,21          210:13 220:21
                                                                         handbook 4:15
  133:4 138:16             190:4,5,12,18          226:16 264:19,22
                                                                           26:10 51:21,22
  141:20 142:21            191:6 192:1,4,7,8      275:4 314:7
                                                                           52:3,5,16 53:18,19
  144:8 150:19,22          192:12 216:19        guessing 123:2,5
                                                                           55:3 90:18,19
  159:15 190:15,16         217:1,3,8,21 218:2     232:6
                                                                           104:12 116:21
  197:6 224:4,22           220:23 221:4,6,10    guidance 122:1
                                                                           118:11 119:21,23
  225:7 280:22             221:15,17,22 222:1     320:10
                                                                           120:10,19 123:20
                                   Freedom Court Reporting
 877-373-3660                        A Veritext Company                          205-397-2397
                                                                   . II


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 123 of 251



[handbook - impact]                                                                    Page450

  132:10,12,21 133:4   health 398:4             hierarchy 105:7,8         hourglass 88 :9
  135:20 150:19,22     healthy 396:21             105:10 189:18           hours 118: 16
  159:20 171:23          397:1,22 398:22          190:3,12                  133:21 147: 15
  172:5 190:15         hear 46:8 63:3           high 56:9 70:23            244:5
 270:23 377:1,8,14       86:11,12 12~:23          115:22 123:14           house 278:8
handle 59:8 96:23        155:9 156:18 157:8       200: 14 201 :5,8,23     huey 370:23
  326:12 403:7,10,12     184:3 186:18 190:9       202:1211:12230:1        huge 368:13
 405:15,16               192:10 283:5             230:3 394:23            hum 23:21 71:7
handled 100:20           397:16                   402:17                    77:11 85:19 111 :17
  103:8,11,14 256:8    heard 43:1 46:16         higher 94:21 297: 1         117:14 147:22
  340:7 379:20           68:18 183:5 277:19       360:7,8,10 389:22        205:16 211:8
  405:19                 322: 1 324:3 356: 14   highest 96:13,15           214:15 229:2
handles 16:8             369:3,16 397:14          100:10 101:7             246:15 254:8 274:1
  176:23 403:3,5       hearing 62:18              104:16 105:6 186:9       275:17 277:21
handling 102:20,22       185:1,7,12 189:14      history 75:6 149:15        284:9 307:13 326:4
happen 44:18             192:10 322:5           hmm 62:1 65:14              347:13 379:14
  65:21 82:2 127:15    hears 41:1                 140:13 255:1             382:18 421:10,12
  127:17 186:3 244:7   held 9:9 49:20             348: 10 350: 1           425:3
  279:12,21              79:23 354:23 357:4     hol 422:19 423:23         hurt 222:14
happened 44:20,23        357:18 359:2,9,17      hold 15:19 16:2,12        hypothetical 168: 1
  45:17 105:23 138:5     360:6 379:11             16: 14 19:8, 12, 14               i
  217:1244:8 257:8       389:22                   42:14 130:19
                                                                          idea 138:3 330:6,8
  257:9,10 267:18      help 10:11 157:6           233:20 234:2
                                                                             338:2 391:17
  283:12 392:18          222:12,14 320:18         268:21269:2270:7
                                                                          identify 9: 15
happening 45:19          350:21,22                280:23 302:2
                                                                             190:10
  181:7 229:4 333:11   helpful 207 :22            308:17 359:8,19
                                                                          illegal 24: 5
happens 14:12            284:21                   422:17,19,21
                                                                          image 88:13,14,15
  119:19 193:13        helping 294:20           holds 419:18
                                                                             88: 16,20 89: 1,2,4,6
  253:22 285:22        helps 353:15               420:17 421:20
                                                                             89:9,12 91:10,12
  321:3 340:12         hen 379:6                  422:11 423:8,9,10
                                                                             91: 18,19,19,20,22
happy 267:16           henderson 7:9 79:3         424:8 425:13
                                                                             92:7 94:6,15
  338:13 374:19          353:10,19 354:18       home 297:12
                                                                             391:14412:17
hard 182:23 306:17       379:6                  hope 282:17 305:20
                                                                             414:4
  396:4                hereinbefore 8:7           353:15
                                                                          images 7:1 94:7
harm 337:18            hereto 8:4               hoped 305:6
                                                                             211:13
head 24:12,15          heretofore 427:7         hour 76:3 116:4,7
                                                                          imagine 243:11
  38:22 53:12 104:7    hi 225:3 246:17            127:11148:9
                                                                          immediately 256:9
  199:22 295:19,21       268:16 272:15            158: 11 202:5,5
                                                                             304:15,20
heading 27: 10           273:21 280:20            245:12,12 276:18
                                                                          impact 228:20
heads 329: 15            298:6 326:9 339:4        347:23 352:4 409:3
                                                                             271:3
                         352:21 383: 1

                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                             205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 124 of 251



[impacted - introduce]                                                             Page 451

impacted 63:3            indicate 339: 13         329:8 335:20,21,22      109:8
  325:14                 indicating 13: 1         350:8,12,17 356:9     intelpro 104:9
implicit 353:12,21         21 :16 341 :22         356:12,17 368:13      intend 93: 17
  355:13                   385:15 417:18          371:6 373:4 374:10    intended 227: 11
implying 93:7              419:15                 391:17 397:4            391:14,18
important 73: 15         indiscernible 33:17      399: 16 401 :3,10     intentionally 80: 17
  350:16 398:21            81:7 322:22            402:19 405:6            237:7
impression 143:8         individually 143:3       418:16,23             inter 229:23 416:19
improper 94:7,12           144:23 146:5         informed 121:4          interacting 411 :8
  144:1,18 317:10,11       148:20 163:19          149:21 234:6,16       interest 59:20
improved 319:20          influence 229:4,6        281:8 305:7 342:20      238:23 329:21
inappropriate              329:9                  345:5 348:4,12          427:15
  317:19                 inform 176:20            349:16                interested 167:5
incarcerate 290: 16        269:14               informing 234:2         interesting 17: 16
  349:21                 information 11 :4        269:1 372:11            396:19
incarcerated               42:18 43:5 45:16       403:18                interfere 61 :9
  251:15 290:19            68:13,17,22 69:13    infrequent 16:10        interfering 185:22
  291:4,9,20               71:173:20106:1       initiate 377:9          intermediaries
incarcerating              108:12,18111:6         405:18                  224:19
  291 :12                  113:3114:9,18        initiated 174:9,l O     internal 205:13
incarceration              123: 17 131 :3,4     input 72:16               326:16
  292:9                    141:20 142:9 147:1   inquiry 325: 11         international 211 :5
incident 253:16            149:1 150:7,10         370:23 389:1            225:6,13,22 226:15
  254:15,21 256:6,8        153:7,7 155:21       insecurity 58:21          227:3 228:6 229:23
  256:13 257:3 277:4       156:2,3 157:11       insert 177:17 178:2       269:7 271 :5,20
  285 :22 303 :20          159:13 161:12,16     insinuated 83 :22         304:11 342:3
  348:12                   161:21 162:4         insinuates 82:15        interpret 60: 18
incidents 277:17           171:18,20172:1       insinuating 81 : 12       62:20 390:8
  286:4 287:5              173:10 176:21        insinuation 96:6        interpretation
include 34:7 37:2,7        177:14179:8183:l     insist 221 :8             63:16 396:6 422:9
included 37:6              194:17 196:4         insisting 372:3, 18     interrelated 225: 14
  267:4                    215:20 220:14,15       373:3                 interrupt 276:21
including 59:7             228: 13 234: 18      inspector 59:8            361:15 364:22
  208:7 239:4 315:21       235:11 237:16          326: 12 327:3 330:4     365:1,5 416:19
  316:6 338:21             250:11 256:16          330:22                interrupted 364:23
  388:16 404:2 427:5       269:8 272:22         instructed 126:9        intro 362:6
incomplete 243:22          274:14 275:7         instruction 128:23      introduce 12:5
  243:23 244:2,12,16       282: 12 288:8        intellectual 100: 1       20:15 31:20 161:2
incorrect 333:7            293:14 301:10          100:16,19 101:13        172:8 258:7 386:11
independent 13 :21         305:2 314:10 322:9     101:14 102:19           414:10
  213:14                   322:15,20 325:6,10     103:7,16 104:10

                                   Freedom Court Reporting
 877-373-3660                        A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 125 of 251



[introducing - kind]                                                             Page 452

introducing 172: 17       348:16 370:20          46:6,19 298:4,6       273:17 274:11,17
  206:7 246:9 280: 11     374:14 383:12          301:11 326:9          274:18,19 275:2,10
  315:7 325:22            384:16 387:14          329:23 333:14         276:9,14 277:6,10
  338:14 341:8 407:1      388:15 403:4,7,10    jo 376:7                277: 14, 15, 18,22
  408:11                  403:14 404:13        job 52:10 61:10         278:5,5,16,17
invalidate 188:23       involvement              86:12,13,13 89:14     279:8,17 280:15
investigate 92:2,3,4      326:17                 89: 15, 18, 19,21     281 :7 282:5 286:14
  180:3 221:2 222:17    involves 98:16           90:3,9 91:23          298:3 304: 11
  253:15 257:6            102:16 103:5 266:3     130:19 132:17         306:19,22 307:12
  303:19 330:23         involving 173: 12        247:17 260:18         309:23 310:1,5
investigated 60:12        174:17 175:4 177:2     376:3,9               314:11 323:14
  103:17                irrelevant 222: 15     jobs 254:3              326:6 338:22
investigating 64: 1       337:17               ju 307:9 402:2          341:17 346:18
  64:7                  issue 63:1 103:11      judge 166:1 196:17      347:14 352:18
investigation 55:4        109:9 125:5 144:7      213:1240:15241:7      354:11 355:21
  61:13 62:4,15,19        154:8 177:1188:8       267:15 322:1 323:7    373: 15, 18,19,20
  63:6 64:16,20 65:1      188:9,11,15 192:11     360:4 397:1 398:7     379:3,15,17,18
  65:4 80:20 89:11        292: 10 294:4        judged 116:17           381:6 400:9 402:16
  89:20 91:21 97:15       302:19 321:1         judging 369:7           422:13 423:5 426:3
  102:23 162:11           334:18 397:7           392:8               jury 360:3
  164:15 165:14         issued 43:4,5          judgment 75:19,21 justification 246:22
  167:11 170:5            130:13                 155:7 164:23 166:6             k
  180:12,15 238:10      issues 28:19 124:19      202:8 213:14 248:7
                                                                     kay 260:4,14
  257:15 294:10           124:22 125:3 177:1     286:8 294:7,9,20
                                                                     keep 120:22 121:3
  325:9,18 326:16         234:5,8,9 267:7        294:21 323:1
                                                                       253:7 371:9
  327:21 328:9,12         388:20                 392:10
                                                                     keeping 243:1
  329:1,8,17            item 249:1             judgments 165:16
                                                                       392:4
investigator 70: 11     iterative 124:10       july 65:18 108:3,7
                                                                     kept 350:15
  236:20 314:7,8,13     ivey 260:5               223:7 260:2 261: 13
                                                                     key 205:20 278:2
  314:14,17,20          ivey's 260: 15           272:19 273:13
                                                                       323:16 422:9
invited 321: 15                    j             275:2 276: 12
                                                                       423:12
involve 46:9                                     307:14
                        j  2:7                                       keys 205:3,7,10
involved 61: 14                                jump 363:1
                        january 266: 13                                257: 12 278:20
  62:23 79:4 80: 18                            june 15:1317:3
                          407:8 427:22                                 284:7 292: 11 303:5
  107:22 128:12                                  36:18 38:20 43:10
                        jared 2:79:19                                  303:6,16,16
  159:2 168:23 174:7                             108:3 173:3 205:3
                          383:6 384:6,12,16                          kind 45:7 57:15
  174:11 262:20,21                               207:7 236:9,17
                          384:17 385:12,14                             60:22 65:11 71:8
  264:3 265:5,8                                  246:14 248:19
                          385:19 386:1,7                               79:14,19 94:7,12
  269:6 271:5 294:18                             251:2 253:13
                        jared's 383:8                                  96:5 144:4 178:21
  329:12,14,18 330:2                             268:14 269:19
                        jennifer 6:4,11                                181:10222:10
  330:4, 11 334:2                                272:20 273:14,15
                          15:13 17:13 45:3                             325:9 331:23 340:5
                                  Freedom Court Reporting
 877-373-3660                       A Veritext Company                       205-397-2397
                                                                 .II



Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 126 of 251



(kind - leclair]                                                                  Page453

   356:1395:4396:17      152:1,5 156:13        356:10,11 358:11        lack 26:2 54:21
   398:16 412:9          157:18,18 166:20      358:17,22 364:20          55:7,16 57:15
 kinds 182:10            170:15 172:12         365:19 369:20             136:7
 knew 68:2 99:12         173:23,23 177:5       372:17 385:12           laid 90:18
   128:18 165:22         180:5 181:17,20,21    388:14,23 391:8,20      language 85:3,17
   208:10 226:22         183:12 185:15         393:19,21 394:9,15        144:1,2,3,4
   228:18 251:15         188:15 198:10,12      395:10,18,21            large 74:17 77:13
   270:9 271:2 278:16    200:20,20 203:15      396:10 400:6,14           427:22
   278:18,21 279:3,4     203:18,21 204:16      410:4 412:10 415:7      laughter 385:17
   283:21 284:6          208:21 218:8,15       418:8,21 421:23         law 232:11 331:22
   293:10 301:9          224:16,17 225:9       422:22 423:15,18        lawsuit 251:5
   302:13 306:18,23      226:2,7,10,16,18      425:11,12,14,18           265:11 266:17
   309:20 325:11         226:21 227:1        knowing 226:13              331:9,9,11,12,18
   345:9 358:10 386:6    228:10 229:14,16      227:5                     331:21 333:16
   391:9 396:6           230:1,11,22 236:19 knowledge 17:5               351:14 418:17
 know 11:20 15:23        237:6,18,22 240:3     72:6 138:9 145:2          419:6 422:1
   16:13 19:23 33:14     244:8 247:5,6,16      188:4 279:20            lawsuits 327:7
   41:7 42:22,23         249:5 250:2 253:12    281:20 293:13,22        lawyer 82:15 265:5
   49: 18 58:3 59:23     253:21 254:10,11      293:22 304:6            lawyers 265:8
   61:3 63:2 68:14,15    257:7,9 260:16        334:23                  lay 31:12
   69:8,21 71 :2,12,12   261:1 264:23        known 69:18 236:7         le 112:11
   71:16 73:3,22         267:19268:23          303:11                  lead 238:17239:8
   74:21 77:10 79:9      271:6 273:7 274:22 knows 57:17 79:10            304:22 305:9
   85:10 87:16,17        275:4 279:15 283:9    123:8 169:10            leadership 79:11
   88:7,12,13 89:18      283:19,22,22          185:16 310:6            leading 213:10
   91:11,20 92:20,22     284:12 285:2,4,9      346:14                    360:17 365:6
   93:2,5,6,9,11,15      292:12,16,17,19,22              I             learn 33:10
   96:22 97:22 99:6      292:23 293:9,11,12 ,___ _ _ _ _ _ ___,        learned 42:10,11
                                             I 2:7
   99:10 101:4,5         296:3 297:5 298:13                              45:14 46:1 47:11
                                                  203 3 9 12
   102:10,13 103:4       301:15 302:8 303:1 lab        : , ,             237:8 270:1 280:21
                                               204 2 4 8 12 15
   105:4,7 106:8,11      303:9 304:2 305:12        : ' ' ' •             281:8294:2 372:11
                                               205:2 246:19
   108:17 110:16         305: 13 307:4                                 learning 269:22,23
                                               247:23 249:2,3,9
   111: 12 112:20,23     314:19,20 321:11                                270:12
                                               250:6,7 254:15
   115:10 122:7          323:11,11 325:13          :        :          leave 276:6 418:4
                                               278 21 279 6
   124:19 125:4,6,7      328:12,19329:7,9      283 : 11284 :5,ll,] 2   leaves 205:9
   125:14 126:22         329:14 330:12,14                              leaving 230:20
                                               292: 11 303:2, 10
   127:1,2,18 128:9      330:16,17331:3,6          :                   leclair 24:2027:17
                                               334 12
   128:11,12,19 135:9    332:19 336:19       labs 204 : 16,22 ,23        28:1,19 29:7 31:22
   137:10 138:3,4        340:6,11,13,22        205:1,8,9,13,21,23        33:1134:235:7
   140:6,7 141:8,13      343:7 345:12                                    37:17 38:3 40:20
                                               206:3,5 230:4,5
   141:15 147:8,8        346:13 351:2          250:2,3 381:16            45:22 53:16,17

                                 Freedom Court Reporting
 877-373-3660                      A Veritext Company                          205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 127 of 251



[leclair - looked]                                                                      Page454

   54:2,7,8 58:11 59:1     67:15 68:8 112:12       level 73:6 97:16        literature 50: 11
   59:18,19 62:3 63:7      112:13 113:9               98:12,14,18 100:7    litigation 189:9
   64: 1,8,12,15,19,22     114:15,16 128:14           105:16 158:17           418:3,15 421:8
   65:20 66:7,8 67:22      128:20 130:5,13,20         159:3,7 181:7           425:19
   70:8 78:21 79:2,9       130:23 131:2,13,19         185:7 221:1,1        little 74:22 110:13
   104:18,19 106:7         141:2 149:22,22            294:14 337:21           182:17 254:23
   110:17 112:1            158:20,22,23 159:1         339: 14 371 :8,23       286:21,23 287: 1
   117:19 130:9            159:3 162:6 163:7          372:23 373:13           304:18 316:19
   142:19 145:17           163:8 165:22 167:3         374:12                  319:21
   146:3 147:17 149:6      167:3 186:11            levels 97:14 98:17      location 383:20,20
   161:20 162:9 163:6      189:17 225:15              221:12 256:1         logical 202:6
   163:9 165:4 167:12      229: 18 230:7 234: 1       294:13               logically 391:23
   168:16 169:8            235:6,19 249:1,17       liaison 258:22          long 25:21 42:7
   170:11 197:11,21        254:22 261:9,10         libby 5:7                  151:22 167:3 271:9
   205:1 206:1 208:16      269: 1, 10, 13,21       library 242:21             304:8 311:8 373:10
   275:15 299:11           270:1,9 271:2,2,11      life 73:7,15 269:10        423:5
   321:7 343:10 353:1      272:2 273:17 274:2         271:3 358:14         longer 103:11
   354:13 355:4 388:4      274:4,18 277:5,13       limit 134:4                118:22 192:22
   388:8 417:21            278: 12 279:9           line 27:11,13,21           193:7 195:5 196:5
 leclair's 21:5 27:22      280:21 281:9,16            31:18 33:1134:12        203:8 236:11 260:1
   37:7 44:7 276:4         282:6,9,10 283:15          35:17,18 36:12       look 15:10 35:19
   282:23 321:14           284: 17 285:20             146:21 192:17           42:2157:2073:19
 lee 1:21 8:8 9:13         300: 12,15,17 301 :3       202:23 218:22           73:20 120:20 133:4
   427:4                   302:4 303:13               240:7 259:5,11          135:20 136:8
 leeway 241:3 362:8        306:16,19,21 309:1         281:6 349:11            142:11 146:13
 left 66:17 74:15          309:21 310: 1, 1,7,8       367:18,22 368:1         215:20 221 :21
   78:1181:20114:2         310:10,19,20 311:5         389:1                   222:2 261 :21
   119:4 202:19            341:12 345:13,14        lines 248:19 304:12        274:21 275:21
 legal 73:18 246:23        357:15,16 370:2            343:19                  277:7 304:7 327:4
   249:6 266:3 267:10      371:19 418:5 421:6      linguistically 31 : 1      331:4 355:17
   267:11 418:7            422:12,15,18            link 325:8                 366:19 367:21
 length 316:7              424:18 426:2            lis 297:7                  368:8,9 373:6,8
 lenient 267:3           letters 15:1 19:20        lisa 100:2,8 105:18        392:20 410:19
 letter 4:6,19 12:19       44:4 54:9 64:23            105:21                  411:4 412:5,14
   13:7 14:17 15:7,19      309:15                  listen 191: 13,23          415:8,22 416:5,8
   15:21 16:6,14,16      letting 99:22                295:23 297:6,11,13      416: 10, 12, 13,22,22
   16:2117:118:18          101:11,16,18 104:8         323:20 358:9            417:11 418:20
   20:122:1227:16          104: 11, 19,21 109: 1      368:22 369:2, 18        419:11 420:6
   28:1 36:14,18           127:21 296:23           listened 192:6          looked 132:11
   38:19 42:6,13,19        332:18 408:1               295:14,18 369:22        133:2,3,6 341:15
   43:4,6,7,10,15 44:9                                                        372:15 410:22
L----------L-------------'-----------~---~----------'
                                    Freedom Court Reporting
 877-373-3660                         A Veritext Company                            205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 128 of 251



[looked - media)                                                                  Page 455

  416:3                 major 50:10             297:22 315:11           202:7 208:9 209:3
looking 123:19          maker 28:12             325:21 338:17           210:6,13 211:15
  411 :7 416:20 417:2   making 52:18 53:1       341:7 382:16            215:13 216:9
  417:4                  94:6 136:17 137:8      386:14 406:23           217:14 228:4
looks 72:23              137:16 151:5 154:6     408:10 414:9            244:15 248:9
loop 255:13              157:9 175:5 176:6     mask 300:7 412:8,9       249:10,11 266:22
lose 225:20 289:11       177:12 184:1           413:15,22               269:13,18 270:15
lost 66: 16 188:22       196:14 201:7 215:2    master 50: 14            285:15 291:14
  218:1 286:16           228: 10, 17 229:9     master's 223: 17         302:18 308:21
lot 79: 18 113:3         248:3 281 :23 294:7   material 70: 18 71 :3    310:19 322:12
  180:1 193:13           294: 19 298: 13        71:4                    328:22 334: 17
  197:17 208:6,11        328: 1 332:9,22       matter 9:5 10:9          339:18,21 343:17
  209:22 214:11          337:18 360:19          43:170:3,1671:3         345:2 349:8 358:1
  222:20 230:1,2         361:3,6 362:10         101:19 115:21           358:14,16 359:7,10
  236:3 241 :2 248:2     363:5,13 373:3,6       143:1 145:12 146:2      359:18,19 360:2
  270: 12 288:8          376:21 389:2           146:3,10,11 148: 17     368:2 390:8 392: 1
  292:19,22 293:13       392:15 399:9,12,22     148:17 151 :6           392:5 404:2,13
  293:22 301 :11         409:13                 157:20 162:2,22        meaning 18:3
  339:21 396:16         malconduct 331 :2       163:21 164:6,7          300:23 301:16
loud 15:17              man 88:2 286:22         166:7,18 167:7         meaningful 94:16
low 86:10 87:2          manage 19: 13           187:9 220:20           means 23:3 29:1
  337:22 338:12         manages 13:9            221:19 293:23           53:11 92:21,23
  371:8,23 373:1,13     mankey 70:12            314:10 330:5            93:2,15 117:15
lunch 202:14             91:14 386:22           370:20 374:20           134:5 190:5 191:1
lunchtime 142:23         388:15 395:19          379:20 387:14           191:10 201:6,21
luoheng 5:3,12           397:12                 427:11,14               247:2,4 248:12
  6:14,22 46:6 165:5    manus 118:8            matters 319:5            263:9 270:19 301:2
  177:6 206:22 207:1    manuscript 116: 17     mature 286:22            301:20,21 302:10
  207:11 209:7           116:19117:1,1,6       mean 24:6,23 27:1        302:19,21 306:7
  246:17 271:18          118:6,9,18 120:7       30:5 38: 16 39: 10      331:21 360:8
  295: 12 339:4          123:8 124:5            39:19 40:8 44:3         377:14,23 393:23
  340:22 3 83: 1        march 215:1             46:2 50:12 60:5         395:19 423:16,18
  385:10,11 387:18       216:17 266:18          62:17 67:6 75:23       meant 38:4,4 85:11
  388:8                  420:10 421:4,14        76:2180:1483:19         85:12 203:5 284:7
          m              425:4,16 427:17        85:14,15,17 86:4        308:14 358:18
                        marcy 370:22            95:8 99:13 110:15      mechanical 211: 14
mail 281:2 282:7
                        marked 12:8,15          113:14,20 117:17       mechanism 242:23
main 207:23
                         20:18 32:2 120:13      143:20 168:7 171 :7    media 9:3 78:7
maintain 242:20
                         161:1172:16            180:3 191:6,10,18       160:21 280:6
 342:21
                         206:10 223:2 246:8     192:1,12 198:22         352:12
maintained 138:18
                         258:10 268:5 280:9     199:11 200:12

                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                        205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 129 of 251



[medical- naturally]                                                            Page456

medical 11 :21         memory 151:10          355:7 386:20 389:7    260:8 387:23 389:8
meet 142:22 144:9      mentioned 21: 13      minute 35:6 184:8     morning 115 :3
 374:20 376:20          133:20 217:2 250:1    184:9 316:20,22       188:17 277:22
meeting 17:15           314:18 345:3 388:2    317:2 318:5,5,20      293:10 341:20
 106: 13 146:23        mentioning 217:5       362:5,20 365:4        342:1,2
 147:14,14 148:23       308: 1 309:20         409:10,11            morris 5:23 6:5
 151:14,19 157:19      mentions 308:3        minutes 76:6 160:3     272:6 280:15
 162:23 199:8           326:11                160:3 185:23 192:2    304:10 308:8 309:7
 200: 13 201 :4,20     mere 199:7             199:2,4 276:23        310:5 342:4,18
 213:19 215:5 316:5    merit 331:5            295:20 297:15         347:21 348:6
 317:8 321:15,17       message 27:12          352:2,4              motivation 170:4,7
 339:6 341:19,23        143:5 298:23         misconduct 59:4       move 122:12
 342:2 345:1,2         messages 176:14        64:7 101 :1,10,14     177:11 192:15
 346:4 347:21,22,23     185:9                 101:15 102:1,18,18    203:18 320:19
 348:3,4,5 349:4,12    met 106:14 108:2       161:14 162:9          417:1,7
 351:8,11,23 383:5      157:19 163:19         163:11 164:3         moving 75:7
 383:23 384:1,5,16      207:17 242:13,14      170:13 171:3          294: 13 350:22
 385:11404:17          method 210:12          176:19 196:10        multiple 74:18,20
 412:20,21,22 413:7    methodology            320:3,6 321 :21       111:9 145:5
 413:9                  121:18                323:12 374:15        mumper 7:3
meetings 121 :9        metrics 207 :23       mishandling 327: l    murky 109: 16
 151:18,21152:3,4      microfa 70:5          misinformation                 n
 198:2 199:12          middle 14:13 326:5     324:17 325:3
                                                                   n 2: 1 60:20,20
 200:10 201:1,18        333:5 361:17 363:1   missing 323:16
                                                                     178:16
 211:18 278:3           364:9,14,17          mission 374:13
                                                                   name 9:10,17,19,21
 298:11 340:11         miller 2:7 9:19,20    misstep 269: 10
                                                                     11:5,6 43:1 79:17
 385:7                  383:6 384:6 385:12   mistake 269: 12
                                                                     89:4 91:13,16
meets 224:12            386:1,5              misunderstanding
                                                                     110:12 131:23
member 173 :20,22      miller's 384: 13       255:22
                                                                     190:19 223:14
 193:8,10,15,23        million 151 :7        moment 33:20
                                                                    312:19,23 313:2
 194:5 195:4 315:23     182:14               monday 142:23
                                                                     344:20 383:11
 375:21                mind 229:17            383:21,22
                                                                    384: 15,22,23
members 26:5           mine 37:7             monetary 427:15
                                                                    386:20,22 391 :9
 46:18 54:23 134:13    minimum 117:8         money 151:7
                                                                   names 174:20
 134:19 137:6           118:19 224:12         182:14 214:9,11
                                                                     353:7
 192:20 193:5 201:5    mint 70:7 151 :17     monitor 50:3
                                                                   narrower 196:23
 207:17 212:19,23       152:8 199:23 200:2   month 17:17 28:20
                                                                   national 151:7
 213:20 232:10          203:9 249:21          94:2,2 108:1
                                                                     182:13 214:8,10,14
 353:8 354: 15,17       253:16 254:21,22      152:12 421:5
                                                                     236:20 400:19
 355:6 375:18 379:5     256:23 257:3         months 92:14 93:5
 402:6                  303:22 315:22         94:14 152:12 158:6   naturally 80 :2
                                                                     357:7,21 358:14
                                Freedom Court Reporting
 877-373-3660                     A Veritext Company                      205-397-2397
                                                                 J.1


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 130 of 251



[ne - object]                                                                        Page457

ne 135:5               nefarious 391:5,7      noted 305:6               120:15 142:11
near 60:13             negative 60:22         notice 157:22             160:21 161 :3
necessarily 33:21      negatively 295:19        411:12                  172:18 183:19
  181:20                 295:21               noticed 362:3             202:19 206:8 208:1
necessary 118:9        never 56:4 59:3        notification 4 3: 12      222:23 246:10
need 12:12 23:5          61:7 95:21,22          43: 14 44:12,14         249:20,22 258:8
  38:2,9 44:3 56: 19     129:14 184:3           47:7, 15, 18,22,23      268:3,10 274:7
  63:2 76:3 110:10       185:16 229:16          48:11,15,18,20          277:8 280:6,11
  111:7114:9116:3        261:2,3 295:18         61:16 67:13 235:14      297:20 315:8
  118:13,15,15           296:4,17 297:8         236:1,2 347:17          325:23 338:15
  120:17 121:23          338:2,7 340:10         354:12                  341:9 352:12,16
  122:6 123: 17          412:10               notifications             355:18 382:17,21
  134:15 135:7         new 151:10 188:8         308:15                  386:12,17 407:2
  138:11 142:9 145:2     188:15 195:10        notified 15:3,23          408:12 409:2
  155:8 158:12           233:10,13 275:6        17:18 42:9,11           414:11
  198:14 205:19,21       343:15 344:8 418:2     43:17,1945:11                    0
  214:5 224:8,9,10     news 283:5 343:15        157:21 233:23
                                                                       oaa 98:13
  228:6 235:3 241:7      344:6,8 345:15,19      234:23 308:18
                                                                       oakland 212:8
  245:16 247:4,5         346: 12,17,20,21       342:7 344: 18 346:5
                                                                       oath 34:3 39:2
  248:9 249: 17          407:7                  346:8,15 348:1
                                                                         427:11
  254:22 256:8         nobel 221 :20            418:9
                                                                       ob 107:1
  282:12 285:1 288:8   nods 20:8 47:4         notifies 18: 11,13
                                                                       object 14:2 22:5
  323:2 329:15 335:4     85:22 111 :5 173:4     19:2,6,9 285:18
                                                                         25:5 29:5,21 32:4
  349:15 358:22          235:19 250:10        notify 13:15 17:20
                                                                         34:6 37:23 39:5,8
  376:15 382:7           261:14 272:7 279:2     18:16,20 45:6
                                                                         39:13 51:18 54:3
  396:23 405:17          280:17 286:18          224:18 226:12
                                                                         54: 10 56: 17 59:22
  415 :2,5,7, 12         308:9 315:6 316:1     233:22 344:23
                                                                         63:8 64:10 65:3,22
  416:12,21 421:17       353:22 354:3 356:3     346:3,7
                                                                         66:1 68:4 71:21
  421:17 423:6,11,13     384:4 418:18         notifying 130:20
                                                                         81:9 86:23 89:16
  425:6                nonrelevant 28: 14      298:16
                                                                         90:6 94:23 104:23
needed 30:2 61 :3      norm 19:22             november 419: 14
                                                                         109:6 120:2 123:16
  96:4 189:1 203:17    norma 16:1 17:15        420:4 421:21 423:4
                                                                         126:1 128:8 134:16
  247:15 270:19          298:10                 425:16
                                                                         137:2 141 :23
  284:2 329:14         normally 267:9         nsf 59:7 70: 11
                                                                         143:13 147:7 148:3
  339:23 405:9,14,16   northern 1: 1            237:7,8,13 326: 11
                                                                         148:11 149:18
  426:3                northwestern             326: 17 327:3
                                                                         151:23 152:16
needs 116:23             212:4                  329: 12,17 330:3,22
                                                                         153:12 158:7
  142:22 144:8         notary 1:22 8:9        number 9:7 12:6
                                                                         159:16 163:14
  173:17 320:10          427:4,22               12:18 20:16 21:14
                                                                         166:23 167:8,16
  339:15,19            note 372:19             31 :21 35:20 48:23
                                                                         168:6,11,19 169:16
                                                57:21,22 78:15
                                                                         170:9,14171:5
                                 Freedom Court Reporting
877-373-3660                       A Veritext Company                          205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 131 of 251



[object - online]                                                                    Page 458

  172:10 174:15           67:14 107:4,10       officer 173: 19             202:9 207:3 209:2
  179:10 180:14           149:11,13 189:16       333:21 344:22             215:21 232:21
  181:12 182:20           365:2 399:23 400:2     355:6                     233:14 240:14,18
  183:16 184:10,16        408:22 409: 13       officers 205:3              241:21 246:2
  186:23 187:12,21        415:7                  257: 12 278: 1 286: l     248:13 249:19
  191:9 193:18 194:4    objections 8: 13         287:2 288:2 315:4         251: 11,23 252:6,8
  195:21 196:16           24:2 240:12 409:10     332:6 334:15              253:3 257:16,22
  202: 11 205:5         objective 73:11          346:18 376:10             275:23 277:1
  208:20 212:17           75:16 169:1            380:4,8 381 :22           279:23 284:3
  216:4 217:16          objectivity 73:6       official 13: 17 18: 17      287:10 288:10
  219:12 227:15           74:18 169:4            112:3 258:22              291:5,10,13 297:19
  238:4 250:19 255:3    obligations 84: 1        369:11 394:23             300:20 304:5 305:1
  255:19 257:18         obliged 30: 16           402:17                    305 :20 306:2,20
  258: 1 278: 19          31:14 283:2          officially 163: 10          310:12 314:4 321:6
  279:19 281:18         observation 93 :7        312:14 313:22             323:7 332:7 340:8
  286:5 287:11,16       obvious 147:3,6        officials 186: 17           342:10 344:9,20
  288:5,15 290:18         149:3,5                208:7                     346:10 347:11
  291:23 294:1 296:6    obviously 59:2         oh 49:1 137:18              349:7 352:1,6
  304:1309:17313:9      occasion 174:2           175:14 192:16             356:22 361:6
  317:17 321:23           363:5                  302:21 371 :12            365:15,20 366:21
  327:22 329:3          occasions 364:8          382:14 385:16             371 :11 374:4 378:6
  330: 13 332: 1        october 260: 13          402:1,9                   378:14,23 382:4,12
  333:23 334:19           261:16               okada 68:11 356:6           386:5 391 :2,6
  336:8 337: 11         offered 409:15,18      okay 10:2,18 13:3           392:20 395:6,12
  348:15 350:11           413:1                  21:6 31:15,20             396:18 399:6,8,14
  365:7 372:7 375:12    office 44:16 60:10       34:19 37:15 53:1          402:17 405:23
  379:23 392:7 394:5      62:22 63:5 98:13       57:20 58: 19 59: 15       406:2,8, 16,21
  394:19 395:7            100:21 102:22          61:6,15 64:4 66:23        407:7,15,20 409:23
  398:19 399:22           161:12 163:3 173:8     67:4 76:7 78: 1           411:16 415:16
  400:10,16,23 401 :6     174:9 176:23           83:1698:9111:3            417:9 419:16
  406:1 408:23            207:19 211:3           118:23 125:10             424:15 425:22
  409:19 415:11,12        219:15 223:21          129:21 130:2,3            426:9
  415:13 419:1            224:5 226:15 228:6     136:5,9 137:4           olin 78: 19,23 79:5
  425:20,21               241:8258:19,21         142:10 145:22,23          96:12 99:9,9 177:3
objected 67:16,17         260:4,15,18 261 :4     146:6,12 154:19           177:4,7
  364:20 409:20           261:8 265:22           159:23 160:16           once 13:23 103:10
objecting 63:15           267:15 268:13          165:19 166:20             103:18 207:18
  68:2 69:6 94:19         293:19,20 298:17       172:6,9,13,14             236:10 269:16
objection 32: 18          304: 11 326:22         181:8 183:7 184:2       ones 50:3
  35:10 36:4 39:17        344:7 370:18           189:15 191:15           online 132: 13
  57:4 63:17 64:2                                192:15 193:11             133:3

                                  Freedom Court Reporting
 877-373-3660                       A Veritext Company                           205-397-2397
                                                                       'll


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 132 of 251



[op - passed)                                                                           Page459

op 31:5 50:21             266:8,11,20 278:10           233:16 246:13           318:4 334:8 337:6
open 231:2                285:14                       248:16 249:18           337:19 340:16
opened 368:18           ordered 266:8                  258:13 268:11           352:20 356:4,20,21
operate , 49: 16, 16      303:17                       272:4 273:19 276:3      370:17 374:8
  49:23 53:7,19 72:3    organized 209:23               298:2 304:8 312:8       380:14,22 381:14
  72:9 129:5 138:19     organizer 384:1,1              341:13 352:17           387:20 390:14
  140:2 178:1 242:18    ota 370:19,23                  354:8 355:18,19       paralegal 384:20
 330:15                   374:10,13,19                 367:4 370:11 382:5    parallel 18:6 41 :3
operated 50:19,21       outcome 111 :20                382:13,23 387:2       parsing 396: 15
operates 51: 12           427:15                       392:21 410:3 412:5    part 8:17 15:14
  72:7 139:12           outlined 53:21                 412:14 417:12           19:16 26:19 28:12
operating 51 :2,23        132:14                       418:22 419:11          28: 13 32:22 35:7
  139:17 141:4,6,16     outside 81 :21                 420:7 421:7,9,16       49:14 67:21,23
  205:10                  266:20 294:5                 427:6                   73:21 79:15 92:22
operation 65:8            296:10 324:1               pages 21:7 33:2,4         93: 15 98:9, 14,22
  277 :23 278:6, 17     ownership 231: 18              133:13 268:11           114:1 133:16 147:1
operations 65: 1                  p                    382:22 386:17           149:1 176:10 177:5
  279:10 281 :15,21                                    427:5                   177:23 200:5,6
                        p 2:1,1 243:5,10,12
  285:5,12 286:20                                    pain 393:9 394:14        202:22 207:4 208:3
                          24 3: 12, 12, 12, 12, 14
opinion 156:23                                         396:11,12,13 398:9     273:11 279:6
                          243:14,14,14,14
  213 :22 220:22                                       398:13                 292:21 303:9
                          245:1
  241:19 247:9 288:6                                 paper 318:21              337: 10 340:9
                        p.m. 17:4 142:20
  288:12 320:23                                        319:20                  341:15 357:17
                          147:17 326:7,20
opinions 220:7                                       papers 109:2 211 :9       361:5 362:11
                          352:19 370:15
  290:11                                               319:1,3,6,7,17         368:23 381 :3
                          383:22,23 420:5
opportunity 97:13                                      320:2 321:19           383:14 388:10,12
                          426:13
  145:17                                             par 281:6                389:4 392:14 393:9
                        pa 23:19 361:19
opposite 221 :17                                     paradigm 77: 10          397:9 419:15
                        pagani 7:13 176:22
opted 307:7 310:14                                   paragraph 23:9, 10      particle 56: 10
                          339:5
option 225 :20                                         25:19,22 58:18          136:11
                        page 3:2,3,4,6,7,12
  229:19 231:2                                         60:21,23 62:12        particular 33:13,20
                          4:2 13:7 15:10
  302:18                                               68:8 69:5 79:7,8      parties 8:4
                          17:12 21:13 23:20
options 23:17 31:6                                     80: 11, 16,22,23      parts 29: 17 30: 18
                          23:20 24:19 28:19
  31:7,8 204:13                                        84:16,18,21 85:2,5     263:7 317:9
                          33:9 34:13,13,15
  222:8 249:7 305:16                                   86:3 88:22 92:8,21    party 427:14
                          34:16 35:13,14,20
  306:9 342:5,15                                       149:12,12 161:10      pass 118:16 242:1,6
                          36:10,11 43:9
  351 :15                                              167:4 206:20 207:6      242:8,23 243:3
                          48:23 57:21,21
order 4:4 12:10,12                                     280:19 282:14          244:19,21 245:2
                          78:15 87:21 120:23
  238:21 245:15,18                                     283:15 284:16         passed 115:12,14
                          132:2 133:9,11
  255:12 262:18                                        305:2,4,19,21           116:2 127:10,11
                          142:11,13,15
  263 :2, 17,23 266:6                                  306:18 316:19
                          146:13 165:3
                                     Freedom Court Reporting
 877-373-3660                          A Veritext Company                           205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 133 of 251



[passes - pinkert]                                                                  Page460

passes 243:5             356: 13,13,18 357:3   ph.d. 1:11 3:9            234:10 251:16
patents 231: 19,20       357:9,17 359:1          10:21 50:11,12,14       259:15 268:17
patrick 31 :22           360:2,5,14 373:2        65:9 66:16 120:5        270:23 272:18
  36:14 45:22 60:16      387:13 389:21,21        180:4 181:9 182:2       273:12,22 275:15
  63:7 79:11117:19       390:5,5 398:12          182:8,8,12 183:8        285:19 288:16
  161:19 162:8 163:9     400:15 401:16           200:2, 14,23 201 :4     291:3,7 305:8
  165:4 167:11           402:7 403:23            229:21 230:4 232: 1     374:17 381:8
  197:20 205:1           413:11                  237:12 291 :18        picking 32:21
  206:21 209:4         perceives 184:22          304:22 305:10         picture 87: 10, 11, 13
  275:15 385:12        percent 120:5             396:5                   87:18,20 88:1
  387:18 388:8         perfectly 405:21        phone 234:3               91:15 92:10 96:18
paulo 7:8              period 93:9 266:12        338:23 350:16           109:11,14,15,17
pay 23:5 25:1 187:7      266:19 303:13          383:19 385:9             365:17 387:5,13,19
  187:8 349:23         permission 310:8        photograph 354:14         387:21,22 388:5,6
paying 219:22            421:18                phrase 31:17 283:1        388:10 390:21
pdf 208:13 383:10      permits 419:20,22         283:2 299:15            391 :3,16,21 392:2
  384:20 385:4           420:20,21             physicists 56: 10, 10     392:4 393:20,22
peo 136:16             permitted 424:19          136:11                  394:3 398:5 410:3
people 24:6 56:7,12    person 19:17 24:16      physics 4:16 13:20        410:6,8 411 :2,3,4
  66:18 68:9,12,17       26:23 46:2 53: 1        14:17,1918:20           411 :11, 12, 15 ,21,22
  68:18,23 69:7,16       70:23 73:22 86:1,5      19:20 20:1 23:2         412: 1,2,2, 7, 16
  69:20 70: 15,22        86:6,21 89:11           26:6,13,14 28:8,10      413:14
  71:10,15 74:19         98:18 104:16           36:19 38:21 40:3,4     pictures 93: 12
  79: 12, 16, 18,22      105:11,17 117:23       40:1143:1344:2           386:18 398:23
  83:13 86:18 87:3       118:3 129:18           44:12,15 45:5,8,9      piece 92:10 103:10
  92:1 100:7 110:13      148:21 158:19          46:17,22 47:8,10         275:6 301:4 323:16
  112:1,2,2 115:21       180:4 185:15 186:9     49:21 50:8 51 :4,8     pieces 32:7 248:1,2
  115:22 117:6           186:9 187:5 190:10      51:15 52:1461:17        270:10 271:22
  136:16 137:15          203:14 218:8           62:5 67:13 70:3,9        302:6
  146:4 147:18           242:11 259:13           70:16 76:13 93:23     pile 405:6
  148:19 159:2           314:23 334:23           101:8 104:7,16, 17    pinkert 4:20 59: 17
  165:17 186:19          342:17 345:18           116:9117:16120:1        62:5 63:23 64: 15
  187:7,7,9,11           360:4 364:6 366:19      127:15 132:10,11        64:20 65: 1,4 162:7
  189:17 190:3,11        373:16 391:14,19        139:9,12 140:11         163:4 171:4237:14
  202:4 213:15 217:8     394:2 407:13,17         141:12 142:3 148:9      237:18,21 238:6,9
  218:7 223:10 224:5     410:6,9 412:3           150: 16,19,22           239:7,15 253:15
  224:17 230:9,13      personal 71 :14           151:16 152:9            257:14 303:19
  231 :3,4 233: 11     personality 79: 15        162:21 169:9            325:7,16 326:15
  315:4,21 317:22      perspective 73:14         171 :23 199:22          327:16,20 328:5,23
  331:10,12 336:4        97:13 157:7 324:19      203:19,20 225:5         328:23 329:21
  338:21 356:1,5,8       371:4                   227:7 228:14,19         408:5

                                 Freedom Court Reporting
 877-373-3660                      A Veritext Company                           205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 134 of 251



[pinkert's - president]                                                            Page461

pinkert's 239:22            146:18,20 154:9      275:10 286:13,19       positive 60:22
  241:6 329:13              161:9 162:13 173:5   289: 15, 16, 19,21       68:19 227:12
place 8:7 15:19             175:2 176:9192:18    294:19 324:10,13         356:14
  268:21 294:11             194: 13 199:2        349:5,8 366:5          possibility 86:22
  363:19 398:11            202:21 203:4          374:6 397:15           possible 156:5
  427:7                    206:19 207:10        404:22 423:12             193:10 244:3
placed 39:12 371:8         225:1,8,10 233:18    424:5                     269:19 270:16,18
  427:10                   234:7 240:19        pointed 354:22             278:12 285:21
places 19:7                241:23 246:16         379:10 385:23            363:6
plagiarism 59: 1, 7        247:1 248:20        pointing 365:9           possibly 88:6 164:7
  59:18 60:5 161 :17       249:14 258:16         366:9                    204:14 345:9
  161:22                   259:4,18 268:15     points 381:13,13,15      poster 389:5 395:2
plagiarized 64:9,14        272:8 277:7 280:18 pol 376:17                posters 211:6 395:4
plaintiff 1:4 2:2          282: 13 284: 15     police 64:23 65:8        postpone 83: 18
  9:22 266:14              285:2 297: 12 298:5   86:20 173:19 205:2     potentially 119: 14
plaintiff's 4:3 12:7       304:13 305:3,11,17   256:15,21 257:11        power 53:5 427:12
  12:14 20:17 32:1         312:10 315:13        277:23 278:1,6,14       powerpoints
  120:12 160:23            316:2,21 318:3,18    278: 17 279: 10,20        211 :19
  172:15 206:9 223:1        321:9 326:7,18       281:14,21 285:5,11     pr 367:19
  239:3 246:7 258:9        339:3,17 341:18       286:1,9,20 287:2       practice 137:21
  268:4 280:8 297:21       342:10 347:2         288:2, 17 312:20          141:17 152:18
  315:10 325:20            352:19 355:17        313:1 314:12 332:5      pre 27:20 183:9
  338:16 341:6             363:6,12,13 364:4     333:9,11,21 334:5      preaching 220:5
  382:15 386:13            364:13 366:22,23      334:11,14 344:22       preempt 266:9
  406:22 408:9 414:8       367:19 370:16         346:3,18 347:18        prefer 10: 14
plan 349:21                373:8 374:6,21        375:14 376:10          preliminary 214:20
plausible 169: 11          382:22 392:20         377:20,23 379:20       present 2:11 87:8
pleading 369:7              393:7 411:19 416:8   380:4,8 381 :5,21        397:8,9
please 10:1 11:5,8         417: 11,17,22       policies 374:16          presented 4:10
  13:6 15: 12 17:11        418:20 420:2,6, 11    376:17,19 377:2,2        92:16 93:13 211 :7
  25:20 45:17,18          point 16:11 35:22     377:13 378:8 381:7        211:20
  49:3 57:20 58:1,5,8      44:5 55:18,20 64:8 policy 137:21             presenting 31 :9
  58:13 68:7 72:12         72:21 98:23 103:9   portion 250:14             220:14 392:9
  79:8 83:2 84:10           113:1 122:3 127:13 position 11 :9, 14       presents 102:2
  92:6 97:2,7 106:23        134:17 180:11        16:15 36:15 37:20        124:12
  107:9 110:12              195:7 200:21        40:2,6  64: 17 70: 14   president 6:7 59: 17
  120:15 125:2             204:14 221:5,18       121:16 148:4             60:6,15 62:4 63:5
  126:21,23 127: 1         229:9 231:13,15       150:11 196:15            64:6163:3,3171:4
  128:5 131:8 135:13       239:19 243:17         203:8 251:3,10           176:17179:12,19
  137:22 138:1             245:7 249:7 253:4     285:10,16                179:22 180:2,7,8
  142:11,13,18             253:8 269: 18                                  180:23 181:10

                                    Freedom Court Reporting
 877-373-3660                         A Veritext Company                       205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 135 of 251



[president - professor]                                                             Page 462

  182:1,16 183:9,14       probably 32:21           371:21 375:3,4,6        290:1,6,8 291:1
  184:6,7 185:4,8,21        43:21 46:21 79:9       375:11,20 376:11        292:13 293:6,7
  186:15 187:17             180:10 184:7 231:6     376:15 407:12,17        294:3,5,8,23 295:2
  189:3 190:4,22            256:12 264:18          408:8                   295:7,8 296:8,9,11
  191:13 192:5 217:7        297:10 330:18        procedures 24:9           296:15,15 301:4
  218:10 253:13,15          392:2,19 394:1         129:16,19 180:6         302:6 324:1,2,7,9
  253:18 255:11             401:20                 186:17 190:13,17        324:23 330:18
  256:2 257:4,4,5,13      problem 39: 18 46:4      239:10,14,21            331:4 369:15,23
  303:17,18 315:21          56:5 71:14 87:4        287:14 288:2            375:23 377:4 397:9
  327:15 404:18             108:19 128:22          407:10                  405:8
president's 58:7,22         160:16 165:19        proceed 16:2            processes 16:9 18:7
  181:7                     233:15 253:9 312:6     103:18 118:2 124:1      189:11,13 224:2
prevent 419: 19             375:7 376:14,16        124:1,4 249:5           301:23 401:17
  420:18 421:20             393:14,18 396:18       317:22                processors 403:2
  422: 11 424:9             398:8 423:6,7        proceeding 317 :20      proctor's 241 :7
previous 16:7             problems 375:15        proceedings 241: 11       267:15
  24:19 99:18 115:20        376:11 377:22          427:15                produce 201:16
  273:18 305:18           procedure 51: 16       process 17:6 19:14        263:6,21,23 264:5
  309:15 372:2              94:20 98:10,22         43:2 51:20 52:1,8       265:9 383:11 418:4
previously 80:13            99:4,7 101:19          53:23 90:8,12,14      produced 12:20
  186:6 368:14 414:5        102:6,13,14 104:3     90:15 96:11,17,20        21:13 24:5 59:13
primary 196:13              104:5,15,21 105:3      97:11,17,19 98:1,5      214:12 262:15,17
  418:10                    105:6, 13,22 106:8    98:15,16,20 100:9        262:22 263:17
principal 70: 10            108:10,22 109:5,12     100:21 102:21           265:3,5 267:2
  236:20                    109:21 110:2,4         103:4,9, 12,14, 18      340:20 385:4
prior 117:2 140:5           111:16,22 112:14       112:18113:6119:4      producing 263 :9
  419:17 420:16             112:19,21 113:5,17     124:10 128:10           267:8 268:2
  421:15,19 424:12          127:20 128:2,5         130:12 144:15         production 7:2
prioritize 230: 10          135:21141:4,6,11       169:3 180:20 181:3      15:11 266:15
priority 230:12             141:17 149:16          181:4 183:1184:21       383:14 387:4
privilege 262:4             159:14 186:7,20        185:1,5,11,17         productions 41: 17
  265:17,18,20              187:3,5 189:18,21      186:4 188:12,20,22    productive 198:16
  266:10                    190:4,5,12,18          189:1,4,9 192:5,7,9     198:17
privileged 262:2,5          191:6 194:8,10         192:13 216:19         prof 186:14
  262:20,23 263:8,19        235:18,21,23           217:1,3,8,21218:2     professional
  263:20 264:6 265:2        237:22 238:2,5         219:6 221:1,4,6,16      230:11
  265:9 266:23             241:5 255:15 256:7      221:17,22 222:1,6     professionally
  267:12,23                 289:14 290:17          222:10,18 224:20        175:12
prize 221:20               291:21 292:2            238:11 241:5 253:2    professor 90:2,5
pro 2:3 57:8 108:11         296:17,22 319:6        255:5,7,8 256:3,3       91:9 164:14 169:10
  108:19 208:9              338:5 370:4,5          289:1,2,7,12,23         195:13 200:14

                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                        205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 136 of 251



[professor - put]                                                                  Page 463

  217:10 218:18         programs 13:11,12 progressing 197: 1             208:8,15 211:2,3
  236:17 243:22,23        49:15,16138:17        198:17,18                211: 12, 14 215: 17
  375:5,8,9 386:21        175:4 223:12,15,16  project   70:11 111 :9     217:7 218:10
  392:1 394:13            223:17,18 242:18      192:23 193:7             253:14,19,20,22
  397:12 398:9          progress 26:2 50:4      400:20                   254:12 257:5 273:1
  400:18                  54:21 55:7,17,17    prompted 273:8,10          273:5 295:16
professors 65:8,16        56:1,2 57:9,16,18   proof 296:20 297:3         296: 14 297 :2
 69:18 90:3,8 93:21       57:18 72:14,22,23   proper 322:14              303:18 315:21
  99:22 151:14,15,20      73:16 74:11,12,12   property 100:1,16          403: 10,12,17
  152:13 153:22           75:3,4 77:16 121 :5   100:20 101:13,15         404:18 405:1
  155:5 186:14 198:4      123:12 130:15,16      102:19 103:7           provost's 219:15
  198:11 199:9            133:18 134:1,5,8      104:10 109:9             293:19
  201:10,23 202:1         136:3,7,8,18 137:9    238:22                 ps 245:6
  204:20,22 205:11        137: 17 138: 16, 17 proposal 242:5           public 1:22 8:9
  213:8 219:17 230:2      140:17 142:7 150:5 proposed 242:4              427:4,22
  257:11,15 321:17        150:9,12,13,14      prosecuted 232: l O      publication 317:2
  372:4,12 377:7,7        151:3,5,21152:6     protect 329:21             317:13 319:15
  385:8 398:7 400:7       152:12,14 153:16    protected 238:22         publications 208: 1
  402:21,23 405:13        154:6 156:9,15      prove 59:6 190:20        publish 109: 1
  405:17                  157:9,13,16 159:5     296:14 318:15            320:2 321:19
profile 411:21            169:21 170:21         341:2 406:12           publishable 321:10
  412:2,7,16 413:14       171 : 13 195 :23    proved 232:19            pulled 355:12
program 15:6              196:8,14,18 197:8   proven 233:8             punishment 29:3
  17:18,21 19:10          197:8 198:11,13     proves 164:2             pure 406:10
  26: 15 28: 11 36:20     199:17,19 200:4,7   provide 108: 12, 18      purely 103:4 385:2
  38:21 52:13 66:17       200:9,11,12,17,19     111:7117:5162:5        purpose 190:8
  96:7 103:13 128:17      200:21 201:2,8,11     194:13 297:17            225:11 228:2
  139:5,13 225:5,8        201:12 203:11         337:9                    242:19
  225:17,23 226:2,17      209:16,17,21 210:3 provided 161: 16,21       purposes 419:23
  227:7,8 229:13,20       210:15 211:5          171:3 217:23 218:3       420:22
  230:8,13 233:10,13      212:20,21 213:1,16    218:6,8  296:5         pursuant 8: 10
  233:13 234:11,19        213:17 214:20         374:9                    263:16
  236:11 268:18           215:3 216:20,21     provides 410: 17         pursuing 284: 14
  273:23 275:15           218:13,22 219:16    providing 228: 12        purview 222:3
  282:21 283:8            226:5 232:1,7         328:22 335:19          pushing 292:4
  292:14 293:4            237:12 246:21         336:2 337:13             334:13
  304:17,23 305:8,10      247:7 292:15        proving 187:2            put 15:20 16:12
  305:15 343:11           376:21              provost 11:11              19:14 39:16 104:6
  353:2 376:23          progressed 215:3        176:17 179:23            104:8 130:19
  424:23                  216:17                180:2 183:10,11          150:10183:3 184:7
                                                185:8 186:14 208:7       214:12 291:18

                                  Freedom Court Reporting
 877-373-3660                       A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 137 of 251



[put- read]                                                                     Page464

 302:2 365:1 383:10       199:7 203:6,11,14    211:21 220:5,11         394:23 402:17
 384:19,21 385:4          208:22 209:2,4, 7    233:1,1 237:1         rare 57:7
 391:8,8                 212:16 215:16         240:20 241 :3,20      rational 349: 19
puts 271:21              217:5,9 229:12,16     256:17 276:19         rationale 208:9
putting 32:18            233:7 238:16          324:14 353:17           249:2,15,15,20
 63: 17 64:2 270:6       241:14 245:22         358:8 361:21,22         250:8 252:4 322:6
 422:17,19               247:22 248:8 250:2    362:4 363:21,23       rdp 1:5 9:8
          q              256:11 257:19         374:12,22 376:1,2     reach 13:23 64:20
                         261:15 270:3,14       387:1 399:20            182:1,19 185:19
qualification 56:8
                         287:6 291:12,15,16    407:21 408:7 409:2      281:10296:18
qualifications
                         300:10 309:12         409:7,22 415:15         297:1 325:8 333:19
 69:20
                          311:13,23 325:5      416:4 427:11            374:5
qualify 71:18
                         328:4,14,15 332:15 quickly 147:3,5          reached 68:4 113:8
quality 118:2 122:8
                         332:16,20,21,21       149:3,4                 177:3,4 183:8,9,13
  122:11,14,18,21
                         333:4 334:22 335:2 quietly 364:21             258:21
  123:6,11,14,23
                         337:17 344:15       quite 42:8 50:20        reaches 68:5
 211:13
                         345:21 346:1,2        102:9 147:9 292: 19   reaching 176:16
que 25 :6 196:20
                         347:3,10 355:10,13    292:22 293:13,22        180:7 181:9 182:16
 335:2
                         360:18 361:5 362:6    359:14 396:16           184:6 339:13
quest 377 :20
                         362:7,9,13,15,16    quotations 332:4        read 15:12,14
question 38: 12
                         363:3,8,9,10 364:2 quote 326:11,13            17:12 24:20 25:20
 45:10 63:10,14
                         365:1,6 370:6         353:13 354:23           27:16 33:10 34:12
 66:20 67:7 73:16
                         372:22 375:16,17      355:1                   35:18 36:11 51:22
 73:23 74:11 83:21
                         377:16,19 378:22    quoted 136:6              55:4 58:3,8,16
 86:16 91 :2 97:10
                         378:22 381:17,18      357:15 380:15           60:16,19 61:22
 98:21 101:3,6,20
                         390:6 392:16        quoting 354:5             62:13 67:4,21,22
  103:2,15 107:11
                         397:20 399:4,10               r               68:7 79:6,6,8 80:5
  111:14 114:10
                         400:1 409:8,12,21                             84:18,22 85:7,8
  125:13,19 126:16                           r 2:1
                         411:11 413:6                                  86:3 92:8 132:8
  126:21 129:6                               r.b. 5:16 258:23
                         414:22 416:9,9,16                             142:18 143:20,23
  135:18,19 136:21                             259:2,6,12,16,21
                         416:21 417:6,7                                146:16,20 149:11
  136:23 137:13                                262:16
                         419:8 423:1 425:8                             157:20 161:9
  138:9 139:18 142:8                         ra 366:4
                        questioning 240:7                              163:20 176:9
  143:14 153:14,14                           raise 10:3 372:22
                         260:22                                        178:13 192:18,23
  155:12 160:13                              raised 188:10,17
                        questions 8:14                                 196:9 202:21,22
  163:16 169:8                                 366:4
                          11:20 67:9 75:1                              206:19 207:3 225:1
  172:12 188:16                              raising 188:16
                         98:2107:6114:13                               233:18 246:16
  191:2,16,21 192:17                         range 406:6,7,9
                          125:21 126:11,20                             248:20 259:4
  193:8 194:20 195:2                         rank 101:7 104:16
                          154:14 155:4                                 260:17 268:15
  195:8,12,22 196:20                           105:6 115:22
                          158:16,21 159:10                             272:8 280:18 281:6
  197:2,5,7,9, 10, 13                          200:14 201:5,8,23
                          159:11 197:4 204:2                           282:13 284:15
  197:16,18 198:19                             202:1 230:1,3
                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                      205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 138 of 251



[read - referencing]                                                              Page465

   293:16,18 298:5      reason 54:7 73:1       receiving 216: 11        66:22 78:4, 7
   299:5,9 300:20         103:22 122:17          336:3                  160:18,22 202:13
   304:13 305:3,18        134:2 165:21         recognize 88: 14         202:16 214:1 217:7
   308:21 312:11          170:11 177:16        recognized 398:17        238:4 270:7 280:3
   313:16 314:4 316:2     181:3 196:7,14       recognizing 165: 1       280:7 306:1 325:3
   318:3,18 326:8,19      204:19 269:4         recollection 44: 19      352:9,13 365:2
   339:3 341:18           271:23 295:22          44:22 244: 12          366:3 394:3 399:7
   343:20 349:12          299:7 327:9,23       recom 146:8              399:12,16 404:7
   352:19 357:14          342:19 353:10        recommend 26:11          408: 1 422: 18 426:8
   358:12 359:21          374:11 375:19          30:21 300:1            426:11
   367:9,11,12 368:17     384:22 394:10        recommendation         recorded 9:4
   369:12 370:16          409:16                 4:11 14:11 20:12       186:12 215:12,15
   372:2 373:23 374:7   reasonably 239:7         20:14 21:9 23:13       217:6241:10
   380:10,13 383:16     reasons 80:1 147:2       23:15,22 24:3,11       295:15 312:5
   391:11 393:7           147:5 149:2,4          24:13,21 25:2,12       324:21 365:16,17
   417:17 419:14          239:2,6 242:7          25:16,17 26:21         404:8,15
   420:2,11 421 :9        357:6,20               27:1,2 28:4,5 29:4   recording 112: 11
 reading 8: 11 16:3     rec 219:5                29:8,13 30:16,18       187:17 190:2,9
   18:2 85:20 312:12    receipt 47:17,21         30:23 31:1,3,5,11    recordings 368:21
   327:11 358:20        receive 14:17 19:19      31:13,14 40:17,21      368:23
   369:8 371:10           20:6 26:12 28:7        48:22 52:18,21       records 15 :22
 readmission              33:18,23 41:16         53:2,3,5 61:19         219:19
   420:16 421:15,17       89:23 185:9 243:21     65:20 66:4 67:15     recourse 118:5
   422:22                 260:7 282:10 300:2     67:18 69:19 71:17    recuse 170:3
 reads 123:22             306:20 307:1 325:6     71:19 77:16 90:16    redact 264: 1
   266:12 273:21          330:15 350:18          93:23 94:1 130:10    redacted 263: 18
   356:5                received 20:1 43:12      146:8 147:13,20      reduced 427:8
 ready 7:4 101:16         44:8,11 47:7,15        164:11 166:9,10      reference 140: 16
   108:23 116:1           48:7 51:20 58:10       167:22 169:13          147:21 251 :20
   134:10                 59:11,14 60:2          189:16 227:12,17       326:17 353:3
 realize 23 3: 11         61:11,16 67:12,18      283:3 293:2 299:14     354:21 379:9
   343:14 411:1           78:21 114:16 130:8     299:21,22,23 300:3   referenced 18:6
 realized 299:3           132:8 196:3 219:9      300:6,9 353:4,5,9      51:21 132:9 225:4
   345:13                 260:4 261:17           354:16 413:12          267:5 299:13
 really 31: 16 264:22     263:16 273:3 281:3   recommendations          355:13 380:22
   281:20 288:7 303:9     281:4 282:6,9          24:15 26:22 29:9     references 23: 14
   304:2 329:16 343:1     283:17 284:19          30:20 227 :23          30:17 48:4 357:9
 reaper 88:5 94: 10       285:8,19 312:5       recommended            referencing 27: 19
   387:23 388:13          316:9 345:13           23:16                  55:1 146:9 211 :1
   389:6 390:1 398:10     354: 10 369: 10      record 8:6 9:2           249:16 274:1 373:5
   398:15 414:4           417:15                 16:12 63:18 64:2

                                  Freedom Court Reporting
 877-373-3660                       A Veritext Company                        205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 139 of 251



(referred- research]                                                               Page466

referred 312:22         rejecting 252:7          262:10,13 264:12       reporter 1:22 8:9
  313:5                 relate 174:12 237:2      264:17 272:12            9:13 10:1,2,6,13,18
referring 346:21          238:21 401 :11         273:8,10 279:4           10:20 83:12,16
  346:22                related 133:6 162:2      307:6 332: 10            426:6 427:4,20
refre 220:17              171:12 203:7           333:10 340:15,16       reporting 1:22 9: 12
regard 180:1,12,16        209: 12 239:23         343: 12 351 :18          9:14 86:17 193:3
  325:7 401:14            241:14 256:17,18       368:10,17,18   369:6     256:21
regarding 4: 10           256:20 258:18          388:7                  reports 211:10,11
  326:9 371 :2 374:12     260:9,18 263:15      remembering                211:12 213:23
regards 374:23            267:7 279:10 311:5     261:20,22                214:7,7
register 23:4 270:5       334:11 348:17        reminds 318:20           represent 9: 16
  420:14 424:19           368:19 388:17        remove 28:15               336:16
registered 268:23         392:3 393:16 414:3     52:13                  representation
registrar 16:8            427:14               removed 73: 12             323:5
  245:22 268:13         relates 138: 10          74:9 139:6 147:9       representative
  419:14 420:10           144:13,15 232:1        169:19                   77:15
  421:13 422:4,23         240:10 355:7         removing 25 :3           represented 334:7
  423:16 424:2            397:11               repeat 137:19              390:17
registration 13:9       relation 354: 11         175:2 299:11           representing 337:6
  13:18 15:20 16:22       398:6                  345:23                   410:14
  19:8,12,13,15         relationship 38:6      repeated 176:18          request 242:5
  42:14 130:19          relevance 93: 17       repeating 115:6,8          266:15 370:20
  268:21 280:23         relevant 196: 19         232:3 324:10           requested 127:9
  302:3 419:18,19,21      207:20 234:21        repeats 317:3              166:10 266:14
  419:22,23 420:12        239:16 241:16        replaced 408:5           requesting 128:5
  420:13,17, 18,20,21     368:20               replacement              require 121 :21
  420:22 421:16,19      reliable 148: 10         237:23 238:6,11          129:7 420:16
  421:21 422:11         relied 218:17            239:6,15,22              421 :15
  424:9,12              relieved 86:11         replied 95:19            required 22:17,18
regular 281 :2          rely 148:10 213:8      reply 78:20 95:16          384:2
  298:11                remember 18:19         report 48:5 58:7,23      requirement
regularly 121:4           41:7,8,14 42:3         58:23 59:3,3, 19         133:23,23 420:15
regulatory 370:22         43:18 45:2 46:5        60:8 61 :3,4,8,8       requirements
reinstate 273:1,6         80:11,15,16,21,22      114:19 211:11            224:13
reiterate 343: 11         84:16,17 99:11,12      215:8,13,15 223:13     requires 138:8
  353:1                   109:3 133:8 143:7      247:20 254:20          res 193:6
reject 24:14 252:12       149:17 174:8,16        256:15 276:4 317:4     research 7:4 26:3
rejected 214:16           175:3,7 177:2,5,7      327:2                    52:11 54:21 55:8
  318:21 319:4,15,23      223:22 247:19        reported 1:20              56:9,12 59:4 60:11
  321:14                  254:16,17,19           106:3 254:4,9, 14        62:23 64:7 68:14
                          260: 16,20,23 261 :8   257:3 355:5 404:17       69:14,22 100:22

                                  Freedom Court Reporting
 877-373-3660                       A Veritext Company                          205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 140 of 251



[research - sanjoy]                                                                 Page467

  102:18,23 109:8        359:2,8,9, 17, 19        280:12 297:23           385:20 386:2
  115:16 120:4 121:5     360:6 379:11             315:9 316:16 326:1      404:20 409:9,19
  127:12 133:19,22       389:22                   338:18 341:10           411:5 412:3 415:13
  134:1,9 136:19       responsiveness             355:20 367:8            415:22 425:5
  161:13 192:22          8:15                     371:17 382:6,19       rigor 138:18
  193:6 204:11         rest 68:23 76:3            386:15 393:3 407:6    rings 338:23
  207:15,19 209:14       192:23 337:16            408:15 410:10         risk 371:6 374:11
  209:17,19 211:13       356:18 374:7             414:14                riverside 2:4
  214:19 242:16          425:13                 reward 393:10           road 192:2 294:22
  244:4 245:13,15      result 36:20 64:21       right 10:3 17:7,10      robe 88:2
  246:21 249:10,23       65:7 66:15 121 :6        25:8 32:10 33:3       robert 78:19,23
  250:5 284:14           125:18 201:15            50:15 51:1652:4         79:5 96:12 99:9
  317:20,23 318:9,13     211:13 226:12            55:23 81:5 92:17      role 51:19 150:3
  355:8 356:9 368:19     230:6 235:17             93:14 97:14,14,15       216:6 218:19,20
  393:13                 236:12 355:4 385:2       106:19 109:5,11         221 :3 222:1 295:1
reserved 8:16          results 19: 11             114:21 115:1            295:3
residence 278:7          201:17 212:2,6           125: 16,22 127:5,23   room 1: 13 76:4
  279: 17 332:6          214:12 318:10            128:7 130:11,17         152:23
resident 279:16        retired 158:9              131:23 132:16         rose 2:8
resolution 113: 8      retirement 65: 17          136:9 138: 13         rotate 366:12,16
resolved 103: 19       return 303:15,16           141:16 142:4          roughly 242: 13
  181:6                review 133:17              143:16 145:13         rubric 74:5
respect 202:8            134:3 162:4 261:21       154:15 163:17         rude 187:4
respective 8:5           268:20 371 :5 385:2      164:4,8,12 169:17     rule 52:22 232:11
respond 83:10 98:1       414:16,22 415:1,3        178:7,10 184:13         331:22
  184:8 263:10           415:3,5                  188:14 194:8          rules 8: 10 24:8
responded 176:14       reviewed 40: 15            203:14 205:18         run 298:10
  178:18 265:2,4,7       131:13 161:15            212:9 218:11 222:6               s
responding 344:4         384:18 412:23            231:23 236:12
                                                                        s 2: 1 4: 1 62:8 90:7
response 48: 16          414:18,19                249:4,21 250:3,6
                                                                          129:10 144:7
  61:14175:16222:5     reviewing 72: 14           251:22 252:10
                                                                          229:10 287:18
  265:7 363:3            413:9                    271:12 272:11,20
                                                                          335:4 398:1 421:6
responsibilities       reviews 13 :2,4 21 : 1     273:17 275:18
                                                                          425:1
  248:5                  49:158:672:15            281: 12 285: 1
                                                                        sa 84:7 152:21
responsibility           120:21 131:16            289:16 306:11,19
                                                                        sample 339:23
  49:11 63:4 81:1        132:4 133:10             314:2 324:12 335:1
                                                                          340:1,2
  236:10 237:3,10,11     142:12 146:19            335:22 344:5
                                                                        san 158:4
  335:6 374:14           161:5 172:23             347:16 350:8,14
                                                                        sand 389:10 390:1
  401:12                 206: 16 223 :3,4         356:20 360: 16
                                                                          398:14
responsible 79:23        246:11 249:19            361 : 11, 13, 19,21
                                                                        sanjoy 70:10 158:4
  354:23 357:5,19        258:11268:8276:1         373:23 383: 17
                                                                          236:23 321:16
                                  Freedom Court Reporting
877-373-3660                        A Veritext Company                          205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 141 of 251



(sar- send]                                                                     Page 468

sar 158:4              schedule 116:11      search 285: 13            392:22 393:4 395:1
sarker 70:10 158:4       117:3 118:16         397:3                   400:4 407:3 410:12
  236:23 321:16          279:16             second 12: 17 28:9        411:1,14 413:5
satisfactory 56:3      scheduled 117:12       28:12,16 30:1 68:7      419:17 421:18
  74:12                  119:15 127:14        79:7 100:5 122:20       422:20 423:6
satisfied 122:10         345:1,1,2 346:4      123:2,3,5 150:3         424:11
  157:12                 347:21 348:6         190:1200:6210:10      seeing 38:14 67:12
satisfy 196:4 202:3    scheduling 238:21      220:21 232:6            164:21 165:2
saw 43:3 77:9          school 11:12 13:8      282:14 319:19,19        197:12 353:13
  81:20,21 209:18        13:16,16,20 14:9     327:1356:4419:11        354:1 355:14
  247:20 261:8,11        14:10,18,21,23     seconds 365:4           seeking 266:3
  373:7 395:15           15:7 17:17,20,21   section 115 :20           267:11 273:1
saying 38:17,18          17:22 18:11,17,21    133:6                 seen 20:9,11 23:23
  62:9 63:22 66:19       19:7,9,12,21 36:21 see 12:21 15:5 17:3       60:8 61 :8 80:8
  69:7,12,12 74:6,8      38:8 40:9,13 43:11   19:17 20:19 30:10       123:1 139:11 143:4
  84:2 96:8 102:4,8      44:11 47:6,10        30:20 37:17 46:7        157:1164:22177:8
  154:4 167:6 171:15     70:23 119:17         46:15 48:8,14,21        210:22 271:16
  188:21 227:18          159:15 197:6 224:4   51:7,15 53:3 55:16      315:17 387:4,5,9
  234:22 250:4, 7        224:22 280:22        61:1 62:7 80:3 81:3     393:2 403:16 409:6
  262:3 264:13           284:17 308:18        84:21 85:1 87:10        412:10
  274:17 278:11          424:22               87:1191:15103:19      sees 55:17 156:14
  283 :9 299: 13       science 71:3,4 79:1    122:6,7 124:18          326:22
  304:21 307:22          94:4151:8 178:7      132:21 139:16         seldom 55:12,19
  343:7,13 344:5         179:7 182:13         156:16 157:6 161 :4     156:8,11
  349:2 370:4 377:13     186:11 214:8,10,14   167:2 172:19 174:1    selec 239:22
  379:4 389:20 408:4     230: 19 236:21       175:9 176:5 196: 12   selected 407: 13
says 18:14 20:13         400:20 404:1         201:11,20 204:9       selecting 239:14
  22:2 23:12 24:15     sciences 70: 18, 18    206:11 207:19           241 :6 407: 17
  25:14,21 30:15         178:10               208:22 218:20         selection 239:23
  31:13 35:7 36:18     scientific 79:20       222:2,19 225:1        self 204:3
  38:20 53:19 56:2     scientist 229:22       226:20 228:21         semester 15 :20
  62:14 122:6 123:23     231:13 233:9         229:3 234: 19           23:1,4 27:5,7 28:18
  133:18 165:8 209:5   scope 238:7 247:19     248:13,15 249:17        33:19 171:11,14
  214:18 215:1           248:5 289:4          255:18 263:18           244:5 306:4,7
  216:16 222:13        score 224:9            268:18 272:4 295:3      312:16 314:1
  225:3,16 272:15      screens 423:21         299:2,2,18 313:10       424:20
  283:2,7 299:21       scrutiny 49:21         316:12 333:3          send 14:23,23 15:7
  300:5,8 310:20       scythe 88:3            336:13 350:1 355:1      15:18 16:5,14,16
  335:13 346:15        se 2:3 139: 15         357:7,12,21 371:13      16:23 41:5 43:15
  369:4 377:1 378:10   seal 427:16            377:14 379:12           43:16 128:14,20
  393:9 425: 12                               388:17 390:17           130:20 163:20,22

                                 Freedom Court Reporting
877-373-3660                       A Veritext Company                       205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 142 of 251



(send - situation]                                                                   Page469

  165:21 205:2 216:1      302:3 304:9 312:9          321:9 349:12           216:22,22 221 :2
  217:6 221:9223:7        315:20 317:7             sets 318:23              252:18 267:8
  229:19 248:18           323:14 326:6             setting 94:9,11          322:10,11
  257:11 269:1,2,5        338:20 340:22            seven 73:18 74:14      sides 185:15,16,18
  269:21 270:1,8,15       341:13 343:16               134:4                 192:10
  270:18 271 :1 272:1     355:9 367:5 368:4        seventh 207: 13        sign 56:6,15 68:20
  272:5 277:5,13          369:19 370:13            severe 28:9,17 29:3      91:16 158:1,3
  278:11279:9281:9        373:1380:17,21           sevis 235:16 272:23      213:21 356:16
  294:6 319:14            403:17,22 404:11           273:4 306:1          signature 79: 17
  327:16,17 338:4,7       418:6 422:13             shadow 79:21 89:5        427:16,20
  352:17 405:6 418:2    sentence 23:8,9            shakes 295:19,21       signatures 219: 17
  421:6                   25: 18,22 30:21          shape 111 : 10         signed 56:7 68: 10
sending 96:17             82:3 95:14,17,18           239:16 241:15          70:22 71:10 79:22
  131:1 149:21            102:2 144:21 193:1       share 327:6 331 :8       148:19 157:23
  186:13 190:2,8          283:6 314:5 316:3        shared 156:9 354:9       164:10 218:14
  208:6,14 215:18         348:18 354:4 357:8         354:14 372:13          232:13 356:6 357:4
  269:13 297:3 310:7      357:14 358:12            shop 329:13              357:10,18 359:1
  327:19 354:1 370:1      422:9,21 423:15          short 42:8 194: 13       360:5
  379:16                  424:2,13 425:12            259:9 288:21         significant 271:3
sends 13:17             sentences 95:10            show 15:22 120:15      signing 8: 12 149:7
senior 315 :23          separate 15: 18              150:23 190:11        similar 74:4
sense 169:5 243:2         16:5 30:19 73:2            212:12 358:15        simple 73:13 102:5
sent 15:13 17:17          237: 13 292:3,8            381:1 414:5            163:16 318:11
  34:2,22 35:22           319:16 320:1 321:9       showed 61:13           simpler 28:14
  36:14 42:5,19           321:18 333:12              71:13,18211 :4,5     simply 90:10
  114:14 130:4 141:1      334:12 381:16              212:1,6              single 30:18 72:15
  142:19 145:18         september 260: 12          showing 210: 1           231:20
  149:9,10 158:20         261:16                     212:21317:9383:4     sir 404:10
  163:6 173:2 187:16    series 222: 11, 19         shows 52:11 59:13      sit 74:23 152:13
  190:21 209:22         serious 81:23 143:1          59:19 62:2 90:1        200:1 201:10
  214:13 219:15,23        144: 10, 14, 16, 19,20     94:12 151:1 213:22   sitting 107:23
  220:21223:6234:1        145:12 146:3,10            218:13 219:16,16       202:4 386:1
  235:6 246:13            148:17 157:20              219:18 337:15        situation 45:18,20
  258:19 259:5            162:22 163:21              347:20348:11           60:11 63:13 94:22
  260:17 261:10           164:6 251:14               421:14,16 425:6        102:3,5 106:4
  263:15,16 268:12      seriously 81 : 19          shutting 406: 18         109:10 128:11
  271:11 274:13,15        84:2 173:16 186:2        si 245:14                138:2,4 173:12
  275:16 277:14         seriousness 342:16         sic 348:6 408:7          174:16 175:3 180:3
  280:14 281:1          services 342:3               415:10 421:22          181:5 185:14
  293:19 295:16         set 8:8 103:23             side 30:20 64:16         187:10 194:9
  296:13,20 298:3,4       254:2 318:13 319:2         87:5 185:13 190:19     226:22 235:2,5

                                    Freedom Court Reporting
877-373-3660                          A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 143 of 251



Isituation - status]                                                              Page 470

  257:6 282:1 283:13   somewhat 139:2         speculate 112:15          266:18 296:16
  283:16,20 284:20       312:13 313:6,7,21      135:11,13 141:9         373:21 374:3
  330:23 337:16        soon 299:20 348:18       143:15                  407:18
  339:8 340:7 342:16   sorry 39:14 83:15      speculated 415:10       starting 105:3
  345:18 346:11          268:6 339:1 366:10   speculating 286:6         294: 11
  350:23 372:16          385:18 386:3         speculation 168:20      state 9:16 151:11
  373:6 375:2 393:16     392:23                 406:10                  214:1 427:2,5,12
  401:3 404:18         sought 8:18 61:11      speed 127 :3              427 :22
situational 342:8      sound 110:1 121 :18    spelled 159:20          stated 52:15 374:13
  344:19 346:16          121:19 332:20        spend 79:18               427:7
situations 96:23       sounded 362:9          spent 197: 17           statement 69:2
  102:15 168:1175:8    sounds 109:19          split 29:7                76:22 80:6 157:15
  181:1 321:4          source 176:20          spoke 234:3 274:11        169:10 172:10
six 74:15 157:22       span 148:12              342:5 344:16            178:5,13,22,23
  205:9 244:5 245:14   speak 40:8,11          spoken 274:12             179:1 279:7 282:22
  245:17 274:8           49:17 128:10         spot 166:5                287:9,13,22 327:12
sixth 73:13 134:3        129:17 135:8 138:1   spring 92:14 93:8         333:3,6,8 336:18
  170:20 180:5           152:17 185:18          420:4                   347:1 354:22
  182:12 229:21          290:4                staff 223:8,11            360:20,23 361:4,5
skill 427:9            speaking 40:12           224:23                  361:7,11,19 362:14
skills 79:12             218:18 251:21        stage 124:2               362:21 363:2,2,4
skip 98:17256:1        speaks 39:20           stance 327:5              363:13,18 365:9
skipping 98: 17        special 12:4 92:12     standard 10:15            379:10 380:2
slowing 240:12           93:4 134:14 388:21     121:20 141:3,5          393:12 395:20,23
small 81 :3 87:20      specialists 74:7         225:15 371:1            399:7,9,12,21,22
  410:3 411:2          specialization 73:5    standing 26:9             400:3 413 :21 419:5
smaller 67:8           specialized 56:14        33:22 35:2 55:2         425:21
soft 299:15            specialty 70: 17         133:7 171 :22 172:4   statements 97:8
softer 283 :8          specific 77:7,22         188:18 419:20,20        175:5 362:6 363:12
solemnly I 0:7           124:15 125:4           420:19,19               363:20 399:18
soliloquy 258:6          129:20 142:2 145:4   start 11 :3 45:7        states 1: I
  287:11 333:1 362:1     150:23 154:12          96:15,16 104:20       stating 52:17
solve 323:23             155:3,21 159:13        105:16 142:13         status 21:23 22:23
  375:15 376:11          242:10,10,16           146:22 148:22           24:18 27:9 28:22
  378:1                  246:18 254:2           231:8,10 233:9,13       29:1 30:12,14
solved 3 77 :22          301:17341 :4           306:3 352:15 365:3      35:21 45:4,15
somebody 44: 15          391:13,14,18           375:10 383:21           46:10,14 48:2
  94:17 152:6 244:3      393:14,16              405:9 406: 17           67: 17 78:22 163: 12
  394:1                specifically 8: 12     started 42:22 64:21       225:13,15 226:4
someone's 188: 13        98:16 138:10           99:7 115:15 127:20      236:4 249:11 298:9
                         354:21 379:9           128:1,4 147:16          300:22 305:14

                                 Freedom Court Reporting
 877-373-3660                      A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 144 of 251



[status - sufficiently]                                                              Page471

  307:21 309:22           stopped 65 :2,5          185:4,6,10,11            224:3 225:22 227:3
  342:7,22 343:8            112:23 296:18          192:9  193:9 194:2       243:1 320:23 343:4
  344:17 374:18,18        stopping 32:15           194:6 195:9,14           356:15 400:19
  376:18 378:10             360:20                 197:1 200:3,15,15      studied 150:21
  381:9 383:23 388:9      stops 113:6,7 335:1      200:23 201 :4,6,9      studies 50: 17
  412:23 413:10           story 64:17 94:18        201:15 202:2 203:2       225:18 227:10
  419:16,21 420:13          115:13 247:5           203:13 205:17            229:11,13 305:14
  420:15,21               strain 210:10,11         208:1214:3 216:1         318:11
stay 229:8 234:4,6          318:21 319:8,9         224: 18,20,21 225 :3   study 61:5 132:20
  234:16 235:3            stranger 69:8            225:6,13 226:19          146:17,18 167:6
stayed 383:11             strict 311 : 1           227:1230:4233:20         201:11
staying 230:10            string 409:4             243:5,7 245:11,14      stuff 71:8 383:12
  235:13                  structure 111 :12        249: 11 250:20,23      subarea 73:4 74:7
steal 100:1,15              140:1                  251:16 260:2           subhadra 70:6
   101:12 151:12          student 13:15,21         272:18 273:2,13        subject 27:11,13,21
stealing 101 :14            14:1,16 15:6 16:20     276:11 285:15            31:18 74:22 90:23
step 74:9 99:8,8,15         16:20 17:1,19          290:16,21 291:2,6        345:22 367:7,10,15
  99:15 100:3,5,6,17        18:12,13,21 19:3,7     291:19 298:9 300:1       367:18,22 368:1
   101:2 104:5,5,22         19:9,18 24:19          300:22 305:13            383:19
   111 : 18, 18,21          25:23 26:7,11 27:4     307:21 309:22          subjective 73: 10
   124:13 139:6 170:2       28:6,17 29:144:17      320:9,9,12 331:20      submit 116:23
   185:2 186:8,8            46:9 50:4 52: 13       346:12 375:5,8,10        118:17 162:1,10
   195:9 294:14             55:11,15,17,21,23      375:19 388:9 397:7       164:1 319:17
  298:13 301:14             57:7 64:13 73:17       397:20 407:18            329:20,22,23
  302:12                    74:13,16 75:2,4,9      412:23 418:2,8         submits 118:21
stepped 237:19,21           90:2,4,19 95:6 96:6    419:21 420: 1,20,23      225:6
  257:13                    97:12,21 105:12      student's 13:18          submitted 161 : 12
stepping 237:15,15          113:7 116:22 117:3     14:13 16:12,22           162:16 163:2
steps 113:12,15,16          119:1,8,17 120:21      19:8 26:1 72:14          319:20,22
   128:7 130:22             121:3,17 122:1,1,5     139:2 142:7 156:9      succeed 233:12
  203: 17 342:20            124:9, 11 130: 18,20   177:19 180:11          successful 75:9
  350:21                    130:21 134:19          195:7 242:20             115:17 151:10,13
stick 310:19                139:4 140:5 144:13 students 13:10 15:1          231:1,7,9 234:10
stickers 382:14             145:4 150:4 151 :2     55:7 65:9 66:16          234:14,15
stip 10:15                  153:16 156:10,14       68:4,20 72:15,20       sue 331:10,16
stipulated 8:3              169:21 174:14,23       73:8 74:5,20 97:16     sufficient 74:13
stipulation 3:7 8:1         175:10,13 176:23       104:1 137:23             118:1 123: 12
stipulations 10: 16         177:2, 18,23 178:3     138: 16,23 139:7         130:16 196:3
stop 154:13 215:19          181 :8,23 182: 12,18   145:6,7,10 174:21        403:21,22
  320:16 363:22             182:21 183 :5,8,9      180:21 181:2,9         sufficiently 169: 1
  402:22                    183:13 184:6,22        182:2,4,8,9 213:7        169:19

                                    Freedom Court Reporting
 877-373-3660                         A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 145 of 251



(suggest - tell]                                                                 Page 472

 suggest 41 7 :2        surface 285:17           349:22 351:15          137:20 152:21
 suggestion 321:14      surprised 344:6          352:5,6 368:8          177:7 190:11
 suggestive 411 :9         345:15                373:8 391:20           192:12 200:7,8
   417:1,4              susan 1:113:94:7         392:20 395:2,8,12      202:5 251 :17
 summation 82:22           4:22 5:3,7,12,16,20   395:14,16 401:13       256:19 283:23
 supervision 427:9         5:22 6:11,13,18,22    402:19 405:1           291:6 297:4 298:18
 supervisor 249:21         7:13 9:5 10:21 11:6   418:20 419:10          309:18 311:7,9,15
 support 21 :23            12:2120:1942:1        420:6                  314:17 317:12
   22:23 23:2 24:18        174:18 206:11       taken 1:12 8:7 78:5      318:6 321:2 333:15
   24:23 25:3 26: 12       339:16 367:5          96:9160:19171:12       334:9 342:11,13
   27:8 28:7,16,22,23      370:14 383:3,21       173:16,17 182:6        343:19 353:18
   30:12,14 33:19          384:2 410:2           202:14 237:22          362:20 363:7,22
   34:1 35:21 48:2      suspended 36:21          246:19 278:18          364:1,5,6,7,11
   67:16 78:22 82:1        293:8                 280:4 302: 11          365:3 366:18,20
   161:16,22 162:3      suspends 13:18           308:14 352:10          375:22 376:1 377:6
   187:10,11 282:19        16:21                 424:5 427:7            377:12 394:13
   286:17 300:2         suspension 19: 11      talk 48:21 72: 18        396:7,9 398:9
 supported 249:22          130:5 418:9           81:13 82:16,17         401:22 402:3,13,16
   250:5                suzanne 1:21 8:8         94:17 100:8 106:6      404:5 405:10,11
 supporting 64:22          9:13 427:4            106:17124:21           422:14 425:2
 suppose 54:7 153:5     suzuki 251:21            125:3 129:7,15       tapes 191:23 192:6
   156:3 167:21            252:20                153:2 154:11 200:3   taylor 259:12
   216:18 322:8         swear 10:1,4,7           238:8 267:6,15       team 339:6 340: 10
 supposed 25:1          sworn 10:22              317:1,23 342:23      technology 71:5
 suppositions           syllabus 242:10          343:2 364:15         tell 40:3, 7 49:3,5
   167:18               system 2:8               396:19                 54:18 72:2,8 74:21
 sure 41:2 51:22        systems 318:8          talked 82:16 86:19       75:3 81:12 87:23
                        1---"-------
   70:20 90:7,11                   t             106:5 108:11 115:2     90:13 94:18 95:16
   103:23 105:19,20                              129:16 136:13          98:6 104:3 108:15
                        t 4:1
   130:11,23 132:13                              149:14 160:12          108:21 115:13
                         table 3:1,5 74:19
   132:18 160:6                                  177:6,9 187:16         120:5 125:5 126:8
                           183:3
   209:10 216:5                                  198:3 218:7 254:13     126:23 128:23
                         take 24: 13 76:2
   224:11 246:3                                  302:8 321:8 340:18     140:9 146:17
                           78:181:3,1883:23
   247:17 248:4                                  345:8 387:17 402:4     149:15 155:14
                           85:2196:3111:11
   253:21 269:9                                  408:16                 162:13 199:4
                           116:4 120:20 152:7
   270:19 274:13                               talking 27:8,23          208:17 213:1,13
                           158:12 159:23
   275:3 281 :23                                 28:21,23 38:3          215:21 220:9
                           160:15 188:19
   283:21 298:13,15                              83:13 84:7,12          221:19225:10
                           202:9 205:3 225:19
   302:1,12,13 342:14                            90:22 93:10 107:6      234:7 239:20
                           251:14 276:18
   357:12 373:4,7                                107:7 124:15,16        240:10 241 :23
                           287:3 289:9 306:8
   380:9 399:15                                  126:18,19 129:4        246:18 247:1,2
                           309:3 318:16 348:8
                                   Freedom Court Reporting
 877-3 73-3660                       A Veritext Company                       205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 146 of 251



[tell - think]                                                                     Page 473

   254:14 258:16          305:23 306:12        testimony 10:8           think 16:1 22:12
   259:18 270:14          351:9                  12:1 16:7 34:7,8         24:7 29:6,22 36:13
   276:7 292:7,21       ten 21:7 183:22,22       35:7,11 36:7,17          38:1,12 42:19
   295:12 301:9 304:9     184:7 185:23 205:7     38:19 364:9 365:11       45:12 54:17 59:12
   315:13 323:3 327:4     205:8 206:4 352:4      368:14 427:6             76:19 79:22 81:17
   342:12 347:2 350:5     368:6                tha 73:21 172:2            86:15 89:8 94:16
   367:6 382:22 390:9   tenders 20:21          thank 10: 13,20            100:18 106:2 108:2
   390:13 407:9           161:6 172:20           12:3 16:3 18:2           109:4 112:12 119:3
 telling 16:4 40:5        206: 13 268:7          20:23 84:13 120:19       131:20 143:6 147:4
   43:8 44:10 47:6        316:14 371:15          172:22 192:16            147:23 149:20
   51:8 52:3,5 53:13      393:1407:4408:13       199:5 206:15 285:3       155:6,8,15 163:9
   59:16 63:20 83:20      414:12                 326:18 327:11            170:1 174:6 178:6
   89:2 94:20 99:14     term 38:5 132:6          372:19                   178:19 179:22
   99:17 102:5 109:5      316:23 317:3,18,23   thanks 16:2 234:6          182:11,21 183:2,21
   109:7 126:4 134:7    terminate 235:12         339:16 383:2             184:13 185:14
   141:11 148:21          236:11,16 298:9      theft 100:19 103:8         186:20 196: 13
   152:22 153:5,8         300:22 305:23          103:16 253:16            200:19 213:7 216:6
   154:22 155:7 162:7     307:7                  254:4,6,15,21            216:10 218:4
   187:6,14 188:3       terminated 65:10         256:6,8,13 257:3         228:14 230:16
   197:23 198:12          65:11,16 158:5         303:19                   233:9 245:21
   199:19 208:4           235: 10 236:8        theoretical 318: 11        259:20 275:19
   210:15 212:15          257:14 275:12        theory 318:16              286:2 287:21
   215:21 217:11          301:15 302:4,6,20    thereof 8: 17              288: 10,13,21,22
   219:4,8 220:13         303:14 307:21        thi 261:5 275:7            290:15 311:20,22
   231:12 241:13          309:23 400:7,21        407:7                    312:4 317:4,15
   252:5 263:12 264:7     401:20 402:6,8,12    thing 11 :22 28: 15        320:3 321:21
   273:12 277:12          405:22                 59:2 86:14 115:6,9       326:13,21 327:19
   278:10 279:8         terminating 24:22        169:18 170:2 192:3       328:4,6,22 330:3
   281:19 285:20          235:16 236:3 301:1     319:10 353:23            334:14 335:5 337:8
   296:17 297:5           311:6                  358:18 380:10            342:12 347:1 350:2
   303:14 304:19        termination 236: 13      418:10 425:11            350:8,13 357:17,23
   307:18,20 308:10       275:13 301:19        things 68:19 79: 19        358:1,3 359:1
   310: 13 322:5          302:14 401:23          85:15,16,18 86:4         360:5 361:7 364:19
   331:20 339:19          402:14                 102:16 126:11, 13        366:7,11 370:8
   360:4,9,9 371:22     terms 93:16 204:4        129:5,8 164:21           377:15,18 378:2
   375:1 377:21 381:6   test 145:23              165:2 188:3 216:22       382:6 390:4,12,14
   390:4 393:21         testified 10:23 36:7     231 :3,4 292:3,8, 11     390:21 391:5,13,15
   394:11 404:19          61:15                  334:12 347:6,7           391:23 392:17,19
   418:14               testifying 34:3          356:15 358:2             393:11 394:10,12
 tells 20:7 22:23       testimon 38:15           388:19 390:19            395:15 396:20
   37:20 44:16 263:5                                                      397:10,21 398:16

                                  Freedom Court Reporting
 877-373-3660                       A Veritext Company                          205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 147 of 251



[think- top]                                                                       Page 474

  401 :2,5,13,16          356:1 358:9,10,13     83:13 84:19 88:10         311:13 312:1,3
  411:6414:2,3,7          359:22 362:2          92:17 93:9,14             315:1318:22324:9
  415:2,5 426:1,5         370:19 371:3,22       97:16 117:4 119:19        362:21
thinker 358:8             372:1,5,13,17,22      120:20 121 :9          title 3:3 21:8,22
thinking 24:4,4           372:23 373:17         127:23 128:2 134:4        30:11,13 48:2
  83:5,18 115:23          379:21 380:6,8        140:5 141:1148:12      tobias 2:7
  123:13 184:5 231:5      381:1,4 413:19        148:16 152:7           toby 9:17
  232:9,16 254:20      threaten 331:10,12       161 :20 165:3,23       today 131:7 188:2
  290:12 293:21           389:18,19 412:12      166:1,17 184:8            196:12 239:17
  299:8 348: 1 359:3   threatened 354:19        187:6,15 188:13           240:1 241:3,17
  388:11,13 402:10        356:2 373:2 379:7     197:18 201:9              277:20 280:21
thinks 55:23           threatening 88:21        203:15,22,23 208:6        339:6 350: 13
  153:16 234:3            89:3,6 143:22         220:9,11 221:13           354:13 366:7,10
  317:21                  175:6 356:21,23       230:14 233:22             369:4 408: 17
third 79:8 80:22          357:23 358:4 361:8    240:6 247:15,22           414:20
  283:14                  372:14 389:23         248:3 249: 13 251 :1   toetl 224:9
tho 244:10                390:3,13,14,21        251:5 252:17           told 17:8 46:2,22
thorough 188:4         threats 176:7 327:6      265:10,23 266:1,2         66:21 71:14 82:4
  294:10 371:5            331:8 339:14          266: 12, 19,21            82:18 86:8,9,20
thoroughly 186:3       three 42:20 65:8,15      277:17 281:12             94:13 102:12
  188:9                   66: 16,17 131 :6      282:10 283:18             104:15 105:5 106:8
thought 27:18             163:8 164:1 171:2     285:9,11,16 303:12        108:23 111:23
  88:10 137:18            181:17,21,23 183:7    303:15 304:18             115:20 126:8 127:8
  225:18 244:10           184:5,20,20 185:9     306:17,21 319:19          135:8 139:20
  274:5 276:21            230:5 231:19,20       327:5 351 :21,22          143:21 151:1,3
  345:11 389:15           274:9,21 297:15       360:22 361 :23            157:17 164:5
  402:1                   309:14 318:16         363:19,20 364:4           169:11175:17
thoughtful 184:21         343:19 349:11         369:3 373:10 374:3        179:16 183:7 186:5
thread 5:14 6:9,16        354:6 357:15,15       389:17 404:17             186:6 194:10
  7:6                    400:7,15 402:7         406: 17 409:6, 11         204:20 217:22
threat 85:2,7,7        throwing 317:14          410:17 420:13,14          219:9 277:4 293:4
  86:2,9,10 87:9       thunder 41: 1            421: 1,2 426:6, 7         319:12,22 324:9
  173:8,13,16 328:2    ticket 420:14            427:7                     354:18 368:16
  329:11 331:9,11,18   tied 305:14            timely 133:18,23            373:12 379:6 426:6
  331 :23 332:5,9      till 122:1 309:2         134:5,8 136:3,8, 17    tomorrow 17: 16
  333:16,21 334:7,10   time 8:7,16 16:13        137:8 151:2 154:6      ton 362:8
  334:16,23 335:10        17:22 18:15 20:2      157:15 159:5           tone 334:8 339:23
  335:16,18 336:16        24:9 34:4 36:9 42:8   170:21 200:8 232:7        354:20 379:8
  336:17 337:5,18,21      42:23 46: 15 56:23    376:21                 top 102:13 383:11
  338:12 345:17           62:18 65:18 67:19   times 131:6160:14           384:22 386:23
  353:12,21 355:14        73:18 75:5 79:19      191:17,18 214:17

                                 Freedom Court Reporting
 877-373-3660                      A Veritext Company                          205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 148 of 251



[topic - understand]                                                              Page 475

topic 240: 17          trustees 1:6 9:6         152:12 158:5           ultimately 327:8
topics 210:4 318:9     trusting 54:6            167:18 174:3             413:3,4
  367:15 368:8         truth 10:9,10,10         192:20 193:4 198:4     um 23:21 71:7
totally 65:12 69:8       53:13 248:10 321:7     199:9 200: 13 201 :4     77:11 85:19 111:17
  319:10 381:16          337:9,10,15            201:9,22 202:5           117: 14 147:22
townsley 353:11,19     truthfully 427:11        204:20,22,23 205: 1      174:6 188:2 205:16
  354:18 379:5         try 75:14,15,15          205:11,23 206:1          211:8 214:15 229:2
traditional 205:8,9      80:17 96:20 150:17     210:9 214:16             242:3 246:15 254:8
  205:20                 217:20 365:5           216:22 230:5             274:1 275:17
train 276:21             366:19 381 :21         248:19 249:22            277:21 284:9
transcript 4: 13         401:2416:18            268:10 281:14            307:13 326:4
  33:3 34:20 35:14     trying 64:12 66:15       285: 11 286:20           347:13 379:14
  35:15 36:11 37:12      66:20 83:18 95:5       292:3,8 297:15           382:18 421:10,12
  224:8 228:22           95:11 99:23 100:15     299:5,9 315:1            425:3
  244:13 365:18          101:12 107:2           318:16,22,22 319: 1    umm 58:14 287:15
  427:6                  111:14 203:16          319:7,17 320:2           291:13 294:15
transcription 427:8      204:12 215:19          321:9,17,18 326:3        303:21,23
transistor 71 :6         248:6 249:12 301:8     354:17 356:1 358:2     un 45:10 62:3
treated 73:9 104:1       325:8,15 335:11,17     362:5 372:4 379:4        286:2
  139:7 182:7,22         341:1 363:21           382:21 385:6           unambiguous
  184:23 186:1,2         379:19 380:3,7,9       386:17,18 392:5          283:15
  288:14,22 290:10       380:11                 400:18 402:21,22       unaware 60:14
tricky 102:15          tuesday 9:2 272:5        403:2 405: 12          uncommon 124 :2,7
  308:12                 298:3                  409:10                 unconnected
tried 151:12 335:9     tuitions 23:6          typewritten 427:8  .~
                                                                         388:20
  364:21,23            turn 299:22 382:10               u              undergraduate
trigger 89:20          turned 170: 16         !-------------'            17:23182:18
                                              u.s. 230:15 234:5
triggered 275:13       turning 208: 13                                 underlined 176: 10
                                                235 3 13 236 4
true 47:14,14 59:5     turns 170:22 171:1          : ,       :           192:18 202:22
  88:5 115: 11 139:8   tuscaloosa 1: 12, 14   ua 7:2,5 15:11 24:9        207:4 208:4 304:12
                                                190:13 229:14
  156:14 216:12,15       2:4,9 9:10             259:14 281:1 287:4 understand 15:17
  219:10,11,21         twenty 409:4                                  16:5 17:9 36:17
  320:20 321:5         twice 36:2,3,7           287:14,23 312:15    38:18 46:14 55:4
                                                313:22 315:23
  330:11 387:6 427:6   two 11:15,18 19:19       330:22 387:4        56:9,11 62:8 66:20
trust 51:17 53:22        23:9,10 26:20,22     ua's 342:2 370:21     67:2,6 69:3,22 71:1
  54:1,8 55:9 62:22      27:2 29:8,17 30:18   uapd 314:6 342 :8     75:12 100:8 103:3
  112:2 123:7 137:14     30: 19 31 :2,5,6,9                          103:20 107:3
                                                344:18,23 345:4
  221 :6,7,11 222:6      65:9 83:13 85:16       346 3 8 15 348 3 7   l lO:l 4 135 :4,23
  335:3,15               85:18 86:4 102:16         : ' '       : '   158:23 171:15
                                                348:17,19 349:16
trusted 53:15            117:2,4,8 118:18       349:18 355:7         188:9,21 190:23
  221:11 348:7           118:19,22 151:20                            198:14 211:15,16

                                 Freedom Court Reporting
 877-373-3660                      A Veritext Company                         205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 149 of 251



[understand - visa]                                                            Page 476

  228:1 232:15,20         11:9,17 13:11          162:22 163:21      verbal 41:9 42:2,3
  234:13 248:6            37:20 38:17 39:4       164:6                43:20,21 44:2,13
  249:13 271 :6           51:2 53:20 76:17     use 22:9,13,17,20      44:14 47:19 214:4
  283:12 291:11           77:1,3 114:17          82:9 131:22 132:6    215:10 251:12
  309:19 323:2            115:22 126:18          148:12 164:23      verdict 112:3,7
  331:19 349:2,4          129:5,8,16 139:9       166:5 174:18       verified 40: 16, 18
  350:23 360:21           141:17 151:12          185:10 189:1,4,6     42:18 43:2,4
  378:3 396:1             158:5 173:11 180:9     222:9 234: 17 250:3verify 40:19 55:6
understandable            182:15 193:22          293:6,7 308:12       87:3 275:23
  69:1                    194:8 212:4,8          313:2,2 317:22     veritext 1:22
understanding             214:2 225:17 239:1     324:6,8 343:12     version 112:6
  143:9,11 152:11         239:4,12 242:21        377:4 409:11         370:3 418:6
  200:22 201 :3 229:2     276:8 286:3,15       uses 207:23 316:22   versus 9:6
  244: 17 270:23          288:19 293:9           317: 1 386:21      vested 427:12
  304:14 343:10           309:22 345: 11       usual 10:15 14:22    vice 58:6,22 59: 17
  395:22 396:1            346:23 351:14        usually 92:11 93:1     60:6,15 62:4 63:5
understands               352:22 359: 10, 11     94:13 116:16         64:6 70:6 151:17
  282: 17 284:20          359:20 390:22,23       144:14,16 207:17     152:7163:3171:4
  298:16                  395:1,5 401:14         230:4 316:23         200:1253:14257:5
understood 38:5,6         402:18 407:19          386:21               257:13 303:18
  282:1 283:10,19         410:14 419:13                   v           327:15 404:2
  286:14 301:7 303:3      420:9 421:13 422:3                        video 1: 10 9:4
                                               v 1:5
uneffective 301:18      university's 36:15                          videographer 2: 12
                                               vague 95:10,14,17
unethical 80:3            224:12 289:21                               9:1,12,23 78:3,6
                                                 95:18 359:14
  83:23 355:2 357:22    unjustly 184:23                               160:17,20 202:12
                                                 388:20
  379:13                unlawful 24:8                                 202:15 280:2,5
                                               valid 14 7:23
unfairly 288: 14,23     unproductive                                  352:8,11 406:19
                                                 148:14 165:11,15
unfamiliar 330:19         195:11                                      426:10
                                                 165:16 166:11,15
unfavorable 68:6        unquote 353:14                              view 69:3,4 134: 11
                                                 167:19168:17
unfortunately             355:3                                       134:12 156:9
                                                 169:14 171:8 182:5
  207:12 208:5          unrelated 318:23                              180:11 232:11
                                               validatable 169: 14
  289:19                unsatisfactory 57 :9   validate 150:17        234:11  239:19
unique 51:1             unsure 100:18                                 252:19 275:10
                                               validated 150: 18
unit 9:4 78:7           untouched 92: 13                              289: 15, 16,20,21
                                                 151:1
  160:21 280:6            93:4                                        323:5 324:11
                                               validity 24:3 74:9
  352:12                unusual 73:2                                views 362:1
                                                 150:15
united 1:1              update 272:16                               violate 53:20
                                               valu 171:7
universities 51 :5      urgent 143:1                                violation 26:8
                                               valuable 182:17
  76:17,23 212:2          144:11,14,16                              violent 371:7
                                               variable 113:10
university 1:7,13         145:11 146:2,10                           visa 225:13,21
                                               ver 112:4
  2:8 4:17 9:7,18,20      148:17 157:19                               226:4 235:9,16

                                  Freedom Court Reporting
 877-373-3660                       A Veritext Company                     205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 150 of 251



[visa -witness]                                                              Page 477

  236:12,13 275:12    234:4,6 241:19        195:3 204:10 221:3     201:18 225:8
  275:14 298:17       267:14 270:1,4,8      229:5,7 230:23         318:17
  302:4 305:14 307:8  275:21 276:6,19,21    232:17,18 234:4       weigh 216:22
  309:3,19 311:6,7    281:5 283:5 284:22    235:3 239:23          weighty 139:4
  311:11,18 342:5,21  286:15 298:10         247:11 256:3,18       welcome 32: 13
visible 386:23        305:1 310:19          259:9 282:16 283:8     164:20
vo2 210:10            325:13 327:14         288:1,7 291:11        went 100:2 106:4
voice 112: 10         331:16 346:13         294:2 298:22 299: 1    373:22
  182:16 187:17       399:23 405 :20        300:7 301:8,17        western 1:2
  190:2,9 217:6,7     409:21 410:12         302:23 312:23         wha 270:11
  219:18 297:5        415:15,17,17,20       318:1322:2326:23      whitaker 253:19,23
  365:16 368:21,22    417:5 418:1           328: 12 329:9          254:12 303:18
  369:3 404:15       wanted 132:6           334:20 336: 18        whoo 41:1
voices 186:12         169:12 226:2,7,10     339:9 359:3,21        williams 5 :8
  190:21 215:12,15    226:21 228:9,9        390:16,17 391:10      willing 162:3
volunteered 258:4     234:16,19 269:9       406:5,6 414:4          243:22
          w           271 :4,5,8 282:9      417:5                 wise 173:13
                      283:12,22 305:15     ways 49:17 73:9        wish 192:22 193:7
wait 128:3 240:2
                      342:13 411:4,14       177:20 219:1            193:9 195:19
  272: 1 362:23
                     wants 79:13 327:4      270:21                 204:21
  363:13 364:6
                      417:6                we've 76:2 131:5       wished 196:5 283:6
waited 127:23
                     warned 39:9            136:13 158:10         wishes 194:5 195:4
  165:21
                     warning 251: 13        160:10,11 165:18      wishing 194: 1
waiting 166:7
                      278:23 347:18         197:17 276:17         wit 365:22
  362:22 364:12
                      349:18,23             340: 17 352:3         withdraw 282: 19
  417:20
                     warns 39:4            weapon 389: 13         withheld 262:3
waived 8:12
                     warrant 278:9          390:2                 witness 10:1,5,12
walker 5:16 258:23
                      285:13               week 152:10              12:23 20:21 35:16
  259:2,21 262:16
                     waste 240:6            161 :13 201 :10,13     41:1 57:23 67:1
  427:3
                     wasting 187:6,15       201:14,15,17,17        81:18 82:7,17
walking 91:18
                      188:13                202:6 207:18           120:17 125:16
wall 391:12
                     watch 139:16           211:10,20,22 212:1     126:3,6,8 131:18
want 15:14 41:2
                      358:17                234:1,23 235:12J4       131:22 133:12
  58:16 73:8 79:21
                     watching 401: 17       236:1,14 238:10         138:13 154:15,18
  81:15 82:20 126:12
                     way 24:6 49:15         279:21 315:1            154:21 155:1,5
  129:1,9,23 131:10
                      50:1,5 51:1,13,15     379:15                  158:14 161:6
  146:16 156:17
                      53:18 56:3 60:13     weekly 121:8             172:20 174:19
  172:7,11 182:1
                      74:3 82:18 103:23     151:14,18 198:l         176:1,3,6 181:13
  194:22 195:3,15
                      105:2 116:18          211 :10                206:13 233:4,17
  207:3 212:22,23
                      139:14 140:2 178:1   weeks 117:2,4,8         264:9,11 266:1
  225:23 227:22
                      181:4 183:4 194:20    118:18,19,22           267:17,21 268:6
  228:1 229:4,6,7
                              Freedom Court Reporting
 877-373-3660                   A Veritext Company                       205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 151 of 251



[witness - zero]                                                            Page 478

 273:20 290:22         400:19                 373:19 379:3         301:12 407:14
 316:14 324:18,22     works 49:22 50:8        397:13 418:12      yearly 214:7,22
 362:12 364:5,9,13     79:20 128:11 221:4     421:9
                                            1--------~
                                                                 years 11:13,16
 365:10,11 366:2,5     224:3 256:4 336:18              x           70:13 73:19 74:14
 371:15 382:18        world 239:21          x :l                   134:4 152:4 195:14
                                               4
 385:16,18 386:3,6     336:18 417:3                                198:1199:9 200:3
 386:9 393: 1 406:2   wou 42:22 61:9                   Y           200:16 201:6,21
 406:5 407:4 408:13    226:16               yarbrough 5:20         210:9 211:19
 408:18,20 410:15     write 178:20319:1     yeah 13:221:19         289:14290:12
 410:20 411:8 412:6    319:7 333:14 396:8     22:8 33:5 38:1       343:5 392:5
 412:15 414:12        writes 331:7            39:20 58:9 62:11   yesterday 281:2
 415:14 416:16        writing 121 :19         67:10 75:20,22       354:13
 419:12 420:8          179:11 180:1           82:23 100:6 103:20 yo 82:11
 425:23 426:2 427:7    207:12 208:5,12        107:13,13 108:6    younger 286:22
 427:11,16             209:6,10,11 212:15     115:4 120:3,18       287:1
                                                                 1---------1
wonder 158:2, 15       276:10 300:18          124:18 127:6 128:9           z
 273:2                 307:19 313:18          128:16143:4
                                                                 zero 208:2 243:16
word 22:9,13,16,18     360:7 396:4            145:22 147:9
                                                                   244:6,13,15,15
 22:20,22 30: 14      written 48:17,19        158:14 167:17
                                                                   281:20
 39:1 82:10 217:12     85:13 98:7 119:22      183:11 198:22
 232:2 299: 11         119:22 208:17          210:17,20 214:5
 300:23 301 :17        215:7,8 282:17         216:5 219:8 220:19
 308:5,13 317:10,11    298:23 299:1 300:7     228:3 233:4 252:3
 317:14 343:12         300:14,16 345:7,16     253:11,21 254:10
words 85:11,14         358:23 359:20          266:16 277:7
 213:4 354:6 357:16    393:8,12               302:23 305:11
 364:10 378:4         wrong 30:6 73:22        308:12,23 310:4
 380:16,23             94:22 113:2 131:2      311:3 317:18
work 49:19 64:13       180:10 220:10          363:11 373:10
 81:2 122:9,11,14      252:23 318:1           386:8,10 387:7
 122:18,21 123:6,12   wrongdoing 83:4         389: 12 393:2
 123:14 124:11        wrote 17:438:23         406:16408:18
 126:19 153:19         44:8 67:22,23 95:9   year 73:13 74:14
 156:16 158:17         97:2198:19176:11       74:15 99:18 106:20
 182:23 204:21         178:6 211:2,9,20       127:19,23 128:3,4
 211:17 212:3,4        211:21 221:12          134:3,6 170:20
 213:7 214:3 224:5     247:19 259:23          174:5 180:5 181:10
 237:4                 267:21 283:18          181:23 182:12
worked 210:9           351:6 354:16           184:9 203:23
working 70:2,16        358:23 368:11          207:13 213:20
 106:10 320:17         372:10,21,23           229:21 282:20

                               Freedom Court Reporting
877-373-3660                     A Veritext Company                     205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 152 of 251




                  Alabama Rules of Civil Procedure

                  Part V.   Depositions and Discovery

                                  Rule 30



      (e)   Submission to witness;      changes; signing. When

      the testimony is fully transcribed the deposition

      shall be submitted to the witness for examination

      and shall be read to or by the witness,           unless such

      examination and reading are waived by the witness

      and by the parties. Any changes in form or

      substance which the witness desires to make shall

      be entered upon the deposition by the officer with

      a statement of the reasons given by the witness for

      making them. The deposition shall then be signed by

      the witness,    unless the parties by stipulation

      waive the signing or the witness is ill or cannot

      be found or refuses to sign.        If the deposition is

      not signed by the witness within thirty            (30)    days

      of its submission to the witness,          the officer shall

      sign it and state on the record the fact of the

      waiver or of the illness or absence of the witness

      or the fact of the refusal to sign together with

      the reason,    if any,   given therefor; the deposition

      may then be used as fully as though signed unless

      on a motion to suppress under Rule 32(d) (4)              the
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 153 of 251




      court holds that the reasons given for the refusal

      to sign require rejection of the deposition in

      whole or in part.



      (F)   Certification and filing by officer; exhibits;

      copies; notice of filing.

      (1)   The officer shall certify on the deposition

      that the witness was duly sworn by the officer and

      that the deposition is a true record of the

      testimony given by the witness. Unless otherwise

      ordered by the court,      the officer shall then

      securely seal the deposition in an envelope

      indorsed with the title of the action and marked

      "Deposition of [here insert name of witness]u and

      shall promptly file it with the court in which the

      action is pending or send it by registered or

      certified mail to the clerk thereof for filing.




      DISCLAIMER:     THE FOREGOING CIVIL PROCEDURE RULES

      ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

      THE ABOVE RULES ARE CURRENT AS OF SEPTEMBER 1,

      2016.    PLEASE REFER TO THE APPLICABLE STATE RULES

      OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 154 of 251


                 VERITEXT LEGAL SOLUTIONS
       COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

 Veritext Legal Solutions represents that the
 foregoing transcript is a true, correct and complete
 transcript of the colloquies, questions and answers
 as submitted by the court reporter. Veritext Legal
 Solutions further represents that the attached
 exhibits, if any, are true, correct and complete
 documents as submitted by the court reporter and/or
 attorneys in relation to this deposition and that
 the documents were processed in accordance with
 our litigation support and production standards.

 Veritext Legal Solutions is committed to maintaining
 the confidentiality of client and witness information,
 in accordance with the regulations promulgated under
 the Health Insurance Portability and Accountability
 Act (HIPAA), as amended with respect to protected
 health information and the Gramm-Leach-Bliley Act, as
 amended, with respect to Personally Identifiable
 Information (PII). Physical transcripts and exhibits
 are managed under strict facility and personnel access
 controls. Electronic files of documents are stored
 in encrypted form and are transmitted in an encrypted
 fashion to authenticated parties who are permitted to
 access the material. Our data is hosted in a Tier 4
 SSAE 16 certified facility.

 Veritext Legal Solutions complies with all federal and
 State regulations with respect to the provision of
 court reporting services, and maintains its neutrality
 and independence regardless of relationship or the
 financial outcome of any litigation. Veritext requires
 adherence to the foregoing professional and ethical
 standards from all of its subcontractors in their
 independent contractor agreements.

 Inquiries about Veritext Legal Solutions'
 confidentiality and security policies and practices
 should be directed to Veritext's Client Services
 Associates indicated on the cover of this document or
 at www.veritext.com.
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 155 of 251
                    Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 156 of 251
~lm!~!i!i!!!!!!l!!!l!lll!IIII-. Case 7:18-cv-00425-RDP   Document 39 Fileci 02/13/19 Pac:,, 1 of 2                     FILED
  ij PLAINTIFPS                                                                                               2019 Feb-13 PM 12:31
 I       EXHIBIT                                                                                              U.S. DISTRICT COURT

 ~
                                                                                                                  ND. OF ALABAMA
          I
                                          UNITED ST ATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                                WESTERN DIVISION

              ALI AMIRI.,                                       }
                                                                }
                      Plaintiff,                                 }
                                                                }
              \'.                                               }    Case No.: 7:18-cv-00425-RDP

              THE BOARD OF TRUSTEES OF THE
              UNIVERSITY OF ALABAMA,

                      Defendant.

                                                            ORDER

                     This case is before the court on pro se Plaintiff Ali Amiri's infom1al request to compel

              Defendant to produce certain documents in advance of a deposition scheduled for February 19.

              2019. For the reasons explained below. Plaintiffs request is GRANTED. Defendant is

              ORDERED to produce .. [a]ny and all emails and letters received. replied to, or sent by Dr.

              Susan Carvalho regarding any matter related to Mr. Ali Amiri .. for the time period between

              January I. 2016 and February 28. 2018. as Plaintiff requested in his fourth Request for

              Production. Moreover. Defendant shall produce the documents in a time\~ manner that will

              enable Plaintiff to use the documents to adequately prepare for the deposition of Dr. Carvalho on

              February 19. 20 l 9.

                     In the Scheduling Order entered on :'Jovember 14. 2018 (Doc. # 36 ). the court stated that

              initial proceedings in this action would be targeted at the questions of (I) \\hether Plaintiff had a

              protected property interest in continued enrollment at the University of Alabama: (2) the reasons

              for Plaintiffs dismissal from the University of Alabama. including whethi:r his dismissal was for

              academic or disciplinary reasons: and (3) the procedures followed in determining that Plaintiff

              should be dismissed from the University of Alabama and in effectuating his dismissal.
     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 157 of 251
        Case 7:18-cv-00425-RDP Document 39 Filed 02/13/19 Page 2 of 2



       Defendant represents that it has produced emails involving Dr. Carvalho that relate to

these topics, including specifically the reasons for Plaintiffs dismissal from the University of

Alabama and the procedures followed in making the dismissal determination. But Defendant has

declined to produce any other emails involving Dr. Carvalho, including emails related to things

such as Plaintiff's claimed ownership interest in an electronic device, and his claims of theft,

plagiarism, and academic misconduct. The court concludes that these other emails, even if they

do not expressly state the reasons for Plaintiff's dismissal, may be relevant as circumstantial

evidence concerning the true reason for Plaintifrs dismissal from the University of Alabama,

including whether it was for academic or disciplinary reasons. The court therefore orders

Defendant to produce the remaining emails involving Dr. Carvalho and Plaintiff from the

relevant time period identified above.

       DONE and ORDERED this February 13, 2019.




                                            UNITED STATES DISTRICT JUDGE




                                               2
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 158 of 251
       Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 159 of 251
PLAINTIFF'S

  ~.
 EXHIBIT




       THE UNIVE:RSITY OF




           June 29, 2017




              Ah Amiri

           Tuscaloosa, .O.L 35401

              Dear !vi!. l·.miri:

           The Graduate School received notification from me Department of Physics that you hai'e ~een dismis:iCCI
           fc:>m the Doctor of Science io Physics program. As per Scholastic Requirements ::,f the Gr,duare Catalog,
           departmental dismissal from a degree progam also results in suspension from the Graduat:! School.

           l\5 a result, you will not be permitted to register for the Fall 2017 or any future semester unless you have
           fust been readmitted tO the Gtadu:ne School, in a different program. The process fur readmission is
           described in chc Graduate Catalog online in htip~: r /catalng ua.t-.iu/graduatc-'abour/ac:1dn.D.!'=
           pnh,:tc;-.' ,,·hola.~oc-rc4wcrm<:nt~ '·

           Twish you the best in all of your future endeavors.

              "·•·:~·H\b~
           _,.,/--::.--- ~ -4-
           Susan Carvalho
           Associate Provost and Dean of the Graduate School

           cc           Chemistry




                                                                                                          UA Production - 000154
,.
             Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 160 of 251




     From:              c.aryaJho. susan
     To:                Gteec, 1enn;rer
     Subject:           RE: RE: Graduate support status
     Date:              Monday, llme 26, 2017 4:42;00 PM
     Attachments:       imaoe001.lpg

     As I understand it, we do not send a separate/additional letter of dismissal. We place a hold on their
     next-semester registration, and put the department's letter into their file. That's it.
     But records here do not show that we were notified.
     let me know what you and Norma think, and whether we should proceed with the Hold-thanks!
     Susan
     Carvalho signature block no logo




     From: Greer, Jennifer
     Sent: Monday, June 26, 2017 4:22 PM
     To: Carvalho, Susan
     subject: Re: Graduate support status
     I'm meeting with Norma tomorrow. It's interesting that this was sent a month ago and the grad
     school was not notified.      ·      ·                  ·
     After a program dismisses a student does the graduate school also notify them? In grad school,
     they are admitted to a program and the grad school at the same time, contrary to the
     undergraduate experience.

     Jennifer Greer
     Associate Provost
     University of Alabama

     On Jun 26, 2017, at 4:18 PM, Carvalho, Susan <scaryalho@ua.edu> wrote:

              Hi Jennifer-the attached Grad Committee assessment and the chair's email below
              effectively terminate Ali Amiri's student status. Do you want to run this by Norma
              during your regular meetings, do we do this by email, or shall I consult with her? let me
              know best next step in making sure we are able to communicate this clear decision to
              him and make sure he understands it, as well as notifying the visa office.
              Thanks,
              Susan
              From: Han, luoheng


                                                                                                          UA000056
               Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 161 of 251




From:                          Carvalho, Susan
Sent                           Monday, June 26, 2017 3:40 PM
To:                            Greer, Jennifer; Han, Luoheng
Subject                        Ali Amiri
Attachments:                   Physics Ali Amiri 6 2017.docx



Hi Jennifer and Luoheng - thanks for the conversation today about Ali Amiri. Just FYI, attached are segments of the
Physics graduate handbook, that outline the grounds for expected research progress, funding, and dismissal from the
program. Just for your reference, in case we need to echo any of this language in future communications.

As we discussed:
    1) luoheng will assemble email records, including the Physics department's assessment of Amiri's research progress.
         Also a past letter of dismissal, so that we can compare to past student situations and use similar language where
         appropriate.
    2) Jennifer and Susan will draft a letter of dismissal patterned after prior letters, if the documentation warrants, and
         then will review with Legal Counsel to make sure the academic process is not seen as interference with any
         ongoing grievance or investigative processes.
    3) We will circle back to A&S and Physics, on next steps.

Thanks,
Susan




Susan Carvalho
Associate Provost and Dean
Graduate School
The University of Alabama
102 Rose Administration Bldg.
Box 870118
Tuscaloosa, AL 35487
Phone 205-348-8280 I M o b i l e - -
scarvalho@ua.edu I http://graduate.ua.edu




mALABAMA.
                                                                                                UA Production - 000111
        Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 162 of 251




From:           Quyafho Susan
To:             Han Luoheng
subject:        Phone call re Amiri
Daile=          Monday, June 26, 2017 2:20:59 PM


Hi Luoheng - I was talking with Jennifer Greer, who has been involved in Amiri's case before.
She will join me on our phone call at 2.30. if OK with you. If Lisa Dorr is frees. should she
also join, so we put a full plan together?

Susan




Susan Carvalho, Ph.D.
Associate Provost and Dean of the Graduate School
University of Alabama
102 Rose Administration Bldg.
Tuscaloosa AL 35487
205-348-5921 (office)
859-618-4399 (mobile)




                                                                                        UA000045
               Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 163 of 251




                                                                                             •




From:                           Han,luoheng
Sent                            Monday, June 26, 2017 4:00 PM
To:                             Carvalho, Susan
Cc                              Greer. Jennifer
subject:                        Ali Amiri
Attachments:                    U81_001.J)df


Susan and Jennifer:

I just had a meeting with Dr. Patrick LeClair. Here are the answers to your questions:

     1) Dr. 1.eClair is advisor and Dr. Gupta is co-advisor for Mr. Amiri.
     2) Neither of them have told him in writing that they would no longer serve as his advisor. In his email dated June
         19, Dr. leClair said " ...given that we have long since ceased to have ariy sort of productive relationship, I no
         longer consider you to be member of the research teamn.
     3) Mr. Amiri was funded through the end of spring 2017 semester with a NSF grant, which Ors. Leclair and Gupta are
         serving as CO'Pls.
     4) Mr. Amiri will be in his 7"' year in August 2017, and he has not published an article. In addition, he has not shared
         his research results for the last six months.
     5) The Graduate Committee of PHAY recommended Ali should not receive financial support and be dismissed from
         the department (See attached letter).

Luoheng




                                                                                                  UA Production· 000109
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 164 of 251
        Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 165 of 251
 PLAINTIFF'S

I T
I                                Documents Presented Regarding the


                             Contingent Recommendation



                                              Table of Contents


   Email from Patrick LeCJair on 4/27/2017. 4:34 PM 1 -------------------------- page 2


   Email from Patrick LeClair on 4/27/2017, l 0: 11 PM 2 ------------------------ page 3


   Email from Patrick LeClair on 4/28/2017, 1:37 AM 3 ------------------------- page 4-5


   Email from Tanta Myles on 4/28/2017, 8:50 AM 4 --------------------------- page 6


   Email from Patrick LeClair on 4/28/2017, 9: 12 AM 5 ------------------------- page 7


                  Email communication entitled "Graduate Support Status"


   Email from Patrick LeCJair on 5/26/2017--------------------------------------- page 8


   Attachment of the email {Contingent Recommendation) 6                          ------------------    page 9


   Reply by Ali Amiri on 6/1/2017-------------------------------------------------- page l O




     UA Production 000222. Initial Disclosures.
  : UA Production 000214. lnitial Disclosures.
  1
     UAOOOOl4. UA's Response to Plaintiffs First Set of RFPs.
  1
     LI A000005, UA's Response to Plaintiffs First Set of RFPs.
  5
     U A000008. UA's Response to Plaintiffs First Set of RFPs.
  1
   ' Contingent Recommendation is produced on 4/28/2017 at the urgent meeting declared b1 ! )r. Patrick LcClair (and

  the whole process was started and done in less than 20 hours). but it was not communieat..::d until 5/26/2017.




                                                    Page 1 of 10
             Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 166 of 251




  Fram: Lectafr. Patrtck pleclair@ua.edu
SUta)ect: grad advising needs 1D meet ASAP
  Date: April 'D, 2017 at 4:34 PM
     To: Conor Henderson conor.heuderson@uaedu, Pauto Araujo ptaraujo@ua.edu, Preelhi Nair preelhi.nair@ua.edu,
         NobuchDca C>lclMla okadan@ua.edu, Sanjoy Sarkar ssartcar@bamaua.edu, Dean 1bwnsley Dean.M.Townsley@ua.edu

       Hi,

       The graduate advising COllllli.ttee needs to meet before lunchtime on Monday to diSOJSs an urgent and
       serious matter. I will brief as many of you as I can on it individually.

       -patrick
                                                                                                    .,,. [I



     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 167 of 251




  Frum: Leclllr, P8blck pledalr@ua edu
Sull)act: Re: !J8d adviafng needs ID meet ASAP                                                                         ilfi
   Dale: April ff, 2017 al 10:11 PM                                                                                      1""
    To: CanDr HlliiC1818&Ji, conor helldeiSDA@ua.edu
    Cc: Dean TCJml!IBr Dean M Townsley@ua edu, Praelbi Nair Pf88lhi nar@ua edu. Paim Araujo ptaraujo@ua edu, Nobuchlka Okada
         okadan@ua edu, SariOY Sarller ssartcer@bama ua edu

       I wi.11 drop by for the start of the meeting to give some background infonnation, but should not be
       part of the discussion for reasons that will quickly becmne obvious.

       Looks like 18am Friday does work, let's go ahead with that unless SOIDl!One objects in the next hour
       or so .••

       -patrick
         On Apr 27, 2017, at 6:53 PM, Conor Henderson <Conor.hendersontua.edu> wrote:

         I could meet any time tomorrow after 10am, and almost any time Monday.

         So far it sounds Hke 10am Fri.day works for the people who hove responded already. Is there
         anyone for which this does not work?

         Conor.


         On 4/27/2017 5:37 PM, Deon          Townsley wrote:
           I am ovoiloble 10-4 tomorrow, and pretty much any time on Monday morning.

           Deon

           On 04/27/2017 04:38 PM, Nair, Preethi wrote;
              Hi Patrick, et ol.

              I con meet between 9:09 - 11:80 a.m. tomorrow.
              I have office hours with AY101 students o~er that plus clos~ at 2:80 p.m. followed by more
              help sessions.

              I con also meet on Monday nearly anytime.

              Cheers,
              -Preetht



                On Apr 27, 2017, at 4:34 PM, Patrick LeClai.r<Pleclair@lua.edu> wrote:

                Hi,
                The graduate advising committee needs to meet before lunchtime on Monday to discuss on
                urgent and serious matter. I will brief as many of you as I con on it individually.

                -potrick




         Dr. Conor Henderson
         Associate Professor &Graduate Director
         Department of Physics & Astronomy
         llft.;"o. .. c't+u ,..~ Al nhnMII
                                                                           '   ll

Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 168 of 251




 If you received this in error, please contact the sender and delete the material from
 your computer.


 --Original Message-
 From: Patrick LeClair [mailto;pleclair@ua.edu]
 Sent: Friday, April 28, 2017 I :37 AM
 To: Luoheng Han
 Cc: Carpantato Myles; Conor Henderson
 Subject: Ali Amiri

 Luoheng {cc Tanta, Conor),

 Copying Tanta Myles as Research Compliance Officer, and Conor Henderson as
 our department's graduate director.

 My departmental graduate advising committee will meet Friday morning 4/28 to
 discuss Ali Amiri's situation. They will specifically consider recent
 correspondence he has had with his advisors {including myself) and
 administrators, as well has his progress in research thus far. Their task is in short
 to determine if Ali is currently in good academic standing in our department, and
 make a recommendation regarding his financial support. I will not be a part of this
 review.

 I will briefthe committee on the basic and documented facts of the situation, but
 will recuse myself at that point from their discussion and decision process. I am
 not offering them any opinion of the situation, as chair I am only charging them
 with coming up with an independent recommendation of Mr. Amiri's standing in
 the department. I have instructed them that any recommendation they make to me
 should be copied to you and Tanta Myles to establish the origin of the
 recommendation, and that they do not communicate the recommendation further
 until you, Tanta, and Bob Olin have weighed in.

 The committee is charged with considering three matters: {l) is Ali i9 good
 academic standing in our department right now, (2) if not, should he continue to
 be supported by the department financially {whether by TA or using RA using
 funds administered by the department), and (3) if they do not suggest supporting
 him financially, does the committee recommend he be removed from the
 program, or is he allowed to continue if he can provide his own funding.

 I have given the committee a hard copy (and no electronic copy) of recent email
 correspondences between Ali and myself, Arun Gupta, Takao Suzuki, and later
 forwards to Tanta Myles and Carl Pinkert. They will also interview parties that
 were present at recent meetings, including grad students and faculty members in
 our department. I will have no part in this process either, I only informed them
 who was present at the most recent meetings that they might want to talk to.

 Once the committee has made a recommendation, they will send it to me, and cc
 you and Tanta Myles. The committee has been instructed to finish this by lunch
 time on Monday 1 May. We will not proceed any further than that until Bob and

                                                                                     UA000013
                                                                           , II


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 169 of 251




 Tanta have had a chance to weigh in on our committee recommendation, that's
 why I asked for the committee feedback by Monday when Bob returns from his
 travels. We will not send the committee's recommendation to Ali until that action
 is cleared by Bob and Tanla at least.

 I should also say that I passed the email exchanges noted above alon
 Huey, Compliance, Ethics, and Regulatory Affairs Coordinator, and




 I do want to point out some relevant text in our department's graduate handbook:

 https://physics.ua.edu/wp-content/uploads/2016/05/GradHandbook-2016-06-
 lipdi'

 5. Good Academic Standing
 "Graduate students are required to maintain good academic standing within the
 Department.

 Students who are not in good academic standing may have their financial support
 reduced or withdrawn, or may be dismissed from the program. The Departmental
 requirements for maintaining good academic standing supplement the Graduate
 School requirements; together, these requirements include (but are not limited to)
 the following:"

 [cut]

 "The maintenance of good academic standing with the Department also requires
 that graduate students conduct themselves responsibly and respectfully towards
 other members of our academic community. Indeed, the University has a vital
 interest in the character of its students, and therefore regards behavior at any
 location (on-campus or off-campus) as a reflection of a student's character and
 fitness to be a member of the student body. Accordingly, in addition to the
 relevant academic thresholds, a student's standing with the Department is also
 contingent on compliance with the Code of Student Conduct and adherence to the
 Capstone Creed."

 The last paragraph is of particular relevance, and it is one factor the committee
 will consider.

 Let me know if you have any questions or if you need anything from me. My cell
 is 857-891-4267 if you need to reach me on short notice.

 Best,

 -patrick


                                                                                      UA000014
     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 170 of 251




From:               <;amantatn MYle$
To:                 Piolled;, tad
5ubject:            FW: FW: Ali Amiri
Data:               Friday. April 28. 2017 9:D2:12 AM




CAP,

Based on Mr_ Amiri's reporting of possible misconduct. unless this meeting is to discuss the status of all graduate
students or was scheduled prior to our notification about the matter this could be considered retaliation based on the
timing_ I talked with Louheng yesterday about how Mr. Amiri's access to the labs could be continued.




Tanta

Carpantato (Tanta) Myles. MSM. CIM. CIP I Director & Research Compliance Officer

Otlice for Research Compliance
The University of Alabama
358 Rose Adminisaration
Box870127
Tuscaloosa, AL 35487
Phone 205-348-57461 Mobile 20S-310-89SS I Fax 205-348-7189
cmyles@m.ua.edu I hgp;l/gsp ua,edv{Rese,n;b compljanq;,html



The information transmitted is intended only for the person or entity to which it is addressed and may contain
infonnation that i:t privileged, confidential, and exempt fiom disclosure under applicable law. Any review,
transmission. dissemination or other use of, or taking of any action in reliance upon, this infonnation by persons or
entities other than the intended n:cipient is prohibited. If you received this in error, please contact the sender and
delete the material from your computer_


 --original Message--
 From: Carpantato Myles
.Sent: Friday, April 28, 2017 8:50 AM
 To: 'Patriclc LeClail'; Luoheng Han
 Cc: Conor Henderson
 Subject RE: Ali Amiri

Patrick,

Is the meeting scheduled only to di!ICU$ Mr. Amiri's status or a meeting to discuss support and standing for all
students?



Tanta

Carpantato (Tanta) Myles, MSM, CIM, CIP I Director & Research Compliance Officer

Office for Research Compliance
The University of Alabama


                                                                                                                UA000005
       Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 171 of 251




                    ()rpantatp ffYk!5
                    f'IQke,t, Pd
                    FW: FW: AB Andl1
                    fl1day, April 28, 2017 9:13:17 AM




FYL-

CarpanlalO (Tama) Myles, MSM. CIM, CIP I Director & Research Compliam:e Officer

Office for Research Compliance
The University of Alabama
3S8 Rose Administration
Box870127
Tuscaloosa. AL 3S487
Phone 205-348-5746 I Mobile 20S-3 I0-8985 I Fax 205-348-7189
cmyles@fa.ua.edu I hqp;l(nc;p ua,edulResmn;b compliance,html



The information ttansmiued is intended only for the person or entity to which it is addressed and may contain
information that is privileged, confidential. and exempt from disclosure under applicable law. Any review,
transmission, dissemination or other use of, or taking of any action in reliance upon. this infonnation by persons or
entities other than the intended recipient is prohibited. If you received this in error, please contact the sender and
delete the material ftom your computer.


--Original Message--
From: Patrick LeClair (maiJto:pleclniJ@ua.edu)
Sent: Friday, April 28. 2017 9:12 AM
To: Cmpantato Myles
 Cc: Luoheng Han; Conor Henderson
·Subject: Re: Ali Amiri

Hi,

Conor,just as a reminder this is anormal end-of-semestermeetingofthegrad advising committee to discuss the
support and standing of all students in their 5th or 6th year who are getting close to their PhQ deadline. You should
also discuss anticipated graduation dates for these students so we can predict how many grad offers we might need
to make in the spring.




> On Apr 28, 2017, at 8:49 AM, CarpanlalO Myles <cmyles~research.ua.edu> wrote:
>
> Patrick,
>
> Is the meeting scheduled only to disam Mr. Amiri's status or a meeting to discuss support and standing for all
students?
>
> Thanks,
>
>Tanta
>
> CarpanlalO (Tanta) Myles, MSM, CIM. CIP I Dhector & Research


                                                                                                                UA000008
            Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 172 of 251




                                                                                  Ali Amiri <aamiri1@crimson.ua.edu>



Graduate support status
Leclair, Patrick <pleclair@ua.edu>                                                 Fri, May 26, 2017 at 11:56AM
To: Ali Amiri <aamiri1@crimson.ua.edu>
Cc: Luoheng Han <luoheng.han@ua.edu>, Robert Olin <olin@ua.edu>, Carpantato Myles <anyles@research.ua.edu>,
Conor Henderson <conor.henderson@ua.edu>

 Ali,

 It is departmental policy at this point that near the end of each Spring semester, the graduate advising committee
 meets to consider the continued support of students who are in or about to enter their 7th year in the graduate
 program. You were included in this cohort of students based on your year of entry into the program, and thus your
 case was discussed, along with several other students in the same situation. The main points of discussion are
 progress toward degree, and whether the students in question are in good academic standing. The latter point
 includes conduct toward colleagues in addition to grade point average and other factors listed in the department's
 graduate handbook.

 While as department chair I asked for this meeting to occur, I recused myself from the committee discussion and
 decision process to avoid any conflict of interest. The graduate advising committee has concluded that based on your
 research progress and conduct you are not in good academic standing, and should not receive financial support from
 the department for the Fall 2017 semester. I attach a scan of the letter stating their recommendation. I am obliged to
 follow their recommendation, and the department will not offer you financial support for the Fall 2017 semester.

 Please also note that their recommendation was contingent on the investigation and findings of the Research
 Compliance Office, which have now concluded.

 I should also note that you have a right to appeal this decision. Claims associated with academic progress must be
 handled through University Academic Grievance Procedures provided in the University of Alabama Graduate
 Catalog. I will be happy to inform you of those procedures if you have any questions.

 Best Regards,

 -Patrick



 Dr. Patrick R. LeClair
 Professor and Chair
 Department of Physics and Astronomy
 Box 870324
 University of Alabama
 Tuscaloosa, Al 35487
 USA

 office:
 Gallalee206
 Bevel 1047
 office: 1.205.348.3040
 cell: ++1.857.891.4267

 pleclair at alum.mit.edu
 pleclair at mint.ua.eclu




  '"' Amiri_grad_eval_S17.pdf
   ~ 50K




                                                     Page 8 of10
    Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 173 of 251




THE UNIVERSITY OF               College of
                          0
                               Arts & Sciences
ALABAMA                         Physics Ii Astronomy


   28 April 2017

   Dr. Patrick Leclair,

   Chair, Department of Physics & Astronomy



   Dear Dr. LeClair,

   In the case of graduate student Ali Amiri, based on the student's demonstrated lack of
   progress in research and disrespectful conduct towards faculty advisers, colleagues and
   members of the academic community, the Physics Department Graduate Advising
   Committee considers that the student is in violation of the Good Academic Standing
   clause of the Departmental Graduate Handbook and therefore we recommend that the
   student should not receive financial support from the Department of Physics &
   Astronomy and should be dismissed from the Physics graduate program.
   We are aware that the student has made allegations of research misconduct by faculty
   members. If UNs Office of Research Compliance finds there is merit to these allegations,
   then the Physics Department Graduate Advising Committee may review the above
   recommendation.




   Dr. Conor Henderson (Graduate Director)
   On behalf of the Graduate Advising faculty committee of the Department of Physics &
   Astronomy:

   Dr. Paulo Araujo
   Dr. Preethi Nair

   Dr. Nobu Okada

   Dr. Dean Townsley
              Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 174 of 251




                                                                                      Ali Amiri <aan;;ri1@crimson.ua.edu>



Graduate support status
Ali Amiri <aamiri1@crimson.ua.edu>                                                    Thu. Jun 1, 2017 at 3:51 PM
To: Robert Olin <olin@ua.edu>
Cc: "Leclair, Patrick" <pleclair@ua.edu>, Luoheng Han <luoheng.han@ua.edu>, Coner Hendersci'
<conor.henderson@ua.edu>

  Dear all.

  Recently I have received a false document from Dr. LeClair. It seems that the document is crea'.ed due to the
  insecurity aroused from the Vice President's faulty report. In that report. Dr. LeClair is accused cf plagiarism and
  fabrication. Obviously, such a thing never has been in my report. My report for research misconc:uct is only against Dr.
  Gupta. And it is a true claim, and I will definitely prove all of the claims including plagiarism. The NSF Inspector
  General will handle this case.

  From these five people who have signed the false document, Dr. Okada is on my dissertation committee. But the
  other four people. do not have any information about my research. or basically they don't know anything about me!
  And I don't know them as well. But based on my general information, all of these people are decent people' And I
  have heard more or less positive things about them from their students. If they can sign a document without having
  enough information about the content, what the rest of the people can do!?

 l know Dr. LeClair. probably better than all of you. And he knows me as well. Patrick has great leadership skills and
 can make a group of people to do something he want to be done! But creating this kind of false documents is not a
 part of his personality. There are other people behind this document. which their name or signaLlre is not in the
 document' These people spend a lot of time for these kind of things and are less effective in scientific works. But I
 don't want to fight with the Shadow. And I think the people who signed this document should be held responsible and
 they have to give their reasons for their actions. And naturally, they will see the consequences of their unethical
 action.

  Finally, I have attached a picture of a piece of art to this email. Usually these artworks are erased in a couple of days.
  But this special artwork was untouched for more than 5 months in fall 2015 and spring 2016. l have some other
  artworks of this artist, which will be presented later on, in the right time.

  For the time being, you enjoy the artworks of your sincere faculty members.

 Thanks.
 Ali


  Ali Amiri
  Doctoral Candidate
  Center for Materials for Information Technology
  Department of Physics and Astronomy
  University of Alabama




                          THE SHADOW.jpg
                          1899K




                                                       Page 10 of 10
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 175 of 251
•I        Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 176 of 251
     PLAINTIFF'S
         EXHIBIT
          'I
I                   -----------·--- --

                                                                                            Page 58

     1               A.          It's alluded to by saying that you

     2         are not in good academic standing and should not
     3         receive financial support.                      I'm referring back to
     4         Exhibit 2, the graduate handbook that would imply

     5         that you would be dismissed from the program.

     6               Q.         I know it means that                         in the

     7         graduate handbook, it says that you can take

     8         different action.           You can reduce the support,

     9         you can remove the support, or you can dismiss.

    10         So you can take different actions.                            Here you are

    11         telling me that I will not be supported for the

    12         fall semester.            It means that I will enroll for

    13         the fall semester, but I don't have financial

    14         support, so I can pay the money myself.

    15               A.         Based on this e-mail at this

    16         particular date, that is correct.                           You were not

    17         going to receive financial support for the
    18         following semester, and at that particular
    19         moment, yes, you had not been dismissed

    20         necessarily, but you were not in good academic

    21         standing and were not going to receive financial

    22         support.

    23               Q.         So the e-mail that you sent me sn May



                                               ------·- ----·--~·---   ----------
                                             Freedom Court Reporting
         877-373-3660                          /\ Veritcxt Company                            205-397-2397
       Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 177 of 251




                                                                      Page 59

 1      26th, on that day I am not dismissed?              I am not

 2      in good academic standing; is this correct?

 3              A.    On that day, yes.
 4              Q.    Yes.    Please look at Page 10 on this
 5      Exhibit Number 4.      In this e-mail, I forwarded

 6      your e-mail to me to Dr. Robert Olin, the dean of

 7      art and science, and I copied you and a few other

 8      professors, and I objected to the whole thing,

 9      the whole e-mail communication, to the document.

10      So could you please read the first sentence?
11              A.    Rec~ntly I have received a false

12      document from Dr. Leclair.

13              Q.    Yes.   So I claimed that the document

14      is false.    Could you please read the second

15      paragraph?

16              A.    From these five people who have

17      signed the false document, Dr. Okada is on my
18      dissertation committee.        But the other four

19      people do not have any information about my
20      research, or basically they don't know anything

21      about me, and I don't know them as well.             But

22      based on my general information, all of these

23      people are decent people.        And I've heard more or




                                 Freedom Court Reporting
     877-373-3660                  A Veritext Company                   205-397-2397
      Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 178 of 251




                                                                   Page 77

 1      did in 2015 has no bearing on whether or not you

 2      were given due process in the -- in your

 3      suspension and dismissal from the program.             I

 4      mean, I understand that you feel as though there

 5      were issues with your research and the impact on

 6      it, but those don't bear on what the procedure

 7      was and whether or not it was an academic or

 8      disciplinary dismissal.

 9                       MR. AMIRI:   Okay.

10                       MR. DYKES:   And, I mean, I

11      understand, and I let you ask questions about the

12      background of the folks on the different

13      committees and the dissertation.             I get that,

14      because I understand your argument that the

15      dissertation folks are the ones that are equipped

16      to make that decision, and so -- but

17              Q.       (BY MR. AMIRI:)      So then let's look

18      at Exhibit Number 4, Page 8.           So this e-mail is

19      about graduate support status that is sent on the

20      26th.       And at this point, I'm not dismissed; is

21      this correct?

22              A.       On that date, correct.

23              Q.       So I just lost my graduate support,




                                  Freedom Court ReportiQg
     877-373-3660                   A Veritext Company                205-397-2397
                                                                   ,LI

          Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 179 of 251
;




                                                                         Page 78

     1      yes?    Do you know when I was dismissed?
     2              A.    I would have to look at the

     3      documents, but I believe it was in June sometime,

     4      but I would have to check the documents.
     5              Q.    Yes.    I asked you to bring the

     6      documents that refresh your recollection.

     7                    MR. DYKES:    Right, and the documents

     8      that we reviewed are the documents we produced.

     9      So you have all the documents that he reviewed to

    10      get ready for the deposition today.

    11                    MR. AMIRI: •Yes.       And I think the

    12      talk is about dismissal, so you should have your

    13      documents that states when I was dismissed.

    14                   MR. DYKES:     Well, I -- well, I think

    15      that this letter that Patrick sent on May 26th

    16      and the University's position is that's when you

    17      were dismissed.      I understand his testimony.
    18      There's the letter from the dean in June that

    19      says that you were dismissed from the physics

    20      program, and as a result were being suspended

    21      from the graduate school, but you have all the

    22      documents that we have.

    23                   MR. AMIRI:     But Dr. Leclair is




                                    Freedom Court Reporting
         877-373-3660                 A Veritext Company                   205-397-2397
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 180 of 251
                                                                                    .w

Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 181 of 251




                         Graduate Handbook
                  Department of Physics & Astronomy
                        University of Alabama

                                                                 as revised 29-Aiw-:?016



TABLE OF CONTENTS:

                                                                                         PAGE

I.    INTRODUCTfON                                                                         3

IT.   ACADEMIC POLICIES AND REQUIREME~TS                                                   3

      A. Scholastic Requirements                                                           3
              I. \1aster's vs. Ph.D. programs                                              3
              2. Academic Advising                                                         3
              3. Minimum GPA                                                               4
              4. Research                                                                  4
              5. Good Academic Standing                                                    4
      B. Enrollment Policies for Graduate Teaching/Research Assistants                     5
      C. Policies on Financial Support                                                     6
              I. Maintaining Good Academic Standing                                        6
              2. Conditional Admissions                                                    6
              3. Teaching Assistantships                                                   6
              4. Research Assistantships                                                   6
              5. Fellowships                                                               7
              6. Summer Support                                                            7
              7. Jobs Outside the Department                                               7
      D. Time Limits
7

m.    REQUIREMENTS FOR THE DEGREE OF Ph.D.                                                 8

      A. Course Requirements                                                               8
              I. Core courses                                                              8
             2. Sub-area courses                                                          8
             3. Research Techniques and Approved Electives                               10
             4. Seminars, Research Techniques, or Approved Electives                     10
             5. Dissertation Research                                                    11
      B. Qualifying and Preliminary Examinations                                         11
             I. Qualifying examination                                                   11




                                                                                  UA Production - 000001
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 182 of 251




             2. Preliminary examination                                                11            ..
      C. Master's Degree En route to the Ph. D.                                        12
      D. Research and Dissertation                                                     12
             I. Selecting a research area and a research advisor                       12
             2. The dissertation committee                                             13
             3. Final version of the dissertation                                      13
             4. Oral examination                                                       13

IV.   M.S.DEGREE                                                                       13

      A. Qualifying Exam                                                               13
      B. M.S. in Physics (Thesis Option - Plan I)                                      14
            I . Course requirements                                                    14
                     a Core courses                                                    14
                     b. Electives                                                      14
                     c. Research Techniques                                            14
                     d. Seminars and pass/fail electives                               15
                     e. Thesis Research                                                15
            2. Selecting a research area and a research advisor                        IS
             3. The thesis committee                                                   15
            4. The final version of the thesis                                         15
            5. Oral examination                                                        15
      C. M.S. in Physics (Non-Thesis Option - Plan II)                                 16
             I . Course requirements                                                   16
            2. Oral examination                                                        16
      D. M.S. in Physics with Astronomy Specialization (Thesis Option - Plan l)        16
             1. Course requirements                                                    16
                     a. Core courses                                                   16
                     b. Electives                                                      17
                     c. Research Techniques                                            17
                     d. Seminars and pass/fail electives                               17
                     e. Thesis Research                                                17
            2. Research and thesis                                                     17
      E. M.S. in Physics with Astronomy Specialization (Non-Thesis Option - Plan II)   18
             I. Course requirements                                                    18
            2. Oral examination                                                        18

v.    TRANSFER CREDIT                                                                  18




                                               2




                                                                                 UA Production - 000002
                                                                                         .ll


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 183 of 251




I. INTRODUCTION
The Department offers both the Ph.D. degree in physics and the M.S. degree in physics. The M.S.
degree includes both a thesis option (Plan I) and a non-thesis option (Plan II). Both the Ph.D. and
the M.S. degrees in physics are offered with specialization in astronomy. The departmental
requirements for these degrees are outlined in this manual and in the Graduate Catalog. Checklists,
advising worksheets, and the various fonns needed for the completion of a degree, can be found in
the Academics area of the departmental web site, physics.ua.edu. Students are advised to make
personal copies of completed fonns before submitting them. Students are subject to the general
rules and regulations of the Graduate School as given in the Graduate Catalog as well as the specific
rules and regulations of the Department of Physics and Astronomy.

Each student has an individual responsibility to know and understand the rules and regulations of
the Graduate School and of the Department and the requirements for the degree that he or she is
pursuing. Students are encouraged to consult with their faculty advisors or the department
chairperson if these requirements are not clearly understood. Much valuable and up-to-date
information can be found on the Graduate School website, graduate.ua.edu. You should also be
familiar with the departmental site, physics.ua.edu. Each graduate student will be assigned an
academic advisor when the student initially enrolls in the Department. After a student has chosen a
research advisor (as described elsewhere in this manual), then the research advisor will replace the
academic advisor as the student's faculty advisor (unless they are the same).




II. ACADEMIC POLICIES AND REQ~MENTS
A. SCHOLASTIC REQUIREMENTS

I. Master's vs. Ph.D. programs

Fonnal entry into our Ph.D. program is gained by passing the Qualifier Exam (see below). The
Graduate Advising Committee wilt assess whether individual international degrees are equivalent to
our Master's degree.

2. Academic Advising

Before registering for classes each semester, students must discuss their academic schedules with an
advisor, to help insure that appropriate classes are taken in a timely way (as well as confinn that
PH597 or AY597 is enrolled in each semester and, if relevant, insure the appropriate research
course is taken). Students must obtain an advisor's signature on the departmental advising
worksheet before registering for classes each semester. Students must also obtain an advisor's
signature on the departmental drop/add form before dropping or adding courses. These forms are
available on the departmental web site.




                                                 3




                                                                                       UA Production • 000003
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 184 of 251




3. Minimum GPA
According to the Graduate Catalog, a student must maintain a cumulative average of nol less that
"B" (3.0 on a 4.0 scale) in the graduate courses undertaken at The University of Alabama, and at
least 75% of these hours must be completed with grades of not less than "B". Courses in which a
student has made a grade of "P" or "S" are not considered in evaluations of academic standing.
Students who do not meet these requirements (after having earned 12 semester hours of credit) are
placed on academic warning. Warning status must be removed by raising the overall grade point
average to "B" or better during the next 12 hours of graduate course work. Students may not hold
an assistantship while on academic warning. Students who are conditionally admitted must
maintain a "B" average during their 12 hours. (PH 597, AY 597, PH 598, and PH 698 can be taken
only as pass/fail and cannot be used in computing GPA.) Failure to remove either a warning or
conditional status within the prescribed time will result in the student being dropped from the
graduate program.

4.Research
Students are encouraged to engage in research as soon as possible and may explore short-term
projects with a variety of faculty before solidifying a thesis or dissertation project. When
involved in research, students are expected to enroll in one of several possible research courses,
depending on their stage in the program. These research courses, along with their constraints,
are as follows:

   PH 598 - Non-thesis research        (before Qualifier passed)                         [P/F]
   PH 590 - Research Techniques        (after core courses completed)                 [graded]
   PH 599 - Thesis research                                                              [P/F]
   PH 698 - Non-dissertation research (after Qualifier passed, before Prelim passed)     [P/F]
   PH 699 - Dissertation research      (after Prelim passed; must enroll continuously) [P/F]
For example, PH 598 is appropriate for a short-term research project undertaken before a student
has passed the Qualifying Exam. PH 698 is appropriate for dissertation-related research before a
student has passed the Preliminary Exam. These research courses are described further below.

S. Good Academic Standing
Graduate students are required to mainlain good academic standing within the Department.
Students who are not in good academic standing may have their financial support reduced or
withdrawn, or may be dismissed from the program. The Departmental requirements for
maintaining good academic standing supplement the Graduate School requirements; together, these
requirements include (but are not limited to) the following:
    • all students must make satisfactory progress toward a degree, meaning that:
          • M.S. and Ph.D. students must:
              • maintain a GPA ofat least 3.0 in all graduate work;
              • meet every semester with one's academic advisor;
              • take a sufficient number of courses (including research courses) each semester
                 to satisfy degree requirements in a timely way;
              • regularly attend classes and colloquia;

                                                 4




                                                                                       UA Production - 000004
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 185 of 251




            • make timely progress towards completing the research component of their degrees;
        • Ph.D. students must additionally:
            • pass the Qualifying Exam (see §IJl.8.1) within 2 years (+I month) of arrival and
              pass at least one (as yet) un-passed section of each exam administered. starting at
              the beginning of the second semester,
            • pass the Preliminary Exam {see §ITI.B.2) within four years of arrival.
    • M.S. students who wish to be considered for financial support must also pass the Qualifying
      Exam (see §ill.B. I) within 2 years(+ I month) of arrival and pass at least one (as yet)
      un-passed section of each exam administered.
    • all students must perform their TA or RA duties conscientiously;
    • international students must also pass the IT AP language exam within 2 semesters of arrival.
The maintenance of good academic standing with the Department also requires that graduate
students conduct themselves responsibly and respectfully towards other members of our academic
community. Indeed, the University has a vital interest in the character of its students, and therefore
regards behavior at any location (on-campus or off-campus) as a reflection of a student's character
and fitness to be a member of the student body. Accordingly, in addition to the relevant academic
thresholds, a student's standing with the Department is also contingent on compliance with the
Code of Student Conduct and adherence to the Capstone Creed.


B. ENROLLMENT POLICIES FOR GRADUATE TEACHING/RESEARCH ASSISTANTS
The following is a summary of the current graduate school policies regarding course loads for all
teaching assistants and research assistants. Physics and Astronomy students should usually enroll in
9-10 credit hours per semester, including courses, research hours (if applicable), and seminar
(PH/AY 597) when in residence, in order for degree requirements to be completed in a reasonable
time.
Graduate assistants must be full-time graduate students during all periods in which they receive
financial assistance from the University or associated agencies. The Graduate School imposes the
following enrollment limitations:
       TA/RA AWARD                     MIN-MAX GRADUATE ENROLLMENT
        0.25FTE                             9-15 semester hours
        0.50 FTE                            6- l 2 semester hours
In addition it should be noted that immigration regulations limit international students to a
maximum of 20 hours per week of employment during the academic year, including any
combinations of on- and off-campus positions.
A fellowship, as a non-service award, is outside the scope of these policies. Fellows, by the terms
of their appointments, are required to undertake full-time graduate study.
Enrollment during the summer is not mandatory for graduate teaching and research assistants.




                                                 5




                                                                                        UA Production - 000005
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 186 of 251




 C. POLICIES ON FINANCIAL SUPPORT

 1. Maintaining Good Academic Standing
 A graduate student must maintain good academic standing within the Department (as described in
 §11.A.5.); consequences of not maintaining good academic standing are described in §Il.A.5.

 2. Conditional Admissions
 When an applicant's entrance exam or GPA score is not up to University minimum requirements,
 admission is "conditional." There are two important consequences of this: I) if you do not
 maintain a graduate GPA of 3.0 or better while in conditional status, you will lose your
 assistantship; 2) if your GPA is below 3.0 at the end of the term in which you complete your 12th
 credit hour, you will be dismissed from the program. These two policies are applied rigorously by
 the Graduate School, so you are urged to apply yourself diligently to your coursework your first
 year if you are admitted conditionally.

 3. Teaching Assistantships
 A new graduate student who has been awarded a teaching assistantship can normally expect to have
 the TA renewed as long as slhe is in good academic standing (see §11.A.5.), as stipulated by the
 student's advisor and the department chairperson, and as long as funds are available. There are time
 limits, however, on the total number of years that a student may hold a TA. A student working
 toward a MS. degree will normally be expected to complete the degree requirements within two
 years, and financial support will not routinely continue beyond that period. In special cases, upon
 petition and approval of the department chairperson, financial support may be continued for up to
 three years. A maximum of six years of TA support is allowed for Ph.D. students. This does not
 mean, however, that students are automatically guaranteed six years of support. Students are
 encouraged to graduate in a timely manner, and support will not be continued if it is decided that the
 student is not making adequate progress. Students who are required to pass the International
 Teaching Assistant Program (ITAP) exam must do so by the end of their second semester in order
 to receive continued TA support.

 4. Research Assistantships
 Students are encouraged to start research as soon as practical, by discussing opportunities for
 research with faculty in their area of interest. Many students are supported on research
 assistantships after their first or second year in residence. This enables a student to focus on
 research, and make speedier progress toward his or her degree. RAs are generally funded by
 external grants obtained by faculty members. The amount of the RA stipend varies somewhat. but
 is usually at least as much as a TA stipend. Continuation of a research assistantship is contingent on
 the srudent's satisfactory progress and maintenance of good academic standing, as well as on the
 availability of funds, which may change from year to year. When a student's research assistantship
 is not renewed. he or she will be considered for a teaching assistantship, using the criteria of length
 of time in the graduate program, academic standing (including progress toward degree; see
 §ll.A.5.), and availability ofTA funds.


                                                     6




                                                                                         UA Production - 000006
                                                ..
                                                                                          II


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 187 of 251




  5. Fellowsliips
  The Graduate School has several fellowship programs for which students may apply. Graduate
  Council Regular Fellowships are primarily awarded to exceptional incoming students. Graduate
  Council Research Fellowships are for students doing research that is funded externally, or may lead
  to external funding. Dissertation Fellowships are for students in the final stages of the research
  leading to their dissertation. Physics and Astronomy students have been rather successful in
  receiving these fellowships, especially the latter two, which carry nice stipends and a certain amount
  of prestige. Students do not apply directly for these fellowships. but must be nominated by the
  department. Let your advisor know if you are interested. Check the Graduate School website for
  more information.

  6. Summer Support

  For first-year students in good academic standing, summer support is guaranteed by the department
  during the summer following their first spring semester. For international students, this support
  is contingent upon passing the IT AP exam by the end of their second semester. The support
  may be in the form of a RA or a TA. In subsequent years, support is not guaranteed, but almost all
  students are supported on some sort of assistantship or fellowship. Students interested in summer
  RA support should approach raculty in their area of interest to see if support is available. Students
  do not need to register for courses during the summer. and are encouraged to spend as much time on
  research as possible.

  7. Jobs outside the Department
  Teaching and research assistants who hold a 0.5 FTE or greater appoinbnent are not allowed to hold
  additional employment outside the Department, with the exception of tutoring, without special
  permission from the department chairperson. The Department's policy is that time not taken up by
  assistantship duties should be devoted to course work, research, and other degree requirements.
  Since tutoring aids graduate students in learning the fundamentals of their discipline, a maximum of
  5 hours of rutoring per week is allowed. Tutoring students for pay in a course in which you are
  assigned is not allowed.


  D. Time Limits

  Master's: All requirements for the Master's degree must be completed during the six years ( 18 fall,
  spring. and summer semesters) immediately preceding the date on which the degree is to be
  awarded.
  Ph.D.: All requirements for the doctoral degree must be completed within the seven-year period
  (21 fall, spring, and summer semesters) following admission to the doctoral program. A single one
  semester extension may be granted in compelling extenuating circumstances. If the time limit is
  exceeded, the student will need to reapply to the Ph.D. program and, upon readmission, retake
  classes that were taken more than 7 years previously.



                                                   7




                                                                                          UA Production - 000007
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 188 of 251




  III. REQUIREMENTS FOR THE Ph.D. DEGREE
  A. COURSE REQUIREMENTS
  Course requirements for the Ph.D. in Physics or with Astronomy specialization (totaling 48
  semester hours of coursework and 24 semester hours of research) consist of 5 components:

         I. Core Courses ( 18 semester hours)
         2. Sub-Area Courses ( I 2 semester hours)
         3. Research Techniques and approved electives (9 semester hours)
         4. Seminars. Research Techniques. or approved electives (9 semester hours)
         5. Dissertation Research - PH 699 (24 semester hours)

  Advising Worksheet: A Graduate Student Advising Worksheet must be kept on file with the
  department office beginning the second semester of enrollment. The worksheet on file should be
  updated each subsequent semester, to keep current. Worksheets for each degree program and
  sub-area can be found at http://physics.ua.edu/grad/advising/. An "Outline of Ph.D. Program
  (Plan of Study)" form based on this worksheet must be submitted to the Graduate School by the
  semester in which 30 hours have been earned.

  I. Core courses ( l 8 hours)
  The core courses consist of:
         PH 501 -    Classical Dynamics
         PH 531 -    Electromagnetic Theory I
         PH 532* -   Electromagnetic Theory [I
         PH 541 -    Quantum Mechanics l
         PH 542* -   Quantum Mechanics II
         PH 571 -    Statistical Physics
  Courses marked with • may be substituted by some sub-area courses (see below).
  The customary schedule for completing these core courses is to take two each semester, starting
  in the first semester, in the following sequence:
         First Fall:   PH 50 l, PH 531
         First Spring: PH 541, PH 532• and/or PH 571
         Second Fall: PH 542•
  The completion of any of the above courses (or the equivalent. as approved by the graduate
  director or department chair) with a grade of B (3 .0/4.0) or better prior to enrolling as a graduate
  student in this department may fulfill the requirement for that course (see §V. Transfer Credit).

  2. Sub-Area Courses      ( l 2 hours)

  Students must take 4 courses (12 semester hours) in their chosen sub-area. These should be
  chosen in consultation with and approved by the student's research advisor (if chosen) or the
  graduate advisor responsible for their sub-area. Substitution of courses within the sub-area




                                                                                         UA Production - 000008
                                                                                      .11


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 189 of 251




  courses other than those listed here should be made only at the recommendation of the student's
  research advisor and should represent a similar level substitution which is more applicable to the
  student's research specialty. The suggested courses for each sub-area are as follows:
          Condensed Matter Physics
                   I. PH 581 -Solid State Physics
                  2. PH 585 - Magnetism and Magnetic Materials
                  3. PH 586 - Advanced Magnetism and Magnetic Phenomena
                  4. PH 681 - Advanced Solid State Physics
                  - frequently taken additional courses:
                      PH 591 - Advanced Laboratory
                      PH 534 - Digital Electronics

         High Energy Particle Physics Theory
                1. PH 523 - Relativity
               2. PH 561 - Nuclear & Elementary Particle Physics
               3. PH 641 - Relativistic Quantum Mechanics
               4. PH 642 - Quantum Field theory
               - frequently taken additional courses:
                   PH 661 - High Energy Physics
                   PH 662 - High Energy Physics II

         Experimental Particle Physics
                I. PH 561 - Nuclear & Elementary Particle Physics
               2. PH 641 - Relativistic Quantum Mechanics
               3. PH 642 -Quantum Field Theory OR PH 591 - Advanced Lab
               4. PH 661 - High Energy Physics

         Astrophysics (within Astronomy specialization)
               - core substitutions:
                  A Y 640* - Radiative Processes        in lieu of PH 532 (E&M 11)
                  AY 52 l * - Theoretical Astrophysics in lieu of PH 542 (QM II)

                1. AY 533 - Observational Techniques
                2. AY 550 - Stars & Stellar Evolution
                3. AY 620 - Extragalactic Astrophysics
                4. AY 630 - Galaxy & Stellar Dynamics
                - frequently taken additional courses:
                   A Y 580 - Cosmology
                   PH 523 - Relativity

         Astroparticle Physics (within Astronomy specialization)
               - optional core substitution:
                   AY 640* - Radiative Processes OR PH 532 (E&M II)

                I. AY 521 - Theoretical Astrophysics
                2. AY 580-Cosmology


                                                 9




                                                                                      UA Production - 000009
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 190 of 251




                 3. PH 523 - Relativity
                 4. PH 561 - Nuclear & Elementary Particle Physics

  Courses marked with• may be taken in lieu of the indicated core course only by students within
  the indicated sub-area. Students must submit a plan of study indicating their sub-area before
  opting out of the relevant core course.

  Jn some sub-areas. courses past the 4 required sub-area courses are those commonly taken
  instead of Research Techniques courses (see below). Students should consult their advisor as to
  which of these they should take.

  Typically, one sub-area course is taken each semester, along with core courses, so they are
  completed by the end of a student's 4th semester. Many of these courses are offered only every
  other year, so students should consult with their advisor for appropriate scheduling.

  3. Research Techniques and Approved Electives          (9 hours)

  In addition to the core and sub-area courses, an additional 9 semester hours of graded work is
  required. This will typically consist of Research Techniques (PH 590) taken with the student's
  chosen research advisor after core counes are completed. This 3-hour course can be repeated.
  The intention is for the student to learn, in an interactive research-oriented setting, research
  techniques and background even more specific to the sub-field in which they are working than
  the sub-area courses. It is allowable to instead take additional elective courses pertaining to this
  goal (with the consent of the student's advisor), as long as a total of 9 semester hours of graded
  coursework results.

  4. Seminan, Research Techniques, or Approved Electives             (9 hours)
  For each semester in residence, full-time students are required to enroll for one hour of PH 597
  (Physics Seminar) or A Y 597 (Astrophysics Seminar), which are graded on a pass/fail basis. Up
  to 9 semester hours of seminars (PH 597 or AV 597), can be counted toward the Ph.D. degree.
  Thus, this requirement will typically be satisfied automatically. If otherwise necessary, these
  hours may be fulfilled by additional coursework, including Non-thesis Research (PH 598), Non-
  Dissertation Research (PH 698), additional instances of Research Techniques (PH 590), and
  approved electives. Note that no more than 9 semester hours of pass/fail coursework (A Y 597,
  PH 597, PH 598, PH 698) can be counted toward the Ph.D. degree.
  Physics Seminar requirements include attending at least 10 sub-area seminars (e.g., MINT or
  Theory) and/or departmental colloquia. First-year physics students must attend a minimum of
  one MINT and one Theory seminar. For students in the second year and beyond, the division
  among seminars and departmental colloquia will be determined by the student's advisor, in
  consultation with the student. Students in the 2"d year and beyond must also make one
  presentation each semester.

 Astrophysics Seminar requirements include attending weekly astronomy                       seminars,
 departmental colloquia, and making presentations, starting in the first semester.




                                                                                        UA Production - 000010
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 191 of 251




  Other course requirements: Of the 18 hours taken under A.3 and A.4, a maximum of 12 hours
  may be taken outside the department. These courses. which must be at the graduate level and
  ~levant to their research, should be from the following departments: Mathematics, Computer
  Science, Chemistry, Biology, Geology, and departments within the College of Engineering.

 5. Dissertation Research     (24 hours)
 Students are required to earn at least 24 hours of dissertation research (PH 699). However. a
 student cannot gain credit for Dissertation Research (PH 699) before passing the Preliminary
 Exam. Note that. once initiated, enrollment in PH 699 must be continuous until the Ph.D. is
 awarded. (See also §TIJ.D below.)


 B. QUALIFYING AND PRELIMINARY EXAMINATIONS

 There are two separate exams that a prospective Ph.D. candidate must pass. The first of these, the
 Qualifying Exam, is given early in the student's career and covers primarily advanced undergraduate
 physics; passing the Qualifying Exam is a requirement for formally entering the Ph.D.
 program. The second exam, the Preliminary Exam, is given before the dissertation research is
 begun and is more closely related to the student's research area; passage of this exam fonnally
 admits one to candidacy for the Ph.D.

  1. Qualifying Examination

 The Qualifying Exam is given in part each January and August. Students who do not pass by
 January of their 3':Jear are no longer eligible for the Ph.D. (students entering in January have until
 August of their 3 year). Passing the Qualifying Exam in a timely way is necessary (but not
 sufficient) to maintain good academic standing (see §11.A.5.). Entering students are encouraged to
 take the exam offered at the beginning of their first semester, but. as noted in §TI.A.5, there is no
 minimum performance required to maintain good academic standing until the beginning of the
 second semester. As an alternative to passing the Qualifying Exam, entering students can submit a
 Physics GRE score of at least 70rt. percentile.
 The Qualifying Exam is a written test consisting of four parts covering four areas of undergraduate
 Physics: the January exam covers Electricity & Magnetism (Part I) & Classical Mechanics (Part II);
 the August exam covers Quantum Mechanics (Part III) & Thennal Physics (Part IV). Each part
 must be passed separately with a score of at least 70%. Passing an individual part means it does not
 need to be repeated in subsequent tries (if subsequent tries are necessary). Students can appeal only
 in borderline cases (if a student makes 65% or more). The committee will review appeals and make
 final decisions.

 2. Preliminary Examination

 The Preliminary Exam focuses on the student's area of specialization, and may include areas of
 graduate-level physics related to the research. The student in consultation with his/her research
 advisor chooses a committee consisting of four faculty members. The advisor will not be a member
 of the committee but will be invited to observe the examination. The department chairperson must


                                                  11




                                                                                         UA Production - 000011
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 192 of 251




  approve the committee. A fonn to be used in selecting the committee is provided on the department
  website. No more than one committee member can be from outside the department. Students
  without a research advisor will not be allowed to take the exam.

  The Preliminary exam should be passed as early as possible once the student has finished all core
  courses and sub-area courses and has begun actual dissertation research (nonnally before the end of
  a student's 1'1' semester and no later than the end of the student's 8111 semester). The exam consists
  of two parts: a written research plan and an oral examination. The written research plan (normally
  2000-3000 words) developed with the research advisor must be submitted to the committee
  members two weeks before the oral exam. The research plan should include a description of the
  problem to be addressed, a literature survey, the approach that will be undertaken to tackle the
  problem, and a discussion of expected results. The oral examination will consist of a forty-minute
  presentation of the research plan followed by questions from the committee on the research plan and
  the application of graduate level coursework to the proposed research. The decision to pass or fail
  will be based on these two criteria: I) the student's knowledge of graduate-level physics and 2) the
  feasibility of the proposed research plan. No more than one dissenting vote is allowed for a pass.

  The Preliminary Exam chairperson will notify the department chairperson in writing of the
  committee decision after the student attempts the exam. After the student has passed the exam, the
  Preliminary Exam Committee will sign the Application for Admission to Candidacy form. Only two
  attempts of the Preliminary Exam are permitted. Passing the Preliminary Exam within four years of
  arrival is necessary (but not sufficient) to maintain good academic standing (see §11.A.5.).
  Consequences of not maintaining good academic standing are described in §II.A.5.



  C. MASTER 9S DEGREE ENROUTE TO THE Ph.D.

  Once a student has successfully passed the Preliminary Exam, slhe has automatically satisfied the
  requirements for the Plan II Master's Degree. This is because the Preliminary Exam can be
  substituted for the comprehensive master's exam. In order to receive the M.S. degree, the student
  need only submit two forms: an online Application for Degree (through mybama), and the Master's
  Comprehensive Exam form.


  D. RESEARCH AND DISSERTATION

  I. Selecting a research area and a research advisor

  The selection of a research area and advisor should be made as soon as possible after the student has
  passed the Qualifying Examination. A student cannot gain credit for Dissertation Research (PH
  699) before slhe passes the Preliminary Exam. The student should first interview several faculty
  members whose research may be of interest to the student, and the faculty members will describe
  potential research projects. The selection of a research area and a research advisor will then be made
  by agreement between the student and the advisor. As soon as the selection is made, both the
  student and the advisor must notify the department chairperson in writing. If a student and research


                                                   12




                                                                                          UA Production • 000012
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 193 of 251
                                                •




  advisor mutually agree to end their relationship. the student and advisor must both notify the
  department chairperson in writing of this action. The student must then begin the selection process
  again. The Department requires that all students doing research toward a degree be supervised by a
  research advisor approved by the Department. The student must keep his/her advisor fully and
  regularly info1TT1ed of the progress of his/her research. Failure to do so could result in the
  dissertation not being approved.

  2. The dissertation committee
  The student, in consultation with his/her advisor and the department chairperson, will folTTI a
  Dissertation Committee soon after the Preliminary Examination is passed (by the end of the same
  semester). The committee will consist of five members of the Graduate Faculty, including the
  research advisor as committee chairperson. three other faculty members from the Department of
  Physics and Astronomy, and one faculty member of another department. (The external committee
  member may be from another institution if prior approval is obtained from the Dean of the Graduate
  School.) The chair must be a full member of the Graduate Faculty. Students doing theoretical
  (experimental) dissertations are advised to have at least one faculty member on the committee who
  is an experimentalist (theorist). At least one departmental member of the committee should be from
  an area outside the student's major research concentration. If the research advisor is not a regular
  member of the department (either external or adjunct), a regular member of the department must
  serve as co-chair. An advisor from outside the department would also serve as the external member
  of the committee. A form to use in selecting the committee is available on the department website.
  The student is required to meet with the Dissertation Committee at least once a year for
  assistance in monitoring and guiding the student's research.

  3. Final version ofthe dissertation
  A final version of the dissertation will be given to each of the five members of the Dissertation
  Committee at least two weeks before the oral defense. The student is responsible for all aspects of
  the production of the dissertation, including the preparation, typing, reproduction, dissemination to
  the committee members, and all costs involved. Departmental resources cannot be utilized for the
  production of the dissertation. Please submit a clean, unbound copy of your completed dissertation
  to the office after your defense, for our permanent records.

  4. Oral examination
  A final oral examination must be passed after completion of the dissertation. This examination
  follows a public presentation by the candidate on the results of his or her research. The
  examination will be primarily on the candidate's research work as embodied in the dissertation,
  but it may also encompass the complete program for the degree. The examining committee will
  be the Dissertation Committee previously described. No more than one dissenting vote is
  allowed for a pass. The student may take the oral examination only once.


  IV. M.S. DEGREE
  A. Qualifying Exam

                                                    13




                                                                                         UA Production - 000013
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 194 of 251




  M.S. students are not required to pass the Ph.D. Qualifying Exam (see §111.B.1) in order to earn the
  M.S. degree. However. to remain in good academic standing. M.S. students must pass the
  Qualifying Exam within 2 years (+I month) of arrival and pass at least one (as yet) un-passed
  section of each exam administered. Consequences of not maintaining good academic standing are
  described in §Il.A.5.

  B. M.S. IN PHYSICS (Thesis Option - Plan I)

  1: Course requirements
  A total of24 semester hours of coursework is required, in addition to 6 semester hours of research.

  Course requirements for the M.S. (with thesis) consist of 5 components:
         a. Core Courses ( 12 semester hours)
         b. Electives (6-9 semester hours)
         c. Research Techniques (0-3 semester hours)
         d. Seminars (3 semester hours)
         e. Thesis Research - PH 599 (6 semester hours)
  Advising Worksheet: A Graduate Student Advising Worksheet must be kept on tile with the
  department office beginning the second semester of enrollment. The worksheet on file should be
  updated each subsequent semester, to keep current. Worksheets for each degree program and
  sub-area can be found at http://physics.ua.edu/grad/advising/.

  a. Core courses (12 hours)

  The four Physics M.S. core courses consist of:
          PH 501 -Classical Dynamics
          PH 531 - Electromagnetic Theory
          PH 541 -Quantum Mechanics
          PH 571 - Statistical Physics
  The customary schedule for completing the M.S. core courses is to take two each semester,
  starting in the first semester. in the following sequence:
         First Fall:     PH SOI, PH 531
         First Spring:   PH 54 t , PH 57 t

  b. Electives   (6-9 hours)
  Students must take at least graded 2 electives (6 semester hours). As many as 2 Ph.D. core
  courses (beyond the M.S. core) may be taken as electives. Electives should be chosen in
  consultation with and approved by the student's advisor (if chosen) or a member of the Graduate
  Advising Committee. These electives, which must be at the graduate level. should be from the
  following departments: Physics, Mathematics, Computer Science, Chemistry, Biology, Geology,
  and departments within the College of Engineering. A maximum of 6 credit hours from outside the
  department can count for the M.S. degree.

                                                   14




                                                                                         UA Production - 000014
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 195 of 251




• c. Research Techniques       (0-3 hours)
  Up to 3 semester hours of Research Techniques (PH 590), taken with the student's chosen
  research advisor after the core courses are completed, can be counted toward the M.S. degree.


  d. Seminars and pass/fail electives     (3 hours)
  For each semester in residence, full-time students are required to enroll for one hour of PH 597
  (Physics Seminar), which are graded on a pass/fail basis. Up to 3 semester hours of seminars
  (PH 597) can be counted toward the M.S. degree. Thus, this requirement will typically be
  satisfied automatically. Note that no more than 3 semester hours of pass/fail coursework (PH
  597, PH 598) can be counted toward the M.S. degree.

  e. Thesis Research     (6 hours)
  Srudents are required to earn at least 6 semester hours of thesis research (PH 599), discussed
  further below.

  2. Selecting a research area and a research advisor
  A srudent should first interview several faculty members whose research may be of interest to the
  student, and the faculty members will describe potential research projects. The selection of a
  research area and a research advisor will then be made by agreement between the student and the
  advisor. As soon as the selection is made, both the student and the advisor should notify the
  department chairperson of the decision in writing. The selection should be done before or during the
  second semester of graduate study. The Department chairperson must also be notified in writing of
  any change of research advisor.

 3. The thesis committee
 After selection of a research advisor and research area, the student, in consultation with his/her
 advisor and department chairperson, will form a Thesis Committee. The committee will consist of
 at least three members, including the research advisor as committee chairperson, one other faculty
 member from the Department of Physics and Astronomy, and one faculty member from another
 department. (The external committee member may be from another institution if prior approval is
 obtained from the Graduate Dean.) A form to use in selecting the committee is available on the
 department web site.

 4. The final version ofthe thesis
 A final version of the thesis will be given to each of the members of the Thesis Committee at least
 two weeks before the oral defense. The student is expected to be responsible for all aspects of the
 production of the thesis, including the preparation, typing, reproduction, dissemination to the
 committee members, and all costs involved. Departmental resources cannot be utilized for the
 production of the thesis.



                                                  15




                                                                                        UA Production - 000015
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 196 of 251




  5. Oral examination

  A final oral examination must be passed after completion of the thesis. The examination will be
  both a comprehensive examination on the master's degree program as well as an examination of the
  candidate's research work as embodied in the thesis. The examining committee will be the Thesis
  Committee previously described. No more than one dissenting vote is allowed for a pass. The
  student may take the oral examination only once.

  C. M.S. IN PHYSICS (Non-Thesis Option - Plan II)
  I. Course requirements
  A total of 30 semester hours of course work is required. The course requirements are the same as
  for the M.S. degree with thesis (§IV.A.I) except that, in place of PH 599 (Thesis Research), the
  student will take 6 additional hours of advisor-approved electives. These 6 hours must be graded
  Physics courses (not P/F) and cannot include PH 590- Research Techniques.

  2. Oral examination
  A comprehensive oral examination on the course content of the M.S. (non-thesis) program must be
  passed during the last semester of study. The committee will consist of at least three members of
  the department to be chosen by the department chairperson in consultation with the student. No
  more than one dissenting vote is allowed for a pass. The student may take the oral examination no
  more than twice. Note: A student en route to a doctoral degree may substitute the Preliminary
  Exam for this M.S. oral exam.


  D. M.S. IN PHYSICS WITH ASTRONOMY SPECIALIZATION
     (Thesis Option - Plan I)
  1. Course requirements
  A total of24 semester hours of coursework is required, in addition to 6 semester hours of research.

  Course requirements for the M.S. in Physics with Astronomy Specialization (with thesis) consist
  of 5 components:

         a. Core Courses ( 12 semester hours)
         b. Electives (6-9 semester hours)
         c. Research Techniques (0-3 semester hours)
         d. Seminars (3 semester hours)
         e. Thesis Research- PH 599 (6 semester hours)

 Advising Worksheet: A Graduate Student Advising Worksheet must be kept on file with the
 department office beginning the second semester of enrollment. The worksheet on file should be
 updated each subsequent semester, to keep current. Worksheets for each degree program and
 sub-area can be found at http://physics.ua.edu/grad/advising/.




                                                                                         UA Production - 000016
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 197 of 251




  a. Core courses (12 hours)

  The four M.S. core courses consist of:
         PH 50 I -   Classical Dynamics
         PH 531 -    Electromagnetic Theory
         PH 541 -    Quantum Mechanics
         AY 521 -    Theoretical Astrophysics   OR      AY 533 - Observational Techniques

  b. Electives   (6-9 hours)
  Students must take at least 2 electives (6 semester hours). As many as 2 Ph.D. core courses
  (beyond the M.S. core) may be taken as electives. Electives should be chosen in consultation
  with and approved by the student's advisor (if chosen) or a member of the Graduate Advising
  Committee. These electives, which must be at the graduate level, should be from the following
  departments: Physics, Mathematics, Computer Science, Chemistry, Biology, Geology, and
  departments within the College of Engineering. A maximum of 6 credit hours from outside the
  department can count for the M.S. degree.

  c. Research Techniques        (0-3 hours)
  Up to 3 semester hours of Research Techniques (PH 590), taken with the student's chosen
  research advisor after the core courses are completed, can be counted toward the M.S. degree.

  d. Seminars and pass/fail electives (3 hours)
  For each semester in residence, full-time students are required to enroll for one hour of AY 597
  (Astronomy Seminar), which are graded on a pass/fail basis. Up to 3 semester hours of seminars
  (A Y 597) can be counted toward the M.S. degree. Thus, this requirement will typically be
  satisfied automatically. Note that no more than 3 semester hours of pass/fail coursework (A Y
  597, PH 598) can be counted toward the M.S. degree.

  e. Thesis Research     (6 hours)
  Students are required to earn at least 6 semester hours of thesis research (PH 599).

  2 Research and thesis
  The general rules concerning research and the thesis that apply to the M.S. in Physics also apply to
  the M.S. in Physics with Astronomy specialization.




                                                   17




                                                                                         UA Production - 000017
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 198 of 251




  E. M.S. IN PHYSICS WITH ASTRONOMY SPECIALIZATION
     (Non-Thesis Option - Plan II)

  1. Course requirements
  A total of 30 hours of graduate course work is required. The course requirements are the same as
  for the M.S. degree in Physics with Astronomy Specialization (thesis option; §IV.C.1) except that.
  in place of PH 599 (Thesis Research), the student will take 6 additional hours of advisor-approved
  electives. These 6 hours must be graded Astronomy courses (not P/F) and cannot include PH 590 -
  Research Techniques.

  2. Oral examination
  The student must pass an oral examination as described under the M.S. in Physics (without thesis)
  descnbed in §B.2 above.




  V. TRANSFER CREDIT
  Students are allowed to apply for transfer of graduate credit earned at another institution. In order
  for a course to be considered for transfer credit,. the student must have earned a minimum grade of
  "B" on the course. In addition, the student must have achieved an overall average of ••B" or better
  on all courses attempted at the institution from which transfer credit is being requested. The
  Graduate School must have an official transcript of the credit involved. Up to 1/2 of the required
  course work for a Ph.D. or M.S. degree is allowed to be transferred, with the approval of the
  department and the dean.of the Graduate School. All credit toward the Master's degree must have
  been earned during the six years immediately preceding the date on which the degree is awarded.
  All credit toward the Ph.D. degree must have been earned during the six-year period preceding
  admission to the doctoral program. A form is available on the department website for submission to
  the Graduate School in applying for transfer credit

  In some cases, the Graduate School will be unable to grant transfer credit based on the
  information they have, and may suggest the student submit his or her transcripts to World
  Education Services (www.wes.com). Upon the recommendation of the department's Graduate
  Advising Committee, the department will cover the $125 fee for the WES services.




                                                                                        UA Production. 000018
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 199 of 251
                 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 200 of 251
       PLAINTIFF'S

IT
·                           : l '.   (.F
                                                                  ·• 'r   .   I:,···-·

...
 1................~~/tA~
  May 23. 2017


  ~Ir. ;\ Ii :\ nmi
  Rox 87032·1
  .\,1miri I (<I crimson.ua.\.'Ju


  Dl'ar Mr. Amiri:


  Thl' information you submitll'd lo lhl' Office of Research Compliancl' l he wel'k                  or April 2 t 1; ir allegations of
  misconduct has been carefully revil'Wl'll. The information you provi<ll'd was in support of vuur allegations of
  plagiarism and fabric:ition against Dr. Arun Gupta anJ Dr. Patrick I.eClair. At this tillll', it h;,s been
  Jdern1ineJ that the information pro\'ided <lOl·s not support rlaim;. of plagiari~m anJ fobr:,a11on. l !oweH'r, if
  yc,u wuulJ like to submit any aJJilional documentation rclall:'d to this mailer lo q1pport y,n;;- claim, lam
  willing to review the additional information to provide an a~sessment.


  RdateJ to intellectual properly ownership, students who arc Univl'rsily employees arc ohlig.ited lo adhere to
  tlw university policies :ind procedures pertaining lo patents as ddineated in the faculty lfandbook (Appendix
  C) and Thl' L'niversily of Alabama Pall'nl Policy. Plea.,t· note: m,·iwrship of creati\'e work~ a11J im·cnliuns
  Jeri\'ed from activities directly relatt:J to    :.1   student's employnH:nt at C:\ helongs lo the unn·:.::-sity.


  1:urthermure, according lo the University of Alabama\ Data Relent ion Policy, scil'nlilk n·, <)nls for resl'arch
  and sponsnred projects hdong lo UA. Conversely, mcrnlwrs of thl' resl'arch team will be ;illnwnl reasonable
  access lo the data, and any materials with which they have been working an<l research personnel must ensure
  that Pls an: provided with copies        or all Jat,l gt:nerate<l hy the grant         supported project.


  The Office of the Vice President for R\.',earch and Ecunomic l>e\'clopment pnwi<les O\'l'r~i)1t for allegations
  of research misconduct. Claims associated with acadrniic progrl's, must he hanJkd throu); L'nivl'rsity
  Academic Grievance Prncl'durcs prnvilled in the L'.niversity of Alabama Craduatl' Calalo,;


  Should you have additional qul'stions or concerns about research misconduct, plc.:a!-.e con ta,                  t   Ms. Tanta
  Myles.

  Sincerdv.


  w_(lL---J
  Carl :\. Pinkert, Ph.D.
  Vice President for Research and Economic Devdopml·nt


  C:         Dr. Patrick LeClair
             Mr. Mike Spearing
            .l'v1s. Tanta Myles


                                                                                                    ' !\
       Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 201 of 251




                                                           Ali Amiri <aamiri1@)crimson.ua.edu>



CONFIDENTIAL
Ali Amiri <aamiri1@crimson.ua.edu>                               Wed, May 31, 2017 at 11 :21 PM
To: "Pinkert, Carl" <cap@ua.edu>
Cc: "Leclair, Patrick" <pleclair@ua.edu>, "Spearing, Michael" <mspearing@uasystem.edu>,
Carpantato Myles <cmyles@research.ua.edu>


  Dr. Pinkert,



  I have received your opinion on the reported research misconduct. Unfortunately the opinion
  is not appropriately related to the subject matter. The main problems with your opinion are as
  below:

 1)    There is a false accusation against Dr. Patrick LeClair. There has been no claim against
 Dr. LeClair in my report. I think Ms. Tanta should a12otogize to Or. LeC/air fo, lier mistake.
 This is an unacceptable mistake and has created a chaos in the physics department. (I have
 recorded the full report. and the audio file is of very good quality)

 2)    The main purpose of the report was to get access to an instrument called Pulse Laser
 Deposition System (PLO). which is necessary to publish my scientific findings. and get
 graduated. This was emphasized several times during the report. You even did not mention
 this subject in your opinion. This was the main subject!

 3)   The second important subject was prevention of research data leakage, and I have
 provided concrete information in this regard. You did not mention this important issue in your
 report as well. If the technology I have discovered leaks to another university or another
 county, the lawsuit will not be less than 500 million dollars.

 4)   The last thing was my claim about plagiarism and fabrication against Dr. Arunava
 Gupta. I told that I am willing to drop these charges ONLY if I get access to PLO in a week or
 so. Then I have presented clear and solid facts, and also, I have asked for further
 investigation. Your investigation took more than a month, and your conclusion is incorrect.
 Can y_ou 12/ease P._rovide me with a more detailed re12ort of y_our investigation '.l

 Since, more than a month is past from the report, and my access to the labs was completely
 restricted, which is another strange reaction. I will not drop these charges anymore .•



 Regard the intellectual property:

 I have been in contact with Office of Technology Transfer from January 2017, and we have
 had several meetings. Including a meeting I had with the director, Dr. Rick Swatloski with this
 regard. We have communicated the conditions for patenting and industrialization in details.
      Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 202 of 251



(Here I should appreciate Or. LeClair for giving me the right information about the patent
procedure. Although he did not support my idea for this device, and he has rejected my
ideas, but he was still genuine enough to tell me the right information regard patenting).

We should move forward and prepare the ownership documents. Based on the university
patent policy (Appendix G - Section four), the President of the University will authorize and
sign this document. I will send a separate email to the President Dr. Stuart Bell with this
regard. I would expect to receive my ownership documents within a week. And I will try to
have my contract with industry before the end of this summer, preferably through on of the
UA.


NSF Report:

Yesterday, I have received an email from the National Science Foundation. It was about a
report and inquiry about the possibility of discrimination based on race, etc.

Although my project is funded by NSF, this is my first contact with NSF. And they have
contacted me, which means there has been a report from UA to NSF with this regard. I have
not responded to this email yet, but I will do so in the next few days.

Could you please submit your investigation results to the NSF Office of Inspector General?
So they can continue and complete the investigation.

Also, if you don't mind, can I send the audio file of my report to Ms. Tanta to them? (I have
listened to this audio file several times, and I think it is a clear and perfect report for this
research misconduct).



Thanks,

Ali




[Quoted text hidden]


Ali Amiri
Doctoral Candidate
Center for Materials for Information Technology
Department of Physics and Astronomy
University of Alabama
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 203 of 251
                     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 204 of 251
     PLAINTIFF'S

 I     .EXHIBrT
        7
 I
~ - - - - • • " ' " " would be happy to meet and further discuss this matter if deemed appropriate.
             Please advise of any additional questions and/or comments.
                  Regards.
                  Charlie Dorsey
                  Charles Dorsey
                  Director. Office of Threat Assessmen':

                  The UniYersilY of AJabama
                  office 205:348::2834
                  cdorsey@fa.ua.edu I httirl/threatas;essme,}tua,edu



                  From: Carvalho, Susan   {mailto:scarvalho@ua.edu}
                  Sent Friday, June 23, 2017 4:35 PM
                  To: Charles Dorsey <cdorsey@fa.ua.edu>; rmwilsie@bama.ua.edu
                  Cc Pagani, Cathy <cathy@ua.edu>; Han, Luoheng <luoheng.han@ua.edu>
                  subject FW: five Topics tor One Dissertationl
                  Dear Dir. Dorsey and Sgt. Wilsie- after discussion today with Dean Olin of A&S, and Associate Dean
                  Cathy Pagani of the Graduate School, I am forwarding the email chain below, and its attachments,
                  from graduate student Ali Amiri. ::fhe Colle,ge of A&S is concerned that Mr. Amiri has not responded
                  to messages that direct him toward appropriate academic grievance channels, and is instead
                  reaching out directly to the president and provost with his repeated accusations of misconduct.
                  Can you clarify for me whether this particular message should be handled through regular academic
                  channels, or whether it should be handled in concert with your office? The specific academic
                  questions are the following (associate dean luoheng Han of A&S or Cathy Pagani, both cc'd here,
                  may add other <:oncems to this list):
                     • The two faculty members who have been directing Mr. Amiri's doctoral research no longer
                        wish to direct his project, due to his failure to progress along the lines they have laid out for
                        his research. Should we proceed to identify other directors, since a student cannot continue
                        doctoral research without direction?
                      • Will his lack of further access to research facilities interfere with his academic standing in the
                        program? Or do you consider that he is still an enrolled doctoral student, but without a lab?
                      • Is the Office of Legal Counsel involved in this case, and will they or you be making a
                        determination about his continued status as a UA doctoral student? Or should we discuss this
                         with Legal Counsel ourselves?
                      • Do you have suggestions or a plan to urge him to cease sending further messages to those
                        who are not involved in the grievance hierarchy? Or should we proceed with addressing that?
                  We are available to discuss this in person or by phone. Since we understand that your office has
                  been involved with this student in the past, we don't want to pursue separate channels until
                  consulting with you. Thanks,
                  Susan Carvalho




                                                                                                         UA Production - 000944
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 205 of 251
                   Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 206 of 251
    PLAINTIFF'S

I 7err
I                              Han.Luoheng
            To:                Carvalho. Susan
            Cc                 Greer. Jennifer
            Subject:           FW: FW: Graduate support status
            Date:              Tuesday, June 27, 2017 12:16:58 AM



            FYI.

            On 6/27/17. 12: IO AM. "Patrick Leclair" <pleclair<a;minLua.edu> wrote:

            Luoheng,

            We do not have much in writing unfortunate!~·- Most of the assessment
            (until the 7th year is approaching) has been done in tace-to-face
            discussions with research advisors. the dissertation committee members,
            etc. I usually met with Ali about once a week to discuss research in my
            office. I will see if I can find some relevant emails. but I doubt there
            is much that will be helpful. I can say that one of the main metrics the
            department uses is the number of publications the student has. which is
            zero in Ali's case.

            The department did do a formal assessment of his research progress this
            spring, when the graduate advising committee considered the progress of
            all students in or about to enter their 7th year. That is what led to the
            letter from the graduate advising committee.

            Beyond that, the only other departmental assessment of his research
            progress was his preliminary e.xamination, which he passed in March 2015. A
            couple of points about that. One, that excllll is only a _proposal_ for a PhD
            dissertation, indicating that the student has a plausible plan. It does
            not require having significant preliminary data, publications, etc.
            Failing to complete the prclim is clearly a sign that progress is not
            being made, but passing it does not automatically indicate everything is
            OK either- it just indicates that there is a plausible plan in place that
            the student still has to execute. Two: in March 2015 we did consider that
            Ali was making good progress, but he has not progressed since then.

            I discussed today with Conor I lcndcrson (our grad director), and indicated
            that from this point forward that we need a written progress report lbr
            all doctoral students each semester so we have a record of their progress.
            It has usually been the case that students are given the benefit of the
            doubt if they are not close to their 7 year deadline and their advisor
            will vouch for them. This is something I have been eager to change since I
            staru."d as chair, and we will be much more rigorous about establishing a
            record of progress from this point on.

            -patrick


            Dr. Patrick R. LeClair
            Assistant Professor
            Undergraduate Director
            Department of Physics and Astronomy
            Box 870324
            University of Alabama


                                                                                            UA000073
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 207 of 251
    Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 208 of 251
    PLAINTIFF'S

I     EXHIBIT
         9
I

    Box 870118
    Tuscaloosa, AL 35487
    Phone 205-348::8283 I Mobile 205-239-8192
    amg@ua.eduIhttp://graduate.ua.edu
    he University of Alabama
                         Ii
    ~IFacebooklYouTube

    From: Susan Carvalho <scarvalho@ua.edu>
    Date: Monday, July 3, 2017 at 11:14 AM
    To: "Williams, Libby" <lwilliam@aalan.ua.edu>, Angela Abrams <ayabrams@bama.ua.edu>, "Taylor,
    Ashley" <abtaylor4@ua.edu>, "Mason, Margaret" <mcmasonl@ua.edu>, "Fuller, Patrick"
    <patrick.d.fuller@ua.edu>, "Stewart, Aubrey" <alstewart4@ua.edu>. "Goodliffe. Andrew"
    <amg@ua.edu>
    Subject: Ali Amiri, CWID - - -

    Hi all - the student referenced above has been dismissed from his doctoral program (Physics). He is
    an international student. If he submits an application to any other graduate program in the coming
    weeks, please let me know.
    Thanks,
    Susan Carvalho


    Susan Carvalho
    Associate Provost and Dean
    Graduate School
    The University of Alabama
    102 Rose Administration Bldg.
    Box 870118
    Tuscaloosa, AL 35487
    Phone 205--348-8280 I Mobile 859::618:4399
    scarvalho@ua.edu I http:llgraduate.ua edu
    he University of Alabama
                               fl.




                                                                                      UA Production - 000927
         Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 209 of 251




      From:           carvalhQ,SUsan
 \.   To:             GoodllfJ'e. Andrew· wm1ams. Libby; Anqt!la Abrams: Taytor; Ashley; Ma!;on, Margaret: Fuller, patrk:k; ~
                      All.bin
      subject:        Re: Re: Ali Amiri, CWID 11342916
      Date:           Tuesday, July 04, 2017 6:02:51 PM .
      Attachments:    jmageOOl.png


      Yes, it has now. The department did not notify us at the time of dismissal - they just notified
      us last week. Beth has sent the letter informing him of the hold. Charter spoke with him by
      phone and thinks he will want to find a way to stay in the US. Other issues in his case make
      me want to stay infonned. Thanks!
      Susan




      Susan Carvalho, Ph.D.
      Associate Provost and Dean of the Graduate School
      University of Alabama
      I 02 Rose Administration Bldg.
      Tuscaloosa AL 35487
      205-348-5921 (office)
      859-618-4399 (mobile)


,-    - - Original message - - -
>w·   From: "Goodliffe, Andrew"
      Date: 7/4/17 5:10 PM (GMT-06:00)
      To: "Carvalho, Susan" , "Williams, Libby" , Angela Abrams , "Taylor, Ashley" , "Mason,
      Margaret" , "Fuller, Patrick" , "Ste~ Aubrey"
      Subject: Re: Ali Amiri, CWID I 1342916

      Susan,
      Do you know if a hold has been put on the student in Banner - this is usually how we catch these
      sorts of cases.
      Andy

      Andrew M. Goodliffe
      Assistant Dean and Associate Professor of Geophysics
      Graduate School
      The University of Alabama
      102 Rose
      Box870118
      Tuscaloosa, AL 35487
      Phone 205-348:8,283 I Mobile 205-239-8192
      amg@ua.edu I bttp://graduate,ua.edu
      he University of Alabama
                           ti:


                                                                                                           UA Producllon - 000928
•I       Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 210 of 251
     PLAINTIFF'S
       EXHIBIT
           Jo
I
     From:                Han. Luobeng
     To:                  carvalho. Susan
     Cc:                  Pagani, cathy
     Subject:             Re: Re: Ali Amiri
     Date:                Friday, June 23, 2017 5:17:43 PM
     Attachments:         imageQOt.png


     I am going to forward you the letter Dr. Suzuki sent to Ali, which explains the reasons for taking his keys to
     the lab back.


     From: "Carvalho, Susan" <scarvalho@ua.edu>
     Date: Friday, June 23, 2017 at 5:00 PM
     To: Luoheng Han <luoheng.han@ua.edu>
     Cc: "Pagani, Cathy" <cathy@ua.edu>
     Subject: Ali Amiri

     Hi Luoheng                                                          . Can you briefly tell me the
     specific grounds on which his access to the lab was taken away - was it because of failure to make
     progress on the research? Or what was the justification I should convey to Legal Counsel? (brevity is
     fine here)


     Thanks,
     Susan




     Susan Carvalho
     Associate Provost and Dean
     Graduate School
     The University of Alabama
     102 Rose Administration Bldg.
     Box 870118
     Tuscaloosa. AL 35487
     Phone 205-348--82801 Mobile 859-618-4399
     scarvalho@ua.edul http://graduate.ua ectu
     The University of Alabama

                                          ~.




                                                                                                  UA Production - 000917
       Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 211 of 251




From:             CaryaJho St§an
To:               •cxkneY@fa YI ectu•
5ubject:          FW: FW: Oeslructlon cl the scientific data
Date:             Friday, June 23, 2017 5:34:00 PM
Atladlments:      Iem,; {AH Arnltl) Qdf
                  imaqe001.tpg


Dear Dir. Dorsey- one further item on Amiri - the letter from the lab director, containing rationale
for denial of access to the lab. Can you let me know whether I should proceed to consult with Legal
Counsel on the academic options at this point?
Thanks,
Susan Carvalho
Carva.llio signature block no logo




From: Han, Luoheng
Sent: Friday, June 23, 2017 5:19 PM
To: Carvalho, Susan
Cc: Pagani, Cathy
Subject: FW: Destruction of the scientific data
FYI.
Luoheng
From: Takao Suzuki <TakaoSuzukj@mjnt.ua.edu>
Date: Tuesday, June 20, 2017 at 10:02 AM
To: Ali Amiri <aaroicil@crjmson.ua.edu>
Cc: Carl Pinkert <cap@ua edu>, Robert Olin <olio@ua.edu>,
                                                     "pledajr@roiot ua.~du"
<pledajr@mjnt ua edu>, Luoheng Han <luoheng.han@ua.edu>, Michael Buettner
<mbuettner@roiot.ua.edu>
Subject: FW: Destruction of the scientific data
Dear Mr. Ali Amiri:
Please find attached the letter.
With my best regards,
Takao
Dr. Takao Suzuki
Endowed Chair
Director for Center for Materials for Information Technology (MINT Center)
Professor of Elecbical and Computer Engineering, and
Metallurgical and Materials Engineering
University of Alabama

                                                                                    UA Production - 000890
    Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 212 of 251



!Ht. IJNl\/t.R':.11 YO~                                                          Dr. Takao Suzuki. IEEE Fellow
                                  EndCMed Chair, Director of Center for Materials for Information Technology (MINT)
ALABAMA                                    Professor of the Department of Metallulglcal and Materials Engineering
                                             Professor of the Department of Eleclrical and Computer Engineering
MINT CENTER                                                         Box 870209, Tuscaloosa, Alabama 35487-0209
                                                                         Tel/Fax: (205) 348-2508 I (205) 348-2346
                                                                                           takaosuzuki@mintua.edu




      June 20. 2017


      Dear Mr. Ali Amiri:


      Following the e-man sent on June 19, 2017 to you by Dr. Patrick LeClair who is Chair of
      Deparbnent of Physics and Astronomy, and he is also your supervisor,                    I am writing this
      letter in response to concerns at hand.


      According to Dr. LeClair, you are no longer working on a research work under his
      supervision   at MINT since May 15, 2017.            Also, to our record, you are not currently
      being supervised by any other MINT faculty.                   Furthennore, you are not being
      supported by any research funds for this summer.             What this means is that you are not
      a MINT student at present. ("MINT student" is a student who is being supervised by a
      MINT faculty member.)


      Therefore, as MINT Director, it is my request to you that you must return all the keys that
      have been provided to you, and that you return them to Dr. Michael Buettner (MINT
      Facility Manager) at your earliest convenience, but by no later than June 23 (F) 3:00PM,
      2017.    (The keys are listed below).


      Of course, when you again become a MINT student, with your supervisor's approval you
      may request access.

      Should you have any questions, please let me know.


      With my best regards,




      Dr. Takao Suzuki
      Director for Center for Materials for Information Technology (MINT Center)

                                                       1

                                                                                             UA Production - 000892
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 213 of 251
                        Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 214 of 251
     PLAINTIFFS

I     EXHIBrr
        II
.I                 o:
                  subject:
                                      Walker R.B
                                      Carvalho. Susan
                                      FW: FW: The necessity of a proper action
                  Date:               Thursday, July 20, 2017 2:23:38 PM


                  He enrolled?


                  R.B. WALKER I Director of Government Relations
                  334-467-45121 rbwalker@uasystem.edu


                  From: "Taylor, Bryan" <Bryan.Taylor@governor.alabama.gov>
                  Date: Monday, July 17, 2017 at 10:09 PM
                  To: ""R.B. Walker" <rbwalker@uasystem.edu>
                  Subject: FW: The necessity of a proper action

                  RB -- Can you confirm whether this person is in fact a doctoral candidate at UA Dept of
                  Physics?

                  BRYAN M. TAYLOR
                  General Counsel
                  Office of Governor Kay Ivey
                  Alabama State Capitol
                  600 Dexter A venue
                  Montgomery, Alabama 36104

                  From: Chesnutt, Pam <pam,chesnutt@governor.alabama.gov>
                  Date: July 17, 2017 at 10:35:37 AM
                  To: Taylor, Bryan <bryan,taylor@governor.aJabarna.gov>
                  CC: Lee, Teresa <teresa.lee@governor.aJabama.gov>
                  8'1.lbject: FW: The necessity of a proper action


                          More information from Ali Amiri -

                          Pam Chesnutt
                          Paralegal, Legal Office Administrator. and
                          Executive Assistant to Chief Deputy General Counsel

                          Office of Governor Kay Ivey
                          Alabama State Capitol
                          600 Dexter Avenue. Suite N-203
                          Montgomery, Alabama 36130
                          Office: 334-242-7120
                          Fax: 334-242-2335
                          pam,chesnutt@govemor alabama,gov

                          This electronic transmission contains information of a legal nature that may be protected as
                          contidential and privileged in accord with the attorney-client privilege. The information is intended
                          strictly for the use of the individuals or entities shown as addressees above. If you are not the


                                                                                                                    UA Production - 000909
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 215 of 251
I Ja -
     tNIIDII
          Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 216 of 251


l
    From;              Yarbrough. Beth
    To:                Carvalho   Susan
    Subject;           RE: RE: Graduate support status
    Date:              Wedi'lesclay, June 28, 2017 2:45:36 PM
    Attachments:       irnage004.ipo
                       imageOOl.ong


    The hold is in place. Let me know later about the letter.


    Beth



    Beth Yarbrough

    Graduate School
    The University of Alabama
    102 Rose Administration Building, Tuscaloosa. AL 35487
    office 205-348:5921
    beth.yarbrough@ua.edu I http://graduate ua,edu
    Description: The University of Alabama

                                    ·.~




    From: Carvalho, Susan
    Sent Wednesday, June 28, 2017 2:00 PM
    To: Yarbrough, Beth
    Subject: FW: Graduat:e suroort status

    Hi Beth - Mr. Ali Amiri was dismissed from the Physics doctoral program on 5/26 (see email below).
    following the department advisory committee's April review (attached). Will you place a hold on his
    registration   for Fall 2017, if he has not already registered?

    I will let you know when we can send the letter to him, informing him of this hold - we should not
    send it yet.
    I hanks,
    Susan




                                                                                                 UA000081
     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 217 of 251




                  Mon1s. gwq,r
                  QmlbQ Susm
                  RE: Re Al Amkf
                  wakescia,. AUllll5t3i>. 2017 8:Gll:02 AM
                  BE Bret 'P Hrerms,
                  lmP'f!Rglf
                  i1JIR9Q] jpg


Hi Dean Carvalho,

He hasn't been in touch with me at au outside of the short email exchange from late June in the attachment.

He told me by phone that he would not be transferring his record or filing for a change-of-status or any Of
the other options I gave him. He made clear that he was suing the University and that he WQUkl fight this. I
made Clear that we would have to terminate his SEVIS record In faD - either rot the dismissal tom the
program or for failure to enroll depending on the circumstances at the beginning of the semester.

I did give him until August 23, but we haven't terminated his SEVIS record yet. I had planned on doing that
after today, since today is the last day of drop/add. I wanted to wait until now because I was ~sure if his
petition to be reinSlaled to the program would be approved or not.

Do you know if the Provost wiD respond to him today?

If not, I will terminate for his dismissal from the program and notify him.



Charter Morris
Director
tntemalional Student & SCftOlar Setvk:es
Capstone International Center
Jbe University ot Alabama
105 BB Comer, Box 870254
Tuscaloosa, AL 35487
Offic:e 2Q5-348-5402 I Fax 205-348-5406
martm; IDOJJiiGua edu I hUp;Jljntem&tignal ua eduf!Sss'
Description: .The University       ·of Alabama
                  Ii
Twitter I facebook t lristagram

From: Catvatlio. Susan
Sent Tuesday. August 29, 2017 10:28 PM
To: Morris, Charter <anorris6@ua.edu>
SUbJect: All Amiri

        Hi Charter- can you update me on whether you have had any further conversations with Ali Amiri (Physics
        student dismissed in July). since your email to him on 6/30/201   n
        And has the infonnation of his dismissal been communicated to SEVIS?

        I ask because he is seeking for the provost to reinstate him as a student. I wonder if he will have received any
        communication from SEVIS himself?


        Thanks.
        Susan
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 218 of 251
    PLAINTIFF'S
                     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 219 of 251

I     EXHIBIT
       /j
I                                  Carvalho. Susan
                  To:              Morris. Charter
                  Subject:         Graduate School letter to Ali Amiri
                  Date:            Friday, June 30, 2017 9:23:00 AM
                  Attachments:     0967 001.odf
                                   imageOOl.ong


                  Hi Charter-just FYI, I learned today that the letter from the Graduate School to Ali Amiri, confirming
                  the hold on his Fall registration and his dismissal from UA (attached), was sent via regular mail, not
                  email, yesterday. So he will not have received it - he only received the communication from his
                  department chair.
                  l:iecause there was some ambiguity in the way that department email was written, I hope he
                  understands that the department did not just withdraw financial support for the coming year, but
                  actually dismissed him from the program.


                  The Graduate School letter would clarify that-but he hasn't received it. So if you can assess
                  whether he understands the situation or not, that would be helpful all around. I just didn't want you
                  to assume that he is fully aware, as he might not be. If I need to clarify this with him right away,
                  please let me know.
                  Thanks,
                  Susan

                  Susan Carvalho
                  Associate Provost and Dean
                  Graduate School
                  The University of Alabama
                  102 Rose Administration Bldg.
                  Box 870118
                  Tuscaloosa, AL 35487
                  Phone 205=348::8280 I Mobile 859:618-4399
                  scarvalho@ua.edu I http://graduate.ua ectu
                  The University of Alabama

                                                 -~




                                                                                                        UA Production· 000915
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 220 of 251
         Case
    PLAINllrro     7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 221 of 251

l    !XMIBIT
       LY
I     Ji rector

      International Services
      Capstone International Center
      The UwersL~labama
      105 BB Comer, Box 870254
      Tuscaloosa, AL 35487
      Office 2._Q_5_:_348-54Q2 I Fax 2.05-348-5406
      cb_arteLmo__cct_s_@ua_e.d.u I 11.ttR.;llis_,_Ua_e__ct_u_L
      Description The University of Alabama


      Twitt~r I Facebook I lnstagram

      From: Greer, Jennifer [mailtc;ijdgree~(ci)ua.edu]
      Sent: Tuesday, June 27, 2017 12:47 PM
      To: 'charter.morris@ua.edu' <ch,"r,pr. :,1or,;s(aJ:, =i. ,"(',JJ>
      Subject: FW: Graduate support status
      Jennifer D. Greer, Ph.D.
      Associate Provost for Administration
      University of Alabama
      254 Rose Administration
      Box 870114
      Tuscaloosa, AL. 35487-0114
      Direct line (205) 348-6304
      Main office line (205) 348-4890
      idgreer@ua.edu
      From: Carvalho, Susan
      Sent: Monday, June 26, 2017 4:18 PM
      To: Greer, Jennifer
      Subject: FW: Graduate support status
      Hi Jennifer - the attached Grad Committee assessrnent and the chair's email bei,:,'., effectively
      ~erminate Ali Amiri's student status. Do you want to run this by Norma during yr::::: ·egular meetings,
      do we do this by email, or shall! CO!,SUI~ with :-ier' Let me know best next s:ep in ,·,.iking sure we are
      able to communicate this cle;ir decision to hi1'1 and make sure he understands ir,   ?. ;   well as notifying
      the visa office
      Than~s,
      Susdri




                                                                                                  I.: A Production - 00094 7
       Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 222 of 251
..

     The University of Alabama



     Twitter I Facebook ! lnstagram

     On Jun 30. 2017. at I0:08 AM, Ali Amiri   <aamici J@crimson.ua edu> wrote:
          I just called your office and realized that you have another meeting right now. Please let me
          know if you have another time for a brief meeting today.
          On Jun 30. 2017 I 0:02 AM, "Ali Amiri" <aamici I®crimson.ua.edu> wrote:

             Hi, I am on my way. I will be in your office in IO min. Is it OK?
             On Jun 30, 2017 9:58 AM, "Morris, Charter" <cmorris6@ua.edu> wrote:

                Dear Ali,
                I hope everything is okay. We had an appointment for 9 am this morning, but when
                you didn't show up, I just wanted to make sure that there wasn't a misunderstanding
                about the time or any other issue.
                To follow up on what I had hoped to discuss, as I noted, I have been informed that
                you have been dismissed from your program in Physics. which will likely lead to
                dismissal from the PhD program. As you know, your F-1 student visa status is tied
                to your studies and program.
                What I wanted to do is to explore your options. Based on my understanding that you
                aren't being immediately dismissed but rather won't be allowed to continue in the
               .erogram this fall, you have a little time to make some decisions: We won't have     to
                terminate your F-1 SEVIS Record until the start of the fall semester, either when
                your dismissal goes into effect or when you fail to be able to enroll in coursework for
                the fall semester. That means that you have until Augu~t 23 to take action, with your
                options being the following:

               1. Get admitted to a new program at UA and update your l-20. If you get admitted to
               a new program of study at UA, you would just need to complete an updated 1-20
               request with proof of funding for the new program, and we would update your 1-20
               to reflect that change in studies- http·//js ua edutwp;-contenUupJoads/2016(07/1-
               20 os-2019 RequesLfoan.pdf
               2. Get admitted to another school and transfer your SEVIS Record to them -
               http·//js ua edu/currentstudents/maiotaioiog-student-visa-status(transfer:9yt-of-
               sevis-record/
               3.Apply for a change-of-status to another visa category, such as a B-1/8-2 visitor-
               https·/Jwww uscis gov/i-539;
               https·tfwww uscis gov/sjtes/default/flles/USCIS/ResourcesJC2en,odf
               4. If all other options fail, you can file for an Authorized Early Withdrawal, giving you
               a 15-day grace period to prepare to depart the U.S. -
               http· /fis ua.edu/currentstudents/maintajnjng-student-yjsa-status/teave-of-absence/.
               This can be done just shortly before the August 23 deadline to maximize your
               amount of time to prepare to leave.

               I know that this is a tough time for you, and I just want you to know that we will help
               you in any way we can. While my office has no control over the academic decisions
               of the institution, we are here to make sure you have all the options necessary to
               make a decision about your next steps.


                                                                                            UA Production - 000960
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 223 of 251




the recommendation of the committee. And he attached the committee recommendation, which I
attach here to this email. That document contained the names of the faculty members who made
the recommefldcjtion tor d"ISMissal. and that is the reason that both Or. Henderson and Dr. Townsley
expressed their concerns about th_e implicit threat in the email, of "seeing the consequences" of the
action.
I hope this helps clarify the chain of communication; gtad to answer any further questions.
Susan
Carvalho signature block no logo




From: Chartes Dorsey (miJllto;cclorsev@fa ua eduJ
Sent: Thursday, June 29, 2017 1:52 PM
To: Carvalho, Susan
Cc Ronnie Robertson
Subject: RE: Fn,e Topics for One Dissertation!
t>r. Carvalho.
While reading your enwlil. I became somewhat confused. Has AMA (C\VIO: m IHIII) been officially
dismissed fl'OID UA. er just denied funding for the Fall 2017 semester?
Also. r have a call into UAPD Inv. Davis to ensure he and I each hove the most up-to-date
inf01'fflQ1ion concerning this matter.
Regards,
Charlie Dorsey
Charles Dorsey
Director, Office of Threat Assessment
The University of Alabama
office ~2834
cdorsey@fa ua ecty I bUp·tfttJreefassnmertua.ectu

From: carvalho, Susan (maHto;sr;aD@lbo@ua,eduJ
sent: Thursdav. June 29, 2017 11:31 AM
To: Charles Dorsey <edorsey@fa.ua.edu>
Cc Ronnie Robertson <r[pbe,:tson@fa.ua.edu>; Robert Wilsie <rwilsie@yapd ua edu>; Lemley,
Norma <oleroley@uamtero,edy>
Subject: RE: F'n,e Topics for One Dissertation!
Dear Mr. Dorsey= thank you for the note below, regarding Ali Amiri, recently dismissed from the
Physics doctoral program. I met today with the chair of the Physics department, Patrick Leclair, who
shared with me the attached email he received from Ali Amiri on June 1, in relation to the
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 224 of 251
     PLAINTlfPS Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 225 of 251


'i
.;    EXHIBIT
       IS
                                                                                 Ali Amiri <aamiri1@crimson.ua.edu>



        Audiotape of a group meeting
        Ali Amiri <aamiri1@crimson.ua.edu>                                         Fri. Jun 23, 2017 at4:46 PM
        To: president <president@ua.edu>, kwhitaker@ua.edu, "Pinkert, Carl" <cap@ua.edu>, Takao Suzuki
        <takaosuzuki@mint.ua.edu>, William Butler <wbutler@mint.ua.edu>



            Ii   Group Meeting on April 7th 2017.wav
          Dear Professors,

          The attached audiotape is from our group meeting on the April 7th, 2017. It is a full audiotape including
          the full length of discussion without any changes.

          Let me describe it, a little bit:

          In the first 3 minutes, I am talking about "Research Topic #5". This research was defined based on Dr.
          Ivan Schuller's recent work on the proximity effect. I was able to reproduce their results and get some
          new findings. But Dr. Gupta was not willing to let me finish these series of experiments and publish
          them.

          In minute 3, Dr. Gupta uses the term "Dead End" which he usually uses when I talk about my career or
          my publication and so on. In minute 17 he repeats this term again.

          From minute 3 to minute 5, I am talking about a great discovery I have made in correlated electron
          systems. (This is not from any of those Five Research Topics). I have found these results based on my
          own theoretical studies and few simple experiments. I have some good data on this research. To get a
          complete set of data, I have designed another experiment, which should prove my theory, and it will take
          2-3 weeks to be done.

          In minute 5, Dr. Gupta reminds me "the strain paper" which is rejected two times. (It was a combination
          of two unrelated sets of data, and Dr. Gupta did not let me write two papers. or dismiss one set of those
          data).

          Please notice that: in some parts I am saying "that is true". It is obvious that this is not a confirmation.
          This is just a polite sentence to calm down people, to continue the discussion. in order to reach to a
          result.

          If you have any question, please send me an email.

          Again, I sincerely appreciate your time and patience. And sorry for inconvenience.

          Best Regards,
          Ali Amiri

          Doctoral Candidate
          Center for Materials for Information Technology
          Department of Physics and Astronomy
          University of Alabama
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 226 of 251
PLAINTIFPS         Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 227 of 251
 EXHIBIT
  /ft,
             From:             Greer. Jennifer
             To:               Carvalho. Susan
             Subject:          RE: RE: Ali Amiri
             Date:             Thursday, June 29, 2017 2:08:03 PM
             Attachments:      image001.png


             I would think it best that Carl nor anyone in his office see this. That way they can't be accused of
             mishandling the second claim he has made because he calls the first report "faulty"


             If the NSF Inspector General wants to look into it, we could tell Carl at that time.

             My general stance is not to share criticisms and threats of lawsuits or grievances with those who will
             ultimately make the decision unless there's a compelling reason to do so.

             Jennifer 0. Greer, Ph.D.
             Associate Provost for Administration
             University of Alabama
             254 Rose Administration
             Box 870114
             Tuscaloosa. AL. 35487-0114
             Direct line (205) 348-6304
             Main office line (205) 348-4890
             jdgreer@ua edu

             From: Carvalho, Susan
             Sent Thursday, June 29, 2017 1:14 PM
             To: Greer, Jennifer
             Subject: Ali Amiri

             Hi Jennifer - regarding the attached email from Ali Amiri from 6/1 - he mentions that "The NSF
             Inspector General will handle this case." Do you think I should forward this email to Carl Pinkert,
             both because of our own internal investigation and because of the reference to NSF involvement?


             Let me know-thanks,
             Susan




             Susan Carvalho
             Associate Provost and Dean
             Graduate School
             The University of Alabama
             102 Rose Administration Bldg.
             Box 870118
             Tuscaloosa, AL 35487
             Phone 205-348-8280 I Mobile 859:618:4399
             scarvalho@ua.edu I http://graduate.ua,edu




                                                                                                    UA Production - 000919
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 228 of 251
                 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 229 of 251
PLAINTIFFS
 EXHIBIT
  17
           From:             carvalho, susan
           To:               Han,Luoheog
           Cc                Pagani, Cathv
           Subject:          Behavioral Assessment Team (BIT) and Ali Amiri
           Date:             Friday, June 23, 2017 1:02:00 PM
           Attachments:      jmageOOl,png
           Importance:       High
           --------------·---·                                  -·- --- ·····-·-------- ..       ·----··---···--
           Hi Luoheng (cc Cathy)- Cathy Pagani will be attending a Behavioral Assessment Team (BIT) meeting
           today at 3:30, and it would be best to discuss Ali Amiri's situation with them if you feel that he is in
           any way a danger to himself or others. As context for that conversation, can you forward Cathy any
           of the emails that you consider to indicate that he is reaching a danger level in his behavior, threats,
           etc.? She just needs one example.
           Thanks so much,
           Susan

           Susan Carvalho
           Associate Provost and Dean
           Graduate School
           The University of Alabama
           102 Rose Administration Bldg.
           Box 870118
           Tuscaloosa, AL 35487
           Phone 205:348::8280 I Mobile 859-618::4399
           scarvalho@ua.edu I http://graduate ua.edu
           The University of Alabama

                                          ~-'




                                                                                                   UA Production · 000886
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 230 of 251
•I     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 231 of 251
     PLAINTIFF'S
      EXHIBIT
       /$>
I
     From:            carvalho Susan
     To:              "Charles Dorsey"
     Cc               "Ronnie Robertson"
     SUbject:         RE: RE: Ave Topics for One Dissertation!
     Date:            Friday, June 30, 2017 9:24:00 AM
     Attachments:     imageOOl.jpg
                      image002.gif


     Thanks so much-


     Susan
     Carvalho signature block no logo




     From: Charles Dorsey [mailto:cdorsey@fa.ua.edu]
     Sent: Friday, June 30, 2017 9:06 AM
     To: Carvalho, Susan
     Cc: Ronnie Robertson
     Subject: RE: Five Topics for One Dissertation!
     Dr. Carvalho,
     AMA is meeting this morning with UA's International Services Director Charter Morris to discuss
     his options based on his f-1 Visa. I spoke with Charter and briefed him on the current status of
     AMA. I also notified UAPD to ensure their situational awareness.
     More to follow.
     Charlie Dorsey
     Charles Dorsey
     Director. Office of Threat Assessment
     The University of Alabama
     office 205-348-2834
     cdorsey(cl)fa ua edu I httir/lthreatassessment.ua edu


     From: Carvalho, Susan [mailto·scaryalho@ua edul
     Sent: Thursday, June 29, 2017 5:44 PM
     To: Charles Dorsey <cdorsey@fa.ua,edu>
     Cc: Ronnie Robertson <rrobertson@fa.ua edu>
     Subject: RE: Five Topics for One Dissertation!
     Hi Charles - AMA has been dismissed from the university in addition to the denial of funding. While
     Dr. Leclair did not reiterate the program dismissal in his email, he did reference that he would follow


                                                                                          UA Production - 000941
   Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 232 of 251



the recommendation of the committee. And he attached the committee recommendation, which I
attach here to this email. That document contained the names of the faculty members who made
the recommendation for dismissal, and that is the reason that both Dr. Henderson and Dr. Townsley
expressed their concerns about the implicit threat in the email, of "seeing the consequences" of the
action.
I hope this helps clarify the chain of communication; glad to answer any further questions.
Susan
Carvalho signature block no logo




From: Charles Dorsey (maUto·cdorsey@fa      ua edul
Sent: Thursday, June 29, 20171:52 PM
To: Carvalho, Susan
Cc: Ronnie Robertson
Subject: RE: Five Topics for One Dissertation I
Dr. Carvalho,
While reading your email. I became somewhat confused. Has AMA (CWI[): 11342916) been officially
dismissed from UA. or just denied funding for the Fall 2017 semester ?
Also. I have a call into UAP[) Inv. Davis to ensure he and I each have the most up-to-date
information concerning this tnatter.
Regards.
Charlie Dorsey
Charles Dorsey
Director, Office of Threat Assessment
The University of Alabama
office 205-348-2834
cdorsey@fa ua.edu I btttr[ltbrea1aS¥Mrneot ua edu


From: Carvalho, Susan   [mailto:scaryafho@ua.edu]
Sent: Thursday, June 29, 2017 11:31 AM
To: Charles Dorsey <cdorsey@fa.ua.edu>
Cc: Ronnie Robertson <rrobertson@fa.ua.edu>; Robert Wilsie <rwUsje@uapd.ua.edu>; Lemley,
Norma <ofemfey@uasystero.edu>
Subject: RE: Five Topics for One Dissertation!
Dear Mr. Dorsey- thank you for the note below, regarding Ali Amiri, recently dismissed from the
Physics doctoral program. I met today with the chair of the Physics department, Patrick Leclair, who
shared with me the attached email he received from Ali Amiri on June 1, in relation to the


                                                                                    UA Production - 000942
   Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 233 of 251




notification of his dismissal.
Yesterday or today, Or. Leclair also shared this email and photograph with the faculty members on
the advisory committee, who wrote the recommendation for Mr. Amiri's dismissal. Two of the
faculty members - Or. Dean Townsley and Dr. Conor Henderson, told him that they felt threatened
by the content of the email, the tone, and the reference to the artwork. Specifically, they pointed to
his statement that "they will be held responsible" and "they will see the consequences of their
unethical action."
As a result, Dr. Leclair reported the email and the faculty members' concern to Officer Davis at
UAPD, as this relates to MINT Center research.
I wanted to make sure you are in this communication loop.
Mr. Charter Morris in the Office of International Student & Scholar Services will be meeting this
week with Mr. Amiri, to discuss his options at this point, related to student visa eligibility, since he is
an international student and has been officially dismissed from the University. He is also being
notified today that he will not be allowed to register for Fall courses, based on this dismissal.
He has been informed of the processes for appeal of the decision.
We look forward to your input as these processes move forward.
Sincerely,
Susan Carvalho
Carvalho signature block no logo




From: Charles Dorsey [roailto:cdorsey@fa.ua.edu]
Sent: Friday, June 23, 2017 6:26 PM
To: Carvalho, Susan
Cc: Pagani, Cathy; Han, Luoheng; Ronnie Robertson; Robert Wilsie
Subject: RE: Five Topics for One Dissertation!
Dr. Carvalho,
On 04/26/2017, the Office of Threat ~ t (OTA) become involved in this matter at the
request of UA's Cotnpliance, Ethics, and Regulatory Affairs Coordinator Dr. Marcy Huey. Based on
this inquiry, the OTA conducted its standard background examination regarding AMA (CWI[):
11342916) from a Behavioral Threat Assessment perspective. After a thorough review of all
available, documented information, AMA's risk of committing a violent and/or assaultive act was
placed at the LQW level. On 04/27/2017, this information was provided to t>r. Huey and UA
Research Compliance Officer, Director Tanto Myles.
Based on the provided information-to-date, the OTA has no reason to change AMA's behavioral risk
level. Regarding your other questions, the stated mission of the OTA has no responsibility to
become involved in academic misconduct decisions. The current policies of the Department of
Physics and Astronomy should dictate the status/future stcr1'U$ of AMA within that Deportment.


                                                                                         UA Production • 000943
   Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 234 of 251




The OTA would be happy to meet and further discuss this matter if deemed appropriate.
Please advise of any additional questions and/or comments.
Regards,
Charlie Dorsey
Charles Dorsey
Director, Office of Threat Assessment
The University of Alabama
office 205-348-2834
cdorsey@fa ua edu I bttp·/lthceataS§fflSmentua.edu


From: Carvalho, Susan (mailto·scaryalho@ua.edu]
Sent: Friday, June 23, 2017 4:35 PM
To: Charles Dorsey <cdorsey@fa.ua,edu>; crowilsie@bama.ua edu
Cc: Pagani, cathy <cathy@ua.edu>; Han, Luoheng <luoheng.han@ua.edu>
Subject: FW: Five Topics for One Dissertation!
Dear Dir. Dorsey and Sgt. Wilsie - after discussion today with Dean Olin of A&S, and Associate Dean
Cathy Pagani of the Graduate School, I am forwarding the email chain below, and its attachments,
from graduate student Ali Amiri. The College of A&S is concerned that Mr. Amiri has not responded
to messages that direct him toward appropriate academic grievance channels, and is instead
reaching out directly to the president and provost with his repeated accusations of misconduct.
Can you clarify for me whether this particular message should be handled through regular academic
channels, or whether it should be handled in concert with your office? The specific academic
questions are the following {associate dean Luoheng Han of A&S or Cathy Pagani, both cc'd here,
may add other ~oncerns to this list):
    • The two faculty members who have been directing Mr. Amiri's doctoral research no longer
       wish to direct his project, due to his failure to progress along the lines they have laid out for
       his research. Should we proceed to identify other directors, since a student cannot continue
      doctoral research without direction?
    • Will his lack of further access to research facilities interfere with his academic standing in the
       program? Or do you consider that he is still an enrolled doctoral student, but without a lab?
    • Is the Office of Legal Counsel involved in this case, and will they or you be making a
       determination about his continued status as a UA doctoral student? Or should we discuss this
       with Legal Counsel ourselves?
    • Do you have suggestions or a plan to urge him to cease sending further messages to those
       who are not involved in the grievance hierarchy? Or should we proceed with addressing that?
We are available to discuss this in person or by phone. Since we understand that your office has
been involved with this student in the past, we don't want to pursue separate channels until
consulting with you. Thanks,
Susan Carvalho




                                                                                      UA Production • 000944
                     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 235 of 251




Legal Tabs Co. 1-800-322-3022                                                    Recycled   @   Stock# 00-25-SS
         Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 236 of 251
       PLAINTIFFS
         EXHIBIT
         12
Miller, Jared

Subject:                           Phone call re Aii Am;ri
Location:                          Susa, •.viii call

Start:                             ~v1on 6/26/2017 2:30 Pivi
End:                               Mon 6/26/2017 3:00 PM

Recurrence:                        '.none)

Meeting Status:                     tvieeting organizer

Organizer:                         Carvalho. Susan
Required Attendees:                 Han. Luoherg



Hi Luoheng- can I call you at 2:30 to discuss Ali Amiri? Tha:-iks.
Susan




                                                                        UA000085
         Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 237 of 251




Miller, Jared

Subject:                 Discussion re Ali Amiri
Location:                102 Rose

Start:                   Thu 6/29/2017 11:00 AM
End:                     Thu 6/29/201711:30 AM

Recurrence:              (none)

Meeting Status:          Meeting organizer

Organizer:               Carvalho, Susan
Required Attendees:      Han, luoheng; Leclair, Patrick




                                                                        UA000084
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 238 of 251
       Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 239 of 251
PLAINTIFFS
  EXHIBrT
 ~()

       11'•·· :i1·1·   It
       ;,1·•<1'1•··    II




                                                               UA Procluction-000899
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 240 of 251




        This statement is created by Dr. Gary Mankey in spring 2016.




                                Page 11 of 13
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 241 of 251
          Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 242 of 251
    PLAINTIFFS

I     EXHIBIT
        :J../
I


    Mumper Ready to Empower More Research
    atUA
    llJanuary 17th, 2019

    By Adam Jones (mailto:adam.jones@ua.edu}

    Dr. Russell J. Mumper wants to foster a sustainable environment
    that empowers research across campus to perform even more
    transformative work.

    As he settles into his new role as vice president for research and
    economic development at The University of Alabama, Mumper is
    meeting with colleagues to understand the research enterprise on
    campus, and he's not hesitating to explore opportunities to
    enhance those efforts.

    "I'm extremely impressed with the work here on campus and the
    involvement of students in leading-edge research," Mumper said.
                                                                              (https://www.ua.edu/newslw1
    He joined UAJan. 4 after serving about four years as vice provost         content/uploads/2019/01 /19(
    for academic affairs at the University of Georgia.                        WEB.jpg}
                                                                              Dr. Russell J. Mumper
    Selected in October (https://www.ua.edu/news/2018/10/ua-
    names-vice-president-for-researchl} after a national search,
    Mumper provides leadership for advancing UA's research and economic development efforts,
    fulfilling one of the primary goals of UA's Strategic Plan.

    Mumper will spend the first few months of his tenure working on a collaborative strategic plan to
    expand the University's research enterprise consistent with UA's Strategic Plan.

    "It's critical to work closely with faculty and academic units because they are the foundation for the
    success of this campus's research endeavors," he said.

    He wants to continue to support the institutes on campus that broadly encourage faculty and
    researchers to collaborate in the areas of transportation, water, cyber and the human condition.

    "Focus creates opportunity," Mumper said. ''These are broad themes that include a lot of people,
    but are narrow enough to articulate areas where we excel."
     Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 243 of 251


The institutes are the Alabama Transportation Institute, Alabama Water Institute, Alabama Cyber
Institute and the Alabama Life Research Institute. "Organizing around these themes will help in
strategic faculty hires, student recruitment, external funding and partnerships with industry,n he
said.

He expects more institutes are likely to form, as there is critical mass in other areas on campus.

"I applaud what has been done, and we need to foster a culture that embraces this approach,''
Mumper said. "It is critical that all faculty envision themselves in one or more of these focus areas,
and, if not, we should pursue options to create additional collaborative opportunities as
appropriate."

While putting together a more detailed plan continues this spring, Mumper said there are
initiatives he knows will help.

He would like to motivate research by strengthening the infrastructure for securing external
funding including eliminating any barriers that remain to faculty writing and submitting grants,
investing in more grant coordinators and defining best practices for submissions.

Mumper would also like to find ways to provide investments and rewards to faculty. Investments
could include more seed funding, faculty hires, more endowed professorships and possibly a
return of more funds to faculty, centers and academic units to provide additional resources for
more innovations.

"To ensure sustainability of research activity, UA can explore rewarding innovation that results in
invention disclosures, copyrighted materials and patents, high-impact publications, creative works,
start-up companies, technology transfer agreements and economic development," he said.

"We must create a culture of UA being a destination for faculty to develop and reach their full
potential as innovators and scholars," Mumper said.

~  Faculty & Staff (https://www.ua.edu/news/category/facultyl), Research
(https:J/www.ua.edu/news/category/researchl)



The University ofAlabama, the state's oldest and largest public institution of higher education, is a
student-centered research university that draws the best and brightest to an academic community
committed to providing a premier undergraduate and graduate education. UA is dedicated to
achieving excellence in scholarship, collaboration and intellectual engagement; providing public
outreach and service to the state ofAlabama and the nation; and nurturing a campus environment
that fosters collegiality, respect and inclusivity.
Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 244 of 251
      Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 245 of 251
f    PLAINTIFFS

i       ?!
I
      From: Araujo, Paulo paulo t araujo@ua edu                                                                                     •
    Subject:Re: grad advising needs "to meet ASAP
      Dale: April 27, 2017 at 7:27 PM
         To:Henderson, Conor conor henderson(ii'ua edu, Dean Townsley D,1an M rownsley:9)ua edu, Nair, Pree;:1i preethi nair(<?ua edu,
            Leclair, Patrick pleclair(9)ua edu
        Cc: Paulo Araujo ptarau1o@ua edu, Okada, Nobuchika okadan@ua.edu, Sanjoy Sarker ssarker@bcicn:, Jc! edu


           I can make it tomorrow at any time but from 11 to noon since I will be teaching that time.

           Paulo T. Araujo, Ph.D.
           Physics Department, U. of Alabama.
           Center for Materials for Info. Tech. - MINT, U. of Alabama
             Tom Bevill Research Bldg, Room 2050.
             The University of Alabama, Tuscaloosa, AL 35401
             Office number: +1(205) 348-2878
             E-mail: paulo.t.araujo@ua.edu
           Visiting Professor at UFPA, Belem, PA, Brazil.
           Editor in Chief: Book Series Carbon Nanostructures, Springer.

          From: Conor Henderson <conor.henderson@ua.edu>
          Sent: Thursday, April 27, 2017 6:53:32 PM
          To: Dean Townsley; Nair, Preethi; Leclair, Patrick
          Cc: Paulo Araujo; Okada, Nobuchika; Sanjoy Sarker
          Subject: Re: grad advising needs to meet ASAP
           I could meet any time tomorrow after 10am, and almost any time Monday.

          So far it sounds like 10am Friday works for the people who have
          responded already. Is there anyone for which this does not work?

          Conor.


          On 4/27/2017 5:37 PM, Dean Townsley wrote:
          > I am available 10-4 tomorrow, and pretty much any time on Monday morning.
          >
          > Dean
          >
          >
          > On 04/27/2017 04:38 PM, Nair, Preethi wrote:
          >> Hi Patrick, et al.
          >>
          >> I can meet between 9:00 - 11:00 a.m. tomorrow.
          >> I have office hours with AY101 students after that                                       plus class at 2:00
          >> p.m. followed by more help sessions.
          >>
          >> I can also meet on Monday nearly anytime.
          >>
          >> Cheers,
          >>
          >> -Preethi.
          >>
          >>
  Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 246 of 251




  From:     Leclalr, Patrick pleclair@ua edu
Subject:    Re: grad advising needs to meet ASAP
  Date:     April 28, 2017 at 9:37 AM
     To:    PreeUtl Nair preelhi nair@ua edu
    Cc:     Sarl<er, Sanjoy ssarker@ua edu, Conor Henderson conor henderson@ua edu, Dean Townsley Dean M Townsley@ua edu,
            Paulo Araujo ptaraujo@ua edu, Nobuchika Okada okadan@ua.edu, SanJoy Sarlrer ssarker@bama ua edu

    Jtt,•-, , - tt..tlll .'IOISt Ole ...-,t ... lu.ftllO of •II ~ t , I• a.,,. Stlt • "'9,... ....... lfttl.. clMt .. IMIII' Pie *-'IIM. lma ........... l\1.C11J1 did................. dlte for
                                                                      to-.
           ..
    tMM ltlaNIU

    __.
                  ••cm        ,ndlct ._...,..., olfrs • •tN __.              l• tM ...,..,.




                              ~.   :   :   ;.   .'


        Are we having a meeting Friday morning (10 am)?


       From: Sarker, Sanjoy <lla!Bt~
       Sent: Friday, April 28, 2017 8:05:05 AM
       To: Leclair, Patrick; Henderson, Conor
       Cc: Dean Townsley; Nair, Preethl; Paulo Araujo; Okada, Nobuchilca; Sanjoy Sarker
       Subject: Re: grad advising needs to meet ASAP

        I am available Friday and Monday.

       As it stands, everyone is available Monday.
       Friday: We can try 10-11 am.


        From: Patrick Leaair <p!edalr@ua esfy:-
        Sent: Thursday, April 27, 2017 10:11:17 PM
       To: Henderson, Conor
       Cc Dean Townsley; Nair, Preethi; Paulo Araujo: Okada, Nobuchilca; Sanjay Sarker
       Subject: Re: grad advising needs to meet ASAP
       I wi II drop by for the start of the meeting to give sane background information, but should not be port of the
       discussion for reasons thot will quickly become obvious.

       Looks like 10am Friday does ~ork, let's go ohead with that unless someone objects in the next hour or so

        -pat rick

       > On Apr 27, 2017, at 6:53 PM, Conor Henderson scgnpr                                  hendec.slllll!\llL.e.clll> wrote:
       >
       > I      could meet any time tomorrow after lllan, and almost any time Monday.
       >
       > So for it sounds like lllam Friday works for the people who have responded already. Is there anyone for which this does
       not work?
       >
       > Conor.
       >
       >
       > On 4/27/2017 5:37 PM, Dean Tcwnsley wrote:
       » I om ovoi loble 10·4 tomorrow, ond pretty much ony time on Monday morning.
       >>
       >> Dean
       »
        »
        >> On 04/27/2017 04:38 PM, Nair, Preethi wrote:
        >>> Hi Patrick, et al.
       >»
       >»       I con meet between 9:00 - 11:00 o.m. tOfflOrrow.
       >»       I have office hours with AY101 students ofter that plus class at 2:00 p.m. followed by more help sessions.
       >»
       >»       I can also meet on Monday nearly anytime.
       >»
       >»       Cheers,
       >»
       >»       -Preethi
       >»
       >»
       »>
       »>> On Apr 27, 2017, at 4:34 PM, Patrick LeClair < ~ U > wrote:
       >>>>
       >>>> Hi•
       >>>>
       »» The graduate advising c011111ittee needs to meet before lunchtime on Monday to discuss on urgent and serious matter. I
       •i 11 hri _.f nc. rw1nv nf vn11 n< T rnn nn it i nrt h,i tlu,111 v
 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 247 of 251




  From: Leclair, Patrick pleclair®ua edu
Subject: Re: grad advising needs ID meet ASAP
  Date: April 'D, 2017 at 10:11 PM
    To: Conor Henderson conor henclerson@ua.edu
    Cc: Dean Townsley Dean M Townsley@ua edu, Preelhl Nair preethl nair@ua edu, Plllllo Araujo ptaraujo@ua edu, Nobuch!ka Okada
         okadan@ua edu, Sanjoy Sarker ssarker@bama ua edu

       I wi.11 drop by for the start of the meeting to give some background infonnation, but should not be
       part of the discussion for reasons that will quickly become obvious.

      Looks like 10om Friday does work, let's go ahead with that unless someone objects in the next hour
      or so •••

       -patrick

         On Apr 27, 2017, at 6:53 PM, Coner Henderson <COnor.henderson@uo.edu> wrote:

         I could meet any time tomorrow ofter 10om, and almost any time Monday.

         So for it sounds like 10om Friday works for the people who hove responded already. Is there
         anyone for which this does not work?

        Coner.


        On 4/27/2017 5:37 PM, Dean Townsley wrote:
          I am available 10-4 tomorrow, and pretty much any time on Monday morning.

          Dean


          On 04/27/2017 04:38 PM, Nair, Preethi wrote:
            Hi Patrick, et al.

            I can meet between 9:00 - 11:00 o.m. tomorrow.
            I hove office hours with AY101 students after that plus class at 2:00 p.rn. followed by more
            help sessions.

            I con also meet on Monday nearly anytime.

            Cheers,

            -Preethi



                On Apr 27, 2017, at 4:34 PM, Patrick LeCloir <Pleclair@ua.edu> wrote:

                Hi,

                The graduate advising C011111ittee needs to meet before lunchtime on Monday to discuss an
                urgent and serious matter. I .will brief as many of you as I can on it individually.

                -patrick




        Dr. Conor Henderson
        Associate Professor &Graduate Director
        Department of Physics & Astronomy
        I lni uorcd +-o n-F A1 nhnmn
                                                       II


Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 248 of 251
        Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 249 of 251

•t   PLAINTIFF'S
       EXHIBIT
      c?..3
 I
\ : • • • • • • • • Pagani cathv
       To:          Carvalho. Susan
       Cc                     Yarbrough. Beth
       Subject:               Re: Re: Error in cc line of Amiri dismissal letter
       Date:                  Monday, February 12, 2018 9:40:04 AM


       Agreed!




              On Feb 12, 2018, at 9:36 AM, Carvalho, Susan <scarvalho@ua.edu> wrote:

              We detinitely do not want to send a new one to the student, as this is likely to go to
              litigation; we will just leave it as is, and produce the corrected letter if asked. I have
              already sent in the current version, to our Legal Counsel.

              It may not make any difference; we do know that the student was notified of his
              suspension, and that is the primary thing!
              Thanks,
              Susan




              Susan Carvalho
              Associate Provost and Dean
              Graduate School
              The University of Alabama
              102 Rose Administration Bldg.
              Box 870118
              Tuscaloosa, AL 35487
              Phone 205-348--8280 I Mobile 859-618::4399
              scarvalho@ua.eduIhttp://graduate.ua.edu


              From: Yarbrough, Beth
              Sent: Monday, February 12, 2018 9:29 AM
              To: Pagani, Cathy
              Cc: Carvalho, Susan
              Subject: RE: Error in cc line of Amiri dismissal letter

              I am waiting on the department chair (Dr. Leclaire) to call me back.

              Beth



              Beth Yarbrough
                  Registrar



                                                                                                 UA Production - 000934
              Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 250 of 251




                                             University Registrar
                                                 November 2017
University of Alabama
Skip Module Navigation Links

   Penollal lllformatian                   ~     Faculty Senices    Employee

Search Search    ._I_ _ _ _ _            __.!~                                 RETIJRN TO MENU I SITE MAP I HELP I EXIT

                                                                                              11342916 Ali Amiri
Registration Status                                                                           Spring2018
                                                                                              Nov 23, 2017 10:42 pm
  You may .register during the following times
   From      Begin Time       To       End Time
Oct 30, 2017 07:00 am Apr 03, 2018 ll:59am

.:. Advising Status: You must see your advisor prior to registration.
& You have Holds which will prevent registration.
~ Your Academic Standing is Good Standing which permits registration.
~Your Student Status permits registration.
 Your Class for .registration pmposes is Graduate Student.

          Eamed Credit
    Level       Type          Boan

Graduate          Institutional 95.000


Undergraduate Institutional 4.000
,                 Case 7:18-cv-00425-RDP Document 50-1 Filed 04/25/19 Page 251 of 251
'

                                                University Registrar
                                                         March 2018

    University of Alabama
    Skip Module Navigation Links

       Penonal Iaf'ormatioa                                          Emplo,.-ee


                    ! ______.II Go I
    Search Search ....                                                            RETIJRN TO MENU I SITE MAP I HELP I EXIT


                                                                                                 11342916 Ali Amiri
    Registration Status                                                                          Fall2018
                                                                                                 Mar 13, 2018 12:30 am

    ../ You have no Registration Time Ticket. You may register at any time.

    ../ Advising Status: Advising requirement cleared.
    ~ You require .re-admission prior to registration.
    ili You have Holds which will prevent registration.
    ../ Your Academic Standing is Good Standing which permits registration.
    ../ Your Student Status permits registration.
      Your Class for registration pwposes is Graduate Student.

             Eamed Credit
        Level      Type          Hours

    Graduate         Institutional 95.000


    Undergraduate Institutiooal 4.000




                                            •
